Exhibit 10.4

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT

AMENDMENT AND RESTATEMENT AGREEMENT, dated as of August 3, 2016 (this
“Agreement”) to the Credit Agreement, dated as of August 17, 2010 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), by and among Cott Corporation Corporation Cott,
a corporation organized under the laws of Canada, Cott Beverages Inc., a Georgia
corporation, Cliffstar LLC, a Delaware limited liability company, Cott Beverages
Limited, a company organized under the laws of England and Wales, and DS
Services of America, Inc., a Delaware corporation, as Borrowers, the other Loan
Parties party thereto, the Lenders (as defined therein) party thereto, JPMorgan
Chase Bank, N.A., London Branch, as UK Security Trustee, JPMorgan Chase Bank,
N.A., as Administrative Agent and Administrative Collateral Agent, and each of
the other parties party thereto.

WHEREAS, the Borrowers have requested that the Administrative Agent, the
Administrative Collateral Agent, the UK Security Trustee, the Issuing Banks, the
Swingline Lenders, and the Lenders enter into this Agreement to amend and
restate the Credit Agreement in order to (a) increase the aggregate amount of
the Commitments by $100,000,000 to an aggregate total amount of $500,000,000
(the “Commitment Increase”), such additional Commitments to be provided by
certain Persons listed on the Commitment Schedule to the Restated Credit
Agreement (as defined below) that were lenders under the Credit Agreement
immediately prior to the Restatement Effective Date (the “Existing Lenders”) and
certain financial institutions listed on the Commitment Schedule to the Restated
Credit Agreement that are not Existing Lenders (the “New Lenders” and, together
with the Existing Lenders, the “Lenders”), and (b) effect certain other
amendments to the Credit Agreement as set forth in the Restated Credit
Agreement.

WHEREAS, the Administrative Agent, the Administrative Collateral Agent, the UK
Security Trustee, the Issuing Banks, the Swingline Lenders, and the Lenders are
willing to amend and restate the Credit Agreement on the terms and subject to
the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the preamble and recitals hereto) have the meanings assigned to
them in the Restated Credit Agreement. The provisions of Section 1.03 of the
Restated Credit Agreement are hereby incorporated by reference herein, mutatis
mutandis.

SECTION 2. Amendment and Restatement. (a) Effective as of the Restatement
Effective Date (as defined below), the Credit Agreement is hereby amended and
restated to be in the form of Exhibit A hereto (the Credit Agreement as so
amended and restated being referred to as the “Restated Credit Agreement”). The
schedules to the



--------------------------------------------------------------------------------

Restated Credit Agreement amend and restate the schedules to the Credit
Agreement in their entirety. Except for the annexes and exhibits expressly set
forth in the Restated Credit Agreement, all annexes and exhibits to the Credit
Agreement, in the forms thereof immediately prior to the Restatement Effective
Date, shall continue to be annexes and exhibits to the Restated Credit
Agreement.

(b) Each New Lender acknowledges and agrees that, on and as of the Restatement
Effective Date, such New Lender shall be a Lender under and as defined in the
Restated Credit Agreement and shall have a Commitment in an amount (the “New
Lender Commitment Amount”) set forth opposite its name on the Commitment
Schedule to the Restated Credit Agreement. It is acknowledged that the
Commitment Increase effected pursuant to this Agreement shall not reduce the
amount by which the Borrowers may further increase the Commitments in accordance
with the terms and conditions of Section 2.09 of the Restated Credit Agreement.

SECTION 3. Removal of Co-Collateral Agency Role. Effective as of the Restatement
Effective Date immediately prior to giving effect to the Restated Credit
Agreement, the role of Co-Collateral Agent shall cease to exist, and as of such
time Wells Fargo Capital Finance, LLC, in its capacity as Co-Collateral Agent,
shall cease to be a party to the Loan Documents in the capacity of Co-Collateral
Agent, and all fee letters and other agreements requiring the payment of any
fees to Wells Fargo Capital Finance, LLC to act as Co-Collateral Agent, and and
any side letters and other agreements with respect to such role (including the
ability of the Co-Collateral Agent to establish reserves) shall be terminated
and of no further force and effect; provided that the foregoing shall not
release the Loan Parties from their obligation to pay the Co-Collateral Agent
any such agency fees that have accrued and remain unpaid prior to the
Restatement Effective Date, which fees shall be due and payable on the date
hereof.

SECTION 4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent, the Administrative Collateral Agent, the
UK Security Trustee, the Issuing Banks, the Swingline Lenders, and the Lenders,
as of the Restatement Effective Date, that:

(a) Each Loan Party has the legal power and authority to execute and deliver
this Agreement and the officers of each Loan Party executing this Agreement have
been duly authorized to execute and deliver the same and bind such Loan Party
with respect to the provisions hereof.

(b) This Agreement has been duly executed and delivered by each Loan Party that
is a party hereto.

(c) This Agreement and the Restated Credit Agreement each constitutes the legal,
valid and binding obligations of each Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.



--------------------------------------------------------------------------------

(d) The execution and delivery by each Loan Party of this Agreement, the
performance by each Loan Party of its obligations under this Agreement, the
Restated Credit Agreement and under the other Loan Documents to which it is a
party and the consummation of the transactions contemplated by this Agreement,
the Restated Credit Agreement and the other Loan Documents: (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any Requirement of Law or conflict
with any Certificate of Incorporation, By-Laws, or other organizational or
governing documents (including, without limitation, the Memorandum and Articles
of Association), in each case applicable to any Loan Party or any of its
Subsidiaries, (iii) will not violate or result in a default under any indenture
or other agreement governing Indebtedness or any other material agreement or
other instrument binding upon any Loan Party or any of its Restricted
Subsidiaries, or give rise to a right thereunder to require any payment to be
made by any Loan Party or any of its Restricted Subsidiaries and (iv) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
or any of its Restricted Subsidiaries, except Liens created pursuant to the Loan
Documents and Permitted Liens.

(e) Each of the representations and warranties of the Loan Parties made by any
Loan Party set forth in Article III of the Restated Credit Agreement or in any
other Loan Documents is true and correct in all material respects on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.

(f) At the time of and immediately after giving effect to this Agreement and the
Restated Credit Agreement, no Default shall exist.

SECTION 5. Conditions to Effectiveness. This Agreement and the Restated Credit
Agreement shall become effective as of the date (the “Restatement Effective
Date”) on which each of the conditions set forth in Section 4.01 of the Restated
Credit Agreement is satisfied; provided, that notwithstanding the foregoing, to
the extent that the execution and delivery of any document or the completion of
any task or action is listed on Schedule 5.19 to the Restated Credit Agreement,
such item shall not be a condition precedent and shall instead be subject to
Section 5.19 of the Restated Credit Agreement.

SECTION 6. Effect of Agreement; No Novation.

(a) Each of the Lenders party hereto that is a “Lender” under the Credit
Agreement hereby waives advance notice of any termination or reduction of
commitments and prepayment of loans under the Credit Agreement; provided that
notice thereof is provided on the Restatement Effective Date.

(b) Effective on the Restatement Effective Date, the Credit Agreement has been
amended and restated in its entirety hereby pursuant to the terms and conditions
hereof. Such amendment and restatement of the Credit Agreement shall not be



--------------------------------------------------------------------------------

construed to discharge or otherwise affect any guarantees, obligations or
liabilities of the Loan Parties accrued or otherwise owing under the Credit
Agreement that have not been paid, it being understood that such guarantees,
obligations and liabilities shall continue as guarantees, obligations and
liabilities under the Restated Credit Agreement. Without limiting the generality
of the foregoing, neither this Agreement nor the Restated Credit Agreement is
intended to constitute a novation of the Credit Agreement.

(c) Each Secured Party party hereto hereby ratifies and approves, and waives any
right to prior notice of, all acts and declarations done by each Agent
(including as defined in the Credit Agreement) on its own behalf and on such
Secured Party’s behalf prior to the effectiveness of this Agreement and the
amendments to the Credit Agreement effected pursuant to this Agreement
(including as set forth in any Loan Document (as defined in the Credit
Agreement) and, for the avoidance of doubt, the declarations made by the
Administrative Collateral Agent as representative without power of attorney in
relation to the creation of any pledge on behalf of and for the benefit of any
Secured Party as future pledgee or otherwise).

(d) This Agreement shall constitute a Loan Document for all purposes of the
Credit Agreement and the Restated Credit Agreement. On and after the Restatement
Effective Date, any reference to the Credit Agreement in any Loan Document
(other than this Agreement or the Restated Credit Agreement) shall be deemed to
be a reference to the Restated Credit Agreement.

(e) Except as specifically amended or modified by this Agreement and the
Restated Credit Agreement, the other Loan Documents and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect, and are hereby ratified and confirmed.

(f) On and as of the Restatement Effective Date, (i) the “Commitment” of each
“Lender” (in each case, as defined in the Credit Agreement) that is not a Lender
party to this Agreement shall terminate, and each such “Lender” shall cease to
be a Lender under the Restated Credit Agreement for all purposes and (ii) the
remaining “Commitments” (as defined in the Credit Agreement) under the Credit
Agreement shall be adjusted as necessary such that, on and as of the Restatement
Effective Date, the Commitments under the Restated Credit Agreement shall be as
set forth on the Commitment Schedule to the Restated Credit Agreement.

(g) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
any other Agent, the Issuing Banks, the Swingline Lenders, or the Lenders, nor
constitute a waiver of any provision of the Restated Credit Agreement, any other
Loan Document, or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

SECTION 7. Costs and Expenses. Each Borrower agrees to pay all reasonable
out-of-pocket expenses, including the reasonable fees, charges and



--------------------------------------------------------------------------------

disbursements of counsel for the Administrative Agent and the Administrative
Collateral Agent, incurred by any Agent and any of its Affiliates in connection
with the preparation, arrangement, execution and enforcement of this Agreement
and all other instruments, agreements and other documents executed in connection
herewith. To the extent invoiced on or before the Restatement Effective Date,
all costs and expenses in connection with this Agreement are due on or prior to
the Restatement Effective Date.

SECTION 8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, AND ANY DISPUTE BETWEEN ANY LOAN PARTY AND ANY OTHER PARTY
HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT, THE
CREDIT AGREEMENT, THE RESTATED CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING 5-1401
OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS).

SECTION 9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.

SECTION 10. Waiver. To induce the Administrative Agent, the other Agents, the
Issuing Banks, the Swingline Lenders and the Lenders to enter into this
Agreement, each Loan Party further acknowledges that it has no actual or
potential defense, offset, claim, counterclaim or cause of action against the
Administrative Agent or any other Agent, Issuing Bank, Swingline Lender or
Lender for any actions or events occurring on or before the Restatement
Effective Date, and each Loan Party hereby waives and releases any right to
assert same.

SECTION 11. Headings. Section headings in this Agreement are included herein for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.



--------------------------------------------------------------------------------

SECTION 12. Terms Generally. References in this Agreement, the Credit Agreement
and the Restated Credit Agreement to the words “clause” and “paragraph” shall be
construed to have the same meaning.

SECTION 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or by other electronic image scan transmission (i.e.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. The Administrative Agent may also require that
any such documents and signatures delivered by facsimile or by other electronic
image scan transmission be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by facsimile or other
electronic image scan transmission.

SECTION 14. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement, the Restated Credit Agreement
and the other Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Agreement, the Restated Credit Agreement and the
other Loan Documents shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement, the
Restated Credit Agreement or any of the other Loan Documents.

SECTION 15. Amendments to Security Agreements. Each party hereto hereby consents
to the terms and amendments contained in the documents described in Section
4.01(a)(ii) of the Restated Credit Agreement, and authorizes and directs the
Administrative Agent and the Administrative Collateral Agent, as applicable, to
enter into such agreements as of the Restatement Effective Date.

SECTION 16. FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Restatement Effective Date, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
administrative agent to treat the Restated Credit Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i)).

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: COTT CORPORATION CORPORATION COTT By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer COTT BEVERAGES INC. By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer CLIFFSTAR LLC By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer COTT BEVERAGES LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director DS SERVICES OF AMERICA, INC. By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: 156775 CANADA INC. By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer 967979 ONTARIO LIMITED By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer 804340 ONTARIO LIMITED By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer 2011438 ONTARIO LIMITED By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer COTT RETAIL BRANDS LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

COTT LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director COTT EUROPE TRADING LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director COTT PRIVATE LABEL LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director COTT NELSON (HOLDINGS) LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director COTT (NELSON) LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director COTT HOLDINGS INC. By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

INTERIM BCB, LLC By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer COTT VENDING INC. By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer CAROLINE LLC By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer COTT UK ACQUISITION LIMITED By  

/s/ Jay Wells

  Name:   Jay Wells   Title:   Director COTT LUXEMBOURG S.À R.L. By  

/s/ Matt Vernon

  Name:   Matt Vernon   Title:   Class A Manager

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

COTT DEVELOPMENTS LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director COOKE BROS HOLDINGS LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director COOKE BROS. (TATTENHALL), LIMITED By
 

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director CALYPSO SOFT DRINKS LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director TT CALCO LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director MR FREEZE (EUROPE) LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

COTT VENTURES UK LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director COTT VENTURES LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director AIMIA FOODS HOLDINGS LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director AIMIA FOODS LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director AIMIA FOODS GROUP LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director STOCKPACK LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

AIMIA FOODS EBT COMPANY LIMITED By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Director DS CUSTOMER CARE, LLC By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer COTT BEVERAGES LUXEMBOURG S.À R.L.
By  

/s/ Matt Vernon

  Name:   Matt Vernon   Title:   Class A Manager AQUATERRA CORPORATION By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer 4368479 CANADA LIMITED By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

1702922 ONTARIO LIMITED By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer CARBON LUXEMBOURG S.À R.L. By  

/s/ Matt Vernon

  Name:   Matt Vernon   Title:   Class A Manager CARBON HOLDINGS CO B.V. By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Director A By  

/s/ D.W.G. Kwantes

  Name:   D.W.G. Kwantes   Title:   Director B CARBON ACQUISITION CO B.V. By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Director A By  

/s/ D.W.G. Kwantes

  Name:   D.W.G. Kwantes   Title:   Director B

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as an Issuing Bank, as a Swingline
Lender and as a Lender By  

/s/ David J. Waugh

  Name:   David J. Waugh   Title:   Authorized Officer JPMORGAN CHASE BANK,
N.A., as Administrative Agent and as Administrative Collateral Agent By  

/s/ David J. Waugh

  Name:   David J. Waugh   Title:   Authorized Officer JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as an Issuing Bank, as a Swingline Lender and as a Lender
By  

/s/ Agostino A. Marchetti

  Name:   Agostino A. Marchetti   Title:   Authorized Officer JPMORGAN CHASE
BANK, N.A., LONDON BRANCH, as an Issuing Bank, as a Swingline Lender and as a
Lender By  

/s/ Matthew Sparkes

  Name:   Matthew Sparkes   Title:   Authorized Officer JPMORGAN CHASE BANK,
N.A., LONDON BRANCH, as UK Security Trustee By  

/s/ Matthew Sparkes

  Name:   Matthew Sparkes   Title:   Authorized Officer

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Documentation Agent and as a Lender By  

/s/ Andrew A. Doherty

  Name:   Andrew A. Doherty   Title:   Senior Vice President BANK OF AMERICA,
N.A., CANADA BRANCH, as a Lender By  

/s/ Sylwia Durkiewicz

  Name:   Sylwia Durkiewicz   Title:   Vice President

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender   By  

/s/ Peter Cucciara

    Name:   Peter Cucchiara     Title:   Vice President   By  

/s/ Marcus M. Tarkington

    Name:   Marcus M. Tarkington     Title:   Director

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender By  

/s/ Raymond Eghobamien

  Name:   Raymond Eghobamien   Title:   Vice President WELLS FARGO BANK, N.A.
(LONDON BRANCH), as a Lender By  

/s/ Steven Chait

  Name:   Steven Chait   Title:   Authorised Signatory

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender By  

/s/ Tony Leadbetter

  Name:   Tony Leadbetter   Title:   Vice President WELLS FARGO CAPITAL FINANCE,
LLC, solely for purposes of Section 3, as Co-Collateral Agent By  

/s/ Tony Leadbetter

  Name:   Tony Leadbetter   Title:   Vice President

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By  

/s/ Kevin D. Rich

  Name:   Kevin D. Rich   Title:   Vice President PNC BANK, CANADA BRANCH, as a
Lender By  

/s/ James Bruce

  Name:   James Bruce   Title:   Vice President

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By  

/s/ Christopher N. Jensen

  Name:   Christopher N. Jensen   Title:   Vice President

 

Signature page to Amendment and Restatement Agreement.



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

EXECUTION VERSION

 

LOGO [g221271g0804095231837.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of August 3, 2016,

among

COTT CORPORATION CORPORATION COTT,

COTT BEVERAGES INC.,

COTT BEVERAGES LIMITED,

and Certain Other Loan Parties Party Hereto,

as Borrowers

The Other Loan Parties Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as UK Security Trustee,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Administrative Collateral Agent, and

WELLS FARGO CAPITAL FINANCE, LLC,

DEUTSCHE BANK SECURITIES INC.,

BANK OF AMERICA, N.A.,

SUNTRUST BANK,

as Co-Syndication Agents

 

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO CAPITAL FINANCE, LLC,

DEUTSCHE BANK SECURITIES INC.,

BANK OF AMERICA, N.A., and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Bookrunners and Joint Lead Arrangers

Asset Based Lending



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

Section 1.01

  Defined Terms      7   

Section 1.02

  Classification of Loans and Borrowings      88   

Section 1.03

  Terms Generally      88   

Section 1.04

  Accounting Terms; GAAP      89   

Section 1.05

  Currency Translations      89   

Section 1.06

  Certificates      90    ARTICLE II    The Credits   

Section 2.01

  Commitments      90   

Section 2.02

  Loans and Borrowings      90   

Section 2.03

  Requests for Revolving Borrowings      91   

Section 2.04

  Protective Advances      93   

Section 2.05

  Swingline Loans and Overadvances      94   

Section 2.06

  Letters of Credit      97   

Section 2.07

  Funding of Borrowings      102   

Section 2.08

  Interest Elections      103   

Section 2.09

  Termination and Reduction of Commitments; Increase in Commitments      104   

Section 2.10

  Repayment and Amortization of Loans; Evidence of Debt      106   

Section 2.11

  Prepayment of Loans      107   

Section 2.12

  Fees      109   

Section 2.13

  Interest      110   

Section 2.14

  Alternate Rate of Interest      112   

Section 2.15

  Increased Costs      113   

Section 2.16

  Break Funding Payments; Illegality      114   

Section 2.17

  Taxes      116   

Section 2.18

  Payments Generally; Allocation of Proceeds; Sharing of Set-offs      122   

Section 2.19

  Mitigation Obligations; Replacement of Lenders      125   

Section 2.20

  Returned Payments      126   

Section 2.21

  Defaulting Lenders      126   

Section 2.22

  Joint and Several Liability      128   

Section 2.23

  Special Provisions Relating to a Re-Denomination Event      128   

 

i



--------------------------------------------------------------------------------

ARTICLE III    Representations and Warranties   

Section 3.01

 

Organization; Powers

     129   

Section 3.02

 

Authorization; Enforceability

     129   

Section 3.03

 

Governmental Approvals; No Conflicts

     130   

Section 3.04

 

Financial Condition; No Material Adverse Change

     130   

Section 3.05

 

Properties

     130   

Section 3.06

 

Litigation and Environmental Matters

     131   

Section 3.07

 

Compliance with Laws and Agreements

     132   

Section 3.08

 

Investment Company Status

     132   

Section 3.09

 

Taxes

     132   

Section 3.10

 

ERISA; Canadian Pension Plans; Benefit Plans

     132   

Section 3.11

 

Disclosure

     133   

Section 3.12

 

Material Agreements

     134   

Section 3.13

 

Solvency

     134   

Section 3.14

 

Insurance

     134   

Section 3.15

 

Capitalization and Subsidiaries

     134   

Section 3.16

 

Security Interest in Collateral

     134   

Section 3.17

 

Employment Matters

     135   

Section 3.18

 

Common Enterprise

     135   

Section 3.19

 

Certain Material Indebtedness and Applicable Intercreditor Agreements

     135   

Section 3.20

 

Centre of Main Interests

     136   

Section 3.21

 

Stock Ownership

     136   

Section 3.22

 

Unrestricted Subsidiaries

     136   

Section 3.23

 

Anti-Corruption, Anti-Terrorism, and Anti-Money Laundering Laws, and Sanctions
Laws and Regulations

     136   

Section 3.24

 

Use of Proceeds

     137   

Section 3.25

 

EEA Financial Institutions

     137    ARTICLE IV    Conditions   

Section 4.01

 

Conditions to Amendment and Restatement

     137   

Section 4.02

 

Each Credit Event

     142    ARTICLE V    Affirmative Covenants   

Section 5.01

 

Financial Statements; Borrowing Base and Other Information

     144   

Section 5.02

 

Notices of Material Events

     149   

Section 5.03

 

Existence; Conduct of Business

     151   

Section 5.04

 

Payment of Obligations

     151   

Section 5.05

 

Maintenance of Properties

     151   

 

ii



--------------------------------------------------------------------------------

Section 5.06

 

Books and Records; Inspection Rights

     151   

Section 5.07

 

Compliance with Laws

     152   

Section 5.08

 

Use of Proceeds

     154   

Section 5.09

 

Insurance

     154   

Section 5.10

 

Casualty and Condemnation

     154   

Section 5.11

 

Appraisals and Field Examinations

     155   

Section 5.12

 

Depository Banks

     156   

Section 5.13

 

Additional Collateral; Further Assurances

     156   

Section 5.14

 

Designation of Subsidiaries

     160   

Section 5.15

 

[Reserved.]

     161   

Section 5.16

 

[Reserved.]

     161   

Section 5.17

 

Farm Products

     161   

Section 5.18

 

Restatement Post-Closing Covenants

     161   

Section 5.19

 

Transfer of accounts of European Loan Parties; Notification of Account Debtors

     162    ARTICLE VI    Negative Covenants   

Section 6.01

 

Indebtedness

     163   

Section 6.02

 

Liens

     167   

Section 6.03

 

Fundamental Changes

     169   

Section 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

     170   

Section 6.05

 

Asset Sales

     174   

Section 6.06

 

Sale and Leaseback Transactions

     176   

Section 6.07

 

[Reserved.]

     176   

Section 6.08

 

Swap Agreements

     176   

Section 6.09

 

Restricted Payments; Certain Payments of Indebtedness

     177   

Section 6.10

 

Transactions with Affiliates

     179   

Section 6.11

 

Restrictive Agreements

     179   

Section 6.12

 

Amendment of Material Documents; Designations Under Applicable Intercreditor
Agreements; Insurance Limitations; Etc.

     181   

Section 6.13

 

Fixed Charge Coverage Ratio

     183   

Section 6.14

 

Ownership of Borrowers and Certain other Subsidiaries; Subsidiary Restrictions

     183   

Section 6.15

 

Assets and Liabilities of Interim Holdcos, etc.

     183   

Section 6.16

 

Sanctions Laws and Regulations

     184   

 

iii



--------------------------------------------------------------------------------

ARTICLE VII    Events of Default    ARTICLE VIII    The Administrative Agent and
the Administrative Collateral Agent    ARTICLE IX    Miscellaneous   

Section 9.01

 

Notices

     193   

Section 9.02

 

Waivers; Amendments

     195   

Section 9.03

 

Expenses; Indemnity; Damage Waiver

     199   

Section 9.04

 

Successors and Assigns

     201   

Section 9.05

 

Survival

     204   

Section 9.06

 

Counterparts; Integration; Effectiveness

     205   

Section 9.07

 

Severability

     205   

Section 9.08

 

Right of Setoff

     205   

Section 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     205   

Section 9.10

 

WAIVER OF JURY TRIAL

     206   

Section 9.11

 

Headings

     206   

Section 9.12

 

Confidentiality

     206   

Section 9.13

 

Several Obligations; Nonreliance; Violation of Law

     208   

Section 9.14

 

USA PATRIOT Act; Canadian AML

     208   

Section 9.15

 

Disclosure

     209   

Section 9.16

 

Appointment for Perfection

     209   

Section 9.17

 

Interest Rate Limitation

     209   

Section 9.18

 

Waiver of Immunity

     210   

Section 9.19

 

Currency of Payment

     210   

Section 9.20

 

Conflicts

     211   

Section 9.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     211   

Section 9.22

 

Parallel Liability

     211    ARTICLE X    Loan Guaranty   

Section 10.01

 

Guaranty

     212   

Section 10.02

 

Guaranty of Payment

     213   

Section 10.03

 

No Discharge or Diminishment of Loan Guaranty

     213   

Section 10.04

 

Defenses Waived

     214   

Section 10.05

 

Rights of Subrogation

     214   

Section 10.06

 

Reinstatement; Stay of Acceleration

     215   

Section 10.07

 

Information

     215   

Section 10.08

 

Termination

     215   

 

iv



--------------------------------------------------------------------------------

Section 10.09

 

Taxes

     215   

Section 10.10

 

Maximum Liability

     215   

Section 10.11

 

Contribution

     216   

Section 10.12

 

Liability Cumulative

     216   

Section 10.13

 

Keepwell

     217    ARTICLE XI    The Borrower Representative   

Section 11.01

 

Appointment; Nature of Relationship

     217   

Section 11.02

 

Powers

     217   

Section 11.03

 

Employment of Agents

     218   

Section 11.04

 

Notices

     218   

Section 11.05

 

Successor Borrower Representative

     218   

Section 11.06

 

Execution of Loan Documents; Borrowing Base Certificate

     218   

Section 11.07

 

Reporting

     218    ARTICLE XII    Foreign Currency Participations   

Section 12.01

 

Loans; Intra-Lender Issues

     218   

Section 12.02

 

Settlement Procedure for Specified Foreign Currency Participations

     219   

Section 12.03

 

Obligations Irrevocable

     221   

Section 12.04

 

Recovery or Avoidance of Payments

     222   

Section 12.05

 

Indemnification by Lenders

     222   

Section 12.06

 

Specified Foreign Currency Loan Participation Fee

     223   

 

v



--------------------------------------------------------------------------------

SCHEDULES:    

Commitment Schedule    

Schedule 1.01(a) – Eligible Real Property    

Schedule 1.01(b) – [Reserved]    

Schedule 1.01(c) – Unrestricted Subsidiaries    

Schedule 1.01(d) – Certain Account Debtors    

Schedule 1.01(e) – [Reserved]    

Schedule 1.01(f) – Excluded Subsidiaries    

Schedule 3.05 – Properties    

Schedule 3.10 – Canadian Union Plans, Canadian Benefit Plans and Canadian
Pension Plans    

Schedule 3.14 – Insurance    

Schedule 3.15 – Capitalization and Subsidiaries    

Schedule 3.24 – [Reserved]    

Schedule 5.15 – [Reserved]    

Schedule 5.18 – Restatement Post-Closing Covenants    

Schedule 6.01 – Existing Indebtedness    

Schedule 6.01-1 – SIP Indebtedness    

Schedule 6.02 – Existing Liens    

Schedule 6.04 – Existing Investments    

Schedule 6.05 – [Reserved]    

Schedule 6.11 – Existing Restrictions    

Schedule 8 – Security Trust Provisions    

EXHIBITS:    

Exhibit A – Form of Assignment and Assumption    

Exhibit B-1 – Form of Borrowing Base Certificate    

Exhibit B-2 – Form of Aggregate Borrowing Base Certificate    

Exhibit C – Form of Compliance Certificate    

Exhibit D – Joinder Agreement    

Exhibit E – Borrowing Request    

Exhibit F-1 – U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)    

Exhibit F-2 – U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)    

Exhibit F-3 – U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)    

Exhibit F-4 – U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)    

Exhibit G – Intercreditor Agreement    

Exhibit H – Sale and Leaseback Properties    

Exhibit H-1 – Specified 2016 Sale and Leaseback Transaction Properties    

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 3, 2016 (as it may be
further amended, restated, supplemented or modified from time to time, this
“Agreement”), among COTT CORPORATION CORPORATION COTT, a corporation organized
under the laws of Canada, COTT BEVERAGES INC., a Georgia corporation, CLIFFSTAR
LLC, a Delaware limited liability company, COTT BEVERAGES LIMITED, a company
organized under the laws of England and Wales, and DS SERVICES OF AMERICA, INC.,
a Delaware corporation (“DS Services”), on and after the date that it has
satisfied the requirements set forth in Section 5.13, EDEN SPRINGS NEDERLAND
B.V., a private limited liability company incorporated under the laws of the
Netherlands (“Eden Netherlands”), following the consummation of the SIP
Acquisition, on and after the date that it has satisfied the requirements set
forth in Section 5.13, S. & D. COFFEE, INC., a North Carolina corporation (“S&D
Coffee”), and certain other Loan Parties from time to time party hereto, as
Borrowers, the other Loan Parties party hereto, the Lenders party hereto,
JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as UK Security Trustee, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Administrative Collateral Agent.

The Borrowers have requested that the Administrative Agent, the Administrative
Collateral Agent, the UK Security Trustee, the Issuing Banks, the Swingline
Lenders, and the Lenders enter into the Restatement Agreement to amend and
restate the Existing Credit Agreement. Upon satisfaction of the conditions
precedent set forth in this Agreement, the Existing Credit Agreement shall be,
pursuant to the Restatement Agreement, amended and restated in the form of this
Agreement, with the effect provided in the Restatement Agreement.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2014 Indenture” means the Indenture, dated as of June 24, 2014, among Cott
Beverages, the guarantors from time to time party thereto, and Wells Fargo Bank,
National Association, as trustee, paying agent, registrar, transfer agent and
authenticating agent.

“2014 Notes Documents” means the 2014 Indenture, the 2014 Notes and all
documents relating thereto or executed in connection therewith.

“2014 Notes” means the $525,000,000 in original principal amount of Cott
Beverages’ 5.375 % Senior Notes due 2022 issued under the 2014 Indenture.

“2014 Earnout” means the “Earn Out Consideration” as defined in the 2014 SPA;
provided that the aggregate amount of the 2014 Earnout shall not exceed
£16,000,000.

“2014 Earnout Calculated Amount” means (a) initially, the good faith estimated
amount of the 2014 Earnout calculated by the Company and delivered to the
Administrative Agent pursuant to clause (a) of the definition of Permitted
Acquisition, and (b) thereafter, the



--------------------------------------------------------------------------------

good faith estimated amount of the 2014 Earnout reflected on the Company’s
quarterly and annual financial statements delivered pursuant to Section 5.01(a)
and (b) (or otherwise reported to the Administrative Agent in writing at such
time), in each case representing the amount for such earnout required to be
reserved in accordance with GAAP in respect of the Acquisition Consideration
under the 2014 SPA at such time.

“2014 SPA” means that certain Share Purchase Agreement, to be dated on or about
May 30, 2014, by and among David Drabble, Robert Unsworth, Glenn Hudson, Gary
Unsworth, Ian Unsworth, Irene Unsworth, Jennifer Welsby, Jodie Lee Unsworth,
Louise Anne Unsworth and Jacqueline Carol Unsworth, Cott Ventures Limited, the
Company and Cott Beverages Limited, which Share Purchase Agreement shall be in
form and substance reasonably satisfactory to the Administrative Agent.

“2016 Indenture” means the Indenture, dated as of June 30, 2016, among the
Company, the guarantors from time to time party thereto, and BNY Trust Company
of Canada, as Canadian trustee, The Bank of New York Mellon, as U.S. trustee,
paying agent, registrar, transfer agent and authenticating agent, and The Bank
of New York Mellon, London Branch, as London paying agent.

“2016 Notes Documents” means the 2016 Indenture, the 2016 Notes and all
documents relating thereto or executed in connection therewith.

“2016 Notes” means the €450,000,000 in original principal amount of the
Company’s 5.50% Senior Notes due 2024 issued under the 2016 Indenture.

“ABL Priority Collateral” shall have the meaning set forth in an Applicable
Intercreditor Agreement, which definition shall be acceptable to the
Administrative Agent and the Required Lenders.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” (a) in the case of the U.S. Co-Borrowers, any Loan Party organized
under applicable laws of the United States, any state thereof or the District of
Columbia, the Canadian Co-Borrowers, or any Loan Party organized under
applicable laws of Canada or any province thereof, has the meaning assigned to
such term in the applicable U.S. Security Agreement, (b) in the case of any UK
Co-Borrower or any Loan Party organized under applicable law of England and
Wales, has the meaning assigned to such term in the applicable UK Security
Agreement, and (c) in the case of any Dutch Co-Borrower or any Loan Party
organized under applicable laws of the Netherlands, has the meaning assigned to
the term “Receivable” in the applicable Dutch Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition Consideration” means the purchase consideration paid for any
Permitted Acquisition, whether paid in cash, properties, assumption of
Indebtedness or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred



--------------------------------------------------------------------------------

for payment at any time in the future, whether or not such future payment is
subject to the occurrence of any contingency, and includes any and all payments
representing “earn-outs” and other agreements to make any payment the amount of
which, or the terms of payment of which are, in any respect subject to, or
contingent upon, the revenues, income, cash flow or profits of any Person,
business or operating division.

“Additional Senior Secured Indebtedness” shall mean any senior secured
Indebtedness secured by Collateral and incurred, created, assumed or permitted
to exist in reliance of Section 6.01(u) or (v); provided that no such
Indebtedness shall constitute Additional Senior Secured Indebtedness unless at
all times it meets the following requirements:

(i) such Indebtedness does not mature, and the terms of such Indebtedness do not
require any amortization, mandatory prepayment or redemption or repurchase at
the option of the holder thereof (other than (x) amortization not to exceed 5.0%
per annum of the outstanding principal amount of such Indebtedness and (y)
pursuant to Customary Mandatory Prepayment Terms), in each case earlier than 180
days after the latest Maturity Date;

(ii) such Indebtedness has terms and conditions (excluding pricing and premiums)
that, when taken as a whole, are not materially more restrictive or less
favorable to the Company and its Subsidiaries and are not materially less
favorable to the Agents, the Issuing Banks, the Swingline Lenders and the
Lenders, than the terms of this Agreement (taken as a whole) (except with
respect to terms and conditions that are applicable only after the latest
Maturity Date), it being understood that such Indebtedness may be in the form of
notes or term loan facilities;

(iii) the Liens securing such Indebtedness shall only be on assets that
constitute Collateral and shall (x) be junior to the Liens securing the Secured
Obligations and, if then outstanding, pari passu with or junior to the Liens
securing the Second-Priority Obligations (as defined in the Intercreditor
Agreement), or (y) solely in the case of Indebtedness permitted under
Section 6.01(u) and designated as PP&E Priority Indebtedness, to the extent such
Liens attach to ABL Priority Collateral, such Liens on ABL Priority Collateral
shall be junior to the Liens securing the Secured Obligations hereunder and pari
passu with or junior to the Liens securing the Second-Priority Obligations (as
defined in the Intercreditor Agreement);

(iv) the security agreements relating to such Indebtedness (together with each
Applicable Intercreditor Agreement) shall be substantially the same as the
Collateral Documents and shall otherwise be satisfactory to the Administrative
Agent and the Collateral Agent;

(v) such Indebtedness and the holders thereof or the representative thereunder,
and the Liens securing such Indebtedness, in each case shall be subject to an
Applicable Intercreditor Agreement; and

(vi) such Indebtedness shall not be guaranteed by any Person other than any Loan
Party and shall not have any obligors other than any Loan Party;

provided that a certificate of a Financial Officer of the Borrower
Representative delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and



--------------------------------------------------------------------------------

conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower Representative has determined in good faith that such
terms and conditions satisfy the requirements of clause (ii) of this definition,
shall be conclusive evidence that such terms and conditions satisfy the
requirements of clause (ii) of this definition unless the Administrative Agent
notifies the Borrower Representative within such five (5) Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees).

“Additional Senior Secured Indebtedness Documents” means all documents executed
and delivered with respect to the Additional Senior Secured Indebtedness or
delivered in connection therewith.

“Additional Unsecured Indebtedness” means any unsecured Indebtedness of a Loan
Party incurred, created, assumed or permitted to exist in reliance of Section
6.01(v); provided that no such Indebtedness shall constitute Additional
Unsecured Indebtedness unless at all times it meets the following requirements:

(i) such Indebtedness does not mature, and the terms of such Indebtedness do not
require any amortization, mandatory prepayment or redemption or repurchase at
the option of the holder thereof (other than pursuant to Customary Mandatory
Prepayment Terms), in each case earlier than 180 days after the latest Maturity
Date;

(ii) such Indebtedness has terms and conditions (excluding pricing, premiums and
subordination terms) that, when taken as a whole, are not materially more
restrictive or less favorable to the Company and its Subsidiaries, and are not
materially less favorable to the Agents, the Issuing Banks, the Swingline
Lenders and the Lenders, than the terms of this Agreement (taken as a whole)
(except with respect to terms and conditions that are applicable only after the
latest Maturity Date), it being understood that such Indebtedness may be in the
form of notes or term loan facilities; and

(iii) such Indebtedness shall not be guaranteed by any Person other than any
Loan Party and shall not have any obligors other than any Loan Party;

provided that a certificate of a Financial Officer of the Borrower
Representative delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower
Representative has determined in good faith that such terms and conditions
satisfy the requirements of clause (ii) of this definition, shall be conclusive
evidence that such terms and conditions satisfy the requirements of clause (ii)
of this definition unless the Administrative Agent notifies the Borrower
Representative within such five (5) Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees).

“Additional Unsecured Indebtedness Documents” means all documents executed and
delivered with respect to the Additional Unsecured Indebtedness or delivered in
connection therewith.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for the purpose of calculating the Alternate Base Rate, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate; provided that if the Adjusted LIBO Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Collateral Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative collateral agent for the holders of the Secured
Obligations.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Administrative Collateral Agent,
each Disbursement Agent and the UK Security Trustee.

“Aggregate Availability” means, with respect to all the Borrowing Base
Contributors and AR-Only Contributors, at any time, an amount equal to:

 

  (a) the lesser of:

 

  (i) the aggregate Commitments of all Lenders; and

 

  (ii) the sum of (x) the Aggregate Borrowing Base plus (y) the Availability
Bridge; minus

 

  (b) the aggregate Revolving Exposure of all Lenders.

“Aggregate Borrowing Base” means the aggregate of the Borrowing Bases of all of
the Borrowing Base Contributors and AR-Only Contributors; provided that (i) the
maximum amount of the Borrowing Base of the Borrowing Base Contributors and
AR-Only Contributors organized under the laws of Canada which may be included as
part of the Aggregate Borrowing Base is the Canadian Sublimit, (ii) the maximum
amount of the Borrowing Base of the Borrowing Base Contributors and AR-Only
Contributors organized under the laws of England and Wales or the Netherlands
which may be included as part of the Aggregate Borrowing Base is the European
Sublimit, and (iii) the maximum amount of Inventory of all Borrowing Base
Contributors which may be included as part of the Aggregate Borrowing Base is
$375,000,000.

“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-2 or another form which is acceptable to
the Collateral Agent in its sole discretion.



--------------------------------------------------------------------------------

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day; provided that if the Alternate Base Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

“Alternate Rate” means, for any day, the sum of (a) a rate per annum selected by
the Administrative Agent, from whatever source it may reasonably select, as that
which expresses as a percentage per annum the cost of funding participations in
Eurodollar Borrowings, plus (b) the Applicable Rate for Eurodollar Loans. When
used in reference to any Loan or Borrowing, “Alternate Rate” refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Rate.

“AML/Anti-Terrorism Laws” has the meaning assigned to such term in
Section 3.23(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower and its Affiliates concerning or
relating to bribery or corruption.

“Applicable Intercreditor Agreement” shall mean the Intercreditor Agreement and
any other intercreditor agreement executed in connection with any transaction
requiring such agreement to be executed pursuant to the terms hereof, among
either or both of the Administrative Agent and the Administrative Collateral
Agent, the representatives of the other classes of applicable Indebtedness
permitted hereunder and any other party, as the case may be, on such terms that
are satisfactory to the Administrative Agent and the Required Lenders.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitments of all Lenders (if the
Commitments have terminated or expired, the



--------------------------------------------------------------------------------

Applicable Percentages shall be determined based upon such Lender’s share of the
aggregate Revolving Exposures at that time); provided that in case of Section
2.21, when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation and (b) with respect to
Protective Advances or with respect to the Aggregate Credit Exposure, a
percentage based upon its share of the Aggregate Credit Exposure and the
aggregate unused Commitments of all Lenders; provided that in case of Section
2.21, when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation.

“Applicable Period” has the meaning assigned to such term in the definition of
Applicable Rate.

“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Canadian Prime
Spread”, “Eurodollar Spread”, “CDOR Spread” or “Overnight LIBO Spread”, as the
case may be, based upon the Borrowers’ Average Quarterly Availability during the
most recently ended fiscal quarter of the Borrowers.

 

Average Quarterly Availability

   ABR
Spread     Canadian
Prime
Spread     Eurodollar
Spread     CDOR
Spread     Overnight
LIBO
Spread  

    Category 1

³$250,000,000

     -0.50 %      0.00 %      1.25 %      1.25 %      1.25 % 

    Category 2

<$250,000,000

        but

³$150,000,000

     -0.25 %      0.25 %      1.50 %      1.50 %      1.50 % 

    Category 3

<$150,000,000

     0.00 %      0.50 %      1.75 %      1.75 %      1.75 % 

For purposes of the foregoing, (a) the Applicable Rate shall be determined based
upon the Aggregate Borrowing Base Certificate, Borrowing Base Certificates and
related information that are delivered from time to time pursuant to this
Agreement, with due regard for the adjustments set forth therein and permitted
under this Agreement, (b) each change in the Applicable Rate resulting from a
change in Average Quarterly Availability shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
an Aggregate Borrowing Base Certificate, Borrowing Base Certificates and related
information immediately following the most recently ended fiscal quarter of the
Company, and ending on the date immediately preceding the effective date of the
next such change; provided that the Average Quarterly Availability for purposes
of determining the Applicable Rate shall be deemed to be in Category 3 (or,
during any period in which Category 3 does not apply pursuant to the proviso
below, Category 2) (A) at any time that an Event of Default has occurred and is
continuing or (B) at the option of the Administrative Agent or at the request of
the Required Lenders if the Borrowers fail to deliver the Aggregate Borrowing
Base Certificate and the Borrowing Base



--------------------------------------------------------------------------------

Certificates required to be delivered by them pursuant to Section 5.01, during
the period from the expiration of the time for delivery thereof until such
Aggregate Borrowing Base Certificate and Borrowing Base Certificates are
delivered and (c) until the date that the Borrowers’ Aggregate Borrowing Base
Certificate and Borrowing Base Certificates for the first full calendar quarter
ended after the Restatement Effective Date have been or were required to be
delivered pursuant to Section 5.01, the Applicable Rate shall be determined
based upon Category 2; provided that on and after that date that a Compliance
Certificate is delivered pursuant to Section 5.01(d) (other than in connection
with financial statements delivered pursuant to Section 5.01(c)), demonstrating,
for the most recently completed Test Period, a Consolidated Leverage Ratio of
less than 4.00 to 1.00, until the date that a Compliance Certificate is
delivered pursuant to Section 5.01(d) (other than in connection with financial
statements delivered pursuant to Section 5.01(c)) demonstrating, for the most
recently completed Test Period, a Consolidated Leverage Ratio of equal to or
greater than 4.00 to 1.00, Category 3 shall not be applied for any purpose
hereunder and Category 2 shall apply to all instances where Category 3 would
have applied.

In the event that the Administrative Agent or any Loan Party determines that the
Aggregate Borrowing Base Certificate or any Borrowing Base Certificate
previously delivered was incorrect or inaccurate or (y) the calculation of the
Consolidated Leverage Ratio in a Compliance Certificate previously delivered was
incorrect or inaccurate, and in the case of clauses (x) and (y), such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate (including as a result the reinstatement of Category 3 as a
result of a change in the Consolidated Leverage Ratio) for any period (an
“Applicable Period”), than the Applicable Rate applied for such Applicable
Period, then (1) the Borrower Representative shall promptly (and in any case no
later than 3 Business Days after such discovery) deliver to the Administrative
Agent the corrected Borrowing Base Certificates and Aggregate Borrowing Base
Certificates for such Applicable Period or, with respect to the reinstatement of
Category 3 as a result of a change in the Consolidated Leverage Ratio an
interest rate reconciliation for the period during which Category 3 should have
applied, (2) the Applicable Rate shall be determined as if the Category for such
higher Applicable Rate were applicable for such Applicable Period, and (3) the
Borrower Representative shall within 3 Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement. This paragraph shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13 and
Article VII.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Aquaterra” means Aquaterra Corporation, a corporation organized under the laws
of Canada,

“Aquaterra Pension Reserves” means, at any time, Reserves applicable to the
Borrowing Base of Aquaterra in an amount equal to the maximum amount of all
liabilities of Aquaterra under its Canadian Defined Benefit Pension Plan at such
time, which amount and the calculation thereof shall be satisfactory to the
Administrative Agent.



--------------------------------------------------------------------------------

“AR-Only Contributor” means, without duplication of any Borrowing Base
Contributor, each of Aquaterra, Eden Netherlands, Eden Springs UK Ltd., and any
Loan Party organized under the laws of the Netherlands or any political
subdivision thereof, in each case solely to the extent that such Person is able
to prepare all collateral reports in a comparable manner to the Company’s
reporting procedures or otherwise in a manner reasonably acceptable to the
Administrative Agent, and has satisfied the requirements set forth in
Section 5.13 and the definition of Borrowing Base Guarantor, in each case
without regard to any requirements set forth therein in connection with
inventory, equipment and real property owned by such Person.

“Arabica” means Arabica LLC, a North Carolina limited liability company.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Availability Bridge” means, at any time:

 

  (c) prior to the PP&E Refresh Date, the lesser of:

 

  (i) (x) prior to the SIP Acquisition Closing Date, $63,500,000, and (y) on and
after the SIP Acquisition Closing Date, $80,000,000; and

 

  (ii) the result of $125,000,000 minus the Bridge PP&E Amount at such time; and

 

  (d) on and after the PP&E Refresh Date, $0.

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Available Commitment” means, at any time, the aggregate Commitments then in
effect minus the Revolving Exposure of all Lenders at such time.

“Average Quarterly Availability” means, as of any date of determination, the
average daily Aggregate Availability for the fiscal quarter period immediately
preceding such date, with the Borrowing Base for any day during such period
calculated by reference to the most recent Aggregate Borrowing Base Certificate
delivered to the Administrative Agent on or prior to such day pursuant to the
terms of this Agreement. Average Quarterly Availability shall be calculated by
the Administrative Agent and such calculations shall be presumed to be correct,
absent manifest error.

“Average Utilization” means, for any period, the average total daily Revolving
Exposure of all Lenders during such period, expressed as a percentage of
aggregate Commitments. Average Utilization shall be calculated by the
Administrative Agent and such calculations shall be presumed to be correct,
absent manifest error.



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, the Canadian
Co-Borrowers, the U.S. Co-Borrowers, the Dutch Co-Borrowers and the UK
Co-Borrowers.

“Borrower DTTP Filing” means an HM Revenue & Customs Form DTTP2 duly completed
and filed by the relevant UK Co-Borrower, which (a) where it relates to a Treaty
Lender that is a Treaty Lender on the day on which this Agreement is entered
into, contains the scheme reference number and jurisdiction of tax residence
provided by the Treaty Lender to such UK Co-Borrower and the Administrative
Agent, and (i) where such UK Co-Borrower becomes a UK Co-Borrower on the day on
which this Agreement is entered into, is filed with HM Revenue & Customs within
30 days of the date of this Agreement; or (ii) where such UK Co-Borrower becomes
a UK Co-Borrower hereunder after the day on which this Agreement is entered
into, is filed with HM Revenue & Customs within 30 days of the date on which
that UK Co-Borrower becomes a UK Co-Borrower; or (b) where it relates to a party
that becomes a Treaty Lender hereunder pursuant to an Assignment and Assumption
or a Participant, contains the scheme reference number and jurisdiction of tax
residence of such party and is provided by such party to



--------------------------------------------------------------------------------

such UK Co-Borrower and the Administrative Agent, and (i) where such UK
Co-Borrower is a UK Co-Borrower on the effective date of the relevant Assignment
and Assumption or participation, is filed with HM Revenue & Customs within 30
days of the effective date of the relevant aforementioned document; or (ii)
where such UK Co-Borrower becomes a UK Co-Borrower hereunder after the effective
date of the relevant Assignment and Assumption or participation, is filed with
HM Revenue & Customs within 30 days of the date on which that UK Co-Borrower
becomes a UK Co-Borrower.

“Borrower Joinder Agreement” has the meaning assigned to such term in Section
5.13(e).

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans and
CDOR Loans, as to which a single Interest Period is in effect, (b) a Swingline
Loan, (c) a Protective Advance and (d) an Overadvance.

“Borrowing Base” means, at any time, with respect to each Borrowing Base
Contributor and each AR-Only Contributor, the sum of:

(a) 85% of such Borrowing Base Contributor’s and such AR-Only Contributor’s
Eligible Accounts at such time (or, subject to the last proviso of this
definition, on and after the SIP Acquisition Closing Date and prior to the date
that the requirements in clause 5(ii) of Schedule 5.18 are satisfied, in the
case of Eligible Accounts of each member of the SIP Group that has satisfied the
requirements of Section 5.13 (other than requirements in connection with
equipment and real property owned by such Person) and clauses (b)(i) through
(b)(iv) and clauses (B) and (C) of the definition of Borrowing Base Guarantor,
75%), plus

(b) the lesser of:

(i) 75% of such Borrowing Base Contributor’s Eligible Inventory, valued at the
lower of cost or market value, determined on a first-in-first-out basis, at such
time, and

(ii) the product of 85% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by such Borrowing Base Contributor’s Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, at such time;

provided that, subject to the last proviso of this definition, on and after the
SIP Acquisition Closing Date and prior to the date that the requirements in
clause 5(i) of Schedule 5.18 are satisfied, in the case of Eligible Inventory of
each member of the SIP Group that has satisfied the requirements of Section 5.13
(other than requirements in connection with equipment and real property owned by
such Person) and clauses (b)(i) through (b)(iv) and clauses (B) and (C) of the
definition of Borrowing Base Guarantor, 45%, minus



--------------------------------------------------------------------------------

(c) Reserves related to such Borrowing Base Contributor or such AR-Only
Contributor, as applicable (without duplication of any Reserves included under
clause (d) below), plus

(d) at any time prior to the PP&E Release Trigger Date, such Original RP
Contributor’s and such Original M&E Contributor’s PP&E Component (as the same
may be adjusted from time to time pursuant to the terms of this Agreement,
including Section 5.01(g));

provided that, notwithstanding anything to the contrary in the definitions of
Eligible Accounts and Eligible Inventory, if the assets acquired pursuant to a
Permitted Acquisition or any other transaction permitted under Section 6.04
(other than the assets acquired pursuant to the Eden Acquisition and the SIP
Acquisition, which assets are subject to the requirements in Sections 5.13 and
5.18, and clauses (a) and (b) of this definition) are intended to be included in
the Borrowing Base, prior to the inclusion of such assets in the Borrowing Base,
the Administrative Agent shall have received a field examination and appraisal
conducted by an appraiser selected and engaged by the Administrative Agent and
prepared on a basis satisfactory to the Administrative Agent, in each case at
the Borrowers’ sole cost and expense (one such appraisal and one such field
examination for each such set of assets shall be excluded from the limitation on
such appraisals and field examinations at the expense of the Borrowers as
provided in Section 5.11); provided, further, that, solely in the case of
Inventory located in the United States and Accounts, in each case owned by a
Borrowing Base Contributor or an AR-Only Contributor organized under applicable
laws of the United States, any state thereof or the District of Columbia, the
Administrative Agent may, in its Permitted Discretion, determine to include the
Eligible Accounts and Eligible Inventory acquired pursuant to such Permitted
Acquisition or other transaction permitted under Section 6.04 (other than the
assets acquired pursuant to the Eden Acquisition and the SIP Acquisition, which
assets are subject to the requirements in Sections 5.13 and 5.18, and clauses
(a) and (b) of this definition (including the advance rates set forth therein))
(subject to advance rates determined in the Permitted Discretion of the
Administrative Agent (but in no case higher than the advance rates set forth in
this definition) and any Reserves then in effect pursuant to this definition and
the most recent Aggregate Borrowing Base Certificate and Borrowing Base
Certificates delivered to the Administrative Agent pursuant to this Agreement)
in the Borrowing Base up to an amount not to exceed 5% of the Borrowing Base at
any time (after giving effect to such inclusion) prior to the receipt by the
Administrative Agent of such appraisal and field examination, without limiting
the right of the Administrative Agent to subsequently exclude such assets from
the Borrowing Base in its Permitted Discretion; provided, further, that such
assets shall be removed from the Borrowing Base if the Administrative Agent has
not received such appraisal and field examination within 90 days (or such later
date as the Administrative Agent may agree in its Permitted Discretion, not to
exceed an additional 60 days without the consent of the Required Lenders) after
the date such assets were first included in the Borrowing Base; provided,
further, that the assets of each member of the SIP Group shall be removed from
the Borrowing Base if the Administrative Agent has not received the appraisals
and field examinations for such Person as required by clause 5 of Schedule 5.18
within 80 days (or such later date as the Administrative Agent may agree in its
Permitted Discretion, not to exceed an additional 60 days without the consent of
the



--------------------------------------------------------------------------------

Required Lenders) after the date such assets were first included in the
Borrowing Base. The maximum amount of Eligible Inventory which may be included
as part of any Borrowing Base is $375,000,000 minus, the amount of Eligible
Inventory which is included in any other Borrowing Base. The Collateral Agent
may, in its Permitted Discretion, adjust Reserves or reduce one or more of the
other elements used in computing the Borrowing Base or, after the occurrence and
during the continuation of an Event of Default, reduce the advance rates set
forth above.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-1 or another form which is acceptable to the
Collateral Agent in its sole discretion.

“Borrowing Base Contributor” means the Company, Cott Beverages, Cott Beverages
Limited, Cliffstar LLC, DS Services, and each Borrowing Base Guarantor.

“Borrowing Base Guarantor” means (a) as of the Restatement Effective Date, Aimia
Foods Limited and Calypso Soft Drinks Limited, and (b) thereafter, S&D Coffee,
any Loan Guarantor that is not a Borrower, and any AR-Only Contributor, in each
case that (i) except for S&D Coffee, delivers a Borrowing Base Guarantor
designation notice to the Administrative Agent in accordance with Section
5.13(f), (ii) is organized under the laws of any State of the United States or
the District of Columbia, Canada, England and Wales or the Netherlands, (iii) is
able to prepare all collateral reports in a comparable manner to the Company’s
reporting procedures or otherwise in a manner reasonably acceptable to the
Administrative Agent and (iv) has executed and delivered to the Administrative
Agent such Loan Documents as the Administrative Agent has reasonably requested
(all of which shall be in form and substance reasonably acceptable to, and
provide a level of security acceptable to, the Administrative Agent in its
Permitted Discretion), so long as the Administrative Agent has received and
approved, in its Permitted Discretion, (A) a field examination and appraisal
conducted by an appraiser selected and engaged by the Administrative Agent and
prepared on a basis satisfactory to the Administrative Agent, in each case at
the Borrowers’ sole cost and expense (one such appraisal and one such field
examination for each such set of assets shall be excluded from the limitation on
such appraisals and field examinations at the expense of the Borrowers as
provided in Section 5.11); provided that, solely in the case of this clause (b)
and solely in the case of Inventory located in the United States and Accounts,
in each case owned by a Borrowing Base Guarantor organized under applicable laws
of the United States, any state thereof or the District of Columbia, the
Administrative Agent may, in its Permitted Discretion, determine to include the
Eligible Accounts and Eligible Inventory of such Person in the Borrowing Base
prior to the Administrative Agent’s receipt of such appraisal and field
examination to the extent permitted in accordance with the second proviso to the
definition of Borrowing Base, (B) all UCC or other search results reasonably
requested by the Administrative Agent that are necessary to confirm the
Administrative Collateral Agent’s Lien on all of such Borrowing Base Guarantor’s
personal property, and (C) such certificates and other documentation as the
Administrative Agent may reasonably request.

“Borrowing Base Reporting Trigger Level” means, at any time, 12.5% of the
aggregate amount of all Commitments at such time.



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.02, substantially in the form
of Exhibit E hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, the Netherlands or Toronto are
authorized or required by law to remain closed; provided that, (a) when used in
connection with a European Swingline Loan or a Eurodollar Loan denominated in
dollars or Sterling, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar (or, as the case may be, Sterling)
deposits in the London interbank market and (b) when used in connection with a
European Swingline Loan or a Eurodollar Loan denominated in Euros, the term
“Business Day” shall also exclude any day which is not a Target Day (as
determined by the Administrative Agent).

“CAML Legislation” has the meaning assigned to such term in Section 9.14(b).

“Canadian Benefit Plans” means any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, maintained by a Loan Party or any Subsidiary of any Loan Party,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement, savings or other
benefits, under which any Loan Party or any of its Restricted Subsidiaries has
any liability with respect to any Canadian employee or former employee, but
excluding any Canadian Pension Plans.

“Canadian Co-Borrowers” means (a) the Company and (b) each Subsidiary of the
Company organized under the laws of Canada that becomes a Borrower in accordance
with Section 5.13(e).

“Canadian Defined Benefit Pension Plan” means any Canadian Pension Plan which
contains a “defined benefit provision,” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).

“Canadian Dollars” or “Cdn $” refers to the lawful currency of Canada.

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures.

“Canadian Issuing Bank” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity of the issuer of Letters of Credit for the account of any Canadian
Co-Borrower hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Canadian Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Canadian Issuing
Bank, in which case the term “Canadian Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Canadian Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by the
Canadian Issuing



--------------------------------------------------------------------------------

Bank at such time for the account of a Canadian Co-Borrower plus (b) the
aggregate amount of all LC Disbursements of the Canadian Issuing Bank that have
not yet been reimbursed by or on behalf of a Canadian Co-Borrower at such
time. The Canadian Letter of Credit Exposure of any Lender at any time shall be
its Applicable Percentage of the total Canadian Letter of Credit Exposure at
such time.

“Canadian Overadvance” means an Overadvance made to or for the account of a
Canadian Co-Borrower pursuant to Section 2.05.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial pension benefits standards law that is maintained
by a Loan Party or any Subsidiary of any Loan Party for its Canadian employees
or former Canadian employees.

“Canadian Prime”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Prime Rate.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Disbursement Agent to be the higher of (i) the rate equal to the PRIMCAN
Index rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on
such day (or, in the event that the PRIMCAN Index is not published by Bloomberg,
any other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1.00%
per annum; provided, that if any the above rates shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Any change in
the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.

“Canadian Protective Advance” means a Protective Advance made to or for the
account of a Canadian Co-Borrower pursuant to Section 2.04.

“Canadian Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Canadian Revolving
Loans and its Canadian Letter of Credit Exposure and an amount equal to its
Applicable Percentage of the aggregate principal amount of Canadian Swingline
Loans outstanding at such time, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of Canadian Overadvances
outstanding at such time.

“Canadian Revolving Loan” means a Revolving Loan made to a Canadian Co-Borrower.



--------------------------------------------------------------------------------

“Canadian Security Agreement” means that certain Canadian Pledge and Security
Agreement, dated as of August 17, 2010, between the Loan Parties party thereto
and the Administrative Collateral Agent, for the benefit of the Administrative
Collateral Agent and the Lenders, as amended, restated, supplemented or
otherwise modified from time to time, and any other hypothec, deed, pledge or
security agreement or other similar document governed by the laws of Canada or
any province thereof entered into by any Loan Party (or Restricted Subsidiary
that becomes a Loan Party) on, prior to, or after the Restatement Effective
Date, as required by this Agreement or any other Loan Document for the purpose
of creating a Lien on the property of any such Person that is (a) organized in
Canada or any province thereof or (b) has property located in Canada, in each
case as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Canadian Sublimit” means $40,000,000.

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan” has the meaning assigned to such term in Section
2.05(a)(ii).

“Canadian Union Plans” means any pension and other benefit plans which are not
required to be maintained by any Loan Party or any Subsidiary of any Loan Party
but to which a Loan Party or Subsidiary of a Loan Party is required to
contribute pursuant to a collective agreement for its Canadian employees or
former Canadian employees or pursuant to a participation agreement for Canadian
employees or former Canadian employees.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP. Notwithstanding
anything in this definition to the contrary, for purposes of calculating Capital
Expenditures for any period of four consecutive fiscal quarters, Capital
Expenditures for the fiscal quarter ended(A) December 31, 2015 shall be deemed
to be the sum of (1) $6,400,000 with respect to the Capital Expenditures of the
Eden Group and their respective Subsidiaries plus (2) if the SIP Acquisition
Closing Date has occurred, $3,400,000 with respect to the Capital Expenditures
of the SIP Group and their respective Subsidiaries plus (3) $25,300,000 with
respect to the Capital Expenditures of the Company and its Subsidiaries (other
than the Eden Group and their respective Subsidiaries and the SIP Group and
their respective Subsidiaries), (B) March 31, 2016 shall be deemed to be the sum
of (1) $6,400,000 with respect to the Capital Expenditures of the Eden Group and
their respective Subsidiaries plus (2) if the SIP Acquisition Closing Date has
occurred, $3,400,000 with respect to the Capital Expenditures of the SIP Group
and their respective Subsidiaries plus (3) $29,500,000 with respect to the
Capital Expenditures of the Company and its Subsidiaries (other than the Eden
Group and their respective Subsidiaries and the SIP Group and their respective
Subsidiaries), (C) June 30, 2016 shall be deemed to be the sum of (1) $6,400,000
with respect to the Capital Expenditures of the Eden Group and their respective
Subsidiaries plus (2) if the SIP Acquisition Closing Date has occurred,
$3,400,000 with respect to the Capital Expenditures of the SIP Group and their
respective Subsidiaries plus (3) Capital Expenditures for



--------------------------------------------------------------------------------

such fiscal quarter calculated in accordance with this definition solely with
respect to the Company and its Subsidiaries (other than the Eden Group and their
respective Subsidiaries and the SIP Group and their respective Subsidiaries),
and (D) September 30, 2016 shall be deemed to be the sum of (1) $6,400,000 with
respect to the Capital Expenditures of the Eden Group and their respective
Subsidiaries plus (2) if the SIP Acquisition Closing Date has occurred,
$3,400,000 with respect to the Capital Expenditures of the SIP Group and their
respective Subsidiaries plus (3) Capital Expenditures for such fiscal quarter
calculated in accordance with this definition solely with respect to the Company
and its Subsidiaries (other than the Eden Group and their respective
Subsidiaries and the SIP Group and their respective Subsidiaries).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, without limiting Section 1.04, if, as a result of a change in
GAAP after the Restatement Effective Date, any lease obligations that prior to
such change would constitute obligations in respect of an operating lease, as
defined and interpreted in accordance with GAAP as in effect and applied on the
Restatement Effective Date, shall not for purposes of this Agreement, constitute
Capital Lease Obligations.

“Cash Dominion Trigger Event” means (a) a Specified Default has occurred and is
continuing or (b) for any period of five consecutive Business Days, Aggregate
Availability is less than the greater of (i) 10% of the aggregate amount of all
Commitments at such time and (ii) $37,500,000.

“CDOR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.

“CDOR Rate” means, for the relevant Interest Period, the Canadian dollar offered
rate which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “CDOR Page” (or any display substituted therefore) of Reuters
Monitor Money Rates Service Reuters Screen, or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion (the “CDOR Screen Rate”), at
or about 10:15 a.m. Toronto local time on the first day of the applicable
Interest Period and, if such day is not a business day, then on the immediately
preceding business day (as adjusted by the Administrative Agent after 10:15 a.m.
Toronto local time to reflect any error in the posted rate of interest or in the
posted average annual rate of interest) plus (b) 0.10% per annum; provided that
if the CDOR Screen Rate is not available on the Reuters Screen CDOR Page on any
particular day, then the Canadian dollar offered rate component of such rate on
that day shall be calculated as the applicable Interpolated Rate as of such time
on such day; or if such day is not a Business Day, then as so determined on the
immediately preceding Business Day; provided, further, that if any of the
foregoing rates described in this definition shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.



--------------------------------------------------------------------------------

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars made by the
Lenders to the Borrower which bears interest at a rate based on the CDOR Rate.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of Equity Interests representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who were not (i) directors of
the Company on the Restatement Effective Date, (ii) nominated or appointed by
the board of directors of the Company or (iii) appointed by the board of
directors of the Company as director candidates prior to their election; (c)
subject to Sections 6.03(a)(iv)(x), (y) and (z), the Company shall cease to own,
directly or indirectly, free and clear of all Liens or other encumbrances (other
than Liens created pursuant to any Loan Document, the Water Secured Notes
Documents (or any Replacement Notes Documents in respect thereof), any
Additional Senior Secured Indebtedness Documents and any Junior Secured
Indebtedness Documents, solely to the extent such Liens constitute Permitted
Liens), all of the outstanding voting Equity Interests of the other Borrowers on
a fully diluted basis; or (d) there shall have occurred under any 2014 Notes
Document, 2016 Notes Document, Water Secured Notes Document, Cott Unsecured
Notes Document, Replacement Notes Document, any Additional Senior Secured
Indebtedness Document, any Additional Unsecured Indebtedness Document, any
Junior Secured Indebtedness Document, or any other indenture or other agreement
evidencing any Material Indebtedness any “Change of Control” or similar term (as
defined in any 2014 Notes Document, 2016 Notes Document, Water Secured Notes
Document, Cott Unsecured Notes Document, Replacement Notes Document, Additional
Senior Secured Indebtedness Document, Additional Unsecured Indebtedness
Document, Junior Secured Indebtedness Document, or any other indenture or other
agreement governing or relating to, or instrument evidencing, Material
Indebtedness).

“Change in Law” means (a) the adoption, implementation, abolition, withdrawal or
variation of any law, rule, regulation, practice or concession after the date of
this Agreement, (b) any change in any law, rule, regulation, practice or
concession or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline, directive, notice, ruling, statement of policy or
practice statement (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, requirements,
guidelines, statements of policy, practice statement or directives thereunder,
issued in connection therewith or in implementation thereof and (y) all
requests, rules, requirements, guidelines, statements of policy, practice
statement or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case



--------------------------------------------------------------------------------

pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
after the Restatement Effective Date, regardless of the date enacted, adopted,
issued, made or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Cliffstar Corporation” means Cliffstar Corporation, a Delaware corporation.

“Cliffstar LLC” means Cliffstar LLC, a Delaware limited liability company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Collateral Agent, on behalf of itself and the Lenders, or the UK
Security Trustee, to secure the Secured Obligations.

“Collateral Access Agreement” (a) in the case of the U.S. Co-Borrowers and any
Loan Party organized under applicable law of any state of the United States, has
the meaning assigned to such term in the applicable U.S. Security Agreement, (b)
in the case of the Canadian Co-Borrowers and any Loan Party organized under
applicable law of any province of Canada, has the meaning assigned to such term
in the applicable Canadian Security Agreement, (c) in the case of the UK
Co-Borrowers and any Loan Party organized under applicable law of England and
Wales, has the meaning assigned to such term in the applicable UK Security
Agreement, and (d) in the case of the Dutch Co-Borrowers and any Loan Party
organized under applicable law of the Netherlands, has the meaning assigned to
such term in the applicable Dutch Security Agreement.

“Collateral Agent” means the Administrative Collateral Agent. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, any
reference to a Collateral Agent in this Agreement or in any other Loan Document
shall be a reference to the Administrative Collateral Agent.

“Collateral Documents” means, collectively, each Security Agreement, the
Mortgages, each Applicable Intercreditor Agreement, and any other documents
granting or purporting to grant a Lien upon all or any portion of the Collateral
as security for payment of the Secured Obligations.

“Collection Account” (a) with respect to the U.S. Co-Borrowers and any Loan
Party organized under applicable laws of the United States, any state thereof or
the District of Columbia, has the meaning assigned to such term in the
applicable U.S. Security Agreement, (b) with respect to the Canadian
Co-Borrowers and any Loan Party organized under applicable laws of Canada or any
province thereof, has the meaning assigned to such term in the applicable
Canadian Security Agreement, (c) with respect to the UK Co-Borrowers and any
Loan Party organized under applicable law of England and Wales, has the meaning
assigned to such term in



--------------------------------------------------------------------------------

the applicable UK Security Agreement, and (d) with respect to the Dutch
Co-Borrowers and any Loan Party organized under the laws of the Netherlands, has
the meaning assigned to such term in the applicable Dutch Security Agreement.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances, Protective Advances and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The amount of each Lender’s
Commitment as of the Restatement Effective Date is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The aggregate amount of the
Lenders’ Commitments as of the Restatement Effective Date is $500,000,000.

“Commitment Schedule” means the Schedule attached to this Agreement identified
as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means Cott Corporation Corporation Cott, a corporation organized under
the laws of Canada.

“Confidential Disclosure Letter” means the letter from the Borrower
Representative to the Administrative Agent, the Issuing Banks, the Swingline
Lenders and the other Lenders delivered on the Restatement Effective Date.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, all Indebtedness of the Borrowers and the Restricted
Subsidiaries on a consolidated basis as of such date, excluding (a) Indebtedness
described in clauses (d), (e), (k), (l) and (n) of the definition thereof, (b)
Indebtedness under undrawn letters of credit, and (c) Guarantees of Indebtedness
described in clause (a) or (b) above; provided that the outstanding Indebtedness
attributable to any non-wholly owned Restricted Subsidiary shall be included in
Consolidated Funded Indebtedness in proportion to the percentage of Equity
Interests in such non-wholly owned Restricted Subsidiary owned by the Company
and its direct or indirect wholly-owned Restricted Subsidiaries.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date minus an amount equal to
unrestricted cash and Permitted Investments of the Loan Parties determined on a
consolidated basis in accordance with GAAP and that would not appear (or would
not be required to appear) as “restricted” on the consolidated balance sheet of
the Company (unless such appearance results



--------------------------------------------------------------------------------

from Permitted Liens in favor of the Administrative Agent), to the extent the
use thereof to the payment of Indebtedness is not prohibited by law to (b)
EBITDA for the most recently ended Test Period, all calculated on a Pro Forma
Basis.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date that is
secured by a Lien on assets of the Company and its Subsidiaries minus an amount
equal to unrestricted cash and Permitted Investments of the Loan Parties
determined on a consolidated basis in accordance with GAAP and that would not
appear (or would not be required to appear) as “restricted” on the consolidated
balance sheet of the Company (unless such appearance results from Permitted
Liens in favor of the Administrative Agent), to the extent the use thereof to
the payment of Indebtedness is not prohibited by law to (b) EBITDA for the most
recently ended Test Period, all calculated on a Pro Forma Basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Liabilities” means the Secured Obligations of a Loan Party, but
excluding its Parallel Liability.

“Cott Beverages” means Cott Beverages Inc., a Georgia corporation.

“Cott Embotelladores” means Cott Embotelladores de Mexico, S.A. de C.V.

“Cott Mexican Group” means Mexico Bottling Services, S.A. de C.V., AD
Personales, S.A. de C.V., Servicios Gerenciales de Mexico, S.A. de C.V., Cott
Embotelladores and Cott Maquinaria y Equipo, S.A. de C.V., and any Subsidiary of
any of the foregoing formed after the Restatement Effective Date under the laws
of Mexico in conformity with the terms of this Agreement, but excluding any
Unrestricted Subsidiaries of the foregoing.

“Cott Unsecured Notes Documents” means the Cott Unsecured Notes Indenture, the
Cott Unsecured Notes and all documents relating thereto or executed in
connection therewith.

“Cott Unsecured Notes Indenture” means the Indenture, dated as of December 12,
2014, among Cott Beverages, the guarantors from time to time party thereto, and
Wells Fargo Bank, National Association, as trustee, paying agent, registrar,
transfer agent and authenticating agent.

“Cott Unsecured Notes” means the $625,000,000 in original principal amount of
Cott Beverages 6.75% Senior Notes due 2020 issued under the Cott Unsecured Notes
Indenture.

“CRA” means Canada Revenue Agency.

“Credit Exposure” means, as to any Lender at any time, such Lender’s Revolving
Exposure at such time.



--------------------------------------------------------------------------------

“Customary Mandatory Prepayment Terms” means, in respect of any Indebtedness,
terms requiring any obligor in respect of such Indebtedness to pay, prepay,
purchase, repurchase, redeem, retire, cancel or terminate (or make an offer for
any of the foregoing) such Indebtedness (a) in the event of a “change in
control” (or similar event), (b) in the event of an “asset sale” (or similar
event, including condemnation or casualty); provided that such terms in respect
of mandatory payment, prepayment, purchase, repurchase, redemption, retirement,
cancellation or termination (or offer for any of the foregoing) may provide that
it can be avoided pursuant to customary reinvestment rights, and (c) in the case
of any Indebtedness that constitutes a term loan, on account of annual “excess
cash flow” on terms approved by the Administrative Agent. A Financial Officer of
the Borrower Representative may provide a certificate to the effect that the
terms of any reinvestment rights or other means of avoiding the applicable
payment, prepayment, purchase, repurchase, redemption, retirement, cancellation
or termination referred to in clause (b) above are customary, and such
determination shall be conclusive unless the Administrative Agent shall have
objected to such determination within five Business Days following its receipt
of such certificate and the draft documentation governing such Indebtedness.

“Customer List” means a customer list for each Borrowing Base Contributor and
each AR-Only Contributor, which list shall be in form and substance satisfactory
to the Administrative Agent and shall be certified as true and correct by a
Financial Officer of the Borrower Representative.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, unless the conditions to such Loans or
participations in Letters of Credit or Swingline Loans are the subject of a good
faith dispute, (b) notified the Company, the Administrative Agent, any Issuing
Bank, any Swingline Lender or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or, except in any case where there is a
bona fide dispute as to whether such Lender has an enforceable funding
obligation, under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, (e) (i) become or
is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for



--------------------------------------------------------------------------------

it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; or (f)
becomes the subject to a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
applicable U.S. Security Agreement or the applicable Canadian Security
Agreement, as applicable.

“Designated Persons” means any Person listed on a Sanctions List.

“Disbursement Agent” means (a) in the case of European Revolving Loans
denominated in Euros or Sterling, European Swingline Loans, European
Overadvances, European Protective Advances, repayment of European Revolving
Loans denominated in Euros or Sterling, repayment of European Swingline Loans,
repayment of European Overadvances, the repayment of European Protective
Advances, the issuance of any Letter of Credit by the European Issuing Bank,
determination of interest rates, fees and costs pursuant to Sections 2.12
through 2.17 to the extent relating to European Revolving Loans, European
Overadvances, European Protective Advances or European Letters of Credit,
JPMorgan Chase Bank, N.A., London Branch, (b) in the case of Canadian Revolving
Loans, Canadian Swingline Loans, Canadian Overadvances, Canadian Protective
Advances, repayment of Canadian Revolving Loans, repayment of Canadian Swingline
Loans, repayment of Canadian Overadvances, repayment of Canadian Protective
Advances, the issuance of any Letter of Credit by the Canadian Issuing Bank,
determination of interest rates, fees and costs pursuant to Sections 2.12
through 2.17 to the extent relating to Canadian Revolving Loans, Canadian
Overadvances, Canadian Protective Advances or Canadian Letters of Credit,
JPMorgan Chase Bank, N.A., Toronto Branch, and (c) otherwise, the Administrative
Agent.

“Disclosed Matters” means the actions, suits, proceedings and the environmental
matters, and any notices in connection with any of the foregoing, set forth in
the Confidential Disclosure Letter.

“Disqualified Equity Interests” means all Equity Interests which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable other than solely for Qualified Equity Interests, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 91 days
after the latest Maturity Date, (b) is convertible into or exchangeable for (i)
debt securities or (ii) any Equity Interests referred to in (a) above, in each
case at any time on or prior to the date that is 91 days after the latest
Maturity Date, or (c) contains any repurchase obligation which may come into
effect prior to payment in full of all Obligations, except, in the case of each
of the foregoing, as a result of a change of control or asset sale, so long as
the rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to the prior payment in full of all
Secured Obligations and the termination of the Commitments.



--------------------------------------------------------------------------------

“Document” has the meaning assigned to such term in the applicable U.S. Security
Agreement.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount and (b) if such amount
is expressed in Canadian Dollars, Euros, Sterling or any other currency, the
amount of dollars that would be required to purchase the amount of such currency
based upon the Spot Selling Rate as of such date of determination.

“dollars” or “$” refers to the lawful currency of the United States of America.

“DS Holdings” means DS Services Holdings, Inc., a Delaware corporation.

“DS Services” has the meaning assigned to such term in the preamble hereto.

“Dutch Co-Borrowers” means (a) on and after the date that it has satisfied the
requirements set forth in Section 5.13, Eden Netherlands and (b) each Subsidiary
of the Company organized under the laws of the Netherlands that becomes a
Borrower in accordance with Section 5.13(e).

“Dutch Group” means any Subsidiary of any Loan Party incorporated under the laws
of the Netherlands.

“Dutch Holdco” means Carbon Holdings Co B.V., a private limited liability
company incorporated under the laws of the Netherlands with its statutory seat
in Amsterdam, the Netherlands and registered with the Dutch trade register under
number 66107431, and a direct, wholly-owned Subsidiary of the Company or a
direct wholly-owned Subsidiary of Eden Luxco.

“Dutch Newco” means Carbon Acquisition Co B.V., a private limited liability
company incorporated under the laws of the Netherlands with its statutory seat
in Amsterdam, the Netherlands and registered with the Dutch trade register under
number 66124956, and a direct, wholly-owned Subsidiary of Dutch Holdco.

“Dutch Security Agreement” means that certain security agreement, dated as of
July 28, 2016, between Dutch Holdco, Dutch Newco, and the Administrative
Collateral Agent, for the benefit of the Administrative Collateral Agent and the
Lenders, as amended, restated, supplemented or otherwise modified from time to
time, and any other deed, pledge or security agreement or other similar document
governed by the laws of the Netherlands and entered into by any Loan Party (or
Restricted Subsidiary that becomes a Loan Party) on, prior to, or after the
Restatement Effective date, as required by this Agreement or any other Loan
Document for the purpose of creating a Lien on the property of any such Person
that is (a) incorporated in the Netherlands or (b) has property located in the
Netherlands, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time.



--------------------------------------------------------------------------------

“Dutch Target” means Hydra Dutch Holdings 1 B.V.

“EBITDA” means, for any period, Net Income for such period plus, without
duplication of amounts otherwise included in Net Income for such period, cash
received from Northeast Retailer Brands LLC during such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of:

(i) Interest Expense for such period (net of interest income for such period and
excluding Interest Income recorded by Northeast Retail Group for such period),

(ii) income tax expense for such period (excluding income tax expense recorded
by Northeast Retail Group for such period),

(iii) all amounts attributable to depreciation and amortization expense for such
period (excluding amounts attributable to depreciation and amortization expense
recorded by Northeast Retail Group for such period),

(iv) any one time or extraordinary non-cash charges for such period (excluding
any non-cash charge that relates to the write-down or write-off of inventory and
any one time or extraordinary non-cash charges recorded by Northeast Retail
Group for such period),

(v) any other non-cash charges for such period (excluding any non-cash charge
that relates to the write-down or write-off of inventory and any non-cash
charges recorded by Northeast Retail Group for such period),

(vi) non-cash stock compensation expenses for such period (excluding any
non-cash stock compensation expenses recorded by Northeast Retail Group for such
period),

(vii) any non-capitalized fees and expenses (including legal, accounting and
financing costs) expensed in such period in connection with the Transaction in
an aggregate amount during the term of this Agreement not to exceed $2,000,000,

(viii) any purchase price premiums above par or any call premiums incurred in
connection with the purchase or redemption by the Company of the 2014 Notes, the
Water Secured Notes, the Cott Unsecured Notes, the 2016 Notes, any Replacement
Notes, any Additional Senior Secured Indebtedness Document, any Additional
Unsecured Indebtedness Document, or any Junior Secured Indebtedness Document for
such period,

(ix) any non-capitalized fees and expenses (including legal, accounting and
financing costs) expensed in such period in connection with the negotiation and
closing of the Eden Purchase Agreement, the 2016 Notes Documents and the other
Eden Transactions in an aggregate amount during the term of this Agreement not
to exceed €1,500,000,

(x) any non-capitalized fees and expenses (including legal, accounting and
financing costs) incurred for such period in connection with the negotiation and
closing of the SIP Acquisition Agreement, the Restatement Agreement and the
other SIP Transactions in an aggregate amount during the term of this Agreement
not to exceed $2,000,000,



--------------------------------------------------------------------------------

(xi) any non-capitalized fees and expenses (including legal, accounting and
financing costs) expensed in such period in connection with the negotiation and
closing of any financing pursuant to any Additional Senior Secured Indebtedness
Document, any Additional Unsecured Indebtedness Document, or any Junior Secured
Indebtedness Document in an aggregate amount during the term of this Agreement
not to exceed $2,000,000 for each such financing; and

(xii) the amount of any non-recurring restructuring charge, reserve, integration
cost, or other business optimization expense or cost (including one-time charges
directly related to implementation of cost-savings initiatives), that is
deducted (and not added back) in such period in computing Net Income including,
without limitation, those one-time charges related to severance, retention,
signing bonuses and relocation, in an amount during the term of this Agreement
not to exceed $20,000,000 in the aggregate for all such transactions during any
four consecutive fiscal quarters,

minus (b) without duplication and to the extent included in Net Income,

(i) any cash payments made during such period in respect of non-cash charges
described in clauses (a)(iv) and (a)(v) taken in a prior period (excluding such
cash payments recorded by Northeast Retail Group for such period) and

(ii) any extraordinary gains and any non-cash items of income for such period
(excluding extraordinary gains and non-cash items recorded by Northeast Retail
Group for such period), all calculated for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.

EBITDA for any Test Period shall be calculated on a Pro Forma Basis to give
effect to any Permitted Acquisition or the Eden Acquisition, and the sale,
transfer, lease or other disposal of any asset (other than dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the Test Period as if each such Permitted Acquisition or the Eden Acquisition
had been consummated on the first day of such test period and as if such sale,
transfer, lease or other disposition had been consummated on the day prior to
the first day of such test period. Notwithstanding anything in this definition
to the contrary, for purposes of calculating EBITDA for any period of four
consecutive fiscal quarters, EBITDA for the fiscal quarter ended (A) December
31, 2015 shall be deemed to be the sum of (1) $17,500,000 with respect to the
EBITDA of the Eden Group and their respective Subsidiaries plus (2) if the SIP
Acquisition Closing Date has occurred, $12,900,000 with respect to the EBITDA of
the SIP Group and their respective Subsidiaries plus (3) $80,200,000 with
respect to the EBITDA of the Company and its Subsidiaries (other than the Eden
Group and their respective Subsidiaries and the SIP Group and their respective
Subsidiaries), (B) March 31, 2016 shall be deemed to be the sum of
(1) $17,500,000 with respect to the EBITDA of the Eden Group and their
respective Subsidiaries plus (2) if the SIP Acquisition Closing Date has
occurred, $7,8900,000 with respect to the EBITDA of the SIP Group and their
respective Subsidiaries plus (3) $71,000,000 with respect to the EBITDA of the
Company and its Subsidiaries (other than the Eden Group and their respective
Subsidiaries and the SIP Group and their respective Subsidiaries), (C) June 30,
2016 shall be deemed to be the sum of (1) $17,500,000 with respect to the EBITDA
of the Eden Group and their respective Subsidiaries plus (2) if the SIP
Acquisition Closing Date has occurred,



--------------------------------------------------------------------------------

$7,800,000 with respect to the EBITDA of the SIP Group and their respective
Subsidiaries plus (3) EBITDA for such fiscal quarter calculated in accordance
with this definition solely with respect to the Company and its Subsidiaries
(other than the Eden Group and their respective Subsidiaries and the SIP Group
and their respective Subsidiaries), and (D) September 30, 2016 shall be deemed
to be the sum of (1) $17,500,000 with respect to the EBITDA of the Eden Group
and their respective Subsidiaries plus (2) if the SIP Acquisition Closing Date
has occurred, $12,300,000 with respect to the EBITDA of the SIP Group and their
respective Subsidiaries plus (3) EBITDA for such fiscal quarter calculated in
accordance with this definition solely with respect to the Company and its
Subsidiaries (other than the Eden Group and their respective Subsidiaries and
the SIP Group and their respective Subsidiaries).

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Eden Acquisition” means the acquisition of the sole issued and outstanding
share of Dutch Target by Dutch Newco, pursuant to, and on the terms and
conditions set forth in, the Eden Purchase Agreement.

“Eden Acquisition Closing Date” means August 2, 2016.

“Eden Group” means the collective reference to Dutch Target and its Subsidiaries
on the Eden Acquisition Closing Date (and such other Subsidiaries of any member
of the Eden Group created after the Eden Acquisition Closing Date permitted
hereunder).

“Eden Luxco” means Carbon Luxembourg S.àr.l. a société à responsabilité limitée
incorporated and existing under the laws of Luxembourg, and a direct,
wholly-owned subsidiary of the Company.

“Eden Netherlands” has the meaning assigned to such term in the preamble hereto.

“Eden Purchase Agreement” means that certain Share Purchase Agreement dated June
7, 2016, among Hydra Luxembourg Holdings S.àr.l., Dutch Newco and the Company,
including all annexes, exhibits and schedules thereto, as the same may be
amended, waived, supplemented or modified in conformity with the terms of this
Agreement.

“Eden Transactions” means (a) the consummation of the Eden Acquisition, (b) the
making of Loans under the Existing Credit Agreement to finance all or part of
one or more of the transactions contemplated under this definition, (c) the
issuance of the 2016 Notes, and the deposit of the proceeds thereof into escrow
for the benefit of the holders of the 2016 Notes and released to fund the Eden
Acquisition, (d) the repayment of the outstanding notes of Hydra Dutch Holding 2
BV outstanding on June 7, 2016, the revolving credit facility of Hydra Dutch
Holding 2 BV in existence on June 7, 2016 and other indebtedness of the Dutch
Target and its subsidiaries on or prior to the Eden Acquisition Closing Date and
(e) the payment of all fees, costs and expenses incurred in connection with the
foregoing.



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means, at any time, the Accounts of a Borrowing Base
Contributor or an AR-Only Contributor which the Collateral Agent determines in
its Permitted Discretion are eligible as the basis for the extension of
Revolving Loans, Swingline Loans and the issuance of Letters of Credit
hereunder. Without limiting the Collateral Agent’s discretion provided herein,
Eligible Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent, the Administrative Collateral Agent or the UK
Security Trustee, as applicable, subject only to Liens permitted by clause (b)
below;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, the Administrative Collateral Agent or the UK Security
Trustee, as applicable, (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent, the Administrative
Collateral Agent or the UK Security Trustee, as applicable, (iii) Prior Claims
that are unregistered and that secure amounts that are not yet due and payable,
(iv) a Lien (1) in favor of the Water Secured Notes Collateral Agent under the
Water Secured Notes Documents, (2) securing Junior Secured Indebtedness, or (3)
securing Additional Senior Secured Indebtedness, in the case of clauses (1)
through (3), that is at all times (x) junior in priority to the Lien in favor of
the Administrative Agent, the Administrative Collateral Agent or the UK Security
Trustee, as applicable and (y) subject to one or more of Applicable
Intercreditor Agreements;

(c) with respect to which the scheduled due date is more than 60 days (or,
solely in the case of Accounts owing by Lidl UK Gmbh, 77 days) after the
original invoice date, which is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
which has been written off the books of any Borrowing Base Contributor or
AR-Only Contributor or otherwise designated as uncollectible;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible under clause
(c) above;



--------------------------------------------------------------------------------

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowing Base
Contributors and AR-Only Contributors exceeds 20% (or, with respect to the
Account Debtors listed on Schedule 1.01(d), the applicable percentage listed on
such Schedule for such Account Debtor) of the aggregate amount of Eligible
Accounts of all Borrowing Base Contributors and AR-Only Contributors;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in any applicable Security Agreement has been breached or is
not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Collateral Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon a Borrowing Base Contributor’s or AR-Only Contributor’s
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis, except for Specified
Contract Receivables that have been reviewed and approved in writing in advance
by the Administrative Agent (which approval may be rescinded at any time in the
sole discretion of the Administrative Agent), without giving effect to any
amendments thereto without the prior consent of the Administrative Agent or (vi)
relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrowing Base Contributor or such AR-Only Contributor or
if such Account was invoiced more than once (other than invoices for amounts not
in excess of $3,000,000 at any one time that have been reissued promptly after
the date of the original invoice to correct billing errors, in which case the
original invoice date (as opposed to the date of the re-issued invoice) shall
control for purposes of clause (c) above);

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which (i) has applied for or been the
subject of a petition or application for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor or its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee, administrator or liquidator, (iii) filed, or had filed against it,
under any Insolvency Laws, any assignment, application, request or petition for
liquidation, reorganization, administration, compromise, arrangement, adjustment
of debts, stay of proceedings, adjudication as bankrupt, winding-up, or
voluntary or involuntary case or proceeding, (iv) has admitted in writing its
inability, or is generally unable to, pay its debts as they become due, (v)
become insolvent, or (vi) ceased operation of its business; provided, that
notwithstanding the foregoing provisions of the this clause (j), the Collateral
Agent may, in its Permitted Discretion, include as Eligible Accounts
(x) Accounts that are post-petition accounts payable of an Account Debtor that
is a debtor-in-possession under the Bankruptcy Code and (y) Accounts owing by an
Account Debtor that has been reorganized or restructured following one of the
events described in this clause (j) and has a credit quality satisfactory to the
Collateral Agent;



--------------------------------------------------------------------------------

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) (i) with respect to Accounts of any Borrowing Base Contributor or any
AR-Only Contributor organized under the laws of any State of the United States,
the District of Columbia or Canada, any Account which is owed by an Account
Debtor which (x) does not maintain its chief executive office (or its domicile,
for the purposes of the Quebec Civil Code) in the United States or Canada unless
the Collateral Agent has determined that such Account Debtor has substantial
assets and operations in the United States or Canada and is subject to suit in
the United States or Canada or (y) is not organized under applicable law of the
United States, any state of the United States, Canada, or any province of Canada
unless, in either case, such Account is backed by a letter of credit acceptable
to the Administrative Agent which is in the possession of, and is directly
drawable by, the Administrative Collateral Agent and (ii) with respect to
Accounts of any Borrowing Base Contributor or AR-Only Contributor organized
under the laws of England and Wales or the Netherlands, any Account which is
owed by an Account Debtor which (x) does not maintain its chief executive office
(or its domicile, for the purposes of the Quebec Civil Code) in the United
States, Canada or an Eligible European Jurisdiction unless the Collateral Agent
has determined that such Account Debtor has substantial assets and operations in
the United States, Canada or an Eligible European Jurisdiction and is subject to
suit in the United States, Canada or an Eligible European Jurisdiction or (y) is
not organized under applicable law of the United States, any state of the United
States, Canada, any province of Canada or an Eligible European Jurisdiction
unless, in either case, such Account is backed by a letter of credit acceptable
to the Administrative Agent which is in the possession of, and is directly
drawable by, the Administrative Collateral Agent;

(m) which is owed in any currency other than U.S. dollars, Canadian Dollars,
Euros or Sterling;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S. or
Canada unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of the Administrative Collateral
Agent, or (ii) the government of Canada or the U.S., or any department, agency,
public corporation, or instrumentality thereof, unless the Financial
Administration Act (Canada), as amended, or the Federal Assignment of Claims Act
of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), as
applicable, and any other steps necessary to perfect the Lien of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, in
such Account have been complied with to the satisfaction of the Administrative
Agent or the UK Security Trustee, as applicable;

(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such indebtedness
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;



--------------------------------------------------------------------------------

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(r) which is evidenced by any promissory note, chattel paper, or instrument;

(s) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrowing Base Contributor or such AR-Only
Contributor to seek judicial enforcement in such jurisdiction of payment of such
Account, unless such Borrowing Base Contributor or such AR-Only Contributor has
filed such report or qualified to do business in such jurisdiction;

(t) with respect to which such Borrowing Base Contributor or such AR-Only
Contributor has made any agreement with the Account Debtor for any reduction
thereof, other than discounts and adjustments given in the ordinary course of
business, or any Account which was partially paid and such Borrowing Base
Contributor or such AR-Only Contributor created a new receivable for the unpaid
portion of such Account;

(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, provincial, territorial, state
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrowing Base
Contributor or such AR-Only Contributor has or has had an ownership interest in
such goods, or which indicates any party other than such Borrowing Base
Contributor or such AR-Only Contributor as payee or remittance party;

(w) which was created on cash on delivery terms;

(x) which is subject to any limitation on assignments or pledges (whether
arising by operation of law, by contractual agreement or otherwise), unless the
Collateral Agent has determined that such limitation is not enforceable;

(y) which is governed by the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia, Canada or any province
thereof, the Netherlands, or England and Wales;

(z) in respect of which the Account Debtor is a consumer within applicable
consumer protection laws or such Account arises under a contract which is
subject to consumer protection laws;



--------------------------------------------------------------------------------

(aa) which arose from the sale of Inventory which did not comply with the rules
or regulations of the United States Food and Drug Administration or any similar
regulatory body located in the jurisdiction in which such Inventory was sold or
in which the Account Debtor is located; or which Inventory is the subject of a
recall;

(bb) solely in the case of an AR-Only Contributor or Borrowing Base Contributor
organized under the laws of the Netherlands, which cannot be easily segregated
and identified for ownership purposes and for purposes of the Dutch Security
Agreements;

(cc) which, alone, or together with the agreement from which it arises,
contravenes in any material respect any applicable Requirements of Law,
including the Dutch 1977 Sanctions Act (Sanctiewet 1977) and the rules and
regulations promulgated pursuant thereto, European Union sanctions laws, rules
and regulations, AML/Anti-Terrorism Laws, Anti-Corruption Laws and applicable
Sanctions, or that is the obligation of an Account Debtor that is subject to any
Sanctions or is a Designated Person unless such arrangement is permitted under
such laws, rules and regulations and not in violation of Sanctions; or

(dd) which the Collateral Agent determines, in its Permitted Discretion, may not
be paid by reason of the Account Debtor’s inability to pay or which the
Collateral Agent otherwise determines, in its Permitted Discretion, is
unacceptable for any reason whatsoever.

In the event that an Account of any Borrowing Base Contributor or any AR-Only
Contributor which was previously an Eligible Account ceases to be an Eligible
Account hereunder, such Borrowing Base Contributor, such AR-Only Contributor, or
the Borrower Representative shall notify the Collateral Agent thereof on and at
the time of submission to the Collateral Agent of the next Aggregate Borrowing
Base Certificate and the Borrowing Base Certificate of such Borrowing Base
Contributor or such AR-Only Contributor. In determining the amount of an
Eligible Account, the face amount of an Account may, in the Collateral Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such Borrowing Base Contributor or such AR-Only Contributor may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Borrowing Base
Contributor or such AR-Only Contributor to reduce the amount of such Account.

“Eligible Equipment” means, prior to the PP&E Release Trigger Date, (i) the
equipment owned by an Original M&E Contributor described on Schedule 1.01(e) to
the Confidential Disclosure Letter and (ii) other equipment owned by an Original
M&E Contributor satisfactory to the Collateral Agent for inclusion in the
Borrowing Base; provided that the Original M&E Contributors (other than a member
of the Water Group) have delivered to the Collateral Agent appraisals and other
information, documents and instruments requested by the Collateral Agent with
respect to such other equipment, in each case meeting each of the following
requirements:

(a) such Original M&E Contributor has good title to such equipment;



--------------------------------------------------------------------------------

(b) such Original M&E Contributor has the right to subject such equipment to a
Lien in favor of the Administrative Collateral Agent or the UK Security Trustee,
as applicable; such equipment is subject to a first priority perfected Lien in
favor of the Administrative Collateral Agent or a first fixed equitable charge
in favor of the UK Security Trustee, as applicable, and is free and clear of all
other Liens of any nature whatsoever (except for (i) Permitted Encumbrances
which do not have priority over the Lien in favor of the Administrative
Collateral Agent or the UK Security Trustee, as applicable, (ii) Prior Claims
that are unregistered and secure amounts that are not yet due and payable and
(iii) a Lien (1) in favor of the Water Secured Notes Collateral Agent under the
Water Secured Notes Documents, (2) securing Junior Secured Indebtedness, or (3)
securing Additional Senior Secured Indebtedness, in the case of clauses (1)
through (3), that is at all times (x) junior in priority to the Lien in favor of
the Administrative Agent, the Administrative Collateral Agent or the UK Security
Trustee, as applicable and (y) subject to one or more of Applicable
Intercreditor Agreements);

(c) the full purchase price for such equipment has been paid by such Original
M&E Contributor;

(d) such equipment is located on premises (i) owned by such Original M&E
Contributor, which premises are subject to a first priority perfected Lien in
favor of the Administrative Collateral Agent or the UK Security Trustee, as
applicable, or (ii) leased by such Original M&E Contributor where (x) the lessor
has delivered to the Administrative Collateral Agent or the UK Security Trustee,
as applicable, a Collateral Access Agreement or (y) a Reserve for rent, charges,
and other amounts due or to become due with respect to such facility has been
established by the Collateral Agent in its Permitted Discretion;

(e) such equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Original M&E Contributor in
the ordinary course of business of such Original M&E Contributor and has been
included in an appraisal report delivered to the Collateral Agent in form, scope
and substance reasonably satisfactory to the Collateral Agent;

(f) such equipment is not subject to any agreement (x) other than the Loan
Documents, the 2014 Notes Documents, the Water Secured Notes Documents, the Cott
Unsecured Notes Documents, the Replacement Notes Documents, the Additional
Senior Secured Indebtedness Documents, the Additional Unsecured Indebtedness
Documents, or the Junior Secured Indebtedness Documents, which restricts the
ability of such Original M&E Contributor to use, sell, transport or dispose of
such equipment or (y) which restricts the Administrative Collateral Agent’s
ability to take possession of, sell or otherwise dispose of such equipment;

(g) such equipment either (i) does not constitute “fixtures” under the
applicable laws of the jurisdiction in which such equipment is located or (ii)
constitutes “fixtures” under the applicable laws of the jurisdiction in which
such equipment is located and (x) is located on premises owned by such Original
M&E Contributor or (y) is located on premises leased by such Original M&E
Contributor where (1) the lessor has delivered to the Administrative Collateral
Agent or the UK Security Trustee, as applicable, a collateral access or Lien
subordination or waiver agreement in form and substance acceptable to the
Administrative



--------------------------------------------------------------------------------

Collateral Agent or the UK Security Trustee, as applicable, or (2) a Reserve for
rent, charges and other amounts due or to become due with respect to such
facility has been established by the Collateral Agent in its Permitted
Discretion;

(h) such equipment is not invested in accordance with Section 6.04(o); and

(i) such equipment is not owned by a Sanctioned Person.

“Eligible European Jurisdiction” means each of Austria, Belgium, Denmark,
Finland, France, Germany, Ireland, the Netherlands, Norway, Spain, Sweden,
Switzerland and the United Kingdom; provided that (a) the Administrative Agent
may, in its sole discretion, remove one or more of the countries comprising an
Eligible European Jurisdiction, (b) the Administrative Agent may, with the
consent of all Lenders in their sole discretion, (i) subsequently add one or
more of such countries back as an Eligible European Jurisdiction, and (ii) add
one or more other countries from time to time that are members of the European
Union at such time, and (c) the Administrative Agent may, in its sole
discretion, subsequently remove one or more of such other countries comprising
an Eligible European Jurisdiction from time to time.

“Eligible Inventory” means, at any time, the Inventory of a Borrowing Base
Contributor which the Collateral Agent determines in its Permitted Discretion is
eligible as the basis for the extension of Revolving Loans, Swingline Loans and
the issuance of Letters of Credit hereunder. Without limiting the Collateral
Agent’s discretion provided herein, Eligible Inventory shall not include any
Inventory of any Borrowing Base Contributor:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
subject only to Liens permitted by clause (b) below;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, (ii)
a Permitted Encumbrance which does not have priority over the Lien in favor of
the Administrative Collateral Agent or the UK Security Trustee, as applicable,
(iii) a Prior Claim that is unregistered and secures amounts that are not yet
due and payable and (iv) a Lien (1) in favor of the Water Secured Notes
Collateral Agent under the Water Secured Notes Documents, (2) securing Junior
Secured Indebtedness, or (3) securing Additional Senior Secured Indebtedness, in
the case of clauses (1) through (3), that is at all times (x) junior in priority
to the Lien in favor of the Administrative Agent, the Administrative Collateral
Agent or the UK Security Trustee, as applicable and (y) subject to one or more
of Applicable Intercreditor Agreements;

(c) which is, in the Collateral Agent’s reasonable opinion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category, quantity, and/or failure to
meet applicable customer specifications or acceptance procedures; or which does
not comply with the rules or regulations of the United States Food and Drug
Administration or any similar regulatory body located in the jurisdiction in
which such Inventory is held for sale; or which is the subject of a recall;



--------------------------------------------------------------------------------

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or any applicable Security Agreement has been breached or is not
true and which does not conform to all standards imposed by any Governmental
Authority;

(e) in which any Person other than such Borrowing Base Contributor shall (i)
have any direct or indirect ownership, interest or title to such Inventory or
(ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials (other than raw materials reasonably acceptable to the Collateral
Agent and supported as saleable by an appraisal reasonably acceptable to the
Collateral Agent), spare or replacement parts, subassemblies, packaging and
shipping material (other than packaging and shipping material reasonably
acceptable to the Collateral Agent and supported as saleable by an appraisal
reasonably acceptable to the Collateral Agent), manufacturing supplies, samples,
prototypes, displays or display items, bill-and-hold goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business; provided that tea leaves and green coffee beans
shall not be considered raw materials or work-in-process for purposes of this
clause (f);

(g) which is not located in the United States, Canada or England and Wales or
which is in transit with a common carrier from a vendor or supplier;

(h) subject to Section 5.18, which is located in any location leased by such
Borrowing Base Contributor unless (i) the lessor has delivered to the
Administrative Agent or the Administrative Collateral Agent a Collateral Access
Agreement or (ii) a Reserve for rent, charges, and other amounts due or to
become due with respect to such facility has been established by the Collateral
Agent in its Permitted Discretion;

(i) which is located at an owned location subject to a mortgage in favor of a
Person other than the Administrative Collateral Agent, unless the mortgagee has
delivered a Collateral Access Agreement or other mortgagee agreement in form and
substance satisfactory to the Administrative Agent (it being understood that the
Intercreditor Agreement (or other Applicable Intercreditor Agreement that has
similar access terms) shall satisfy this requirement with respect to the
mortgages granted in favor of the Water Secured Notes Collateral Agent under the
Water Secured Notes Documents);

(j) subject to Section 5.18, which is located in any third party warehouse or is
in the possession of a bailee (other than a third party processor) and is not
evidenced by a Document, unless (i) such warehouseman or bailee has delivered to
the Administrative Agent or the Administrative Collateral Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
require or (ii) an appropriate Reserve has been established by the Collateral
Agent in its Permitted Discretion;



--------------------------------------------------------------------------------

(k) which is in transit to or from any third party location or outside
processor;

(l) which is a discontinued product or component thereof;

(m) which is the subject of a consignment by such Borrowing Base Contributor as
consignor;

(n) which is beyond the “best if used by” date for such Inventory or is
otherwise unacceptable to such Borrowing Base Contributor’s customers;

(o) which contains, bears or is subject to any intellectual property rights
licensed to such Borrowing Base Contributor unless the Collateral Agent is
satisfied, after reviewing the licensing arrangements that it may sell or
otherwise dispose of such Inventory without (i) the consent of the licensor,
(ii) infringing the rights of such licensor, (iii) violating any contract with
such licensor, and (iv) incurring any liability with respect to payment of
royalties, other than royalties payable to the licensor incurred pursuant to
sale of such Inventory under the applicable licensing agreement;

(p) which is not reflected in a current perpetual inventory report (or such
other report or listing acceptable to the Administrative Collateral Agent) of
such Borrowing Base Contributor;

(q) for which reclamation rights have been asserted by the seller;

(r) which is subject to any enforceable retention of title arrangement;

(s) which has been acquired from a Sanctioned Person in violation of Sanctions.

(t) which the Administrative Collateral Agent otherwise determines, in its
Permitted Discretion, is unacceptable for any reason whatsoever.

In the event that Inventory of any Borrowing Base Contributor which was
previously Eligible Inventory ceases to be Eligible Inventory hereunder, such
Borrowing Base Contributor or the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of such Borrowing Base Contributor. Notwithstanding
anything herein to the contrary, prior to the SIP Access Agreement Delivery
Date, so long as no Default has occurred or is continuing, the Administrative
Agent shall not impose a Reserve pursuant to Sections (h)(ii) or (j)(ii) of this
definition solely in respect of the Inventory located at real property locations
leased by a member of the SIP Group, so long as the Loan Parties continue to
diligently pursue the SIP Access Agreement Requirement; provided that on and
after the SIP Access Agreement Delivery Date, the Administrative Collateral
Agent may, in its Permitted Discretion, deem such Inventory ineligible or impose
Reserves pursuant to such Sections or as otherwise permitted under the Loan
Documents.



--------------------------------------------------------------------------------

“Eligible Real Property” means, on and after the PP&E Refresh Date and prior to
the PP&E Release Trigger Date, the real property listed on Schedule 1.01(a),
solely to the extent that the appraisal requirements set forth in Schedule 5.18
have been satisfied with respect to such properties, so long as such real
property: (i) is subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
subject only to Liens permitted by clause (ii) below, and (ii) is not subject to
any Lien other than (w) a Lien in favor of the Administrative Collateral Agent
or the UK Security Trustee, as applicable, (x) a Permitted Encumbrance which
does not have priority over the Lien in favor of the Administrative Collateral
Agent or the UK Security Trustee, as applicable, (y) a Prior Claim that is
unregistered and secures amounts that are not yet due and payable and (z) a Lien
(1) in favor of the Water Secured Notes Collateral Agent under the Water Secured
Notes Documents, (2) securing Junior Secured Indebtedness, or (3) securing
Additional Senior Secured Indebtedness, in the case of clauses (1) through (3),
that is at all times (A) junior in priority to the Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable and
(B) subject to one or more of Applicable Intercreditor Agreements;

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders-in-council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority
having jurisdiction, relating in any way to the environment, preservation or
reclamation of natural resources, the management, presence, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) the presence of or exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a Plan that is “at
risk” within the meaning of Title IV of ERISA or the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a Plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan pursuant to Section 4042 of
ERISA; (f) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or is in
endangered or critical status within the meaning of Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “ €” refers to the single currency of the Participating Member States.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“European Issuing Bank” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity of the issuer of Letters of Credit for the account of any UK
Co-Borrower or Dutch Co-Borrower hereunder, and its successors in such capacity
as provided in Section 2.06(i). The European Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the European Issuing Bank, in which case the term “European Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“European Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by the
European Issuing Bank at such time for the account of a UK Co-Borrower or a
Dutch Co-Borrower plus (b) the aggregate amount of all LC Disbursements of the
European Issuing Bank that have not yet been reimbursed by or on behalf of a UK
Co-Borrower or a Dutch Co-Borrower at such time. The European Letter of Credit
Exposure of any Lender at any time shall be its Applicable Percentage of the
total European Letter of Credit Exposure at such time.

“European Overadvance” means an Overadvance made to or for the account of a UK
Co-Borrower or a Dutch Co-Borrower.



--------------------------------------------------------------------------------

“European Protective Advance” means a Protective Advance made to or for the
account of a UK Co-Borrower or a Dutch Co-Borrower.

“European Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s European Revolving
Loans and its European Letter of Credit Exposure and an amount equal to its
Applicable Percentage of the aggregate principal amount of European Swingline
Loans outstanding at such time, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of European Protective Advances
outstanding at such time, plus (c) an amount equal to its Applicable Percentage
of the aggregate principal amount of European Overadvances outstanding at such
time.

“European Revolving Loan” means a Revolving Loan made to a UK Co-Borrower or a
Dutch Co-Borrower.

“European Sublimit” means $100,000,000.

“European Swingline Lender” means JPMorgan Chase Bank, N.A., London Branch, in
its capacity as lender of European Swingline Loans hereunder.

“European Swingline Loan” has the meaning assigned to such term in Section
2.05(a)(iii).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary” means the collective reference to (i) the Restricted
Subsidiaries listed on Schedule 1.01(f), (ii) any Restricted Subsidiary created
or acquired on or after the Restatement Effective Date that is designated by the
Borrower Representative as an “Excluded Subsidiary” by notice to the
Administrative Agent (accompanied by the certification contemplated below)
within thirty days after the acquisition or creation thereof by the Company or
any of its Restricted Subsidiaries (or, in the case of Restricted Subsidiaries
organized under the laws of jurisdictions other than the laws of the United
States (or any State thereof), the District of Columbia, Canada (or any province
thereof), England and Wales, Luxembourg or the Netherlands, no later than the
date on which a Financial Officer of the Company is required to deliver a
certificate under Section 5.01(d) for any fiscal period ending at least thirty
days after the date on which such Restricted Subsidiary was created or acquired)
or, in each case, such longer period as may be agreed to by the Administrative
Agent; provided, that no Restricted Subsidiary may at any time constitute an
Excluded Subsidiary if:

(i) in the case of designation of any Restricted Subsidiary as an Excluded
Subsidiary, immediately before and after such designation, any Specified Default
shall have occurred and be continuing;

(ii) such Restricted Subsidiary is or becomes a “Guarantor” (or any other
defined term having a similar purpose) under the 2014 Notes Documents, the 2016
Notes Documents, the Water Secured Notes Documents, the Cott Unsecured Notes
Documents, the Replacement Notes Documents, the Additional Senior Secured
Indebtedness Documents, the Additional Unsecured Indebtedness Documents, or the
Junior Secured Indebtedness Documents;



--------------------------------------------------------------------------------

(iii) such Restricted Subsidiary owns any Equity Interests of any Loan Party
other than Equity Interests owned on the Restatement Effective Date and
reflected on Schedule 3.15; or

(iv) if a Restricted Subsidiary is being designated as an Excluded Subsidiary
hereunder, (A) the sum of (i) the net tangible assets of such Subsidiary as of
such date of designation (the “Excluded Subsidiary Designation Date”), as set
forth on such Subsidiary’s most recent balance sheet, plus (ii) the aggregate
amount of total assets of all Excluded Subsidiaries and Unrestricted
Subsidiaries (other than the Northeast Retail Group and the members of the Eden
Group that are not Loan Parties) shall not exceed 5.0% of the consolidated total
assets of the Company and its Subsidiaries (other than the Northeast Retail
Group and the members of the Eden Group that are not Loan Parties) at such date,
pro forma for such designation and (B) the sum of (i) the EBITDA contributed by
such Subsidiary as of the Excluded Subsidiary Designation Date, plus (ii) the
aggregate amount of EBITDA contributed by all Excluded Subsidiaries and
Unrestricted Subsidiaries (other than the Northeast Retail Group and the members
of the Eden Group that are not Loan Parties) shall not exceed 5.0% of EBITDA for
the period of four fiscal quarters of the Company and its Subsidiaries (other
than Northeast Retail Group and the members of the Eden Group that are not Loan
Parties) most recently ended for which financial statements have been or are
required to have been delivered pursuant to Sections 5.01(a) or 5.01(b), pro
forma for such designation.

No Restricted Subsidiary shall constitute an Excluded Subsidiary unless the
Borrower Representative shall have delivered to the Administrative Agent a
certificate of a Financial Officer certifying that such Restricted Subsidiary
satisfies the criteria for an Excluded Subsidiary and sets forth in reasonable
detail the computations necessary to determine the satisfaction of such
criteria. The Borrowers, the Interim Holdcos and, prior to the SIP Acquisition
Closing Date, SIP Acquisition Company, shall not constitute Excluded
Subsidiaries at any time.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an ECP at the time the Guarantee of such Loan
Guarantor or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Guarantor becomes or would become effective with respect
to such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender (other
than a Foreign Lender that was a Treaty Lender on the date it became a Lender
under this Agreement), withholding Taxes imposed on amounts payable, and in the
case of a Treaty Lender (including a Foreign Lender that was a Treaty Lender on
the date it became a Lender under this Agreement), U.S. Federal and United
Kingdom withholding Taxes imposed on amounts payable (excluding, (x) the portion
of United Kingdom withholding Taxes with respect to which the applicable Treaty
Lender is entitled to claim a reduction under an income tax treaty, and (y)
United Kingdom withholding Taxes on payments made by any guarantor under any
guarantee of the obligations to the extent such withholding Taxes would not have
applied if the payment had been made by the Borrowers rather than such
guarantor), to or for the account of such Foreign Lender or Treaty Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Foreign Lender or Treaty Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 2.19(b)) or (ii) such Foreign Lender or
Treaty Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Foreign Lender’s or Treaty Lender’s assignor immediately before
such Foreign Lender or Treaty Lender acquired the applicable interest in the
Loan or Commitment or to such Foreign Lender or Treaty Lender immediately before
it changed its lending office; provided that United Kingdom withholding Taxes
shall not constitute Excluded Taxes if the Borrowers fail to comply with the
terms of Section 2.17(i), (c) Taxes attributable to such Recipient’s failure to
comply with Section 2.17(h), and (d) any U.S. Federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 17, 2010, by and among Cott Corporation Corporation Cott, a corporation
organized under the laws of Canada, Cott Beverages Inc., a Georgia corporation,
Cliffstar LLC, a Delaware limited liability company, Cott Beverages Limited, a
company organized under the laws of England and Wales, and DS Services of
America, Inc., a Delaware corporation, as Borrowers, the other Loan Parties
party thereto, the Lenders (as defined therein) party thereto, JPMorgan Chase
Bank, N.A., London Branch, as UK Security Trustee, JPMorgan Chase Bank, N.A., as
Administrative Agent and Administrative Collateral Agent, and each of the other
parties party thereto, as amended, restated, supplemented or otherwise modified
from time to time prior to the Restatement Effective Date.

“Farm Products” means, with respect to any Borrowing Base Contributor organized
under the laws of the United States, any state thereof or the District of
Columbia, all of such Borrowing Base Contributor’s now owned or hereafter
existing or acquired farm products of every kind and nature, including crops and
products of crops, wherever located, including (a)



--------------------------------------------------------------------------------

“farm products” (as such term is defined in any Farm Products Law and/or the
Uniform Commercial Code in any jurisdiction) and (b) “perishable agricultural
commodities” (as such term is defined in any Farm Products Law).

“Farm Products Law” means (a) the Food Security Act of 1985, 7 U.S.C. Section
1631 et seq., (b) the Perishable Agricultural Commodities Act of 1930, 7 U.S.C.
Section 499A et seq., (c) Article 20 of the Agriculture and Markets Law of the
State of New York or (d) any other federal, state, or local laws from time to
time in effect which regulate any matters pertaining to Farm Products, in each
case, as the same now exists or may hereafter from time to time be amended,
modified, recodified, or supplemented, together with all rules and regulations
thereunder.

“Farm Products Notices” means, with respect to any Borrowing Base Contributor
organized under the laws of the United States, any state thereof or the District
of Columbia, any written notice to such Borrowing Base Contributor pursuant to
the applicable provisions of any Farms Products Law from (i) any Farm Products
Seller or (ii) any lender to any Farm Products Seller or any other person with a
Lien on the assets of any Farm Products Seller or (iii) the secretary of state
(or equivalent official), agricultural secretary or commissioner (or equivalent
official) or other Governmental Authority of any state, commonwealth or
political subdivision thereof in which any Farm Products purchased by any such
Borrowing Base Contributor are produced, in any case advising or notifying such
Borrowing Base Contributor of the intention of such Farm Products Seller or
other Person to preserve or seek the benefits of, or pursue any recovery with
respect to, any Lien or trust applicable to any assets of such Borrowing Base
Contributor established in favor of such Farm Products Seller or other Person
under the provisions of any law or claiming a Lien on any perishable
agricultural commodity or any other Farm Products which may be or have been
purchased by such Borrowing Base Contributor or any related or other assets of
such Borrowing Base Contributor.

“Farm Products Seller” means, individually and collectively, sellers, producers
or suppliers of any Farm Products or related services to any of the Borrowing
Base Contributors organized under the laws of the United States, any state
thereof or the District of Columbia involved in the transaction.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.



--------------------------------------------------------------------------------

“Fee Letters” means the collective reference to that certain JPMCB Fee Letter,
dated as of the Restatement Effective Date, among JPMCB and the Company, and
that certain Lender Fee Letter, dated as of the Restatement Effective Date,
among JPMCB and the Company, and any other fee letters that may be entered into
from time to time by one or more Borrowers and any Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Company for the most-recently ended four fiscal quarters,
of (a) EBITDA minus Unfinanced Capital Expenditures to (b) Fixed Charges, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Fixed Charge Recovery Event” means, with respect to any Fixed Charge Trigger
Event at any time (a) no Default or Event of Default shall have been outstanding
for a period of 30 consecutive days then ended and (b) Aggregate Availability
shall be at least the greater of (i) 10.0% of the aggregate amount of all
Commitments at such time and (ii) $37,500,000, for a period of 30 consecutive
days then ended.

“Fixed Charge Trigger Event” means, as of any day after the Restatement
Effective Date, (a) an Event of Default shall have occurred and is continuing
and/or (b) Aggregate Availability shall as of any date be less than the greater
of (i) 10.0% of the aggregate amount of all Commitments at such time and (ii)
$37,500,000.

“Fixed Charges” means, with reference to any period, without duplication:

(a) cash Interest Expense, plus

(b) scheduled principal payments on Indebtedness (including, without limitation,
scheduled principal payments in respect of the Sidel Purchase Financing) made
during such period, but excluding payments with respect to the 2014 Earnout,
plus

(c) expense for income taxes paid in cash (net of any cash refund in respect of
income taxes actually received in such period in an amount not to exceed
expenses for income taxes paid in cash during such period), plus

(d) the principal component of all Capital Lease Obligation payments, plus the
then undrawn face amount of Letters of Credit supporting the obligations of the
applicable Loan Party to such lessor that are cancelled as a result of such
prepayment), plus

(e) Restricted Payments made in cash (other than Restricted Payments made to any
Loan Party and other than Restricted Payments made to the holders of Equity
Interests in the Northeast Retail Group), plus

(f) cash contributions to any Plan, any Canadian Pension Plan or any Canadian
Benefit Plan or the UK Pension Scheme in excess of the actual expense, all
calculated for the Company and its Subsidiaries on a consolidated basis;



--------------------------------------------------------------------------------

provided that in any period of four consecutive fiscal quarters, the Company may
exclude the lesser of (i) $40,000,000 and (ii) the sum of (A) dividends made in
such period of four consecutive fiscal quarters pursuant to
Section 6.09(a)(iii), plus (B) repurchases or redemptions of capital stock made
in such period of four consecutive fiscal quarters pursuant to
Section 6.09(a)(iv), from the computation of Fixed Charges. Notwithstanding
anything in this definition to the contrary, if the SIP Acquisition Closing Date
has occurred, for purposes of calculating Fixed Charges for any period of four
consecutive fiscal quarters, Fixed Charges for the fiscal quarter ended (A)
December 31, 2015 shall be deemed to be $39,700,000, (B) March 31, 2016 shall be
deemed to be $42,700,000, (C) June 30, 2016 shall be deemed to be $35,700,000,
and (D) September 30, 2016 shall be deemed to be $36,400,000.

“Foreign Lender” means any Lender that, with respect to any Borrower, is
organized under the laws of a jurisdiction other than that in which such
Borrower is organized, other than a Treaty Lender or other than, in respect of a
Loan to any UK Co-Borrower, a UK Qualifying Lender. For the purposes of this
definition, (i) the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction and
(ii) Canada and each province and territory thereof shall be deemed to
constitute a single jurisdiction.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, Luxembourg, the Netherlands, any other nation or any
political subdivision thereof, whether provincial, territorial, state, municipal
or local; the European Central Bank, the Council of Ministers of the European
Union or any other supranational body; and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guaranteed Parties” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“HSBC Mexico” means HSBC México, Sociedad Anónima, Multiple Banking Institution,
HSBC Financial Group, acting as one party.

“Immaterial Subsidiary” means any Subsidiary that accounts for (i) less than 1%
of the consolidated EBITDA of the Company and its Subsidiaries, measured as of
any date of determination for the period of four fiscal quarters of the Company
and its Subsidiaries most recently ended for which financial statements have
been or are required to have been delivered pursuant to Sections 5.01(a) or
5.01(b), as applicable, and (ii) less than 1% of the consolidated total assets
of the Company and its Subsidiaries determined as of the last day of such four
fiscal quarter period.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits (other than customary
deposits in the ordinary course of business) or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) obligations under any liquidated earn-out,
(l) any other Off-Balance Sheet Liability, and (m) all Disqualified Equity
Interests and (n) solely for the purposes of Article VII, net obligations of
such Person under any Swap Agreement whether or not designated as being secured
under this Agreement or any other Loan Document. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor



--------------------------------------------------------------------------------

as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of any net obligation under any
Swap Agreement on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Industrial Revenue Bond Documents” means each of (i) the Indenture of Trust by
and between The Bank of New York as Trustee and Waller County Industrial
Development Corporation dated as of October 1, 1996, (ii) the Loan Agreement by
and between Waller County Industrial Development Corporation and DS Services (as
successor in interest to McKesson Water Products Company) dated as of October 1,
1996, (iii) the Promissory Note by DS Services (as successor in interest to
McKesson Water Products Company) in favor of Waller County Industrial
Development Corporation dated as of October 30, 1996, as assigned to The Bank of
New York, as trustee under the Indenture of Trust described in clause (i) above,
and (iv) all documents related thereto or executed in connection therewith as
the same may be amended, restated or supplemented from time to time so long as
such amendment, restatement or supplement does not have the effect of increasing
the principal amount of Indebtedness or other obligations outstanding thereunder
at the time of such amendment, restatement or supplement (other than reasonable
fees and expenses incurred with respect to foregoing), and does not result in
any Lien securing such Indebtedness or other obligations that extends or
attaches to any property or assets of any Loan Party or any of their respective
Restricted Subsidiaries.

“Insolvency Laws” means each of the Bankruptcy Code, any state, provincial,
territorial or federal bankruptcy laws, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada), the Insolvency Act 1986 (United Kingdom), the
Faillissementswet (Netherlands) and Council Regulation 1346/2000/EC on
insolvency proceedings (European Union), each as now and hereafter in effect,
any successors to such statutes and any other applicable insolvency or other
similar law of any jurisdiction, including any corporate law or other law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it and including any rules and regulations pursuant
thereto.

“Intellectual Property” means trademarks, service marks, tradenames, copyrights,
patents, trade secrets, industrial designs, internet domain names and other
intellectual property, including any applications and registrations pertaining
thereto and with respect to trademarks, service marks and tradenames, the
goodwill of the business symbolized thereby and connected with the use thereof.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as December 12, 2014, among the Administrative Agent, the
Administrative Collateral Agent, as a credit agreement collateral agent and a
first-priority collateral agent, the UK Security Trustee, as a credit agreement
collateral agent and a first-priority collateral agent, Wilmington Trust,
National Association, as notes collateral agent and second-priority collateral
agent, the other first-priority representatives from time to time party thereto,
the other second-priority representatives from time to time party thereto, the
Company, Cott Beverages, Cott Beverages Limited, Cliffstar, DS Holdings, DS
Services, and the other grantors from time to time party thereto, substantially
in the form of Exhibit G, as amended, restated, supplemented or otherwise
modified from time to time.



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP. Interest Expense shall be calculated on a Pro
Forma Basis to give effect to any Indebtedness incurred, assumed or permanently
repaid or extinguished during the relevant Test Period in connection with a
Permitted Acquisition or the sale, transfer, lease or other disposition of any
assets (other than dispositions in the ordinary course of business) as if such
incurrence, assumption, prepayment or extinguishment had occurred on the first
day of the applicable Test Period. Notwithstanding anything to the contrary in
this definition, any purchase price premiums above par or any call premiums
incurred in connection with the purchase or redemption by the Company of the
2014 Notes, the 2016 Notes, the Additional Senior Secured Indebtedness
Documents, the Additional Unsecured Indebtedness Documents, the Junior Secured
Indebtedness Documents, the Water Secured Notes, the Cott Unsecured Notes or any
Replacement Notes shall not be included in the calculation of Interest Expense.

“Interest Payment Date” means (a) with respect to any ABR Loan, Canadian Prime
Loan or Overnight LIBO Loan (other than, in each case, any Swingline Loan), the
first day of each calendar month and the Maturity Date and (b) with respect to
any Eurodollar Loan or CDOR Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing or CDOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.



--------------------------------------------------------------------------------

“Interim Holdco” means any Subsidiary of a Loan Party that is not a Loan Party
and that is a direct or indirect holder of Equity Interests in any other Loan
Party.

“Interpolated Rate” means, at any time, (a) with respect to any Loan other than
a CDOR Rate Loan, for any Interest Period, the rate per annum (rounded to the
same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (i) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period and (ii) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, at such time, and (b) with respect to any CDOR Rate Loan, for any Interest
Period, a rate per annum (rounded upward to the next 1/100th of 1%) determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between (i) the applicable CDOR Screen Rate for the longest
period (for which such CDOR Screen Rate is available) that is shorter than the
Interest Period for such CDOR Rate Loan and (ii) the applicable CDOR Screen Rate
for the shortest period (for which such CDOR Screen Rate is available) that is
longer than the Interest Period for such CDOR Rate Loan, in each case at such
time.

“Inventory” (a) in the case of the U.S. Co-Borrowers, any Loan Party organized
under applicable laws of the United States, any state thereof or the District of
Columbia, the Canadian Co-Borrowers, or any Loan Party organized under
applicable laws of Canada or any province thereof, has the meaning assigned to
such term in the applicable U.S. Security Agreement and (b) in the case of the
UK Co-Borrowers or any Loan Party organized under applicable law of England and
Wales, has the meaning assigned to such term in the applicable UK Security
Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means the Canadian Issuing Bank, a U.S. Issuing Bank or the
European Issuing Bank, as applicable, in each case in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“ITA” means the Income Tax Act (Canada), as amended.

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Junior Lien” means a Lien (a) designated as a “Second Priority Lien” under the
Intercreditor Agreement on all or any portion of the Collateral, but only to the
extent (i) any such Lien constitutes “Second Priority Liens” under, and as
defined in, the Intercreditor Agreement



--------------------------------------------------------------------------------

and (ii) the holders of Indebtedness (or a trustee, agent or other
representative of such holders) secured by such Lien have become a party to the
Intercreditor Agreement through the execution and delivery of joinders thereto
or (b) that is subject to an Applicable Intercreditor Agreement (other than the
Intercreditor Agreement), it being understood that such Lien will be a junior
lien with respect to the Liens securing the Secured Obligations, and the holders
of Indebtedness (or a trustee, agent or other representative of such holders)
secured by such Lien have become a party to such Applicable Intercreditor
Agreement either as an original party thereto or through the execution and
delivery of joinders thereto.

“Junior Secured Indebtedness” means Indebtedness of a Loan Party that is secured
by a Junior Lien incurred, created, assumed or permitted to exist in reliance of
Section 6.01(u) or (v); provided that no such Indebtedness shall constitute
Junior Secured Indebtedness unless at all times it meets the following
requirements:

(i) such Indebtedness does not mature, and the terms of such Indebtedness do not
require any amortization in excess of 5% per annum or any mandatory prepayment
or redemption or repurchase at the option of the holder thereof (other than
pursuant to Customary Mandatory Prepayment Terms), in each case earlier than 180
days after the latest Maturity Date;

(ii) such Indebtedness has terms and conditions (excluding pricing, premiums and
subordination terms) that, when taken as a whole, are not materially more
restrictive or less favorable to the Company and its Subsidiaries, and are not
materially less favorable to the Agents, the Issuing Banks, the Swingline
Lenders and the Lenders, than the terms of this Agreement (taken as a whole)
(except with respect to terms and conditions that are applicable only after the
latest Maturity Date), it being understood that such Indebtedness may be in the
form of notes or term loan facilities;

(iii) the Liens securing such Indebtedness shall be subordinated to the Liens
securing the Secured Obligations in a manner satisfactory to the Administrative
Agent and the Collateral Agent and shall reflect the Junior Lien nature of such
Indebtedness, and such Liens shall only be on assets that constitute Collateral;

(iv) the security agreements relating to such Indebtedness (together with the
Intercreditor Agreement or other Applicable Intercreditor Agreements) reflect
the Junior Lien nature of the security interests and are otherwise satisfactory
to the Administrative Agent and the Collateral Agent;

(v) such Indebtedness and the holders thereof or the representative thereunder,
and the Liens securing such Indebtedness, in each case shall be subject to the
Intercreditor Agreement or other Applicable Intercreditor Agreements; and

(vi) such Indebtedness shall not be guaranteed by any Person other than any Loan
Party and shall not have any obligors other than any Loan Party;

provided that a certificate of a Financial Officer of the Borrower
Representative delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and



--------------------------------------------------------------------------------

conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower Representative has determined in good faith that such
terms and conditions satisfy the requirements of clause (ii) of this definition,
shall be conclusive evidence that such terms and conditions satisfy the
requirements of clause (ii) of this definition unless the Administrative Agent
notifies the Borrower Representative within such five (5) Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees).

“Junior Secured Indebtedness Documents” all documents executed and delivered
with respect to the Junior Secured Indebtedness or delivered in connection
therewith.

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption (other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption), in each case, together with any Affiliate of
such Person through which such Person elects, by notice to the Administrative
Agent, to make any Loans available to any Borrower or otherwise fulfill its
obligations hereunder so long as such Person or its Affiliate is a party to this
Agreement as a Lender; provided that for all purposes of voting or consenting
with respect to (a) any amendment, supplement or modification to any Loan
Document, (b) any waiver of any of the requirements of any Loan Document or any
waiver of any Default of Event of Default and its consequences and (c) any other
matter as to which a Lender may vote or consent pursuant to Section 9.02 of this
Agreement, the Person making such election shall be deemed the “Lender” rather
than such Affiliate, which shall not be entitled to vote or consent (it being
agreed that the failure of any such Affiliate to fund or otherwise fulfill an
obligation under this Agreement shall not relieve the Person that designated
such Affiliate to Loans hereunder from its obligations hereunder). Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit (or similar instrument (including
a bank guarantee) acceptable to the applicable Issuing Bank issued for the
purpose of providing credit support) issued pursuant to this Agreement.

“Letter of Credit Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any LC Disbursement in accordance with its
Applicable Percentage pursuant to Section 2.06(d) and Section 2.06(e).



--------------------------------------------------------------------------------

“Letter of Credit Request” has the meaning assigned to such term in Section
2.06(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any LIBOR Quoted
Currency (other than a European Swingline Loan denominated in Sterling) and for
any Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London
time, on the Quotation Date for such Interest Period; provided that, if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to such LIBOR Quoted Currency, then the
LIBO Rate shall be the Interpolated Rate; provided that if the LIBO Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any LIBOR Quoted Currency (other than a European Swingline Loan
denominated in Sterling) and for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for such LIBOR Quoted
Currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“LIBOR Quoted Currency” means Dollars, Euros and Sterling.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease, statutory trust or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, the Collateral Documents, the Loan Guaranty, each reaffirmation
or confirmation agreement, and all other agreements, instruments, documents and
certificates executed and delivered to, or in favor of, the Administrative
Agent, the Collateral Agent, any Issuing Bank, any Swingline Lender or any
Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent, the Collateral Agent, any Issuing Bank, any Swingline
Lender or any Lender in connection with the Agreement or the transactions
contemplated thereby. Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.



--------------------------------------------------------------------------------

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement and, if separate guarantees
are required by the Administrative Agent, each separate Guarantee, in form and
substance satisfactory to the Administrative Agent, delivered by each Loan
Guarantor that is a foreign Subsidiary (which Guarantee shall be governed by the
laws of the country in which such foreign Subsidiary is located if the
Administrative Agent requests that such law govern such Guarantee), as it may be
amended or modified and in effect from time to time.

“Loan Parties” means the Borrowers, the Borrowers’ Restricted Subsidiaries party
to a Loan Guaranty and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement or executes a separate Loan Guaranty and their
respective successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Local Time” means, (a) local time in London, England with respect to the times
for the receipt of Borrowing Requests for European Revolving Loans denominated
in dollars, Sterling or Euro, European Swingline Loans and Letter of Credit
Requests to the European Issuing Bank, of any disbursement by the Disbursement
Agent of European Revolving Loans denominated in dollars, Sterling or Euros,
European Swingline Loans, European Overadvances and European Protective Advances
and for payment by the Borrowers with respect to European Revolving Loans
denominated in dollars, Sterling or Euros, European Swingline Loans, European
Overadvances and European Protective Advances and reimbursement obligations in
respect of Letters of Credit issued by the European Issuing Bank, (b) local time
in Chicago, Illinois, with respect to the times for the determination of “Dollar
Equivalent”, for the receipt of Borrowing Requests of U.S. Revolving Loans, U.S.
Swingline Loans, U.S. Overadvances, U.S. Protective Advances, Letter of Credit
Requests to a U.S. Issuing Bank, for receipt and sending of notices by and
disbursement by the Disbursement Agent or any Lender and any U.S. Issuing Bank
and for payment by the Loan Parties by the Borrowers with respect to U.S.
Revolving Loans, U.S. Swingline Loans, U.S. Overadvances, U.S. Protective
Advances and reimbursement obligations in respect of Letters of Credit issued by
a U.S. Issuing Bank, (c) local time in Toronto, Ontario with respect to the
times for the receipt of Borrowing Requests of Canadian Revolving Loans,
Canadian Swingline Loans, Canadian Overadvances, Canadian Protective Advances,
Letter of Credit Requests to the Canadian Issuing Bank, for receipt and sending
of notices by and disbursement by the Disbursement Agent or any Lender and the
Canadian Issuing Bank and for payment by the Loan Parties by the Borrowers with
respect to Canadian Revolving Loans, Canadian Swingline Loans, Canadian
Overadvances, Canadian Protective Advances and reimbursement obligations in
respect of Letters of Credit issued by the Canadian Issuing Bank, (d) local time
in London, England, with respect to the times for the determination of “LIBO
Rate” (with respect to Revolving Loans denominated in Sterling or Euro) and
“Overnight LIBO Rate”, (e) otherwise, if a place for any determination is
specified herein, the local time at such place of determination and (f)
otherwise, Chicago, Illinois time.



--------------------------------------------------------------------------------

“Luxembourg Security Agreement” means that certain Pledge Agreement, dated July
8, 2011, among the Company, the Administrative Collateral Agent and Cott
Luxembourg S.à.r.l., as amended, restated, supplemented or otherwise modified
from time to time, and any other pledge or security agreement governed by the
laws of Luxembourg and entered into by any Loan Party (or Restricted Subsidiary
that becomes a Loan Party) on, prior to, or after the Restatement Effective
Date, as required by this Agreement or any other Loan Document for the purpose
of creating a Lien on the property of any such Person that is (a) organized in
Luxembourg or (b) has property located in Luxembourg, in each case as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Margin Stock” means “Margin Stock”, as such term is defined in Regulation U of
the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Loan Parties
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents, (c) the Collateral, the
Administrative Collateral Agent’s Liens (on behalf of itself and the Lenders) on
the Collateral or the UK Security Trustee’s Liens on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, the Administrative Collateral Agent, the UK Security
Trustee, any Issuing Bank or the Lenders thereunder, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding $50,000,000; provided, however, that (a) the 2014
Earnout and (b) intercompany Indebtedness permitted hereunder and exclusively
between or among the Company and its Restricted Subsidiaries, in each case shall
not be Material Indebtedness.

“Maturity Date” means the earliest of (a) August 3, 2021, (b) in the event that
any Indebtedness of the type referred to in Sections 6.01(c), (d), (h) (solely
with respect to extensions, refinancings, replacements, supplements, or renewals
of Indebtedness of the type referred to in Sections 6.01(c), (d) and (s)), (s),
(u) and (v), is outstanding 90 days prior to its maturity date, the date that is
90 days prior to the maturity date for such Indebtedness unless such
Indebtedness has been refinanced to have a maturity date six months after the
scheduled Maturity Date, or (c) any earlier date on which the Commitments are
reduced to zero or otherwise terminated pursuant to the terms hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Maximum PP&E Equipment Component Amount” means 85% of the Net Orderly
Liquidation Value of all Original M&E Contributors’ Eligible Equipment based on
the most recent appraisals of all Original M&E Contributors’ Eligible Equipment
completed prior to the PP&E Refresh Date that satisfy the appraisal requirements
set forth in Schedule 5.18.

“Maximum PP&E Real Property Component Amount” means 75% of the fair market value
of all Original RP Contributors’ Eligible Real Property based on the most recent
appraisals for all Original RP Contributors’ Eligible Real Property completed
prior to the PP&E Refresh Date that satisfy the appraisal requirements set forth
in Schedule 5.18.



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the UK Security Trustee or the Administrative
Collateral Agent, for the benefit of the Administrative Collateral Agent and the
Lenders, on real property of a Loan Party, including any amendment, restatement,
modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, but does not include any Canadian Union Plans.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person (other than any Subsidiary) in which the Company or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions, (b) the income (or deficit) of Northeast
Retail Group and each other Unrestricted Subsidiary, except to the extent that
any such income is actually received by the Company or a Restricted Subsidiary
in the form of dividends or similar distributions and (c) the undistributed
earnings of any Subsidiary that is not a Loan Party to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory, Equipment or
intangibles of any Person, the orderly liquidation value thereof as determined
in a manner acceptable to the Collateral Agent by an appraiser acceptable to the
Collateral Agent, net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, subject to the terms of the Applicable
Intercreditor Agreements, (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and (iv) the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by a Financial Officer).



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Northeast Retail Group” means Northeast Retailer Brands LLC.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans (including interest accruing (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding)
after the commencement of any bankruptcy, insolvency receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations (including guarantee
obligations) of the Loan Parties to the Lenders or to any Lender, the
Administrative Agent, the Collateral Agent, the Issuing Bank or any indemnified
party arising under the Loan Documents; provided, however, that the definition
of “Obligations” shall not create any guarantee by any Loan Guarantor of (or
grant of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Original M&E Contributor” means (a) the Company, Cott Beverages, Cott Beverages
Limited, and Cliffstar LLC, in each case to the extent such Person remains a



--------------------------------------------------------------------------------

Borrower hereunder, and (b) solely to the extent that such Person is able to
prepare all collateral reports in a comparable manner to the Company’s reporting
procedures or otherwise in a manner reasonably acceptable to the Administrative
Agent, and has satisfied the requirements set forth in Section 5.13 and clause 6
of Schedule 5.18, each member of the SIP Group, in each case to the extent such
Person is a Loan Party hereunder.

“Original RP Contributor” means, solely to the extent that such Person is able
to prepare all collateral reports in a comparable manner to the Company’s
reporting procedures or otherwise in a manner reasonably acceptable to the
Administrative Agent, and has satisfied the requirements set forth in Section
5.13 and clause 7 or 8 (as applicable) of Schedule 5.18, the Company, 156775
Canada Inc., Cott Beverages, Cliffstar LLC, DS Services, Arabica, and S&D
Coffee, in each case to the extent such Person is a Loan Party hereunder.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19).

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight LIBO” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Overnight LIBO Rate.

“Overnight LIBO Rate” means a rate per annum equal to the London interbank
offered rate as administered by ICE Benchmark Administration Limited (or any
other Person that takes over the administration of such rate) for overnight
deposits in Euros or Sterling (as the case may be) as displayed on the
applicable Thomson Reuters screen page (currently page LIBOR01) (or, in the
event such rate does not appear on a page of the Thomson Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be reasonably



--------------------------------------------------------------------------------

selected by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, on such day; provided that
if an Overnight LIBO Rate shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement.

“Parallel Liability” means a Loan Party’s undertakings pursuant to Section 9.22.

“Parallel Liability Agreement” means the parallel liability agreement dated as
of July 28, 2016 and made between the Loan Parties party thereto and the
Administrative Collateral Agent.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04(g)(iii).

“Participating Member State” means each state so described in any EMU
Legislation.

“Participating Specified Foreign Currency Lender” has the meaning assigned to
such term in Section 12.01(a).

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Payment Conditions” means that, with respect to any Proposed Transaction, each
of the following conditions are satisfied, as applicable:

(a) both immediately before and immediately after giving effect to such Proposed
Transaction, no Default shall have occurred and be continuing; and

(b) either (i) (x) Aggregate Availability on the date of such Proposed
Transaction, both immediately before and on a Pro Forma Basis after giving
effect to such Proposed Transaction and (y) Aggregate Availability for the 30
day period immediately preceding such Proposed Transaction (assuming such
Proposed Transaction occurred on the first day of such 30 day period), in each
case is greater than or equal to 17.5% of the aggregate amount of all
Commitments at such time; or

(ii) (x) (1) Aggregate Availability on the date of such Proposed Transaction,
both immediately before and on a Pro Forma Basis after giving effect to such
Proposed Transaction and (2) Aggregate Availability for the 30 day period
immediately preceding such Proposed Transaction (assuming such Proposed
Transaction occurred on the first day of such 30 day period), in each case is
greater than or equal to 12.5% of the aggregate amount of all Commitments at
such time and (y) the Fixed Charge Coverage Ratio, determined as of the last day
of the most recent fiscal quarter for which financial statements have been or
should have been delivered pursuant to Section 5.01(a) or (b), for the period of
four consecutive fiscal quarters ending on such last day on a Pro Forma Basis
after giving effect to each such Proposed Transaction as if such Proposed
Transaction occurred on the first day of such four consecutive fiscal quarter
period, is no less than 1.0 to 1.0 (solely for purposes of any Permitted
Acquisition, this clause (y) shall be calculated without giving effect to such
Permitted Acquisition);



--------------------------------------------------------------------------------

provided, that in connection with any such Proposed Transaction (other than the
regularly scheduled payment of the Company’s quarterly dividend pursuant to
Section 6.09(a)(iii) in a manner and in an amount consistent with past
practice), in each case, the Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower Representative, on
behalf of the Loan Parties:

(A) stating the nature, the amount and the date of the Proposed Transaction;

(B) certifying that the Company and/or each applicable Restricted Subsidiary has
complied with the applicable foregoing conditions together with detailed
calculations of the requirements of clause (b) above (based, in the case of
Aggregate Availability determinations, on the most recently delivered Aggregate
Borrowing Base Certificate and Borrowing Base Certificates and the then-current
Aggregate Credit Exposure) giving pro forma effect to such Proposed Transaction
to the extent set forth above; and

(C) certifying that the proposed transaction documents do not violate the terms
and conditions of each of the 2014 Indenture, the 2016 Indenture, the Water
Secured Notes Indenture, the Cott Unsecured Notes Indenture, any Replacement
Indenture, any Additional Senior Secured Indebtedness Documents, any Additional
Unsecured Indebtedness Documents, or any Junior Secured Indebtedness Documents,
as applicable.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means (i) the SIP Acquisition pursuant to the terms of
the SIP Acquisition Agreement as in effect on the Restatement Effective Date
(with such changes thereto (x) as are not materially adverse to the Lenders and
approved by the Administrative Agent or (y) if materially adverse to the
Lenders, as are approved by the Administrative Agent and the Required Lenders)
so long as Aggregate Availability on the SIP Acquisition Closing Date,
immediately after giving effect to the closing of the SIP Acquisition, shall not
be less than $75,000,000, and a Financial Officer of the Borrower Representative
shall have delivered a certificate to the Administrative Agent certifying
compliance with the requirements of this clause (i), and (ii) any Proposed
Acquisition (other than the SIP Acquisition) that satisfies each of the
following conditions precedent:

(a) with respect to any Proposed Acquisition where the Acquisition Consideration
exceeds $20,000,000, the Administrative Agent shall receive at least 10 Business
Days’ prior written notice (or such shorter period as may be acceptable to the
Administrative Agent) of such Proposed Acquisition, which notice shall include,
without limitation, a reasonably detailed description of such Proposed
Acquisition, and, if any earnout is included as part of the Acquisition
Consideration, such notice shall be accompanied by a certificate of a Financial
Officer of the Company setting forth (i) the good faith estimate of the
aggregate amount required to be reserved in accordance with GAAP in respect of
the earnout constituting Acquisition Consideration, (ii) after giving effect to
the earnout described in clause (i), a detailed calculation of the aggregate
amount of all earnouts that will be outstanding as of the closing date of the
Proposed Acquisition, and (iii) a determination as to whether a Reserve will be
required on the closing date of the Proposed Acquisition pursuant to Section
6.01(r);



--------------------------------------------------------------------------------

(b) such Proposed Acquisition shall have been approved by the Proposed
Acquisition Target’s board of directors (or equivalent);

(c) the Proposed Acquisition Target shall be engaged in a Permitted Business;

(d) all governmental and material third-party approvals necessary in connection
with such Proposed Acquisition shall have been obtained and be in full force and
effect;

(e) no additional Indebtedness or other liabilities shall be incurred, assumed
or otherwise be reflected on a consolidated balance sheet of the Company and
Proposed Acquisition Target after giving effect to such Proposed Acquisition,
except (i) Loans made hereunder, (ii) ordinary course trade payables, accrued
expenses and (iii) Indebtedness permitted under Section 6.01;

(f) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $50,000,000, the Borrower Representative shall have delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders and sufficiently in advance of
such Proposed Acquisition, such other financial information, financial analysis,
documentation or other information relating to such Proposed Acquisition as the
Administrative Agent or any Lender shall reasonably request;

(g) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $50,000,000, the Administrative Agent shall be reasonably satisfied
with the form and substance of the acquisition agreement and with all other
material agreements, instruments and documents implementing such Acquisition or
executed in connection therewith, including opinions, certificates and lien
search results, and such Acquisition shall be consummated in accordance with the
terms of such documents and in compliance with applicable law and regulatory
approvals;

(h) at or prior to the closing of such Proposed Acquisition (or within a
reasonable time thereafter as may be agreed by the Administrative Agent in its
Permitted Discretion), the Company (or the Restricted Subsidiary making such
Proposed Acquisition) and the Proposed Acquisition Target shall have executed
such documents and taken such actions as may be required under Section 5.13;

(i) at the time of such Proposed Acquisition and after giving effect thereto,
(A) no Default shall have occurred and be continuing, (B) all representations
and warranties contained in Article III and in the other Loan Documents shall be
true and correct in all material respects and (C) any Reserve required pursuant
to Section 6.01(r) shall have been disclosed to the Collateral Agent; and



--------------------------------------------------------------------------------

(j) with respect to any Proposed Acquisition where the Company (or the
Restricted Subsidiary making such Proposed Acquisition) intends to sell,
transfer or dispose of fixed assets in accordance with Section 6.05(g), the
Administrative Agent shall receive a certificate of a Financial Officer of the
Company (or of the Restricted Subsidiary making such Proposed Acquisition) at
least 10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the closing of the Proposed Acquisition, (x)
designating such fixed assets as assets sold, transferred or disposed of in
accordance with clause (ii) of the proviso to Section 6.05(g), (y) identifying
such assets with specificity, and (z) including a detailed calculation of
(I) the good faith estimate of the aggregate fair market value of such assets at
such time, (II) the good faith estimate of the aggregate fair market value
(computed as of the time originally designated under this paragraph (j)) of the
fixed assets previously designated in accordance with this paragraph (j), and
(III) the aggregate fair market value (computed as of the time originally
designated under this paragraph (j)) of all assets sold, transferred or disposed
of on or after the Restatement Effective Date in accordance with clause (ii) of
the proviso to Section 6.05(g), such certificate to be in form and substance
reasonably satisfactory to the Administrative Agent.

“Permitted Business” means those businesses in which the Company and its
Restricted Subsidiaries are engaged in on the Restatement Effective Date,
including, at any time on and after the SIP Acquisition Closing Date following
the consummation of the SIP Acquisition, the business in which the SIP Group is
engaged in on the Restatement Effective Date, and any similar or related line of
business so long as the majority of the operations of such business is in the
beverage industry which, for the purpose of this definition, includes the
beverage delivery and filtration industry.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment. Any determination made by the Administrative Agent, the
Collateral Agent or the Disbursement Agent in its Permitted Discretion, as the
case may be, shall not be effective until three days after written notice
thereof is given by the Administrative Agent, the Collateral Agent or the
Disbursement Agent, as the case may be, to the Borrower Representative.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, levies or utility charges that
are not yet due or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law and statutory trusts in favor of Farm Products
Sellers, arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, licenses, servitudes,
restrictions and restrictive covenants and similar encumbrances on real property
imposed by law, currently of record, or arising in the ordinary course of
business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Loan Party or any of its Restricted Subsidiaries;

(g) title defects or irregularities on real property and encroachments or other
matters as would be shown on a survey of the real property which do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of any Loan Party or any of its Restricted
Subsidiaries or materially and adversely affect the property for its intended
use;

(h) with respect to any real property in Canada, the reservations, limitations,
provisos and conditions, if any, expressed in any original grant from the Crown
of any real property or any interest therein which have been disclosed to the
Administrative Agent and have been complied with and do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of any Borrower or any Subsidiary;

(i) shared facilities agreements, parking agreements, servicing agreements,
development agreements, site plan agreements, and other agreements with
government authorities or any third party pertaining to the use or development
of any real property which (x) in the case of Eligible Real Property, have been
disclosed to the Administrative Agent and (y) have been materially complied with
and do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of any Loan Party or any of its
Restricted Subsidiaries or adversely affect the property for its intended use;
and

(j) with respect to any Eligible Real Property, the exceptions, satisfactory to
the Collateral Agent in its Permitted Discretion, disclosed in the title
insurance policy issued in favor of the Administrative Collateral Agent
hereunder;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, Canada, the United Kingdom or the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of such government), in each case maturing
within one year from the date of acquisition thereof;



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in demand deposits, time deposits, certificates of deposit,
banker’s acceptances and eurodollar time deposits maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of Canada, England and Wales or the
United States of America or any province or state thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated at least AA by S&P and at least Aa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

(f) in the case of a Restricted Subsidiary organized under the laws of a
jurisdiction other than Canada, England and Wales or the United States of
America or any province or state thereof, other short-term investments that are
analogous to the foregoing, are of comparable credit quality, and are
customarily used by companies in the jurisdiction of such Restricted Subsidiary
for cash management purposes.

“Permitted Lien” means Liens permitted by Section 6.02.

“Permitted Margin Stock” means Margin Stock owned by any Loan Party or any of
its Restricted Subsidiaries on the Restatement Effective Date.

“Permitted Perfection Limitations” means the limited perfection of the Liens on
certain Collateral to the extent that (a) such Collateral consists of (i) cash
(except any cash held in deposit accounts or similar bank accounts in non-U.S.
jurisdictions, other than deposit accounts described in clause (ii) below) and
letter of credit rights, in each case that are not otherwise perfected by the
UCC or PPSA filings listing the applicable Loan Party or Restricted Subsidiary
as debtor, (ii) any deposit account established solely for the purpose of
funding payroll and other compensation and benefits to employees or having an
average monthly balance of less than $1,000,000 individually or $5,000,000 in
the aggregate except, in each case, any such deposit account maintained with the
Administrative Agent or the UK Security Trustee, (iii) patents, trademarks, and
copyrights to the extent that a security interest thereon cannot be protected by
(x) the filing of a UCC or PPSA financing statement listing the applicable Loan
Party or Restricted Subsidiary as debtor or (y) the recordation of such security
interest with the



--------------------------------------------------------------------------------

U.S. Patent and Trademark Office, the U.S. Copyright Office or the applicable
governmental recording office in Canada, England and Wales, Scotland, Luxembourg
or the Netherlands, and (iv) aircraft and motor vehicles that require notice of
a Lien on their title papers to perfect such Lien, (b) except in the case of the
perfection of Liens in Equity Interests issued by a Loan Party that are held by
another Loan Party, perfection of such Liens would not be governed by the laws
of the United States (or any state thereof), Canada (or any province thereof),
Luxembourg, the Netherlands, England and Wales or Scotland or (c) Liens on such
Collateral (other than Equity Interests and promissory notes) may be perfected
only by possession (including possession of any certificate of title) and the
Administrative Agent, the Administrative Collateral Agent or the UK Security
Trustee, as applicable, has not obtained or does not maintain possession of such
Collateral.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Canadian Pension
Plan, a Canadian Union Plan or a Multiemployer Plan) subject to the provisions
of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“PP&E Amortization Amount (Adjusted Equipment)” means, at the time of any
determination occurring on or after the PP&E Refresh Date, the sum of the PP&E
Amortization Amount (Equipment) for all Original M&E Contributors plus, on and
after the first Business Day of any PP&E Equipment Adjustment Period, the result
of (x) the Maximum PP&E Equipment Component Amount minus (y) 85% of the Net
Orderly Liquidation Value of all Original M&E Contributors’ Eligible Equipment
based on the most recent Qualified PP&E Appraisals (Equipment) for each Original
M&E Contributor’s Eligible Equipment completed prior to such PP&E Equipment
Adjustment Period.

“PP&E Amortization Amount (Adjusted Real Property)” means, at the time of any
determination occurring on or after the PP&E Refresh Date, the sum of the PP&E
Amortization Amount (Real Property) for all Original RP Contributors plus, on
and after the first Business Day of any PP&E Real Property Adjustment Period,
the result of (x) the Maximum PP&E Real Property Component Amount minus (y) 75%
of the fair market value of all Original RP Contributors’ Eligible Real Property
based on the most recent Qualified PP&E Appraisals (Real Property) for each
Original RP Contributor’s Eligible Real Property completed prior to such PP&E
Real Property Adjustment Period.

“PP&E Amortization Amount (Equipment)” means at the time of any determination
occurring on or after the PP&E Refresh Date:

(i) prior to the first Business Day of the first PP&E Equipment Adjustment
Period, the product of (x) the result of (I) 85% of the Net Orderly Liquidation
Value of such Original M&E Contributor’s Eligible Equipment based on the most
recent appraisals for all such Original M&E Contributor’s Eligible Equipment
completed prior to the PP&E Refresh Date that satisfy the appraisal requirements
set forth in Schedule 5.18 divided by (II) 28 multiplied by (y) the number of
full calendar quarters that have commenced since (and including) January 1,
2017; or

(ii) on and after the first Business Day of any PP&E Equipment Adjustment
Period, the product of (x) the result of (I) 85% of the Net Orderly Liquidation
Value of such Original M&E Contributor’s Eligible Equipment based on the most
recent Qualified PP&E Appraisals (Equipment) for all such Original M&E
Contributor’s Eligible Equipment completed prior to such PP&E Equipment
Adjustment Period divided by (II) (A) 28 minus (B) the number of PP&E Prior
Amortized Quarters for such PP&E Equipment Adjustment Period multiplied by (y)
the number of full calendar quarters that have commenced since (and including)
the first day of the first quarter of the current PP&E Equipment Adjustment
Period.



--------------------------------------------------------------------------------

“PP&E Amortization Amount (Real Property)” means, at the time of any
determination occurring on or after the PP&E Refresh Date:

(i) prior to the first Business Day of the first PP&E Real Property Adjustment
Period, the product of (x) the result of (I) 75% of the fair market value of
such Original RP Contributor’s Eligible Real Property based on the most recent
appraisals for all such Original RP Contributor’s Eligible Real Property
completed prior to the PP&E Refresh Date that satisfy the appraisal requirements
set forth in Schedule 5.18 divided by (II) 60 multiplied by (y) the number of
full calendar quarters that have commenced since (and including) January 1,
2017; or

(ii) on and after the first Business Day of any PP&E Real Property Adjustment
Period, the product of (x) the result of (I) 75% of the fair market value of
such Original RP Contributor’s Eligible Real Property based on the most recent
Qualified PP&E Appraisals (Real Property) for all such Original RP Contributor’s
Eligible Real Property completed prior to such PP&E Real Property Adjustment
Period divided by (II) (A) 60 minus (B) the number of PP&E Prior Amortized
Quarters for such PP&E Real Property Adjustment Period multiplied by (y) the
number of full calendar quarters that have commenced since (and including) the
first day of the first quarter of the current PP&E Real Property Adjustment
Period.

“PP&E Component” means, at the time of any determination, with respect to each
Original M&E Contributor and each Original RP Contributor, an amount equal to
the lesser of $125,000,000 and:

(a) prior to the PP&E Refresh Date, the result of:

(i) (A) 85% of the Net Orderly Liquidation Value of such Original M&E
Contributor’s Eligible Equipment based on the most recent appraisal and update
thereof that satisfies the appraisal requirements set forth in Schedule 5.18 or,
(B) if no such appraisal or update exists, $33,502,750 (this clause (i), the
“Bridge PP&E Amount”), minus

(ii) Reserves established by the Administrative Collateral Agent in its
Permitted Discretion; provided that a Reserve shall be established and included
in each Borrowing Base Certificate and in the Aggregate Borrowing Base
Certificate in the amount of any mortgage tax incurred by any Loan Party that is
required to be paid but remains unpaid, or that would be required to be paid in
order for the Administrative Collateral Agent to validly enforce its Lien on any
Eligible Real Property; and



--------------------------------------------------------------------------------

(b) on and after the PP&E Refresh Date, the lesser of:

(X) the result of:

(i) to the extent greater than zero, (x) 75% of the fair market value (as
determined by the most recent Qualified PP&E Appraisals (Real Property) or, if
none, by the most recent appraisal and update thereof with respect to all
Eligible Real Property that satisfies the appraisal requirements set forth in
Schedule 5.18) of all such Original RP Contributor’s Eligible Real Property
minus (y) the PP&E Amortization Amount (Real Property) (this clause (i), the
“Real Property Component”), plus

(ii) to the extent greater than zero, (x) 85% of the Net Orderly Liquidation
Value of such Original M&E Contributor’s Eligible Equipment minus (y) the PP&E
Amortization Amount (Equipment) (this clause (ii), the “Equipment Component”),
minus

(iii) Reserves established by the Collateral Agent in its Permitted Discretion;
provided that a Reserve shall be established and included in each Borrowing Base
Certificate and in the Aggregate Borrowing Base Certificate in the amount of any
mortgage tax incurred by any Loan Party that is required to be paid but remains
unpaid, or that would be required to be paid in order for the Administrative
Collateral Agent to validly enforce its Lien on any Eligible Real Property; and

(Y) to the extent greater than zero:

(i) the Maximum PP&E Real Property Component Amount minus the PP&E Amortization
Amount (Adjusted Real Property), plus

(ii) Maximum PP&E Equipment Component Amount minus the PP&E Amortization Amount
(Adjusted Equipment), minus

(iii) Reserves established by the Collateral Agent in its Permitted Discretion;
provided that a Reserve shall be established and included in each Borrowing Base
Certificate and in the Aggregate Borrowing Base Certificate in the amount of any
mortgage tax incurred by any Loan Party that is required to be paid but remains
unpaid, or that would be required to be paid in order for the Administrative
Collateral Agent to validly enforce its Lien on any Eligible Real Property;
minus

(iv) the sum of the PP&E Components (calculated solely under clause (b)(X) of
such definition) included in the Borrowing Bases of all other Original M&E
Contributors and Original RP Contributors.



--------------------------------------------------------------------------------

“PP&E Equipment Adjustment Period” means, at any time of determination occurring
after the PP&E Refresh Date, the period commencing on the first Business Day of
the first full calendar quarter following the receipt by the Administrative
Agent and the Collateral Agent of a Qualified PP&E Appraisal (Equipment), and
ending on the date immediately prior to the first Business Day of the first full
calendar quarter following the receipt by the Administrative Agent and the
Collateral Agent of the next succeeding Qualified PP&E Appraisal (Equipment).

“PP&E Prior Amortized Quarters” means, with respect to each PP&E Equipment
Adjustment Period and each PP&E Real Property Adjustment Period, as applicable,
the number of calendar quarters that have commenced since (and including)
January 1, 2017 through and including the first Business Day of such PP&E
Equipment Adjustment Period or such PP&E Real Property Adjustment Period.

“PP&E Priority Indebtedness” shall have the meaning assigned to such term in
Section 6.01(u).

“PP&E Real Property Adjustment Period” means, at any time of determination
occurring after the PP&E Refresh Date, the period commencing on the first
Business Day of the first full calendar quarter following the receipt by the
Administrative Agent and the Collateral Agent of a Qualified PP&E Appraisal
(Real Property), and ending on the date immediately prior to the first Business
Day of the first full calendar quarter following the receipt by the
Administrative Agent and the Collateral Agent of the next succeeding Qualified
PP&E Appraisal (Real Property).

“PP&E Refresh Date” means the first Business Day of the first full calendar
quarter following the date on which all of the requirements set forth in clauses
6, 7 and 8 of Schedule 5.18 have been satisfied.

“PP&E Release Trigger Date” means the original effective date on which the
Additional Senior Secured Indebtedness Documents in respect of Additional Senior
Secured Indebtedness that is designated as PP&E Priority Indebtedness pursuant
to Section 6.01(u) is incurred or issued pursuant to Section 6.01(u).

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.



--------------------------------------------------------------------------------

“Prepayment Event” means:

(1) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in (i) Sections 6.05(a) through 6.05(d), (ii) Sections
6.05(h) through 6.05(k), or (iii) Section 6.05(e) and 6.06, in the case of this
clause (iii) in the aggregate amount not to exceed $100,000,000; or

(2) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or

(3) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective; provided that, if
such rate shall be less than zero, the Prime Rate shall be deemed to be zero for
purposes of this Agreement.

“Prior Claims” shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior to or pari
passu with the Liens created by the Collateral Documents (or interests similar
thereto under applicable law) including for amounts owing for employee source
deductions, wages, vacation pay, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers’ compensation, Quebec corporate
taxes, pension fund obligations and overdue rents.

“Private Brand Customers” shall mean customers of any Loan Party that are
engaged in the business of selling private label beverages and/or retailer
branded beverages.

“Process Agent” means Cott Beverages, CT Corporation, A Wolters Kluwer Company,
111 Eighth Avenue, New York, NY 10011 (telephone no: (212) 894-8940), or such
other process agent as shall be reasonably approved by the Administrative Agent,
in each case acting as designee, appointee and agent of each Loan Party that is
not organized under the laws of any State of the United States to accept and
forward for and on such Loan Party’s behalf, service of any and all legal
process, summons, notices and documents that may be served in any action or
proceeding arising out of or in connection with this Agreement or any other Loan
Document.

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
promulgated by the United States Securities and Exchange Commission and
otherwise reasonably satisfactory to the Administrative Agent.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Proposed Acquisition” means the proposed acquisition after the Restatement
Effective Date by the Company or any of its Restricted Subsidiaries of all or a
significant part of the assets or Equity Interests of any Proposed Acquisition
Target, or all or a significant part of the assets of a division, business,
branch or unit of any Proposed Acquisition Target, or the



--------------------------------------------------------------------------------

proposed merger after the Restatement Effective Date of any Proposed Acquisition
Target with or into the Company or any Restricted Subsidiary of the Company
(and, in the case of a merger or amalgamation with any Borrower, with such
Borrower being the surviving corporation).

“Proposed Acquisition Target” means any Person or any operating division thereof
subject to a Proposed Acquisition.

“Proposed Transaction” means any dividend, repurchase or redemption of capital
stock, payment of Indebtedness, investment, Permitted Acquisition, or other
transaction, payment or other action, in each case where the Loan Parties would
be required to meet the Payment Conditions in order to be permitted to
consummate such transaction, make such payment or take such action.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means all Equity Interests other than Disqualified
Equity Interests.

“Qualified PP&E Appraisals (Equipment)” means, after the PP&E Refresh Date, any
appraisal and update thereof with respect to any Eligible Equipment (the most
recent such appraisal for such equipment, the “Current Equipment Appraisal”),
conducted in accordance with the terms of this Agreement from an appraiser
selected and engaged by the Administrative Agent, and in each case satisfactory
to the Administrative Agent and the Collateral Agent, so long as the result of
85% of the Net Orderly Liquidation Value of the applicable Original M&E
Contributor’s Eligible Equipment that is subject to such appraisal based on the
results of the Current Equipment Appraisal is less than the value of such
Eligible Equipment that is included in the Equipment Component as computed at
such time without giving effect to the results of the Current Equipment
Appraisal.

“Qualified PP&E Appraisals (Real Property)” means, after the PP&E Refresh Date,
any appraisal and update thereof with respect to any Eligible Real Property (the
most recent such appraisal for such real property, the “Current Real Property
Appraisal”), conducted in accordance with the terms of this Agreement from an
appraiser selected and engaged by the Administrative Agent, and in each case
satisfactory to the Administrative Agent and the Collateral Agent, so long as
the result of 75% of the fair market value of the applicable Original RP
Contributor’s Eligible Real Property that is subject to such appraisal based on
the results of the Current Real Property Appraisal is less than the value of
such Eligible Real Property that is included in the Real Property Component as
computed at such time without giving effect to the results of the Current Real
Property Appraisal.



--------------------------------------------------------------------------------

“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time, and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the Administrative Collateral
Agent in the province of Quebec.

“Quotation Date” means with respect to any LIBO Rate Borrowing for any Interest
Period, (a) if the currency is Sterling, the first day of such Interest Period,
(b) if the currency is Euro, two TARGET Days before the first day of such
Interest Period, (c) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the LIBO Rate for such currency is to be
determined, in which case the Quotation Date will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Date
will be the last of those days)).

“Recipient” means (a) any Agent, (b) any Lender and (c) any Issuing Bank, or any
of the foregoing or any combination thereof (as the context requires).

“Re-Denomination Event” means the declaration of the termination of the
Commitments, or the acceleration of the maturity of any Loans, in each case
pursuant to the provisions of Article VII hereof, or the failure of any Borrower
to pay any principal of, or interest on, any Loans or LC Disbursements on the
Maturity Date.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Indenture” means any agreement or indenture governing any
refinancing or replacement of any of the 2014 Indenture, the 2016 Indenture, the
Water Secured Notes Indenture, the Cott Unsecured Notes Indenture, or any
supplement to any of the foregoing to the extent such refinancing, replacement
or supplement is permitted in accordance with the terms of Section 6.01(h).

“Replacement Notes Documents” means, with respect to any Replacement Indenture,
such Replacement Indenture, the Replacement Notes issued thereunder, and any
notes, agreements, indentures or other documents relating thereto or executed in
connection therewith.

“Replacement Notes” means the notes issued under any Replacement Indenture.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Borrowing Base Contributor from information furnished by or on
behalf of any of the Borrowing Base Contributors, after the Administrative Agent
has exercised its rights of inspection pursuant to this Agreement, which Reports
may be distributed to the Lenders by the Administrative Agent.



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing at least 50.1% of the sum of the total Credit Exposure
and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents (including, without
limitation, the Memorandum and Articles of Association) of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Collateral Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, Aquaterra Pension Reserves, reserves for accrued and unpaid interest
on the Secured Obligations, Banking Services Reserves to the extent relating to
Secured Obligations, reserves for Swap Agreement Obligations to the extent
relating to Secured Obligations, reserves for rent at locations leased by any
Loan Party and for consignee’s, warehousemen’s, mortgagees’ and bailee’s charges
to the extent any such location houses Eligible Inventory or Eligible Equipment,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges related to any Inventory in transit,
reserves for contingent liabilities of any Loan Party, reserves for uninsured
losses of any Loan Party, reserves for the prescribed part of any property of
any Borrowing Base Contributor organized under the laws of England and Wales
that would be made available for the satisfaction of its unsecured liabilities
pursuant to Section 176A of the Insolvency Act 1986 together with its
liabilities which constitute preferential debts pursuant to Section 386 of the
Insolvency Act 1986 and for these purposes the Collateral Agent may make a good
faith estimate of such amounts, and an amount estimated in good faith by the
Collateral Agent (acting reasonably) as being necessary to reflect third party
claims against Inventory of any Borrowing Base Contributor organized under the
laws of England and Wales ranking or which may rank pari passu with or prior to
the claims of the Lenders under the Loan Documents, including without limitation
claims of unpaid suppliers, reserves for amounts owed to Farm Products Sellers
and reserves for taxes, fees, assessments, and other governmental charges and
Prior Claims) with respect to the Collateral or any Loan Party.

“Restatement Agreement” means that certain Amendment and Restatement Agreement,
dated as of August 3, 2016, among the Loan Parties party thereto, the Lenders
party thereto, the Administrative Agent, the Administrative Collateral Agent,
and the other parties party thereto.

“Restatement Effective Date” has the meaning assigned to such term in the
Restatement Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.



--------------------------------------------------------------------------------

“Restricted Subsidiaries” means all Subsidiaries of the Company that are not
Unrestricted Subsidiaries and “Restricted Subsidiary” means any one of such
entities.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Protective
Advances outstanding at such time, plus (c) an amount equal to its Applicable
Percentage of the aggregate principal amount of Overadvances outstanding at such
time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&D Coffee” has the meaning assigned to such term in the preamble hereto.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sanctioned Country” means a country or territory which is at any time subject
to or the target of Sanctions.

“Sanctioned Person” means, at any time, (a) a Person listed on a Sanctions List,
(b) any Person operating, organized or resident in a Sanctioned Country, or (c)
any Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

“Sanctions” means:

(a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the U.S. government and administered by OFAC,
(ii) the United Nations Security Council, (iii) the European Union, (iv) the
government of the United Kingdom, or (v) the Canadian government pursuant to, or
as described in, any applicable Canadian Economic Sanctions and Export Control
Laws; and

(b) economic or financial sanctions imposed, administered or enforced from time
to time by (i) the U.S. State Department, the U.S. Department of Commerce or the
U.S. Department of the Treasury, (ii) Canada) or (iii) Her Majesty’s Treasury of
the United Kingdom, any other department, institution or agency of the
government of the United Kingdom, or other relevant sanctions authority.

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State,
the United Kingdom, Her Majesty’s Treasury of the government of the United
Kingdom, the Canadian government pursuant to, or as described in, any applicable
Canadian Economic Sanctions and Export Control Laws, or any other government
entity, department, institution or agency of the U.S., the United Kingdom or
Canada, in each case as the same may be amended, supplemented or substituted
from time to time.



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided that (w) Banking Services
Obligations in respect of Banking Services provided by JPMCB or its Affiliates
shall constitute Secured Obligations entitled to the benefits of the Collateral
Documents without any further action on the part of any Person, (x) Banking
Services Obligations in respect of Banking Services provided by any other Lender
or its Affiliates shall constitute Secured Obligations upon delivery of a notice
signed by the applicable Lender or its Affiliate and the Borrower Representative
designating such Banking Services Obligations as Secured Obligations entitled to
the benefits of the Collateral Documents, (y) Swap Agreement Obligations with
respect to Swap Agreements in which JPMCB or its Affiliate is the counterparty
shall constitute Secured Obligations entitled to the benefit of the Collateral
Documents without any further action on the part of any Person, and (z) Swap
Agreement Obligations with respect to Swap Agreements in which any other Lender
or its Affiliate is a counterparty shall be Secured Obligations if on or before
the thirtieth day after any transaction relating to such Swap Agreement
Obligation is executed the Lender party thereto or its Affiliate (other than
JPMCB and its Affiliates) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Secured Obligation entitled to the benefits of the Collateral
Documents; provided, however, that the definition of “Secured Obligations” shall
not create any guarantee by any Loan Guarantor of (or grant of security interest
by any Loan Guarantor to support, as applicable) any Excluded Swap Obligations
of such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor.

“Secured Parties” means, collectively, the Administrative Agent, the Swingline
Lenders, the Issuing Banks, the Collateral Agent, the UK Security Trustee, each
Lender, each other holder of any Secured Obligations (including any Affiliate of
a Lender that holds Banking Services Obligations or Swap Agreement Obligations),
and each co-agent or sub-agent appointed by the Administrative Agent pursuant to
Article VIII.

“Security Agreement” means, as the context may require, any U.S. Security
Agreement, any Canadian Security Agreement, any Dutch Security Agreement, any
Quebec Security Documents, any UK Security Agreement and/or any Luxembourg
Security Agreement.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Sidel Purchase Financing” means that certain loan financing, in an aggregate
principal amount not to exceed $10,750,000, between Cott Beverages and General
Electric Capital Corporation (or its successor) relating to the purchase of
equipment and related assets for the construction of high speed water lines
obtained from Sidel and previously subject to a capital lease.

“SIP Acquisition” means the acquisition of SIP Target by SIP Acquisition
Company, pursuant to, and on the terms and conditions set forth in, the SIP
Acquisition Agreement as in effect on the Restatement Effective Date (or as may
be amended or otherwise modified in accordance with Section 6.12(g)).



--------------------------------------------------------------------------------

“SIP Acquisition Agreement” means that certain Stock and Membership Interest
Purchase Agreement, dated as of the Restatement Effective Date, among the
Company, SIP Acquisition Company, Sip Target, each of the shareholders of Sip
Target identified on the signature pages thereto, each of the members of Arabica
identified on the signature pages thereto, and Alan P. Davis and E. Rhyne Davis,
acting jointly, as the sellers’ representative thereunder, including all
annexes, exhibits and schedules thereto, as the same may be amended, waived
supplemented or modified in conformity with the terms of this Agreement.

“SIP Acquisition Closing Date” means the “Closing Date” as defined in the SIP
Acquisition Agreement.

“SIP Acquisition Company” means Sip Acquisition Company, a Delaware corporation.

“SIP Debt Documents” means that certain Credit Agreement, dated December 20,
2013, among S. & D. Coffee, Inc., the lenders party thereto and Bank of America,
N.A., as amended by that certain Amendment No. 1 dated September 26, 2014 and
that certain Amendment No. 2 dated September 21, 2015.

“SIP Group” means the collective reference to SIP Target, S&D Coffee, Arabica,
and S&D Beverage Innovations LLC, a North Carolina corporation.

“SIP Target” means S&D Coffee Holding Company, a North Carolina corporation.

“SIP Transactions” means (a) the consummation of the SIP Acquisition, (b) the
payment of all fees, costs and expenses incurred in connection with the
foregoing.

“Specified Contract Receivables” means Accounts (a) owing from Account Debtors
that contract with a Borrowing Base Contributor and that are billed by such
Borrowing Base Contributor for the services to produce specified products for
that customer rather than the goods resulting from such services, and which
contracts include specific manufacturing instructions rather than just an order
for goods, (b) that are billed by such Borrowing Base Contributor at the time
production is complete even though the resulting goods may be delivered to the
Account Debtor or a third party at a later date, and (c) that, but for the
delayed delivery of the product to the Account Debtor or a third party, would
meet the criteria for Eligible Accounts.

“Specified Default” means any event or condition (x) which constitutes an Event
of Default or (y) which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default under clauses (a), (b), (h), (i) or (j) of
Article VII.

“Specified 2015 Sale and Leaseback Transaction” means (a) a sale to a Person who
is not an Affiliate of the Borrowers of one or more parcels of real estate
located in the United States and owned by a Loan Party that (i) are not subject
to a Mortgage in favor of a Collateral Agent and (ii) are included on the list
set forth on Exhibit H, or otherwise are



--------------------------------------------------------------------------------

reasonably acceptable to Administrative Agent in its discretion, and (b) the
subsequent leasing of such parcels by one or more Loan Parties from the
purchaser, and in each case that otherwise complies with Section 6.06 and the
other terms of the Loan Documents.

“Specified 2016 Sale and Leaseback Transaction” means (a) a sale to a Person who
is not an Affiliate of the Borrowers of one or more parcels of real estate
located in the United Kingdom and owned by a Loan Party that are included on the
list set forth on Exhibit H-1, or otherwise are reasonably acceptable to
Administrative Agent in its discretion, (b) the acquisitions, disposition or
exchange of certain immaterial parcels of real property adjacent to the sold
parcel in connection with such sale and (c) the subsequent leasing of such
parcels by one or more Loan Parties from the purchaser, and in each case that
otherwise complies with Section 6.06 and the other terms of the Loan Documents.

“Specified Foreign Currencies” has the meaning assigned to such term in Section
2.01.

“Specified Foreign Currency Funding Capacity” means, at any date of
determination, for any Lender, the ability of such Lender to fund Revolving
Loans denominated in a Specified Foreign Currency, as set forth in the records
of the Administrative Agent as notified in writing by such Lender to the
Administrative Agent within three (3) Business Days of such Lender becoming a
Lender hereunder.

“Specified Foreign Currency Loan” has the meaning assigned to such term in
Section 12.01(a).

“Specified Foreign Currency Participation” has the meaning assigned to such term
in Section 12.01(a).

“Specified Foreign Currency Participation Fee” has the meaning assigned to such
term in Section 12.06.

“Specified Foreign Currency Participation Settlement” has the meaning assigned
to such term in Section 12.02(i).

“Specified Foreign Currency Participation Settlement Amount” has the meaning
assigned to such term in Section 12.02(ii).

“Specified Foreign Currency Participation Settlement Date” has the meaning
assigned to such term in Section 12.02(i).

“Specified Foreign Currency Participation Settlement Period” has the meaning
assigned to such term in Section 12.02(i).

“Spot Selling Rate” means, on any date of determination, the spot selling rate
determined by the Administrative Agent which shall be the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for
dollars at approximately noon, New York City time, on the prior Business Day;
provided that if, at the time of any such determination, for any reason, no such
spot rate is being quoted, at the spot exchange rate therefor as determined by
the Administrative Agent, in each case as of noon, New York City time on such
date of determination thereof.



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation
D. Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

“Subordinated Indebtedness” shall mean any Indebtedness that is by its terms
subordinated in right of payment to the Obligations; provided that Indebtedness
shall not be deemed subordinated in right of payment solely on account of being
unsecured or being secured with greater or lower priority.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposure
and unused Commitments representing at least 75% of the sum of the total
Revolving Exposure and unused Commitments at such time.

“Swap Agreement” means any agreement with respect to (i) the purchase of any
commodity (including, without limitation, resin) used or consumed in the
ordinary course of the Company’s business (including any commodity sold by the
Company or any of its Subsidiaries directly to a vendor solely for the purpose
of being used or consumed to manufacture products of the Company or any of its
Subsidiaries in the ordinary course of such vendor’s business), in each case by
any Loan Party from any Lender or any Affiliate of a Lender, (A) in the case of
JPMCB or any of its Affiliates, without any further action on the part of any
Person and (B) in the case of any other Lender or any of its Affiliates, upon
delivery to the Administrative Agent of a notice



--------------------------------------------------------------------------------

signed by the applicable Lender or its Affiliate and the Borrower Representative
designating the obligations under such agreement as Secured Obligations entitled
to the benefits of the Collateral Documents and (ii) any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case entered into by any Loan
Party with any Lender or any Affiliate of a Lender, (A) in the case of JPMCB or
any of its Affiliates, without any further action on the part of any Person and
(B) in the case of any other Lender or any of its Affiliates, upon delivery to
the Administrative Agent of a notice signed by the applicable Lender or its
Affiliate and the Borrower Representative designating the obligations under such
agreement as Secured Obligations entitled to the benefits of the Collateral
Documents; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrowers or the Subsidiaries shall be a Swap
Agreement.

“Swap Agreement Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any valid netting agreement relating to
such Swap Agreements, (a) for any date on or after the date such Swap Agreements
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Agreements (which may include a Lender or any Affiliate of a
Lender).

“Swingline Exposure” shall mean, at any time, the sum of the aggregate undrawn
amount of all outstanding Swingline Loans at such time. The Swingline Exposure
of any Lender at any time shall be its Commitment Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means the Canadian Swingline Lender, the European Swingline
Lender and/or the U.S. Swingline Lender, as applicable.

“Swingline Loan” means a U.S. Swingline Loan, a Canadian Swingline Loan, and/or
a European Swingline Loan, as the context may require.



--------------------------------------------------------------------------------

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on January 4, 1999.

“TARGET Day” means (a) until such time as TARGET is permanently closed down and
ceases operations, any day on which both TARGET and TARGET2 are open for
settlement of payments in Euro; and (b) following such time as TARGET is
permanently closed down and ceases operations, any day on which TARGET2 is open
for settlement of payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Confirmation” means a confirmation by a Lender to any UK Co-Borrower that
the person beneficially entitled to interest payable to that Lender in respect
of an advance hereunder is either:

(i) a company resident in the United Kingdom for United Kingdom tax purposes;

(ii) a partnership each member of which is:

(1) a company so resident in the United Kingdom; or

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits within the meaning of section 19 of
the UK Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the UK
Corporation Tax Act 2009 ; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the UK Corporation Tax Act 2009) of
that company.

“Test Period” means at any time, the four consecutive fiscal quarters of the
Company then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to have been delivered pursuant
to Section 5.01(a) or Section 5.01(b).



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Restatement Agreement, the performance by the Loan Parties of this
Agreement, the borrowing of Loans and other credit extensions, and the issuance
of Letters of Credit hereunder.

“Treaty Lender” means a Lender which:

(a) is treated as a resident of a Treaty State for the purposes of the Treaty;

(b) does not carry on a business in the jurisdiction in which the applicable
Borrower is located through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected; and

(c) fulfills any conditions which must be fulfilled under the relevant double
taxation agreement to obtain full exemption from tax imposed by the United
Kingdom on interest which relate to the Lender (assuming for this purpose that
all necessary procedural formalities have been completed).

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the jurisdiction in which the relevant Borrower is located which
makes provision for full exemption from the imposition of any withholding or
deduction for or on account of tax imposed by such Borrower’s jurisdiction on
interest.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
CDOR Rate, the Canadian Prime Rate or the Overnight LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Co-Borrowers” means (a) Cott Beverages Limited, a company organized under
the laws of England and Wales and (b) each Subsidiary of the Company organized
under the laws of England and Wales that becomes a Borrower in accordance with
Section 5.13(e).

“UK Group” means the UK Co-Borrowers and their respective Subsidiaries.

“UK Pension Scheme” means the Cott Beverages Limited Retirement & Death Benefits
Scheme, PSR number 10169362 and HMRC approval number 00248486RS.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to any UK Co-Borrower hereunder,
gives a Tax Confirmation where the Lender falls within one of the categories in
sub-paragraph (2) to the UK Co-Borrowers and is:

 

  1) a Lender which is a bank (as is defined for the purpose of section 879 of
the UK Income Tax Act 2007) making an advance hereunder or in respect of an
advance made by a Person that was a bank (as so defined) at the time the advance
was made and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance or would be
within such charge as respects such payment apart from section 18A of the
Corporation Tax Act 2009;



--------------------------------------------------------------------------------

  2) a Lender which is:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (ii) a partnership each member of which is:

 

  (x) a company so resident in the United Kingdom; or

 

  (y) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which is required to
bring into account in computing its chargeable profits (within the meaning of
section 19 of the UK Corporation Tax Act 2009) the whole of any share of
interest payable in respect of that advance that falls to it by reason of part
117 of the UK Corporation Tax Act 2009;

 

  (iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account that interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 19 of the UK Corporation Tax Act
2009) of that company; or

 

  3) a Treaty Lender.

“UK Security Agreement” means that certain Debenture dated as of August 17,
2010, between Cott Beverages Limited, the other Loan Parties party thereto, and
the UK Security Trustee, as amended, restated, supplemented or otherwise
modified from time to time, and any other debenture, deed, pledge or security
agreement or other similar document governed by the laws of England and Wales
entered into by any Loan Party (or Restricted Subsidiary that becomes a Loan
Party) on, prior to, or after the Restatement Effective Date, as required by
this Agreement or any other Loan Document for the purpose of creating a Lien on
the property of any such Person that is (a) organized in the United Kingdom or
(b) has property located in the United Kingdom, in each case as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“UK Security Trustee” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity as security trustee for itself, the Administrative Agent, the Issuing
Banks and the Lenders.



--------------------------------------------------------------------------------

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Loans; it being understood and agreed that, to the
extent any Capital Expenditures are financed with Loans, such Capital
Expenditures shall be deemed Unfinanced Capital Expenditures).

“United States” and “U.S.” mean the United States of America.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated as an
Unrestricted Subsidiary pursuant to Section 5.14; provided, that no Interim
Holdco may constitute an Unrestricted Subsidiary. The Unrestricted Subsidiaries
as of the Restatement Effective Date are listed on Schedule 1.01(c).

“U.S. Co-Borrowers” means (a) Cott Beverages, Cliffstar LLC, DS Services, and,
on and after the date on which all of the requirements set forth in Section 5.13
and, if applicable, Schedule 5.18 have been satisfied in accordance with the
terms thereof for such Person, S&D Coffee, and (b) each Subsidiary of the
Company organized under the laws of any State of the United States or the
District of Columbia that becomes a Borrower in accordance with Section 5.13(e).

“U.S. Group” means the U.S. Co-Borrowers and their respective Subsidiaries.

“U.S. Issuing Bank” means each of JPMorgan Chase Bank, N.A. and up to two other
Lenders designated by Cott Beverages with the consent of such Lender to serve as
U.S. Issuing Bank hereunder in a written notice to the Administrative Agent,
each in its capacity of the issuer of Letters of Credit for the account of a
U.S. Co-Borrower, and its successors in such capacity as provided in
Section 2.06(i). Any U.S. Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such U.S. Issuing Bank,
in which case the term “U.S. Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“U.S. Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by a U.S.
Issuing Bank at such time for the account of a U.S. Co-Borrower plus (b) the
aggregate amount of all LC Disbursements of any U.S. Issuing Bank that have not
yet been reimbursed by or on behalf of a U.S. Co-Borrower at such time. The U.S.
Letter of Credit Exposure of any Lender at any time shall be its Applicable
Percentage of the total U.S. Letter of Credit Exposure at such time.

“U.S. Overadvance” means an Overadvance made to or for the account of a U.S.
Co-Borrower.



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Protective Advance” means a Protective Advance made to or for the account
of a U.S. Co-Borrower.

“U.S. Revolving Exposure” means, with respect to any Lender at any time, the sum
of (a) the outstanding principal amount of such Lender’s U.S. Revolving Loans
and its U.S. Letter of Credit Exposure and an amount equal to its Applicable
Percentage of the aggregate principal amount of U.S. Swingline Loans outstanding
at such time, plus (b) an amount equal to its Applicable Percentage of the
aggregate principal amount of U.S. Overadvances outstanding at such time.

“U.S. Revolving Loan” means a Revolving Loan made to a U.S. Co-Borrower.

“U.S. Security Agreement” means that certain U.S. Pledge and Security Agreement,
dated as of August 17, 2010, between the Loan Parties party thereto and the
Administrative Collateral Agent, for the benefit of the Administrative Agent,
the Collateral Agent and the Lenders, as amended, restated, supplemented or
otherwise modified from time to time, and any other pledge or security agreement
or other similar document governed by the laws of the United States, any state
thereof or the District of Columbia, entered into by any Loan Party (or
Restricted Subsidiary that becomes a Loan Party) on, prior to, or after the
Restatement Effective Date, as required by this Agreement or any other Loan
Document for the purpose of creating a Lien on the property of any such Person
that is (a) organized in the United States, any state thereof or the District of
Columbia or (b) has property located in the United States, in each case as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.

“U.S. Swingline Loan” has the meaning assigned to such term in Section
2.05(a)(i).

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(h)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112), and (b) any other tax of a nature, whether imposed in a member state
of the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, imposed elsewhere.

“Water Group” means DS Services and DS Customer Care LLC, a Delaware limited
liability company.



--------------------------------------------------------------------------------

“Water Secured Notes Indenture” means that certain Indenture, dated as of August
30, 2013, among DS Services of America, Inc., the guarantors party thereto and
Wilmington Trust, National Association, as trustee and collateral agent, as
amended by the Supplemental Indenture dated as of August 30, 2013, that certain
Second Supplemental Indenture dated as of December 2, 2014 and that certain
Third Supplemental Indenture dated as of December 12, 2014.

“Water Secured Notes Documents” means the Water Secured Notes Indenture, the
Water Secured Notes and all documents (including, but not limited to, any
documents now existing or entered into after the Restatement Effective Date that
create (or purport to create) Liens on any assets or properties of any Loan
Party to secure any “Obligations” under and as defined in the Water Secured
Notes Indenture), relating thereto or executed in connection therewith, so long
as such Liens are at all times (a) junior in priority to the Liens securing the
Secured Obligations and (b) subject to the Intercreditor Agreement.

“Water Secured Notes” means the $350,000,000 in original principal amount of DS
Services 10% Senior Secured Notes due 2021 issued under the Water Secured Notes
Indenture.

“Water Secured Notes Collateral Agent” means Wilmington Trust, National
Association, as collateral agent under the Water Secured Notes Indenture.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to,
and in compliance with, any restrictions on such amendments,



--------------------------------------------------------------------------------

supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (c)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, all financial statements
delivered hereunder shall be prepared, and all financial covenants contained
herein shall be calculated, without giving effect to any election under the
Statement of Financial Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards No. 159), or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect, permitting or requiring a Person to value its
financial liabilities or Indebtedness at the fair value thereof.

Section 1.05 Currency Translations.

(a) For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in dollars, such amounts shall be deemed to refer to dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate and the permissibility of actions taken under Article VI shall
not be affected by subsequent fluctuations in exchange rates (provided that if
Indebtedness is incurred to refinance or renew other Indebtedness, and such
refinancing or renewal would cause the applicable dollar denominated limitation
to be exceeded if calculated at the Spot Selling Rate, such dollar denominated
restriction shall be deemed not to have been exceeded so long as (x) such
refinancing or renewal Indebtedness is denominated in the same currency as such
Indebtedness being refinanced or renewed and (y) the principal amount of such
refinancing or renewal Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced or renewed except as permitted under Section
6.01).

For purposes of all determinations of Aggregate Availability, Aggregate
Borrowing Base, Aggregate Credit Exposure, Available Commitments, Borrowing
Bases, Canadian Letter of Credit Exposure, Canadian Revolving Exposure, Canadian
Sublimit,



--------------------------------------------------------------------------------

Commitments, Credit Exposure, LC Exposure, Revolving Exposure, Required Lenders,
Supermajority Lenders, European Letter of Credit Exposure, European Revolving
Exposure, European Sublimit, U.S. Letter of Credit Exposure and U.S. Revolving
Exposure (and the components of each of them), any amount in any currency other
than dollars shall be deemed to refer to dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Spot Selling Rate. For
purposes of all calculations and determinations hereunder, and all certificates
delivered hereunder, including each Aggregate Borrowing Base Certificate and
each Borrowing Base Certificate, all amounts represented by such terms shall be
expressed in dollars or Dollar Equivalents.

Section 1.06 Certificates. Except as otherwise expressly provided herein, all
certificates required to be delivered by a Financial Officer or other officer of
any Loan Party may be delivered by a Financial Officer or other officer, as
applicable, of such Loan Party on behalf of such Loan Party and not in such
officer’s individual capacity.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to (w) the Canadian Co-Borrowers, on
a joint and several basis, in dollars or Canadian Dollars from time to time
during the Availability Period, (x) the Dutch Co-Borrowers, on a joint and
several basis, in dollars or Euros from time to time during the Availability
Period, (y) the U.S. Co-Borrowers, on a joint and several basis, in dollars from
time to time during the Availability Period and (z) the UK Co-Borrowers, on a
joint and several basis, in Euros, Sterling or dollars from time to time during
the Availability Period, in an aggregate principal amount for all Revolving
Loans to all Borrowers that will not result in (i) such Lender’s Revolving
Exposure exceeding such Lender’s Commitment, (ii) the aggregate Revolving
Exposure of all Lenders exceeding the lesser of (x) the sum of the total
Commitments of all Lenders or (y) the Aggregate Borrowing Base, (iii) the sum of
the Canadian Revolving Loans plus Canadian Letter of Credit Exposure, plus
Canadian Swingline Loans exceeding the Canadian Sublimit (iv) the sum of the
European Revolving Loans, plus European Letter of Credit Exposure plus European
Swingline Loans exceeding the European Sublimit, subject, in each case, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Sections 2.04 and 2.05.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Canadian Co-Borrowers, the Dutch Co-Borrowers, the UK Co-Borrowers
and the U.S. Co-Borrowers may borrow, prepay and reborrow Revolving
Loans. Subject to, and to the extent provided in, Article XII, Revolving Loans
denominated in Euros, Sterling or Canadian Dollars (the “Specified Foreign
Currencies”) that are required to be made by a Lender pursuant to this
Section 2.01 shall instead be made by JPMCB or its Affiliates and purchased and
settled by such Participating Specified Foreign Currency Lender in accordance
with Article XII.

Section 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in



--------------------------------------------------------------------------------

accordance with their respective Commitments of the applicable Class. Any
Protective Advance, any Overadvance and any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing denominated in dollars
(other than Revolving Borrowings denominated in dollars requested by or on
behalf of a UK Co-Borrower or a Dutch Co-Borrower) shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower Representative (or the
applicable Borrower) may request in accordance herewith, each Revolving
Borrowing denominated in Canadian Dollars shall be comprised entirely of
Canadian Prime Loans or CDOR Loans as the Borrower Representative (or the
applicable Borrower) may request in accordance herewith, each Revolving
Borrowing denominated in Euros or Sterling shall be comprised entirely of
Eurodollar Loans and each Revolving Borrowing denominated in dollars requested
by or on behalf of a UK Co-Borrower or a Dutch Co-Borrower shall be comprised
entirely of Eurodollar Loans. Each U.S. Swingline Loan shall be an ABR Loan,
each Canadian Swingline Loan in Canadian Dollars shall be a Canadian Prime Loan,
each Canadian Swingline Loan in dollars shall be an ABR Loan and each European
Swingline Loan shall be an Overnight LIBO Loan. Each Lender at its option may
make any Eurodollar Loan to a U.S. Co-Borrower or any Loan to a Canadian
Co-Borrower, a Dutch Co-Borrower or a UK Co-Borrower by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay any such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, or CDOR Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. ABR Revolving Borrowings and Canadian Prime Revolving Borrowings may
be in any amount. Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 10 Eurodollar Borrowings and CDOR Borrowings in the aggregate.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(e) Each Loan to the U.S. Co-Borrowers shall be made in dollars, each Loan to
the Canadian Co-Borrowers shall be made in dollars or Canadian Dollars, each
Loan to the Dutch Co-Borrowers shall be made in dollars or Euros, and each Loan
to the UK Co-Borrowers shall be made in dollars, Euros or Sterling.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative (or the applicable Borrower) shall notify
the Disbursement Agent of such request either in writing (delivered by hand or
facsimile or, in the case of notices to the Disbursement Agent with respect to
Canadian Revolving Loans or U.S. Revolving Loans, transmission of a pdf file
containing an executed copy of the Borrowing Request) in a form approved by the
Disbursement Agent and signed by the Borrower Representative (or the applicable
Borrower) or by telephone in accordance with the following provisions of this
Section 2.03:

(a) in the case of a Loan to a Dutch Co-Borrower or a UK Co-Borrower that is a
Eurodollar Borrowing, not later than 1:00 p.m., Local Time, three Business Days
before the date of the proposed Borrowing;



--------------------------------------------------------------------------------

(b) in the case of a Loan to a Canadian Co-Borrower denominated in Canadian
Dollars (i) that is a Canadian Prime Borrowing, not later than 11:00 a.m., Local
Time, on the date of the proposed Borrowing and (ii) that is a CDOR Borrowing,
not later than 10:00 a.m., Local Time, three Business Days before the date of
the proposed Borrowing;

(c) in the case of a Loan to a Canadian Co-Borrower denominated in dollars (i)
that is an ABR Borrowing, not later than 11:00 a.m., Local Time, on the date of
the proposed Borrowing and (ii) that is a Eurodollar Borrowing, not later than
10:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing; and

(d) in the case of a Loan to a U.S. Co-Borrower (i) that is an ABR Borrowing,
not later than 11:00 a.m., Local Time, on the date of the proposed Borrowing and
(ii) that is a Eurodollar Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of the proposed Borrowing.

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile (or, in the case of notices to
the Disbursement Agent with respect to Canadian Revolving Loans or U.S.
Revolving Loans, transmission of a pdf file to the Disbursement Agent containing
an executed copy of the Borrowing Request) of a written Borrowing Request in a
form approved by the Disbursement Agent and signed by the Borrower
Representative. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing requested on behalf of a Canadian Co-Borrower, a
Dutch Co-Borrower or a UK Co-Borrower, the currency of the requested Borrowing;

(v) whether such Borrowing is to be an ABR Borrowing, a Canadian Prime
Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and

(vi) in the case of a Eurodollar Borrowing or a CDOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”



--------------------------------------------------------------------------------

If no election as to the Type of Revolving Borrowing is specified, then (i) a
Revolving Borrowing requested in dollars (other a Revolving Borrowing requested
by or on behalf of a UK Co-Borrower or a Dutch Co-Borrower) shall be an ABR
Borrowing, (ii) a Revolving Borrowing requested in Canadian Dollars shall be a
Canadian Prime Borrowing and (iii) a Revolving Borrowing requested in Euros or
Sterling and a Revolving Borrowing requested in dollars by or on behalf of a
Dutch Co-Borrower or a UK Co-Borrower shall be a Eurodollar Borrowing with an
Interest Period of one month. If no Interest Period is specified with respect to
any requested Eurodollar Revolving Borrowing or CDOR Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Disbursement Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

Section 2.04 Protective Advances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make (or authorize the Disbursement Agent to make) Loans to the U.S.
Co-Borrowers, jointly and severally, in dollars, to the Canadian Co-Borrowers,
jointly and severally, in dollars or Canadian Dollars, to the Dutch
Co-Borrowers, jointly and severally, in dollars or Euros, and to the UK
Co-Borrowers, jointly and severally, in dollars, Euros or Sterling, on behalf of
all Lenders, which the Collateral Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers or any of them pursuant to the terms
of this Agreement, including payments of reimbursable expenses (including costs,
fees, and expenses as described in Section 9.03) and other sums payable under
the Loan Documents (any of such Loans are herein referred to as “Protective
Advances”); provided that, the aggregate amount of Protective Advances
outstanding at any time, together with the aggregate amount of Overadvances
outstanding at such time, shall not exceed $15,625,000 (or the Dollar Equivalent
thereof); provided further that, the aggregate amount of outstanding Protective
Advances plus the aggregate Revolving Exposure shall not exceed the aggregate
Commitments; provided further that Protective Advance shall be made only if a
Specified Default or Event of Default has occurred and is continuing. Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Administrative Collateral Agent and the UK Security Trustee in
and to the Collateral and shall constitute Obligations hereunder. All Protective
Advances denominated in dollars (other than Protective Advances to a UK
Co-Borrower or a Dutch Co-Borrower) shall be ABR Borrowings, all Protective
Advances denominated in Canadian Dollars shall be Canadian Prime Borrowings and
all Protective Advances denominated in Euros or Sterling and all Protective
Advances to a Dutch Co-Borrower or a UK Co-Borrower denominated in dollars shall
be Overnight LIBO Borrowings. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time that there is sufficient
Aggregate Availability and the conditions precedent set forth in Section 4.02
have been satisfied, the Administrative Agent may (and, on at least a weekly
basis when



--------------------------------------------------------------------------------

any Protective Advance is outstanding, shall) request the Lenders to make a
Revolving Loan, in the currency in which the applicable Protective Advance was
denominated, to repay a Protective Advance. At any other time the Administrative
Agent may (and, on at least a weekly basis when any Protective Advance is
outstanding, shall) require the Lenders to fund, in the currency in which the
applicable Protective Advance was denominated, their risk participations
described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent or by
the Disbursement Agent in accordance with the terms hereof, each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent or Disbursement Agent, as
applicable, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent or Disbursement Agent, as applicable, shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.

Section 2.05 Swingline Loans and Overadvances,

(a) Swingline Loans Generally.

(i) The Disbursement Agent, the U.S. Swingline Lender and the Lenders agree that
in order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests an ABR Borrowing
on behalf of the U.S. Co-Borrowers (or Cott Beverages requests such Borrowing),
the U.S. Swingline Lender may elect to have the terms of this Section 2.05(a)(i)
apply to such Borrowing Request by advancing, on behalf of the Lenders and in
the amount requested, same day funds to such U.S. Co-Borrower, on the applicable
Borrowing date to the Funding Account(s) (each such Loan made solely by the U.S.
Swingline Lender pursuant to this Section 2.05(a)(i) is referred to in this
Agreement as a “U.S. Swingline Loan”), with settlement among them as to the U.S.
Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d). Each U.S. Swingline Loan shall be subject to all the terms and
conditions applicable to other ABR Loans funded by the Lenders, except that all
payments thereon shall be payable to the U.S. Swingline Lender solely for its
own account. The aggregate amount of U.S. Swingline Loans outstanding at any
time shall not exceed $15,000,000. The U.S. Swingline Lender shall not make any
U.S. Swingline Loan if the requested U.S. Swingline Loan exceeds Aggregate
Availability (before giving effect to such U.S. Swingline Loan). All U.S.
Swingline Loans shall be ABR Borrowings.

(ii) The Disbursement Agent, the Canadian Swingline Lender and the Lenders agree
that in order to facilitate the administration of this Agreement and the other
Loan Documents, promptly after the Borrower Representative requests a Canadian
Prime Borrowing or an ABR Borrowing on behalf of the Canadian Co-Borrowers (or
Company requests such Borrowing), the Canadian Swingline Lender may elect to
have



--------------------------------------------------------------------------------

the terms of this Section 2.05(a)(ii) apply to such Borrowing Request by
advancing, on behalf of the Lenders and in the amount requested, same day funds
to such Canadian Co-Borrower, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the Canadian Swingline Lender pursuant
to this Section 2.05(a)(ii) is referred to in this Agreement as a “Canadian
Swingline Loan”), with settlement among them as to the Canadian Swingline Loans
to take place on a periodic basis as set forth in Section 2.05(d). Each Canadian
Swingline Loan shall be subject to all the terms and conditions applicable to
other Canadian Prime Loans or ABR Loans, as applicable, funded by the Lenders,
except that all payments thereon shall be payable to the Canadian Swingline
Lender solely for its own account. The aggregate amount of Canadian Swingline
Loans outstanding at any time shall not exceed $10,000,000 or the Dollar
Equivalent thereof. The Canadian Swingline Lender shall not make any Canadian
Swingline Loan if (i) the requested Canadian Swingline Loan exceeds Aggregate
Availability (before giving effect to such Canadian Swingline Loan) or (ii) the
making of such Canadian Swingline Loan would result in the sum of total Canadian
Revolving Loans, plus Canadian Letter of Credit Exposure, plus Canadian
Swingline Loans exceeding the Canadian Sublimit. All Canadian Swingline Loans
shall be Canadian Prime Borrowings or ABR Borrowings, as applicable.

(iii) The Disbursement Agent, the European Swingline Lender and the Lenders
agree that (a) the Borrower Representative, a UK Co-Borrower or a Dutch
Co-Borrower may request Overnight LIBO Borrowings denominated in dollars, Euros
and Sterling pursuant to this Section 2.05(a)(iii) and (b) in order to
facilitate the administration of this Agreement and the other Loan Documents,
promptly after the Borrower Representative requests a Eurodollar Borrowing on
behalf of a UK Co-Borrower or a Dutch Co-Borrower (or a UK Co-Borrower or Dutch
Co-Borrower requests such borrowing),in each case, the European Swingline Lender
may elect to have the terms of this Section 2.05(a)(iii) apply to such Borrowing
Request by advancing, on behalf of the Lenders and in the amount requested, same
day funds to such UK Co-Borrower or Dutch Co-Borrower, on the applicable
Borrowing date to the Funding Account(s) (each such Loan made solely by the
European Swingline Lender pursuant to this Section 2.05(a)(iii) is referred to
in this Agreement as a “European Swingline Loan”), with settlement among them as
to the European Swingline Loans to take place on a periodic basis as set forth
in Section 2.05(d). Each European Swingline Loan shall be subject to all the
terms and conditions applicable to other Eurodollar Loans funded by the Lenders,
except that all payments thereon shall be payable to the European Swingline
Lender solely for its own account and all European Swingline Loans shall be
Overnight LIBO Borrowings. The aggregate amount of European Swingline Loans
outstanding at any time shall not exceed $15,000,000 or the Dollar Equivalent
thereof. The European Swingline Lender shall not make any European Swingline
Loan if (i) the requested European Swingline Loan exceeds Aggregate Availability
(before giving effect to such European Swingline Loan) or (ii) the making of
such European Swingline Loan would result in the sum of total European Revolving
Loans, plus European Letter of Credit Exposure, plus European Swingline Loans
exceeding the European Sublimit.

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Disbursement Agent may in its sole
discretion



--------------------------------------------------------------------------------

(but with absolutely no obligation), make U.S. Revolving Loans to the U.S.
Co-Borrowers, jointly and severally, European Revolving Loans to the UK
Co-Borrowers and the Dutch Co-Borrowers, jointly and severally, and Canadian
Revolving Loans to the Canadian Co-Borrowers, jointly and severally, on behalf
of the Lenders, in amounts that exceed Aggregate Availability (any such excess
Revolving Loans are herein referred to collectively as “Overadvances”); provided
that, no Overadvance shall result in a Default due to Borrowers’ failure to
comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied. All
Overadvances to the Canadian Co-Borrowers shall constitute Canadian Prime
Borrowings or ABR Borrowings, as applicable, and Overadvances to the U.S.
Co-Borrowers shall constitute ABR Borrowings. All Overadvances to the UK
Co-Borrowers and the Dutch Co-Borrowers shall constitute Overnight LIBO
Borrowings. The Disbursement Agent may not make any Overadvances hereunder to
the extent that after giving effect thereto, the aggregate amount of
Overadvances outstanding at such time, together with the aggregate amount of
Protective Advances outstanding at such time, would exceed $15,625,000 (or the
Dollar Equivalent thereof) at any time, no Overadvance may remain outstanding
for more than thirty days and no Overadvance shall cause any Lender’s Revolving
Exposure to exceed its Commitment; provided that, the Required Lenders may at
any time revoke the Disbursement Agent’s authorization to make Overadvances. Any
such revocation must be in writing and shall become effective prospectively upon
the Disbursement Agent’s receipt thereof.

(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender
or the Disbursement Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Commitment. The applicable
Swingline Lender or the Disbursement Agent may, at any time (and shall, on at
least a weekly basis when any Overadvance is outstanding), require the Lenders
to fund, in the currency in which the applicable Swingline Loan or Overadvance
was denominated, their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Disbursement Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Disbursement Agent in respect of such Loan.

(d) The Disbursement Agent, on behalf of the applicable Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders (i) in the case of U.S.
Swingline Loans and Canadian Swingline Loans, on at least a weekly basis on any
date that the Administrative Agent elects or (ii) in the case of European
Swingline Loans, on any date that the Administrative Agent or the UK Security
Trustee, as applicable, elects that is no less frequent than once every two
weeks, in each case by notifying the Lenders of such requested Settlement by
facsimile or e-mail no later than 12:00 noon Local Time (A) on the date of such
requested Settlement (the “Settlement Date”) with regard to U.S. Swingline Loans
and Canadian Swingline Loans and (B) three Business Days prior to the Settlement
Date with regard to European



--------------------------------------------------------------------------------

Swingline Loans. Each Lender (other than the Swingline Lenders, in the case of
the Swingline Loans) shall transfer, in the currency in which the applicable
Loan was denominated, the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Disbursement Agent, to such account of the
Disbursement Agent as the Disbursement Agent may designate, not later than 2:00
p.m., Local Time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to
the Disbursement Agent shall be applied against the amounts of the applicable
Swingline Lender’s Swingline Loans and, together with such Swingline Lender’s
Applicable Percentage of such Swingline Loan, shall constitute Revolving Loans
of such Lenders, respectively. If any such amount is not transferred to the
Disbursement Agent by any Lender on such Settlement Date, the applicable
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon as specified in Section 2.07.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit for its own account
or for the account of another Borrower (or any Borrower may request the issuance
of Letters of Credit for its own account), in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank (a “Letter of Credit
Request”), at any time and from time to time during the Availability Period. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, an Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative (or
the applicable Borrower) shall hand deliver or facsimile (or transmit by other
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Disbursement
Agent (prior to 9:00 a.m., Local Time, at least three Business Days prior to the
requested date of issuance, amendment, renewal or extension (or such shorter
period as may be agreed to by the Disbursement Agent and the applicable Issuing
Bank in their sole discretion)) a Letter of Credit Request, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency of such Letter of Credit (which shall be in dollars, Canadian Dollars,
Euros or Sterling), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the U.S. Letter of



--------------------------------------------------------------------------------

Credit Exposure shall not exceed $75,000,000, the Canadian Letter of Credit
Exposure shall not exceed $1,500,000, the European Letter of Credit Exposure
shall not exceed $10,000,000 (or such larger amount (not to exceed the European
Sublimit) as the European Issuing Bank may agree in writing) and (ii) the total
Revolving Exposures shall not exceed the lesser of the total Commitments and the
Aggregate Borrowing Base. No European Letter of Credit shall be issued, amended,
renewed or extended if (and upon issuance, amendment, renewal or extension of
each Letter of Credit, the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
the sum of the European Revolving Exposure plus the European Letter of Credit
Exposure would exceed the European Sublimit. No Canadian Letter of Credit shall
be issued, amended, renewed or extended if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, the sum of the Canadian Revolving Exposure plus the
Canadian Letter of Credit Exposure would exceed the Canadian Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above); and provided, further, that a Letter of
Credit may, upon the request of the applicable Borrower, be renewed for a period
beyond the date that is five Business Days prior to the Maturity Date if such
Letter of Credit has become subject to cash collateralization (at 103% of the
face value of such Letter of Credit) or other arrangements, in each case
satisfactory to the Administrative Agent and the applicable Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the
applicable Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Disbursement Agent, in the same currency as the applicable LC Disbursement,
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrowers on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC



--------------------------------------------------------------------------------

Disbursement by paying to the Disbursement Agent, in the currency in which the
applicable Letter of Credit was issued, an amount equal to such LC Disbursement
not later than 11:00 a.m., Local Time, on the date that such LC Disbursement is
made, if the Borrower Representative or the applicable Borrower shall have
received notice of such LC Disbursement prior to 9:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Borrower Representative or
the applicable Borrower prior to such time on such date, then not later than
11:00 a.m., Local Time, on (i) the Business Day that the Borrower Representative
or the applicable Borrower receives such notice, if such notice is received
prior to 9:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower Representative or the applicable
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower Representative on behalf of
the applicable Borrower (or the applicable Borrower) may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with a Revolving Borrowing or
Swingline Loan in an equivalent amount and like currency and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Revolving Borrowing or Swingline Loan. Any such
Borrowing shall be (i) an ABR Borrowing if in dollars (except if such Borrowing
was requested by or on behalf of a UK Co-Borrower or a Dutch Co-Borrower), (ii)
a Canadian Prime Rate Borrowing if in Canadian Dollars, and (iii) a European
Swingline Loan if such Borrowing was requested by or on behalf of a UK
Co-Borrower or a Dutch Co-Borrower. If any Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Disbursement Agent in the same currency as
the applicable LC Disbursement, its Applicable Percentage of the payment then
due from the applicable Borrower, in the same manner as provided in Section 2.07
with respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Disbursement Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Lenders. Promptly following receipt by the Disbursement Agent of any
payment from a Borrower pursuant to this paragraph, the Disbursement Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then the Disbursement Agent shall distribute such
payment to such Lenders and the applicable Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse the
applicable Issuing Bank for any LC Disbursement (other than the funding of
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrowers or the Loan Guarantors of their
respective obligations to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does



--------------------------------------------------------------------------------

not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Collateral Agent, the Lenders
nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to any Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by such Borrower that are caused by the applicable Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent, the Disbursement Agent and the
Borrower Representative (or applicable Borrower) by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers or the Loan
Guarantors of their obligations to reimburse the applicable Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless a Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that a Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans, in the case of an LC Disbursement by the
U.S. Issuing Bank, at the rate per annum then applicable to Canadian Prime
Loans, in the case of an LC Disbursement by the Canadian Issuing Bank and at the
rate per annum then applicable to Eurodollar Loans, in the case of an LC
Disbursement by the European Issuing Bank; provided that, if the Borrowers fail
to reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(g)



--------------------------------------------------------------------------------

shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

(i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph or if any of the other provisions hereof require cash
collateralization, the Borrowers shall deposit in an account with the
Administrative Collateral Agent, in the name of the Administrative Collateral
Agent and for the benefit of the Administrative Agent, the Collateral Agent and
the Lenders (the “LC Collateral Account”), an amount, in cash and in the
currency in which the applicable Letters of Credit are denominated, equal to
103% of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Collateral Agent
as collateral for the payment and performance of the Secured Obligations. The
Administrative Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account, such account
shall be subject to a Deposit Account Control Agreement and each Borrower hereby
grants the Administrative Collateral Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Collateral Agent and at each Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Collateral Agent to reimburse the applicable
Issuing Bank or Issuing Banks for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of Borrowers for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure



--------------------------------------------------------------------------------

representing greater than 50% of the total LC Exposure), be applied to satisfy
other Secured Obligations. If the Borrowers are required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower or Borrower Representative for the account of the applicable
Borrower within three Business Days after all such Defaults have been cured or
waived.

(k) Existing Letter of Credit. From and after the SIP Acquisition Closing Date
until the date that is 30 Business days after such date, so long as no Default
has occurred and is continuing, the Borrower Representative may designate one
existing letter of credit, issued by a Lender for the account of a Loan Party
organized under the laws of any State of the United States or the District of
Columbia in a face amount not to exceed $2,000,000 at the time of such
designation, as a Letter of Credit issued hereunder so long as (i) both
immediately before and immediately after giving effect to such designation, the
U.S. Letter of Credit Exposure at such time does not exceed $75,000,000, and the
total Revolving Exposures at such time do not exceed the lesser of the total
Commitments and the Aggregate Borrowing Base at such time, and (ii) prior to
such designation date, the Lender that issued such letter of credit shall have
been designated as a U.S. Issuing Bank hereunder in accordance with the
definition of U.S. Issuing Bank, and (iii) the Borrower Representative shall
have delivered a written letter of credit designation notice to the
Administrative Agent, signed by a Financial Officer of the Borrower
Representative, designating such letter of credit as a Letter of Credit issued
hereunder and certifying that the requirements in clauses (i) and (ii) of this
clause (k) have been satisfied. Upon the effectiveness of such designation, such
letter of credit shall be deemed converted into a Letter of Credit issued
pursuant to this Section 2.06, and subject to the provisions hereof.

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., Local
Time (2:00 p.m., Local Time, in the case of Loans denominated in Sterling or
Euros and in the case of a Canadian Prime Borrowing), to the account of the
Disbursement Agent most recently designated by it for such purpose by notice to
the Lenders in an amount equal to such Lender’s Applicable Percentage; provided
that, Swingline Loans shall be made as provided in Section 2.05. The
Disbursement Agent will make such Loans available to the Borrower Representative
(or, if directed by the Borrower Representative, to the account of the
applicable Borrower) by promptly crediting the amounts so received, in like
funds, to the Funding Account(s); provided that Revolving Loans made to finance
the reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall
be remitted by the Disbursement Agent to the applicable Issuing Bank and (ii) a
Protective Advance or an Overadvance shall be retained by the Disbursement Agent
and disbursed in its discretion.

(b) Unless the Disbursement Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Disbursement Agent such Lender’s share of such Borrowing, the
Disbursement Agent may assume that such Lender has made such share available on
such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its



--------------------------------------------------------------------------------

share of the applicable Borrowing available to the Disbursement Agent, then the
applicable Lender and the Borrowers agree (jointly and severally with each other
Borrower, but severally and not jointly with the applicable Lenders) to pay to
the Disbursement Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Disbursement Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Disbursement Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrowers, the interest rate applicable to ABR Loans (in the case of
dollar-denominated amounts), Canadian Prime Loans (in the case of Canadian
Dollar-denominated amounts) or Overnight LIBO Loans (in the case of Euro or
Sterling-denominated amounts). If such Lender pays such amount to the
Disbursement Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing or a CDOR Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower Representative may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing or a CDOR
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower Representative may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, Overadvances or Protective Advances, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Disbursement Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Disbursement Agent of a written Interest Election
Request in a form approved by the Disbursement Agent and signed by the Borrower
Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Prime Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Borrowing but does not specify an Interest Period, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Disbursement
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing or a CDOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to (i) an ABR Borrowing, in the case of a
Eurodollar Revolving Borrowing denominated in dollars, (ii) an Overnight LIBO
Borrowing, in the case of a Eurodollar Revolving Borrowing denominated in Euros
or Sterling or (iii) a Canadian Prime Borrowing, in the case of a CDOR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing or a CDOR Borrowing and (ii)
unless repaid, (1) each Eurodollar Revolving Borrowing denominated in dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, (2) each Eurodollar Revolving Borrowing denominated in Euros
or Sterling shall be converted to an Overnight LIBO Borrowing at the end of the
Interest Period applicable thereto and (3) each CDOR Borrowing shall be
converted to a Canadian Prime Borrowing at the end of the Interest Period
applicable thereto.

Section 2.09 Termination and Reduction of Commitments; Increase in Commitments.

(a) Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative



--------------------------------------------------------------------------------

Collateral Agent of a cash deposit in the currency in which the applicable
Letters of Credit are denominated (or at the discretion of the Administrative
Agent a back up standby letter of credit satisfactory to the Administrative
Agent and in the currency in which the applicable Letters of Credit are
denominated) equal to 103% of the LC Exposure as of such date), (iii) the
payment in full of the accrued and unpaid fees and (iv) the payment in full of
all reimbursable expenses and other Obligations together with accrued and unpaid
interest thereon.

(c) The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, (ii) the Borrowers shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the lesser of the total Commitments and the Aggregate
Borrowing Base and (iii) the Borrowers shall not reduce the Commitments to an
aggregate amount less than $125,000,000 (except for a termination of the
Commitments under paragraph (b) of this Section).

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(e) The Borrowers shall have the right to increase the aggregate Commitments by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution; provided that (i) any such request for an increase
shall be in a minimum amount of $20,000,000 (or if less, the remaining principal
amount of increases that are available under paragraph (f) of this Section),
(ii) the Borrower Representative, on behalf of the Borrowers, may make a maximum
of two (2) such requests, (iii) the Administrative Agent has approved the
identity of any such new Lender, such approval not to be unreasonably withheld,
(iv) any such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (v) the procedure described in Section 2.09(f) has been
satisfied; provided, further with respect to any Commitment increase occurring
more than 60 days after the Restatement Effective Date, Borrowers shall give the
existing Lenders at least ten Business Days’ written notice that it intends to
increase the Commitments (which notice shall include the amount of such proposed
increase) and Borrowers shall give the existing Lenders the first opportunity to
provide such increase in the Commitment during such ten Business Day period
prior to agreeing to any increased Commitment with any new Lender. If more than
one existing Lender offers to provide the increased Commitment, such increase
shall be allocated amount the offering Lenders pro rata.



--------------------------------------------------------------------------------

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Commitment, subject only to the approval set
forth in Section 9.02(b) if any such increase would cause the Commitments to
exceed $600,000,000. As a condition precedent to such an increase, the Borrowers
shall deliver to the Administrative Agent a certificate of each Loan Party (in
sufficient copies for each Lender) signed by an authorized officer of such Loan
Party (i) certifying that such increase is permitted by the 2014 Notes
Documents, the 2016 Notes Documents, the Additional Senior Secured Indebtedness
Documents, the Additional Unsecured Indebtedness Documents, the Junior Secured
Indebtedness Documents, the Water Secured Notes Documents and the Cott Unsecured
Notes Documents (if the same are then outstanding), and by the terms of any
Replacement Indenture with respect to any of the foregoing (if the same is then
outstanding) and, with respect to any such increase, assuming a borrowing of the
maximum amount of loans available under such increase together with any
increases previously made pursuant to the terms of this Agreement, and
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrowers, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article III and the other Loan Documents are true
and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (B) no Default exists.

(g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase, all
outstanding Loans shall be reallocated among the Lenders (including any newly
added Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages.

Section 2.10 Repayment and Amortization of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally promise to pay (i) to the Disbursement
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) to the Disbursement Agent the then
unpaid amount of each Protective Advance on the earlier of the Maturity Date and
demand by the Disbursement Agent and (iii) to the Disbursement Agent the then
unpaid principal amount of each Overadvance on the earliest of the Maturity
Date, the 30th day after such Overadvance is made and demand by the Disbursement
Agent.

(b) At all times that full cash dominion is in effect pursuant to any Security
Agreement, and in any event at all times with respect to collections of the UK
Co-Borrowers and Loan Parties organized under the laws of England and Wales, on
each Business Day, the Disbursement Agent shall apply all funds credited to the
Collection Account on such Business Day or the immediately preceding Business
Day (at the discretion of the Disbursement Agent, whether or not immediately
available) first to prepay any Protective Advances and



--------------------------------------------------------------------------------

Overadvances that may be outstanding, pro rata, and second to prepay the
Revolving Loans (including Swing Line Loans) without a corresponding reduction
in Commitments and to cash collateralize outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Disbursement Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Disbursement Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Disbursement Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11 Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the total Revolving Exposure exceeds the lesser of (A) the
aggregate Commitments or (B) the Aggregate Borrowing Base, including as a result
of any currency exchange fluctuation, the Borrowers shall prepay the Revolving
Loans, LC Exposure and/or Swingline Loans in an aggregate amount equal to such
excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event, the Borrowers
shall, immediately after such Net Proceeds are received by any Loan Party,
prepay the Obligations as set forth in Section 2.11(d) below in an aggregate
amount equal to 100% of such



--------------------------------------------------------------------------------

Net Proceeds; provided that, (i) in the case of any event described in clause
(1) of the definition of the term “Prepayment Event,” no prepayment under this
Section shall be required unless and until the aggregate amount of proceeds from
all such Prepayment Events after the Restatement Effective Date exceeds
$5,000,000, and (ii) in the case of any event described in clause (1) or (2) of
the definition of the term “Prepayment Event,” if the Borrower Representative
shall deliver to the Administrative Agent a certificate of a Financial Officer
to the effect that the Loan Parties intend to apply the Net Proceeds from such
event (or a portion thereof specified in such certificate), within 180 days
after receipt of such Net Proceeds (which period will be extended to up to a
date not later than 360 days after the receipt of such Net Proceeds if within
such 180 day period the applicable Loan Party enters into a binding contract to
acquire, replace or rebuild), to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) to be used in the
business of the Loan Parties, and certifying that no Specified Default has
occurred and is continuing, then either (x) so long as full cash dominion is not
in effect, no prepayment shall be required pursuant to this paragraph in respect
of the Net Proceeds specified in such certificate or (y) if full cash dominion
is in effect, if the Net Proceeds specified in such certificate are to be
applied by (A) the Borrowers, then such Net Proceeds shall be applied by the
Administrative Agent to reduce the outstanding principal balance of the
Revolving Loans (without a permanent reduction of the Commitment) and upon such
application, the Administrative Agent shall establish a Reserve against the
Aggregate Borrowing Base in an amount equal to the amount of such proceeds so
applied and (B) any Loan Party that is not a Borrower, then such Net Proceeds
shall be deposited in a cash collateral account maintained with the
Administrative Collateral Agent or the UK Security Trustee and in either case,
thereafter, such funds shall be made available to the applicable Loan Party as
follows:

(1) the Borrower Representative shall request a Revolving Loan (specifying that
the request is to use Net Proceeds pursuant to this Section) or the applicable
Loan Party shall request a release from the cash collateral account be made in
the amount needed;

(2) so long as the conditions set forth in Section 4.02 have been met, the
Lenders shall make such Revolving Loan or the Administrative Collateral Agent or
the UK Security Trustee shall release funds from the cash collateral account;
and

(3) in the case of Net Proceeds applied against the Revolving Loan, the Reserve
established with respect to such proceeds shall be reduced by the amount of such
Revolving Loan;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180-day period (or 360 day period, if
applicable), at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so applied.

(d) All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swing Line Loans)
without a corresponding reduction in the Commitment and, if full cash dominion
is in effect pursuant to Section 7.3 of the applicable U.S. Security Agreement
and Section 7.3 of the applicable Canadian Security



--------------------------------------------------------------------------------

Agreement or if an Event of Default has occurred and is continuing, to cash
collateralize outstanding LC Exposure. Notwithstanding the foregoing, if any
payment pursuant to this Section would require a payment on a day that is not
the last day of an Interest Period and if such payment would otherwise require
the payment of break funding amounts pursuant to Section 2.16, then (so long as
no Event of Default has then occurred and is continuing) the Borrowers may
deposit such required payments in a cash collateral account with the
Administrative Collateral Agent, subject to the sole dominion and control of the
Administrative Collateral Agent and make the required payment at the end of the
appropriate Interest Period.

(e) The Borrower Representative shall notify the Disbursement Agent (and in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by facsimile or, in the case of Canadian Swingline Loans
and U.S. Swingline Loans, by transmission of a pdf file containing such notice)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing or CDOR Revolving Borrowing, not later than 10:00 a.m.,
Local Time, three Business Days before the date of prepayment, or (ii) in the
case of prepayment of an ABR Revolving Borrowing, a Canadian Prime Revolving
Borrowing or an Overnight LIBO Revolving Borrowing, not later than 10:00 a.m.,
Local Time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Disbursement Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section
2.02. Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

Section 2.12 Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at a rate per annum equal to
0.25% of the average daily amount of the Available Commitment of such Lender
during the period from and including the Restatement Effective Date to but
excluding the date on which the Lenders’ Commitments terminate. Accrued
commitment fees shall be payable in arrears on the first day of each calendar
month and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Restatement Effective Date. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and



--------------------------------------------------------------------------------

including the Restatement Effective Date to but excluding the later of the date
on which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the applicable Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first day
of each calendar month following such last day, commencing on the first such
date to occur after the Restatement Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

(c) The Borrowers agree to pay fees payable under the Fee Letters in the
amounts, to the Persons and at the times set forth in the Fee Letters to which
they are a party.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available dollars, to the Administrative Agent (or to the applicable Issuing
Bank, in the case of fees payable to an Issuing Bank) for distribution, in the
case of commitment fees and participation fees, to the Lenders; provided that
participation fees and fronting fees in respect of Letters of Credit denominated
in dollars shall be paid in dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a currency other than dollars shall
be paid in such currency. Fees paid shall not be refundable under any
circumstances.

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each U.S. Swingline Loan,
each Canadian Swingline Loan denominated in dollars, and each Overadvance and
Protective Advance in dollars (other than each Protective Advance and
Overadvance to a Dutch Co-Borrower or a UK Co-Borrower denominated in dollars))
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Canadian Prime Borrowing (including each Canadian
Swingline Loan, Overadvance and Protective Advance in Canadian Dollars) shall
bear interest at the Canadian Prime Rate plus the Applicable Rate.

(c) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(d) The Loans comprising each CDOR Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.



--------------------------------------------------------------------------------

(e) The Loans comprising each Overnight LIBO Borrowing (including each European
Swingline Loan each Overadvance and Protective Advance in Euros or Sterling, and
each Protective Advance and Overadvance to a Dutch Co-Borrower or a UK
Co-Borrower denominated in dollars) shall bear interest at the Overnight LIBO
Rate plus the Applicable Rate.

(f) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, and upon written notice from the Administrative Agent (which
notice may be effective retroactively to the date of Default and which notice
shall be given by the Administrative Agent upon the written instructions of the
Required Lenders) or automatically in the case of a Default described in clauses
(h), (i) or (j) of Article VII (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section and (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the Base Rate. In addition, in the event of
a Default in the payment of any amount due hereunder other than principal of a
Loan (whether or not such Default shall then constitute an Event of Default),
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (1) in the case of any other amount denominated in
dollars, 2% plus the rate applicable to ABR Loans as provided in paragraph (a)
of this Section, (2) in the case of any other amount denominated in Canadian
Dollars, 2% plus the rate applicable to Canadian Prime Loans as provided in
paragraph (b) of this Section and (3) in the case of any other amount
denominated in Euros or Sterling, 2% plus the rate applicable to Overnight LIBO
Loans as provided in paragraph (e) of this Section. Such interest shall be
payable on written demand.

(g) Accrued interest on each Loan (for ABR Loans, Canadian Prime Loans and
Overnight LIBO Loans, accrued through the last day of the prior calendar month)
shall be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or Canadian Prime Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan or CDOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Canadian Prime Rate or
CDOR Rate and interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and (ii) interest
computed by reference to LIBO Rate with respect to loans denominated in Sterling
shall be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed. The applicable Alternate Base
Rate, Canadian Prime Rate, Adjusted LIBO Rate, LIBO Rate, CDOR Rate or Overnight
LIBO Rate shall be determined by the Disbursement Agent, and such determination
shall be conclusive absent manifest error.

(i) All interest hereunder shall be paid in the currency in which the Loan
giving rise to such interest is denominated.



--------------------------------------------------------------------------------

(j) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

Section 2.14 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining (including, without limitation, by means of an Interpolated Rate)
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing denominated in dollars, such Borrowing
shall be made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing denominated in Euros or Sterling, such Borrowing
shall be made as an Alternate Rate Borrowing.

(b) If at any time:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Overnight LIBO Rate; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Overnight LIBO Rate will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in any Overnight LIBO Borrowing;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, any Overnight LIBO Borrowing (including any European Swingline
Loan) shall be made as an Alternate Rate Borrowing.



--------------------------------------------------------------------------------

(c) If prior to the commencement of any Interest Period for a CDOR Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the CDOR Rate, as applicable, for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the CDOR
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
CDOR Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
CDOR Borrowing, such Borrowing shall be made as a Canadian Prime Borrowing.

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or Overnight LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
CDOR Loans, Overnight LIBO Loans or Eurodollar Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any CDOR Loan,
Overnight LIBO Loan or Eurodollar Loan (or of maintaining its obligation to make
any such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of



--------------------------------------------------------------------------------

Credit or to reduce the amount of any sum received or receivable by such Lender
or such Issuing Bank hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered. This Section 2.15(a) does not apply to the extent any such
increased cost is attributable to the willful breach by the relevant Lender or
its Affiliates of any law or regulation as determined by a court of competent
jurisdiction in a final, non-appealable judgment.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrowers will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or any Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.16 Break Funding Payments; Illegality.

(a) In the event of (i) the payment of any principal of any Eurodollar Loan or
CDOR Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (ii) the conversion of any
Eurodollar Loan or CDOR Loan other than on the last day of the Interest Period
applicable thereto, (iii) the failure to borrow,



--------------------------------------------------------------------------------

convert, continue or prepay any Eurodollar Loan or CDOR Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.09(d) and is revoked in accordance
therewith), or (iv) the assignment of any Eurodollar Loan or CDOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19, then, in any
such event, the Borrowers shall compensate each Lender for the loss (but not the
loss of the Applicable Rate), cost and expense attributable to such event. In
the case of a Eurodollar Loan or CDOR Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (x) the amount of interest (excluding the Applicable Rate)
which would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate or the CDOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (y) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market, or for Canadian Dollar deposits of a comparable amount and period to
such CDOR Loan from other banks in the Canadian bankers’ acceptance market, as
applicable. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(b) If any Lender shall provide written notice to the Administrative Agent and
the Borrower Representative that any Change in Law since the date of this
Agreement makes it unlawful or impossible, or any central bank or other
Governmental Authority asserts that it is unlawful or impossible, for such
Lender or its applicable lending office to make, maintain or fund Eurodollar
Loans hereunder (i) with respect to Loans denominated in dollars (A) upon
receipt of such notification, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans denominated in
dollars, (B) each Eurodollar Loan of such Lender denominated in dollars will
automatically be converted to Base Rate Loans on the last day of the then
current Interest Period therefor or, if earlier, on the date specified by such
Lender in such notification (which date shall be no earlier than the last day of
any applicable grace period permitted by applicable law) and (C) the obligation
of such Lender to make or continue affected Eurodollar Loans denominated in
dollars or to convert Loans into Eurodollar Loans denominated in dollars shall
be suspended until the Administrative Agent or such Lender shall notify the
Borrower Representative that the circumstances causing such suspension no longer
exist and (ii) with respect to Loans denominated in a currency other than
dollars, (A) upon receipt of such notification, the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Loans denominated in such currency, (B) each Eurodollar Loan of such Lender
denominated in such currency will automatically be converted to an Alternate
Rate Borrowing or a Canadian Prime Borrowing, as applicable, on the last day of
the then current Interest Period therefor if such Lender may lawfully continue
to maintain such Loan or, if earlier, on the date specified by such Lender in
such notification, or immediately, if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date, and (C) the
obligation of such Lender to



--------------------------------------------------------------------------------

make or continue affected Eurodollar Loans denominated in such currency or to
convert Loans into Eurodollar Loans denominated in such currency shall be
suspended until the Administrative Agent or such Lender shall notify the
Borrower Representative that the circumstances causing such suspension no longer
exist.

Section 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes except as required by applicable law. If
any applicable law (as determined in the good faith discretion of any applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. A UK Co-Borrower is not required
to make an increased payment to a Lender under this Section 2.17 for a tax
deduction in respect of tax imposed by the United Kingdom from a payment of
interest on a Borrowing, if on the date on which the payment falls due:

(i) the payment could have been made to the relevant Lender without a tax
deduction if it was a UK Qualifying Lender, but on that date that Lender is not
or has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

(ii) (1) the relevant Lender is a UK Qualifying Lender solely under
sub-paragraph 2 of the definition of UK Qualifying Lender, (2) an officer of
H.M. Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the UK Income Tax Act 2007 (as that provision has effect on
the date on which the relevant Lender became a party to this Agreement) which
relates to that payment and that Lender has received from the relevant UK
Co-Borrower a certified copy of such Direction; and (3) the payment could have
been made to the Lender without any tax deduction in the absence of such
Direction; or

(iii) the relevant Lender is a UK Qualifying Lender solely under sub-paragraph 2
of the definition of UK Qualifying Lender (a “UK Non-Bank Lender”) and it has
not, other than by reason of any change after the date of this Agreement in (or
in the interpretation, administration, or application of) any law, or any
published practice or concession of any relevant taxing authority, given a Tax
Confirmation to the relevant UK Co-Borrower.



--------------------------------------------------------------------------------

(b) UK Tax Confirmations. A UK Non-Bank Lender which is or becomes a party to
this Agreement either on the Restatement Effective Date or on the day on which
it accedes to this Agreement gives a Tax Confirmation to the UK Co-Borrowers by
entering into or acceding to this Agreement.

(c) Changes in UK Tax Confirmations. A UK Non-Bank Lender shall promptly notify
the UK Co-Borrowers and the Administrative Agent if there is any change in the
position from that set out in the Tax Confirmation.

(d) Payment of Other Taxes by the Borrowers. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Loan Parties
shall have no obligation to the extent to which a loss, liability or cost is
compensated for under Section 2.17(a) or would have been compensated for under
Section 2.17(a) but was not compensated on account of the availability of one of
the exclusions to Section 2.17(a). A certificate as to the amount of such
payment or liability delivered to the Borrower Representative by a Lender or an
Issuing Bank (in each case with a copy to the Administrative Agent), or by the
Administrative Agent or the Collateral Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.

(g) Indemnification by the Lenders. Each Lender shall severally indemnify each
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified such Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.04(g) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by such
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by any Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes each Agent to set off and apply any and all amounts at any
time owing to such Lender under any Loan Document or otherwise payable by such
Agent to such Lender from any other source against any amount due to such Agent
under this paragraph.



--------------------------------------------------------------------------------

(h) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax, which in the case of the UK Co-Borrowers shall only be the case where the
Lender is a UK Qualifying Lender, with respect to payments made under any Loan
Document shall deliver to the Borrower Representative (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower Representative or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower Representative or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(h)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed



--------------------------------------------------------------------------------

originals of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(i) Additional United Kingdom Withholding Tax Matters. (i) Subject to clauses
(ii) and (iii) below, a Treaty Lender and each UK Co-Borrower which makes a
payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that UK Co-Borrower to obtain
authorization to make that payment without withholding or deduction for Taxes
imposed under the laws of the United Kingdom; (ii)(A) a Treaty Lender which
becomes a Treaty Lender on the day on which this Agreement is entered into that
holds a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall provide its scheme reference number and
its jurisdiction of tax residence to the UK Co-Borrowers and the Administrative
Agent; and (B) a Treaty Lender which becomes a Treaty Lender hereunder after the
day on which this Agreement is entered into that holds a passport under the HMRC
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to the UK Co-Borrowers and the Administrative Agent, and, having done
so, that Treaty Lender shall be under no further obligation pursuant to
paragraph (h)(i) and (i)(i) above; (iii) nothing in paragraph (i) above shall
require a Treaty Lender to: (A) register under the HMRC DT Treaty Passport
scheme; (B) apply the HMRC DT Treaty Passport scheme to any Borrowings if it has
so registered; or (C) file Treaty forms if it has included an indication to the
effect that it wishes the HMRC DT Treaty Passport scheme to apply to this
Agreement in accordance with paragraph (i)(ii) above and the UK Co-Borrowers
making that payment have not complied with their obligations under paragraph
(i)(iv) below; (iv) if a Treaty Lender has confirmed its scheme reference number
and its jurisdiction of tax residence in accordance with paragraph (i)(ii) above
the relevant UK Co-Borrowers shall make a Borrower DTTP filing, and where (1)
that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or (2) HM
Revenue & Customs has not given the relevant UK Co-Borrowers authority to make
payments to that Treaty Lender without a deduction for tax within 60 days of the
date of the Borrower DTTP



--------------------------------------------------------------------------------

Filing, and, in each case, the relevant UK Co-Borrowers have notified that
Treaty Lender in writing, that Treaty Lender and the relevant UK Co-Borrower
shall co-operate in completing any additional procedural formalities necessary
for that UK Co-Borrower to obtain authorization to make that payment without
withholding or deduction for Taxes imposed under the laws of the United Kingdom;
(v) if a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (i)(ii) above, no UK Co-Borrower
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees; (vi) a UK
Co-Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Administrative Agent for delivery to the
relevant Treaty Lender; and (vii) a Treaty Lender shall notify the UK
Co-Borrowers and Administrative Agent if it determines in its sole discretion
that it ceases to be entitled to claim the benefits of an income tax treaty to
which the United Kingdom is a party with respect to payments made by the UK
Co-Borrowers hereunder.

(j) [reserved.]

(k) Treatment of Certain Refunds. If the Administrative Agent, Disbursement
Agent, the Collateral Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund (including any foreign
tax credit to the extent such credit results in actual tax savings that would
not otherwise be available to such Administrative Agent, Disbursement Agent,
Collateral Agent or Lender) of any Taxes or Other Taxes as to which it has been
indemnified by the Loan Parties or with respect to which the Loan Parties have
paid additional amounts pursuant to this Section 2.17, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Loan Parties under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this paragraph the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person nor shall it be construed to require the Administrative Agent,
the Disbursement Agent, the Collateral Agent or a Lender, as the case may be, to
apply for or otherwise initiate any refund contemplated in this paragraph.

(l) VAT Reimbursement. All amounts set out, or expressed to be payable under any
Loan Document by any party to the Administrative Agent, the Disbursement Agent,
the Collateral Agent, any Lender or any Issuing Bank which (in whole or in part)



--------------------------------------------------------------------------------

constitute the consideration for VAT purposes shall be deemed to be exclusive of
any VAT which is chargeable on such supply. If VAT is chargeable on any supply
made by the Administrative Agent, the Disbursement Agent, the Collateral Agent,
any Lender or any Issuing Bank to any party under any Loan Document, that party
shall pay to the Administrative Agent, the Disbursement Agent, the Collateral
Agent, such Lender or such Issuing Bank as the case may be (in addition to and
at the same time as paying the consideration) an amount equal to the amount of
the VAT (and such Administrative Agent, Disbursement Agent, Collateral Agent,
Lender or Issuing Bank as the case may be must promptly provide an appropriate
VAT invoice to that party).

(m) VAT Indemnification. Where any party is required under any Loan Document to
reimburse the Administrative Agent, the Disbursement Agent, the Collateral
Agent, any Lender or any Issuing Bank as the case may be for any costs or
expenses, that party shall also at the same time pay and indemnify the
Administrative Agent, the Disbursement Agent, the Collateral Agent, any Lender
or any Issuing Bank as the case may be against all VAT incurred by the
Administrative Agent, the Disbursement Agent, the Collateral Agent, such Lender
or such Issuing Bank as the case may be in respect of the costs or expenses to
the extent that the Administrative Agent, the Disbursement Agent, the Collateral
Agent, such Lender or such Issuing Bank as the case may be reasonably determines
that it is not entitled to credit or repayment of the VAT.

(n) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(o) Defined Terms. For purposes of this Section 2.17, (i) the term “applicable
law” includes FATCA, (ii) the term “UK Co-Borrower” shall include any Borrower
payments from which under this Agreement or any Loan Document are subject to
withholding Taxes imposed by the laws of the United Kingdom, and (iii) the term
“Lender” includes any Issuing Bank.

(p) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrowers and the Agents shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Except as otherwise expressly set forth herein, all
payments of Loans shall be paid in the currency in which such Loans were
made. Any amounts received after such time on any date may, in the discretion of
the Disbursement Agent, be deemed to have been received on the next



--------------------------------------------------------------------------------

succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Disbursement Agent at its offices at (i) for
payments of U.S. Revolving Loans, U.S. Swingline Loans, LC Disbursements of any
U.S. Issuing Bank, fronting fees payable to any U.S. Issuing Bank, Overadvances
denominated in dollars, Protective Advances denominated in dollars, fees payable
pursuant to Section 2.12(a), participation fees payable pursuant to Section
2.12(b), fees payable pursuant to 2.12(c) and all other payments in dollars, 10
South Dearborn Street, Chicago, Illinois 60603 USA, (ii) for payments of
Canadian Revolving Loans, Canadian Swingline Loans, LC Disbursements of the
Canadian Issuing Bank, fronting fees payable to the Canadian Issuing Bank,
Overadvances denominated in Canadian Dollars and Protective Advances denominated
in Canadian Dollars, 200 Bay Street, Suite 1800, Royal Bank Plaza, South Tower,
Toronto, Ontario M5J 2J2 and (iii) for payments of European Revolving Loans,
European Swingline Loans, LC Disbursements of the European Issuing Bank,
fronting fees payable to the European Issuing Bank, Overadvances denominated in
Sterling or Euros and Protective Advances denominated in Sterling or Euros, Loan
& Agency, 6th Floor, 25 Bank Street, Canary Wharf, London, E14 5JP, United
Kingdom, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Disbursement Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars, except that all payments in respect of Loans
(and interest thereon) and Letters of Credit shall be made in the same currency
in which such Loan was made or such Letter of Credit was issued. At all times
that full cash dominion is in effect pursuant to any Security Agreement, and at
all times with respect to collections of the UK Co-Borrowers and Loan Parties
organized under the laws of England and Wales, solely for purposes of
determining the amount of Loans available for borrowing purposes, checks (in
addition to immediately available funds applied pursuant to Section 2.10(b))
from collections of items of payment and proceeds of any Collateral shall be
applied in whole or in part against the Obligations, on the Business Day after
receipt, subject to actual collection.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
full cash dominion is in effect or which represent the proceeds at any time of
collections of the UK Co-Borrowers and Loan Parties organized under the laws of
England and Wales (which shall be applied in accordance with Section 2.10(b)) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent, the
Disbursement Agent, the Collateral Agent and any Issuing Bank from the Borrowers
(other than in connection with Banking Services or Swap Agreement Obligations),
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrowers (other than in connection with Banking Services or Swap Agreement
Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances



--------------------------------------------------------------------------------

ratably, fourth, to pay the principal of the Overadvances and Protective
Advances ratably, fifth, to pay interest then due and payable on the Loans
(other than the Overadvances and Protective Advances) ratably, sixth, to prepay
principal on the Loans (other than the Overadvances and Protective Advances) and
unreimbursed LC Disbursements ratably, seventh, to pay an amount to the
Administrative Collateral Agent equal to one hundred three percent (103%) of the
aggregate undrawn face amount of all outstanding Letters of Credit, to be held
as cash collateral for such Obligations, eighth, to payment of any amounts owing
with respect to Banking Services and Swap Agreement Obligations that are Secured
Obligations, and ninth, to the payment of any other Secured Obligation due to
the Administrative Agent, the Disbursement Agent, the Collateral Agent or any
Lender by the Borrowers. Notwithstanding the foregoing, amounts received from
any Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless a Specified Default
is in existence, neither the Administrative Agent, the Disbursement Agent, the
Collateral Agent nor any Lender shall apply any payment which it receives to any
Eurodollar Loan or CDOR Loan of a Class, except (a) on the expiration date of
the Interest Period applicable to any such Eurodollar Loan or CDOR Loan or (b)
in the event, and only to the extent, that there are no outstanding ABR Loans or
Canadian Prime Loans of the same Class and, in any such event, the Borrowers
shall pay the break funding payment required in accordance with Section
2.16. The Disbursement Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations.

(c) At the election of the Administrative Agent or the Disbursement Agent, as
the case may be, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be paid from the proceeds of Borrowings
made hereunder whether made following a request by the Borrower Representative
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of any Borrower maintained with the
Disbursement Agent. Each Borrower hereby irrevocably authorizes (i) the
Disbursement Agent to make a Borrowing for the purpose of paying each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Disbursement Agent to charge any deposit account of
any Borrower maintained with the Disbursement Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that



--------------------------------------------------------------------------------

the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrowers or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent and the
Disbursement Agreement may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent and, if
applicable, the Disbursement Agent, forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent and, if applicable,
the Disbursement Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent and, if applicable, the Disbursement
Agent, may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by it for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and apply any such amounts to, any future
funding obligations of such Lender hereunder; application of amounts pursuant to
clauses (i) and (ii) above shall be made in such order as may be determined by
the Administrative Agent and, if applicable, the Disbursement Agent, in its
discretion.

Section 2.19 Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or with respect to clause (b) below, if any Lender becomes a Defaulting Lender,
then:

(a) such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender (and the
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment);



--------------------------------------------------------------------------------

(b) the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

Section 2.20 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the Administrative Agent,
Disbursement Agent, the Collateral Agent, the UK Security Trustee, any Issuing
Bank or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative
Agent, the Disbursement Agent, the Collateral Agent, the UK Security Trustee, or
such Lender. The provisions of this Section 2.20 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, the Disbursement Agent, the Collateral Agent, the UK
Security Trustee, any Issuing Bank or any Lender in reliance upon such payment
or application of proceeds. The provisions of this Section 2.20 shall survive
the termination of this Agreement.

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the commitment fee payable pursuant to Section 2.12(a) shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender;



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
(i) affects such Defaulting Lender differently than other affected Lenders
(other than as a result of such Defaulting Lender having a greater or lesser
Revolving Exposure or Commitment than other affected Lenders) or (ii) would
increase the Commitment of the Defaulting Lender, shall require the consent of
such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, at the request of the Administrative Agent, the
Borrowers shall within one Business Day following notice by the Administrative
Agent (x) first, prepay such Swingline Exposure and (y) second, cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.21(c), the Borrowers shall not be
required to pay any fees pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.21(c), then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.21(c), then, without prejudice to any rights
or remedies of each Issuing Bank or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure)



--------------------------------------------------------------------------------

and letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to each Issuing Bank until such
LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.21(c) or pursuant to Section 2.21(e)(iii)
or such other arrangements that are satisfactory to such Issuing Bank; and

(e) in the event and on the date that each of the Administrative Agent, each
Borrower, each Issuing Bank and each Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

Section 2.22 Joint and Several Liability. Each Borrower is accepting joint and
several liability with the other Borrowers hereunder and under the other Loan
Documents in consideration of the financial accommodations to be provided by the
Administrative Agent, the Collateral Agent, the UK Security Trustee, the Issuing
Banks and the Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations of
each Borrower. Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.22), it being the intention of the parties hereto that all the
Obligations of the Borrowers shall be the joint and several obligations of each
Borrower without preferences or distinction among them. If and to the extent
that any Borrower shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligation. The Obligations of
each Borrower under the provisions of this Section 2.22 constitute the absolute
and unconditional, full recourse Obligations of each Borrower enforceable
against each such Borrower to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstances whatsoever. Nothing contained in this Section 2.22 shall
effect the obligations of any Borrower or any other Loan Party under any other
provision of this Agreement (including Article X hereof) or any other Loan
Document.

Section 2.23 Special Provisions Relating to a Re-Denomination Event.

(a) On the date of the occurrence of a Re-Denomination Event, automatically in
the case of an Event of Default under clause (h) or (i) of Article VII, or, in
any other case, upon notice (which may be by e-mail) from the Administrative
Agent to the Borrower



--------------------------------------------------------------------------------

Representative, (i) all then outstanding Loans denominated in a currency other
than dollars and all LC Disbursements in respect of Letters of Credit issued for
the account of any Person in a currency other than dollars, shall be
automatically converted into Loans maintained in, and LC Disbursements owing by
such Person in, dollars (in an amount equal to the Dollar Equivalent of the
aggregate principal amount of the respective Loans or LC Disbursements on the
date such Re-Denomination Event first occurred, which Loans or LC Disbursements
(x) shall continue to be owed by such Person, (y) shall at all times thereafter
be deemed to be Alternate Base Rate Loans and (z) shall be immediately due and
payable on the date such Re-Denomination Event has occurred) and (ii) all
principal, accrued and unpaid interest and other amounts owing with respect to
such Loans and LC Disbursements shall be immediately due and payable in dollars,
taking the Dollar Equivalent of such principal amount, accrued and unpaid
interest and other amounts.

(b) Upon and after the occurrence of a Re-Denomination Event and, if applicable,
delivery of the notice described in clause (a) above, all amounts from time to
time accruing with respect to, and all amounts from time to time payable on
account of, Loans denominated in a currency other than dollars (including,
without limitation, any interest and other amounts which were accrued but unpaid
on the date of such Re-Denomination Event) and LC Disbursements owing in a
currency other than dollars shall be payable in dollars (taking the Dollar
Equivalents of all such amounts on the date of the occurrence of the respective
Re-Denomination Event, with all calculations for periods after the
Re-Denomination Event being made as if the respective such Loans or LC
Disbursements had originally been made in dollars) and shall be distributed by
the Administrative Agent pursuant to the terms of the Loan Documents.

(c) The Administrative Agent will, as soon as practicable after the occurrence
thereof, notify each Lender of any redenomination and conversion under this
Section 2.23; provided that any failure to give such notice shall not affect the
validity of such redenomination and conversion.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries is duly organized, validly existing and in good standing
(to the extent such concept exists in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept exists in the relevant jurisdiction) in,
every jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions and, to the extent
relevant to such Loan Party, the SIP Transactions, are within each Loan Party’s



--------------------------------------------------------------------------------

organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (including
the incurrence of Indebtedness on the date of each Borrowing or other extension
of credit hereunder) and the SIP Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any of its Subsidiaries, (c) will not violate or
result in a default under any indenture or other agreement governing
Indebtedness or any other material agreement or other instrument binding upon
any Loan Party or any of its Restricted Subsidiaries, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Restricted Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any asset of any Loan Party or any of its Restricted Subsidiaries,
except Liens created pursuant to the Loan Documents and Permitted Liens.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Lenders the Company’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2015, reported
on by PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of
and for the fiscal quarters and the portions of the fiscal year ended March 31,
2016 and June 30, 2016, certified by its chief financial officer. Such financial
statements described in the preceding sentence present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2015.

Section 3.05 Properties.

(a) As of the Restatement Effective Date, Schedule 3.05(a) sets forth the
address and the estate of each parcel of real property that is owned or leased
by each Loan Party. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
any party to any such lease or sublease exists except where the failure of such
lease or sublease to be valid and enforceable or the existence of any such
default could not reasonably be expected to result in a Material Adverse
Effect. Each of the Loan Parties has good and indefeasible (or in the province
of Ontario, Canada, marketable



--------------------------------------------------------------------------------

and insurable, or in the UK, good and marketable) title to, or valid leasehold
interests in, all its real and personal property, except where the failure to
have such title or interests, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. None of the real
and personal property of any Loan Party is subject to any Lien, except for
Permitted Liens.

(b) Each Loan Party owns, or is licensed to use, all Intellectual Property used
in its business as currently conducted, except where the failure to own such
Intellectual Property or possess such license, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. A correct
and complete list of all (i) Intellectual Property owned by any Loan Party as of
the Restatement Effective Date which is subject of a registration or application
in (1) the United States Patent and Trademark Office or United States Copyright
Office, (2) the Benelux Office for Intellectual Property, (3) the United Kingdom
Intellectual Property Office, (4) the European Union Intellectual Property
Office or European Patent Office, (5) the Canadian Intellectual Property Office,
(6) the Netherlands Patent Office, or (7) the Luxembourg Office of Intellectual
Property of the Ministry of Economy and Foreign Trade and (ii) material
exclusive Intellectual Property license agreements under which any Loan Party is
a licensee, as of the Restatement Effective Date, is set forth on
Schedule 3.05(b) of the Confidential Disclosure Letter. The use of Intellectual
Property by the Loan Parties and the conduct of the business of the Loan
Parties, as currently conducted does not, to their knowledge, infringe upon or
otherwise violate in any material respect the rights of any other Person, and
there are no claims pending, or to the Loan Parties’ knowledge, threatened, to
such effect. As of the Restatement Effective Date, the Loan Parties’ rights with
respect to Intellectual Property owned by the Loan Parties are not subject to
any licensing agreements or similar arrangement other than as set forth on
Schedule 3.05(b) of the Confidential Disclosure Letter or as is not material to
their business as currently conducted.

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting the Loan Parties or their Restricted
Subsidiaries (i) which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement, the Transactions or, on or prior to the SIP Acquisition Closing Date,
the SIP Transactions.

(b) (i) Except for the Disclosed Matters, neither any Loan Party nor any of its
Subsidiaries (1) has received notice of any claim with respect to any
Environmental Liability or (2) knows of any basis for any Environmental
Liability that could, in the case of this clause (2), reasonably be expected to
result in a Material Adverse Effect and (ii) except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither any Loan Party nor their
Restricted Subsidiaries (1) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

(c) Since the Restatement Effective Date, there has been no change in the status
of the Disclosed Matters, in each case that, individually or in the aggregate,
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.



--------------------------------------------------------------------------------

Section 3.07 Compliance with Laws and Agreements. Each Loan Party and each of
their Restricted Subsidiaries is in compliance with all Requirements of Law
(other than Environmental Law, which is addressed by Section 3.06) applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 3.08 Investment Company Status. Neither any Loan Party nor any of their
respective Restricted Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each Loan Party and each of their Restricted Subsidiaries
has timely filed or caused to be filed all material Tax returns and reports
required to have been filed and has paid or caused to be paid all material Taxes
required to have been paid by it, except Taxes that are being contested in good
faith by appropriate proceedings and for which such Loan Party or Restricted
Subsidiary has set aside on its books adequate reserves. No tax liens have been
filed and no claims are being asserted with respect to any such taxes except
where (a) such liens or claims are being contested in good faith by appropriate
proceedings, (b) such Loan Party or Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c)
such liens or claims could not reasonably be expected to result in a Material
Adverse Effect. Each of the Company and its Subsidiaries has withheld all
employee withholdings and has made all employer contributions to be withheld and
made by it pursuant to applicable law on account of the Canada and Quebec
pension plans, employment insurance and employee income taxes. As of the
Restatement Effective Date, no Taxes are imposed, by withholdings or otherwise,
on any payment to be made by Cott Beverages Limited under any Loan Document, or
are imposed on, or by virtue of, the execution or delivery by Cott Beverages
Limited of any Loan Document. As of the Restatement Effective Date, Cott
Beverages Limited is not required to make any deduction for or on account of Tax
from any payment it may make under any Loan Document. Each Borrower is resident
for Tax purposes only in the jurisdiction of its establishment or incorporation
as the case may be. None of the Dutch Co-Borrowers is part of a consolidated tax
group, except if such group consists solely of Loan Parties.

Section 3.10 ERISA; Canadian Pension Plans; Benefit Plans.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b) As of the Restatement Effective Date, Schedule 3.10 lists all Canadian Union
Plans, Canadian Benefit Plans and Canadian Pension Plans currently maintained or
contributed to by the Loan Parties and their Subsidiaries. The Canadian Pension
Plans are duly registered under the ITA and all other applicable laws which
require registration. Each Loan Party and each of their Subsidiaries has
complied with and performed all of its obligations



--------------------------------------------------------------------------------

under and in respect of the Canadian Pension Plans and Canadian Benefit Plans
under the terms thereof, any funding agreements and all applicable laws, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. All employer and employee payments, contributions or
premiums required to be remitted, paid to or in respect of each Canadian Pension
Plan, Canadian Union Plan or Canadian Benefit Plan by a Loan Party have been
paid in a timely fashion in accordance with the terms thereof, any funding
agreement and all applicable laws, except where required by law or collective
agreement or where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. To the knowledge of any Loan Party, there
have been no improper withdrawals or applications of the assets of the Canadian
Pension Plans or the Canadian Benefit Plans. No promises of benefit improvements
under the Canadian Pension Plans or the Canadian Benefit Plans have been made
except where such improvement could not be reasonably expected to have a
Material Adverse Effect. There has been no partial termination of any Canadian
Defined Benefit Pension Plan and no facts or circumstances have occurred or
existed that could result, or be reasonably anticipated to result, in the
declaration of a partial termination of any such plan under Requirements of
Law. Except as set forth on Schedule 3.10, there are no outstanding disputes
concerning the assets of the Canadian Pension Plans, the Canadian Benefit Plans
or, with respect to the Canadian Union Plans, there are no outstanding disputes
involving any Loan Party, in each case that could reasonably be expected to have
a Material Adverse Effect. As of the Restatement Effective Date, none of the
Loan Parties sponsors any Canadian Defined Benefit Pension Plan or any other
Canadian Pension Plan that requires the preparation of an actuarial report,
except for the liabilities of Aquaterra under the Canadian Defined Benefit
Pension Plan set forth on Schedule 3.10.

(c) None of the UK Co-Borrowers or any of their respective Subsidiaries is or
has at any time after April 27, 2004 been (1) an employer (for the purposes of
Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pensions
Schemes Act 1993), other than the UK Pension Scheme or (2) “connected” with or
an “associate” of (as those terms are used in Sections 39 and 43 of the Pensions
Act 2004) such an employer.

Section 3.11 Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the Restatement Agreement, this Agreement
or any other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Restatement Effective Date, as of the Restatement
Effective Date.



--------------------------------------------------------------------------------

Section 3.12 Material Agreements. Neither any Loan Party nor any of their
respective Restricted Subsidiaries is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any material agreement to which it is a party or (ii) any agreement or
instrument evidencing or governing Material Indebtedness except in each case,
where such default could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.13 Solvency.

(a) (i) The fair value of the assets of each Loan Party, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or fall due
for payment; and (iv) each Loan Party will not have unreasonably small capital
with which to conduct the business in which it is engaged as such business is
now conducted and is proposed to be conducted after the Restatement Effective
Date.

(b) No Loan Party intends to, and no Loan Party believes that it will, incur
debts beyond its ability to pay such debts as they mature, or fall due for
payment, taking into account the timing of and amounts of cash to be received by
it and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness.

Section 3.14 Insurance. Schedule 3.14 of the Confidential Disclosure Letter sets
forth a description of all insurance maintained by or on behalf of the Loan
Parties as of the Restatement Effective Date. As of the Restatement Effective
Date, all premiums in respect of such insurance or successor insurance policies
have been paid. The Borrowers believe that the insurance maintained by or on
behalf of the Loan Parties is adequate.

Section 3.15 Capitalization and Subsidiaries. As of the Restatement Effective
Date, Schedule 3.15 sets forth (i) a correct and complete list of the name and
relationship to the Company of each and all of the Company’s Subsidiaries, (ii)
a true and complete listing of each class of each of the Borrowers’ authorized
Equity Interests, of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable (to the extent such concepts are
applicable), and, in the case of Loan Parties (other than the Company) and their
Subsidiaries owned beneficially and of record by the Persons identified on
Schedule 3.15, and (iii) the type of entity of the Company and each of its
Subsidiaries. Each of the issued and outstanding Equity Interests owned by any
Loan Party in each of their Subsidiaries has been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and is fully paid and non-assessable.

Section 3.16 Security Interest in Collateral. Subject to Section 5.18, the
provisions of this Agreement and the other Loan Documents create legal and valid
Liens on all the Collateral in favor of, as applicable, the UK Security Trustee
or the Administrative Collateral Agent, for the benefit of the Administrative
Collateral Agent and the Lenders, and upon filing of



--------------------------------------------------------------------------------

UCC financing statements (or their equivalent under the PPSA or other applicable
laws), as necessary, the taking of actions or making of filings with respect to
Intellectual Property registrations or applications issued or pending, and, in
the case of real property, filing of the Mortgages as necessary, such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Collateral Agent or
the UK Security Trustee, as applicable, pursuant to any applicable law, (b)
Permitted Perfection Limitations and (c) Liens created by a UK Co-Borrower where
(i) registration of particulars of such Liens at the Companies Registration
Office in England, Scotland and Wales is required under Section 860 of the
Companies Act of 2006, (ii) registration of particulars of such Liens at the
Trade Marks Registry at the Patent Office in England, Scotland and Wales is
required or (iii) registration of such Liens at the Land Registry or Land
Charges Registry in England, Scotland and Wales is required and, in any such
case, such registration is not duly effected.

Section 3.17 Employment Matters. As of the Restatement Effective Date, there are
no strikes, lockouts or slowdowns, and no unfair labor practice charges, against
any Loan Party and their Restricted Subsidiaries pending or, to the knowledge of
the Borrowers, threatened. The hours worked by and payments made to employees of
the Loan Parties and their Subsidiaries have not been in violation of the Fair
Labor Standards Act, the Employee Standards Act (Ontario) or any other
applicable federal, provincial, territorial, state, local or foreign law dealing
with such matters, in each case in any material respect. All material payments
due from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages, vacation pay and
employee health and welfare insurance and other benefits, including on account
of the Canada and Quebec Pension Plans, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary.

Section 3.18 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

Section 3.19 Certain Material Indebtedness and Applicable Intercreditor
Agreements. The Borrowers have delivered to the Administrative Agent true,
complete and correct copies of the 2014 Notes Documents, the 2016 Notes
Documents, the Water Secured Notes Documents and the Cott Unsecured Notes
Documents (including all schedules, exhibits and annexes to each of the
foregoing), and within two Business Days of the effectiveness thereof (or such
later date as the Administrative Agent may agree in its Permitted Discretion),
shall have delivered to the Administrative Agent true, complete and correct
copies of each of the Additional



--------------------------------------------------------------------------------

Senior Secured Indebtedness Documents, the Additional Unsecured Indebtedness
Documents, the Junior Secured Indebtedness Documents, the Replacement Notes
Documents (including all schedules, exhibits and annexes thereto). The Loans and
all other Secured Obligations of the Loan Parties under this Agreement and each
of the other Loan Documents are permitted to be incurred under the 2014 Notes
Documents, the 2016 Notes Documents, the Additional Senior Secured Indebtedness
Documents, the Additional Unsecured Indebtedness Documents, the Junior Secured
Indebtedness Documents, the Water Secured Notes Documents, the Cott Unsecured
Notes Documents, the Replacement Notes Documents (in each case to the extent
that such documents are effective and the obligations thereunder have not been
paid or discharged in full). This Agreement is within the definition of any or
all of “ABL Facility”, “Bank Indebtedness”, “Credit Agreement”, and
“First-Priority Obligation” (or similar defined terms), as applicable, under the
2014 Notes Documents, the 2016 Notes Documents, the Additional Senior Secured
Indebtedness Documents, the Additional Unsecured Indebtedness Documents, the
Junior Secured Indebtedness Documents, the Water Secured Notes Documents, the
Cott Unsecured Notes Documents, the Intercreditor Agreement, the Replacement
Notes Documents (in each case to the extent that such documents are effective
and the obligations thereunder have not been paid or discharged in full).

Section 3.20 Centre of Main Interests. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”), the centre of main interests (as that term is used in Article
3(1) of the Regulation) of each Loan Party incorporated in the European Union is
situated in its jurisdiction of incorporation and it has no “establishment” (as
that term is used in Article 2(h) of the Regulation) in any other jurisdiction.

Section 3.21 Stock Ownership. As of the Restatement Effective Date, the fair
market value of all Permitted Margin Stock is less than $40,000.

Section 3.22 Unrestricted Subsidiaries. As of the Restatement Effective Date,
the aggregate amount of EBITDA and total assets of all Unrestricted
Subsidiaries, including the Unrestricted Subsidiaries listed on Schedule 1.01(c)
(other than the Northeast Retail Group and the Eden Group) does not exceed 5.0%
of EBITDA for the period of four fiscal quarters of the Company and its
Subsidiaries (other than Northeast Retail Group and the members of the Eden
Group that are not Loan Parties as of the Restatement Effective Date) most
recently ended for which financial statements have been or are required to have
been delivered pursuant to Sections 5.01(a) or 5.01(b), as applicable, or 5.0%
of consolidated total assets of the Company and its Subsidiaries as of the last
day of such four fiscal quarter period.

Section 3.23 Anti-Corruption, Anti-Terrorism, and Anti-Money Laundering Laws,
and Sanctions Laws and Regulations.

(a) Each Loan Party and its Subsidiaries and, to the best knowledge of each Loan
Party, its Affiliates and their respective directors, officers, employees, and
agents, in each case when such director, officer, employee or agent is acting on
behalf of or purporting to act on behalf of any Loan Party, (i) conduct and has
conducted their business in compliance with Anti-Corruption Laws and applicable
Sanctions, (ii) have instituted and maintained, and will maintain and enforce,
policies and procedures designed to promote and achieve compliance with such
laws and applicable Sanctions, (iii) is not in violation of any applicable laws
relating to



--------------------------------------------------------------------------------

terrorism or money laundering (“AML/Anti-Terrorism Laws”), including but not
limited to, (x) the USA PATRIOT Act (y) any Requirement of Law comprising or
implementing the Bank Secrecy Act of 1970, and (z) any Requirement of Law
administered by the United States Department of the Treasury’s Office of Foreign
Asset Control or any applicable Canadian Economic Sanctions and Export Control
Laws (as any of the foregoing Laws described in this clause (iii) may from time
to time be amended, renewed, extended, or replaced). No Borrowing or Letter of
Credit, use of proceeds or other financing transaction contemplated by the Loan
Documents will violate Anti-Corruption Laws or applicable Sanctions.

(b) None of the Loan Parties or their Subsidiaries or, to the best knowledge of
each Loan Party, their Affiliates or their respective directors, officers,
employees, agents or representatives acting or benefiting in any capacity in
connection with this Agreement (i) is a Designated Person; (ii) is a Person that
is owned or controlled by a Designated Person (the terms “owned” and
“controlled” being defined as set forth in the applicable Sanctions (but only if
such definitions are set forth in such Sanctions)); (iii) is, if in violation of
Sanctions or applicable law, located, organized or resident in a Sanctioned
Country; (iv) has directly or indirectly engaged in, or is now directly or
indirectly engaged in, in each case in violation of applicable law, any dealings
or transactions (1) with any Designated Person, (2) in any Sanctioned Country,
or (3) otherwise in violation of Sanctions; or (v) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
applicable AML/Anti-Terrorism Law.

Section 3.24 Use of Proceeds. No part of the proceeds of any Loan and no Letter
of Credit will be used, whether directly or indirectly, for any purpose that
violates any of the Regulations of the Board, including Regulations T, U and X.

Section 3.25 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

Section 4.01 Conditions to Amendment and Restatement. The amendment and
restatement of the Existing Credit Agreement pursuant to the Restatement
Agreement, and the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received executed counterparts of each of the following,
properly executed by an authorized officer of each applicable signing Loan
Party, Agent, Issuing Bank and Lender, each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:

(i) the Restatement Agreement;



--------------------------------------------------------------------------------

(ii) (x) the Reaffirmation Agreement; Grant and Amendment No. 3 to U.S. Security
Agreement, dated as of the Restatement Effective Date (the “U.S.
Reaffirmation”), and (y) the Reaffirmation Agreement; Grant and Amendment No. 3
to Canadian Security Agreement, dated as of the Restatement Effective Date;

(iii) the Deed of Reaffirmation of Guarantee and Security, dated as of the
Restatement Effective Date, in respect of each UK Security Agreement (the “UK
Reaffirmation”);

(iv) the Collateral Confirmation Agreement, dated as of the Restatement
Effective Date, in respect of each Dutch Security Agreement;

(v) the Confirmation Agreement, dated as of the Restatement Effective Date, in
respect of each Luxembourg Security Agreement;

(vi) [reserved;]

(viii) updated Borrowing Base Certificates and an Aggregate Borrowing Base
Certificate, dated the Restatement Effective Date, and certifying the Borrowing
Base as of June 30, 2016;

(ix) to the extent applicable, a Note (or replacement Note) executed by each
applicable Borrower in favor of each Lender that has requested a Note reasonably
in advance of the Restatement Effective Date; and

(x) such amendments to, amendments and restatements of, confirmations or
reaffirmations of, or supplements to, existing Security Agreements or other Loan
Documents, such additional Security Agreements, Loan Documents, and other
filings or actions, in each case as the Administrative Agent, the Administrative
Collateral Agent or the UK Security Trustee may require in connection with the
Transactions.

(b) Opinions. The Agents, the Issuing Banks, the Swingline Lenders and the
Lenders shall have received opinions of counsel, in form and substance
satisfactory to the Administrative Agent, relating to the Restatement Agreement,
this Agreement, the Security Agreements, and the other Loan Documents.

(c) Corporate Documents. The Administrative Agent shall have received (i) a
certificate of each Loan Party (including each Subsidiary of the Company
entering into a Joinder Agreement on the Restatement Effective Date), dated the
Restatement Effective Date and executed by its Secretary, Assistant Secretary or
Director, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Restatement Agreement, this Agreement, any Joinder Agreement (as applicable),
and the other Loan Documents to which it is a party, (B) identify by name and
title and bear the signatures of the Financial Officers, as applicable, and any
other officers of such Loan Party authorized to sign the Restatement Agreement,
any Joinder Agreement (as applicable), and the Loan Documents to which it is a
party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation, articles of association or



--------------------------------------------------------------------------------

organization of such Loan Party, together with all amendments thereto except in
the case where consolidated articles of association are provided, each certified
by a Financial Officer of such Loan Party and the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws, memorandum and articles of association or operating, management or
partnership agreement (or other equivalent organizational documents), together
with all amendments thereto, each certified by a Financial Officer of such Loan
Party, and (ii) to the extent such concept exists in the relevant jurisdiction,
a short form or long form certificate of good standing, status or compliance (or
confirmation (including through legal opinion) that telephonic and online
searches have been conducted at the English Central Index of Winding Up
Petitions and UK Companies House (or similar authorities in other jurisdictions)
respectively on the Restatement Effective Date with respect to the Loan Parties
organized under the laws of England and Wales and, if applicable, the
Netherlands and Luxembourg), as applicable, together with any bring-down
certificates, confirmations or facsimiles, if any, for each Loan Party from its
jurisdiction of organization, each dated a recent date on or prior to the
Restatement Effective Date, and, for each Loan Party organized under the laws of
Luxembourg, (x) an extract of the Register of Trade and Companies of Luxembourg
for such Person and (y) a certificate of non-inscription of a judicial decision
issued by the Register of Trade and Companies of Luxembourg in relation to each
Loan Party incorporated in Luxembourg.

(d) [Reserved.]

(e) Lien Search Results. The Administrative Agent shall have received the
results of recent lien searches for each Loan Party, including each member of
the Eden Group, and each member of the SIP Group, prior to the Restatement
Effective Date, in each of the jurisdictions reasonably requested by the
Administrative Agent, and such search results or title reports shall reveal no
Liens on any of the assets of the Loan Parties except for Permitted Liens or
those discharged on or prior to the Restatement Effective Date pursuant to a
pay-off letter or other documentation satisfactory to the Administrative Agent,
or Liens that will be released substantially concurrently with the closing of
the SIP Acquisition.

(f) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code and PPSA financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Collateral
Agent or the UK Security Trustee to be filed, registered or recorded in order to
create, continue or preserve in favor of the Administrative Collateral Agent,
for the benefit of the Lenders, or the UK Security Trustee, as applicable, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be delivered to the Administrative Agent in proper form for
filing, registration or recordation.

(g) Disclosed Matters. The Administrative Agent shall have received a letter,
dated as of the Restatement Effective Date, signed by a Financial Officer of the
Borrower Representative and detailing the Disclosed Matters as of the
Restatement Effective Date, which letter shall be made available to the Lenders.

(h) Funding Accounts. The Administrative Agent shall have received a written
notice setting forth the deposit account(s) of the Borrowers (the “Funding
Accounts”) to



--------------------------------------------------------------------------------

which the Administrative Agent, the Disbursement Agent and the Lenders are
authorized by the Borrowers to transfer the proceeds of any Borrowings requested
or authorized pursuant to this Agreement.

(i) [Reserved.]

(j) No Default. No Default shall have occurred and be continuing under any Loan
Document and no default or event of default shall have occurred and be
continuing under any of the 2014 Notes Documents, the Water Secured Notes
Documents, the Cott Unsecured Notes Documents, or the 2016 Notes Documents, in
each case on or prior to the Restatement Effective Date.

(k) Representations and Warranties. Each of the representations and warranties
contained in the Loan Documents are, in each case, true and correct in all
material respects as of the Restatement Effective Date, except for any
representation and warranty made as of an earlier date, which representation
shall remain true and correct in all material respects as of such earlier date.

(l) Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Restatement Effective Date, signed by a Financial Officer
of the Borrower Representative on behalf of each Loan Party and certifying, as
of the Restatement Effective Date, (i) as to the matters set forth in clauses
(j) and (k), above, (ii) that the other conditions precedent set forth in
Section 4.01 (other than the requirement in clause (q) below) shall have been
satisfied as of such date, and (iii) that this Agreement constitutes a Credit
Agreement under and as defined in the Intercreditor Agreement.

(m) Solvency. The Administrative Agent shall have received a solvency
certificate, in form and substance satisfactory to the Administrative Agent,
from a Financial Officer;

(n) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the applicable terms of
the Loan Documents (including Section 5.09 of this Agreement and Section 4.11 of
the applicable U.S. Security Agreement), including insurance certificates naming
the Administrative Agent or the Administrative Collateral Agent as additional
insured, loss payee or lender loss payable, as the case may be, under all
insurance policies maintained by each Loan Party.

(o) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form described in Section 2.17, as applicable, for each
Loan Party or such other similar form as required under the laws of the relevant
jurisdiction.

(p) [Reserved.]

(q) USA PATRIOT Act. The Administrative Agent and each Lender shall have
received (within a reasonable period of time prior to the Restatement Effective
Date) all documentation and other information required by the Lenders and by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act.



--------------------------------------------------------------------------------

(r) Intercreditor Notice. The Administrative Collateral Agent shall have
delivered to each Second-Priority Representative (as defined in the
Intercreditor Agreement), substantially concurrently with the effectiveness of
this Agreement on the Restatement Effective Date, written notice of the
effectiveness of the U.S. Reaffirmation pursuant to Section 5.3(b) of the
Intercreditor Agreement.

(s) SIP Acquisition. The Administrative Agent shall have received true, correct
and complete copies of the SIP Acquisition Agreement and all agreements executed
in connection therewith together with a certificate of an authorized officer of
the Company certifying as to the accuracy and completeness of such documents,
and such documents may be made available to each Lender requesting a copy of the
same.

(t) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Disbursement Agent, any Issuing Bank,
any Lender or their respective counsel may have reasonably requested.

(u) Fees. The Lenders, the Collateral Agent and the Administrative Agent shall
have received all fees required to be paid, including pursuant to the other Loan
Document, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Restatement
Effective Date, including all fees required to be paid pursuant to the Fee
Letters and all accrued interest and fees under this Agreement that has not been
paid prior to the Restatement Effective Date.

(v) Confidential Disclosure Letter. The Administrative Agent shall have received
the Confidential Disclosure Letter in form and substance satisfactory to it,
dated the Restatement Effective Date and executed by a Financial Officer of the
Borrower Representative.

(w) Real Property Requirements. The Administrative Agent shall have received, in
each case in form and substance satisfactory to the Administrative Agent, with
respect to each parcel of real property listed on Schedule 1.01(a)(1) and (2)
(each an “Existing Mortgaged Property”), other than with respect to such real
property located in Canada, for which such items have already been delivered:

(i) a fully executed and notarized Mortgage in recordable form, which amends and
restates the existing Mortgage in favor of the Administrative Collateral Agent
with respect to such Existing Mortgaged Property (or a modification of an
existing Mortgage if reasonably acceptable to the Administrative Collateral
Agent);

(ii) an opinion of counsel in the state in which such real property is located
from counsel reasonably satisfactory to the Administrative Agent;



--------------------------------------------------------------------------------

(iii) a date down/ALTA 11 modification endorsement to the title policy
previously issued with respect to the existing Mortgage on such Existing
Mortgaged Property or a new fully paid policy of title insurance in an amount
acceptable to the Administrative Collateral Agent and otherwise in the same or
substantially equivalent form and substance, and in the same amount, as the
title policy previously issued with respect to the Existing Mortgaged Property,
insuring the first priority Lien in favor of the Administrative Collateral Agent
on such property subject only to Permitted Encumbrances;

(iv) a life of loan flood certificate, and if any such Existing Mortgaged
Property is determined by any Lender to be in a flood zone, a flood notification
form signed by the Borrower Representative or the applicable Loan Party, and
evidence that flood insurance that complies with Section 5.09 is in place for
all improvements and their contents that are located in a flood zone, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
the Administrative Collateral Agent and each Lender;

(v) upon the Administrative Collateral Agent’s request to the extent required to
perfect the lien in favor of the Administrative Collateral Agent in the fixtures
located on any Existing Mortgage Property, fixture filings or an amendment to
any existing fixture filings; and

(vi) a subordination or similar agreement executed by the applicable mortgagor
and any third party lienholder, if required by the title company issuing the
policy or endorsement pursuant to clause (iii) above.

Section 4.02 Each Credit Event. The effectiveness of this Agreement or the
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
of each Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrowers and the other Loan
Parties set forth in this Agreement and the other Loan Documents shall be true
and correct in all material respects on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except for any representation and warranty made as of an earlier
date, which representation shall remain true and correct in all material
respects as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Aggregate Availability is not less than zero.



--------------------------------------------------------------------------------

(d) The Indebtedness hereunder, including any Loan made or Letter of Credit
issued on such date (and all reimbursement and other obligations in respect
thereof), is permitted Indebtedness under the 2014 Indenture, the 2016
Indenture, the Additional Senior Secured Indebtedness Documents, the Additional
Unsecured Indebtedness Documents, the Junior Secured Indebtedness Documents, the
Water Secured Notes Indenture, the Cott Unsecured Notes Indenture and each
Replacement Indenture (in each case to the extent that such indenture is
effective and the obligations thereunder have not been paid or discharged in
full).

(e) If the aggregate amount of Loans and Letters of Credit outstanding under
this Agreement shall exceed $350,000,000 at the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (and at any other time that the
Administrative Agent may request in its Permitted Discretion), the
Administrative Agent shall have received a certificate together with such
Borrowing Request or Letter of Credit Request, in each case signed by a
Financial Officer of the Borrower Representative (together with such support
therefor as the Administrative Agent may reasonably request), (i) certifying
that, at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit is permitted under the 2014 Indenture, the 2016 Indenture,
the Additional Senior Secured Indebtedness Documents, the Additional Unsecured
Indebtedness Documents, the Junior Secured Indebtedness Documents, the Water
Secured Notes Indenture, the Cott Unsecured Notes Indenture and each Replacement
Indenture (in each case to the extent that such indenture is effective and the
obligations thereunder have not been paid or discharged in full) and (ii)
setting forth and certifying as to reasonably detailed calculations of the
permitted Indebtedness baskets under the 2014 Indenture, the 2016 Indenture, the
Additional Senior Secured Indebtedness Documents, the Additional Unsecured
Indebtedness Documents, the Junior Secured Indebtedness Documents, the Water
Secured Notes Indenture, the Cott Unsecured Notes Indenture and similar
calculations under each Replacement Indenture (in each case to the extent that
such indenture is effective and the obligations thereunder have not been paid or
discharged in full) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, which calculations shall be satisfactory to the
Administrative Agent in its Permitted Discretion.

(f) After giving effect to any Borrowing or the issuance of any Letter of
Credit, any mortgage tax incurred by any Loan Party as a result of such
Borrowing or such issuance that is or would be required to be paid in order for
the Administrative Collateral Agent to validly enforce its Lien on any real
property so mortgaged shall have been fully paid by the applicable Loan Party on
or prior to the date that such Borrowing or such issuance is made.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c), (d) and (f) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize a Disbursement Agent to make) Loans and an Issuing Bank
may, but shall have no obligation to,



--------------------------------------------------------------------------------

issue or cause to be issued any Letter of Credit (or amend, renew or extend any
Letter of Credit) for the ratable account and risk of Lenders from time to time
if the Administrative Agent believes that making such Loans or issuing or
causing to be issued (or amending, renewing or extending) any such Letter of
Credit is in the best interests of the Lenders.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (except for contingent indemnification obligations for which no claim has
been made) and all Letters of Credit shall have expired or terminated (or have
been cash collateralized in accordance with Section 2.06(j) hereof or otherwise
backstopped by a letter of credit or other arrangements satisfactory to the
applicable Issuing Bank) and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the Loan Parties, with the Lenders that:

Section 5.01 Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent (to be made available by the
Administrative Agent to each Lender either by posting such documents on
Intralinks or other electronic transmission system or by other method selected
by the Administrative Agent) the following information:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants
reasonably acceptable to the Required Lenders (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants (it being understood that the
information required by this Section 5.01(a) may be furnished in the form of the
Company’s annual report on Form 10-K filed with the United States Securities and
Exchange Commission for the applicable fiscal year (so long as the financial
statements and independent public accountants report thereon comply with the
requirements set forth above));

(b) within 45 days after the end of each of the first three fiscal quarters of
the Company, its consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in



--------------------------------------------------------------------------------

accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes (it being understood that the
information required by this Section 5.01(b) may be furnished in the form of the
Company’s quarterly report on Form 10-Q filed with the United States Securities
and Exchange Commission for the applicable fiscal quarter (so long as the
financial statements and certification thereof comply with the requirements set
forth above));

(c) within 30 days after the end of each fiscal month of the Company, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of the Financial Officers of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided that financial
statements shall be deliverable under this clause (c) only for the period(s)
commencing on such date, if any, as Aggregate Availability is less than the
greater of (I) 12.5% of the aggregate amount of all Commitments at such time and
(II) $50,000,000 and ending on such date, if any, as Aggregate Availability is
at least the greater of (I) 12.5% of the aggregate amount of all Commitments at
such time and (II) $50,000,000 for a period of 10 consecutive Business Days.

(d) concurrently with any delivery of financial statements under clause (a) or
(b) or (c) above, a certificate of a Financial Officer or Treasurer of the
Borrower Representative in substantially the form of Exhibit C (a “Compliance
Certificate”) (i) certifying, in the case of the financial statements delivered
under clause (b) or (c), as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) in the case of financial
statements delivered under clause (a) or (b) above, setting forth reasonably
detailed calculations of (x) the Fixed Charge Coverage Ratio for the fiscal
quarter most recently ended and, if applicable, demonstrating compliance with
Section 6.13, and (y) the Consolidated Leverage Ratio as of the last day of the
fiscal quarter most recently ended, and (iv) stating whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(e) [reserved;]

(f) as soon as available, but in any event not more than 45 days after the
commencement of each fiscal year of the Company, a copy of the plan and forecast
(including a projected balance sheet, income statement and funds flow statement
in form acceptable to the Administrative Agent) of the Company for each month of
the upcoming fiscal year (the “Projections”) in form reasonably satisfactory to
the Administrative Agent;



--------------------------------------------------------------------------------

(g) as soon as available but in any event within 15 days of the end of each
calendar month, and at such other times as may be requested by the Collateral
Agent, as of the period then ended (but, in the case of the PP&E Component, as
of the 15th day of the current calendar month), an Aggregate Borrowing Base
Certificate, together with a Borrowing Base Certificate for each Borrowing Base
Contributor and AR-Only Contributor which calculates such Borrowing Base
Contributor’s and such AR-Only Contributors Borrowing Base, and supporting
information in connection therewith, together with any additional reports with
respect to the Aggregate Borrowing Base or any Borrowing Base of a Borrowing
Base Contributor or AR-Only Contributor as the Collateral Agent may reasonably
request; and the PP&E Component of the Borrowing Bases and the Aggregate
Borrowing Base shall be updated (i) from time to time upon receipt of periodic
valuation updates received from the Collateral Agent’s asset valuation experts,
(ii) concurrent with the sale or commitment to sell any assets constituting part
of the PP&E Component, (iii) in the event such assets are idled for a period in
excess of ten (10) consecutive days for any reason other than routine
maintenance or repairs, reconfiguration or due to seasonal production in the
ordinary course of business, (iv) from time to time upon the written request of
the Borrower Representative to the Administrative Agent solely for the purpose
of permanently removing assets from the PP&E Component, or (v) in the event that
the value of such assets is otherwise impaired, as determined in the Collateral
Agent’s Permitted Discretion; provided that (A) if on any date Aggregate
Availability shall for a period of 5 consecutive Business Days be less than the
greater of (1) the Borrowing Base Reporting Trigger Level at such time and (2)
$50,000,000, then for the period(s) commencing on any such date and ending on
the date, if any, on which Aggregate Availability is equal to or greater than
the greater of (y) the Borrowing Base Reporting Trigger Level at such time and
(z) $50,000,000, for a period of 10 consecutive Business Days, or (B) if
requested by the Administrative Agent, the Collateral Agent or the Required
Lenders, during any period that an Event of Default is continuing, the Borrower
Representative will be required to furnish an Aggregate Borrowing Base
Certificate, Borrowing Base Certificates for each Borrowing Base Contributor and
supporting information in connection therewith to the Collateral Agent as soon
as available but in any event within 3 Business Days after the end of each
calendar week, and at such other times as may be requested by the Collateral
Agent, as of the period then ended; notwithstanding anything to the contrary in
this Section 5.01(g) (and in addition to the requirements under clause (ii)
above), no later than one Business Day prior to the consummation of an asset
sale (or merger, consolidation or amalgamation that constitutes an asset sale)
permitted pursuant to Section 6.05 (and, if applicable, Section 6.03) (or such
later date as the Administrative Agent may agree in its sole discretion) of (I)
Collateral (other than Inventory sold pursuant to Section 6.05(a)) that is
included in any Borrowing Base with a value in excess of $5,000,000 (measured at
the time of such transaction) to any Person other than a Borrowing Base
Contributor or (II) any Qualified Equity Interests of a Borrowing Base
Contributor or an AR-Only Contributor (other than the Company) to any Person
other than a Borrower, a Borrowing Base Contributor or any Loan Party that holds
the Equity Interests in such Person immediately prior to the date of such
transaction, that results in the disposition of Collateral that is included in
any Borrowing Base with a value in excess of $5,000,000 (measured at the time of
such transaction), then in each case the Borrower Representative shall deliver
to the Administrative Agent a revision to the Borrowing Base Certificates and
the Aggregate Borrowing Base Certificate most recently delivered to the
Administrative Agent in accordance with the terms of this Agreement
demonstrating the effect of such transaction on each Borrowing Base (on a Pro
Forma Basis),



--------------------------------------------------------------------------------

and shall, in each case, thereafter deliver such supporting information as may
be reasonably requested by the Administrative Agent; provided, further, that so
long as any liabilities existing under Aquaterra’s Canadian Defined Benefit
Pension Plan, the Aggregate Borrowing Base Certificate and Aquaterra’s Borrowing
Base Certificate shall include the Aquaterra Pension Reserves;

(h) as soon as available but in any event within 20 days of the end of each
calendar month and at such other times as may be reasonably requested by the
Collateral Agent, as of the period then ended, all delivered electronically in a
text formatted file reasonably acceptable to the Collateral Agent:

(i) a detailed aging of each AR-Only Contributor and each Borrowing Base
Contributor’s, as applicable, Accounts (1) including a listing of all invoices
aged by invoice date and due date (with an explanation of the terms offered) and
(2) reconciled to the Aggregate Borrowing Base Certificate and the Borrowing
Base Certificate of such Borrowing Base Contributor delivered as of such date
prepared in a manner reasonably acceptable to the Collateral Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;

(ii) a schedule detailing each Borrowing Base Contributor’s Inventory, in form
satisfactory to the Collateral Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Collateral Agent has previously
indicated to the Borrower Representative are deemed by the Collateral Agent to
be appropriate, (2) including a report of any variances or other results of
Inventory counts performed by such Borrowing Base Contributor since the last
Inventory schedule (including information regarding sales or other reductions,
additions, returns, credits issued by such Borrowing Base Contributor and
complaints and claims made against such Borrowing Base Contributor), and
(3) reconciled to the Aggregate Borrowing Base Certificate and the Borrowing
Base Certificate of such Borrowing Base Contributor delivered as of such date;

(iii) a worksheet of calculations prepared by each Borrowing Base Contributor to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;

(iv) a reconciliation of each AR-Only Contributor and each Borrowing Base
Contributor’s, as applicable, Accounts and Inventory between the amounts shown
in such Borrowing Base Contributor’s general ledger and financial statements and
the reports delivered pursuant to clauses (i) and (ii) above; and

(v) a reconciliation of the loan balance per each Borrowing Base Contributor’s
general ledger to the loan balance under this Agreement;



--------------------------------------------------------------------------------

(i) as soon as available but in any event within 15 days of the end of each
calendar month and at such other times as may be requested by the Collateral
Agent, as of the month then ended, a schedule and aging of the Borrowing Base
Contributor’s accounts payable, delivered electronically in a text formatted
file acceptable to the Collateral Agent;

(j) promptly upon the Collateral Agent’s reasonable request:

(i) copies of invoices in connection with the invoices issued by the Borrowing
Base Contributors and AR-Only Contributors in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party; and

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties and their Restricted Subsidiaries;

(k) concurrently with any delivery of an Aggregate Borrowing Base Certificate
under clause (g) above, and at such other times as may be requested by the
Collateral Agent, as of the period then ended, the Borrowing Base Contributors’
and the AR-Only Contributors’ sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debit memo/credit memo journal;

(l) concurrently with the delivery of a certificate of a Financial Officer
pursuant to Section 5.01(d) for the first and third quarters of each fiscal year
of the Company, an updated Customer List;

(m) (i) as soon as possible and in any event within 15 days after the end of
each calendar month, a detailed listing of all advances of proceeds of Loans
requested by the Borrower Representative for each Borrower during the
immediately preceding calendar month and (ii) concurrently with the delivery of
each certificate of a Financial Officer pursuant to Section 5.01(d), a detailed
listing of all intercompany loans made by any of the Loan Parties or their
Restricted Subsidiaries during the applicable calendar month or quarter;

(n) concurrently with the delivery of a certificate of a Financial Officer
pursuant to Section 5.01(d) for the first and third quarters of each fiscal year
of the Company (or as soon thereafter as is practicable if an order has been
placed by each U.S. Co-Borrower to obtain the same prior to the date of the
delivery of such certificate), certificates of good standing for each U.S.
Co-Borrower from the appropriate governmental officer in each U.S. Co-Borrower’s
jurisdiction of incorporation;

(o) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any Subsidiary with the Securities and Exchange Commission or any other U.S. or
Canadian federal or provincial securities commission, or any Governmental
Authority succeeding to any or all of the functions of any such commission, or
with any national securities exchange, or distributed by



--------------------------------------------------------------------------------

any Borrower to its shareholders generally, as the case may be; provided that
information required to be delivered pursuant to this Section 5.01(o) shall be
deemed to have been delivered to the Administrative Agent on the date on which
the Borrower Representative provides written notice or an automatic e-mail link
to the Administrative Agent that such information has been posted on the
Company’s website on the Internet at http://www.cott.com/for-investors/overview
or is available via the EDGAR system of the United States Securities and
Exchange Commission on the Internet (to the extent such information has been
posted or is available as described in such notice);

(p) concurrently with the delivery of each certificate of a Financial Officer
pursuant to Section 5.01(d) that is delivered in connection with the delivery of
financial statements under Section 5.01(a), and at such other times as may be
reasonably requested by the Collateral Agent, a list of (i) all Intellectual
Property owned by the Loan Parties which is the subject of a registration or
application in any intellectual property registry and has been acquired, filed
or issued since the previous update was provided to the Administrative Agent and
(ii) any material exclusive licenses of Intellectual Property under which any
Loan Party has become a licensee since the last update provided to the
Collateral Agent;

(q) concurrently with the delivery of each certificate of a Financial Officer
pursuant to Section 5.01(d) that is delivered in connection with the delivery of
financial statements under Section 5.01(a) or 5.01(b), (i) a calculation of (x)
EBITDA for the period of four fiscal quarters of the Company and its
Subsidiaries most recently ended for which financial statements have been or are
required to have been delivered pursuant to Sections 5.01(a) or 5.01(b), as
applicable, and (y) consolidated total assets of the Company and its
Subsidiaries as at the last day of such four fiscal quarter period and (ii)
reasonably detailed calculations demonstrating compliance with the limitations
set forth in Section 5.13(a)(iii);

(r) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the Collateral
Agent or the Administrative Agent (on behalf of itself or any Lender) may
reasonably request; and

(s) promptly after the effectiveness thereof, copies of (i) any Other
First-Priority Documents (as defined in the Intercreditor Agreement), (ii) each
2016 Notes Document, (iii) each Additional Senior Secured Indebtedness Document,
Additional Unsecured Indebtedness Document, and Junior Secured Indebtedness
Document, (iv) any amendments, restatements, supplements or other modifications
to any Other First-Priority Document, any Second-Priority Document (as defined
in the Intercreditor Agreement), Additional Senior Secured Indebtedness
Document, Additional Unsecured Indebtedness Document, Junior Secured
Indebtedness Document, or any 2016 Notes Document and (iv) any new
Second-Priority Documents.

Section 5.02 Notices of Material Events. The Borrowers will furnish to the
Administrative Agent, for further delivery to each Lender, as applicable, prompt
written notice of the following:

(a) the occurrence of any Default;



--------------------------------------------------------------------------------

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party or any of their
respective Restricted Subsidiaries that (i) seeks damages in excess of
$20,000,000, (ii) seeks injunctive relief which, if granted, could reasonably be
expected to result in a Material Adverse Effect, (iii) is asserted or instituted
against any Plan, Canadian Benefit Plan, Canadian Pension Plan, its fiduciaries
or its assets and which could reasonably be expected to result in a Material
Adverse Effect, (iv) alleges criminal misconduct by any Loan Party or any of
their respective Restricted Subsidiaries, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws and
which could reasonably be expected to result in a Material Adverse Effect, (vi)
contests any tax, fee, assessment, or other governmental charge in excess of
$20,000,000, or (vii) involves any material product recall;

(c) any loss, damage, or destruction to the Collateral in the amount of
$5,000,000 or more per occurrence or related occurrences, whether or not covered
by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral in the amount of $5,000,000 or
more included in the Aggregate Borrowing Base (or which would be included but
for such notice) is located (which shall be delivered within five Business Days
after receipt thereof (or such later date as the Administrative Agent may agree
in its sole discretion)) alleging non-payment of rent or other amounts due in
excess of one months’ rent to the relevant landlord or warehouseman or any other
material default;

(e) notwithstanding the forgoing, the Borrower Representative will, within five
Business Days, furnish to the Administrative Agent written notice of the fact
that a Loan Party has entered into a Swap Agreement or an amendment to a Swap
Agreement, together with a description (including nature and amount) of the
terms of such Swap Agreement or amendment, as the case may be;

(f) the occurrence of any ERISA Event or breach of the representations and
warranties in Section 3.10 that, alone or together with any other ERISA Events
that have occurred, could reasonably be expected to result in liability of the
Borrowers and their Subsidiaries in an aggregate amount exceeding $10,000,000;

(g) [reserved;]

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(i) (i) any material amendment, modification, termination (or claimed
termination) or waiver of, or consent under the SIP Acquisition Agreement, or
(ii) any written notice of any claimed breach or default under the SIP
Acquisition Agreement.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.



--------------------------------------------------------------------------------

Section 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, (a) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and, except where any of the following could not reasonably be
expected to result in a Material Adverse Effect, the rights, qualifications,
franchises, governmental authorizations, intellectual property rights, licenses
and permits used or useful in the conduct of its business, and all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and (b)
engage only in Permitted Businesses.

Section 5.04 Payment of Obligations. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, pay or discharge the 2014 Earnout, and all
material Taxes, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and, in the case of the 2014 Earnout, pursuant to the
terms of the 2014 SPA, (b) such Loan Party or Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

Section 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Restricted Subsidiaries to, (i) keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and (ii)
permit any representatives designated by the Administrative Agent and/or the
Collateral Agent and, after the occurrence and during the continuance of an
Event of Default, any Lender (including employees of the Administrative Agent
and/or the Collateral Agent, and, after the occurrence and during the
continuance of an Event of Default, any Lender, or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent and/or the
Collateral Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants (so long as management of the Borrower Representative is permitted
to be present), all at such reasonable times and as often as reasonably
requested; provided that so long as no Event of Default has occurred and is
continuing, only one such inspection shall be at the expense of the Loan Parties
(and such inspection shall not be considered in any limitation on appraisals and
field examinations at the expense of the Loan Parties as provided in Section
5.11). After the occurrence and during the continuance of any Event of Default,
each Loan Party shall provide the Administrative Agent and/or the Collateral
Agent (which may be accompanied by the Lenders) with access to its
suppliers. The Loan Parties acknowledge that the Administrative Agent and/or the
Collateral Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ and
their respective Subsidiaries’ assets for internal use by the Administrative
Agent, the Collateral Agent and the Lenders.



--------------------------------------------------------------------------------

Section 5.07 Compliance with Laws.

(a) Each Loan Party will, and will cause each of its Restricted Subsidiaries to,
comply with all Requirements of Law applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) U.S. and Canadian Pension Plans and Benefit Plans.

(i) For each existing, or hereafter adopted, Plan, Canadian Pension Plan,
Canadian Union Plan and Canadian Benefit Plan, each Loan Party will, and will
cause each Subsidiary to, in a timely fashion comply with and perform in all
material respects all of its obligations under and in respect of such Plan,
Canadian Pension Plan, Canadian Union Plan or Canadian Benefit Plan, including
under any funding agreements and all applicable laws.

(ii) All material amounts (and any amounts which failure to remit or pay would
give rise to a Lien) of employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Plan, Canadian Pension
Plan, Canadian Union Plan or Canadian Benefit Plan required to be paid by a Loan
Party or a Restricted Subsidiary shall be paid or remitted by such Loan Party
and such Subsidiary in a timely fashion in accordance with the terms thereof,
any funding agreements and all applicable laws.

(iii) The Loan Parties shall deliver to each Lender (i) if requested by such
Lender, copies of each annual and other return, report or valuation with respect
to each Plan and Canadian Pension Plan as filed with any applicable Governmental
Authority; (ii) promptly after receipt thereof, a copy of any material
direction, order, notice, ruling or opinion that any Loan Party or any
Subsidiary of any Loan Party may receive from any applicable Governmental
Authority with respect to any Plan or Canadian Pension Plan; (iii) notification
within 30 days of any increases having a cost to one or more of the Loan Parties
and their Subsidiaries in excess of $1,000,000 per annum in the aggregate, in
the benefits of any existing Plan, Canadian Pension Plan or Canadian Benefit
Plan, or the establishment of any new Plan, Canadian Pension Plan or Canadian
Benefit Plan, or the commencement of contributions to any such plan to which any
Loan Party was not previously contributing; and (iv) notification within 30 days
of any voluntary or involuntary termination of, or participation in, a Plan,
Canadian Pension Plan or Canadian Union Plan. No Loan Party shall (A) contribute
to or assume an obligation to contribute to or have any liability under any
Canadian Defined Benefit Pension Plan or (B) acquire an interest in any Person
that sponsors, maintains or contributes to or at any time in the five-year
period preceding such acquisition has sponsored, maintained, or contributed to a
Canadian Defined Benefit Pension Plan, except, in each case, for the liabilities
of Aquaterra under the Canadian Defined Benefit Pension Plan set forth on
Schedule 3.10.



--------------------------------------------------------------------------------

(c) UK Pension Plans and Benefit Plans.

(i) Each UK Co-Borrower shall ensure that all pension schemes registered in the
UK, operated or maintained for the benefit of members of it or its Subsidiaries
and/or any of their employees comply in all material respects with the
requirements of Section 222 of the Pensions Act 2004 and that no action or
omission is taken by such UK Co-Borrower, any of its Subsidiaries or any Loan
Party in relation to such a pension scheme which has or is reasonably likely to
have a Material Adverse Effect (including, without limitation, the termination
or commencement of winding-up proceedings of any such pension scheme or such UK
Co-Borrower or any of its Subsidiaries ceasing to employ any member of such a
pension scheme).

(ii) Each UK Co-Borrower shall ensure that neither it nor any of its
Subsidiaries is or has been at any time after April 27, 2004 an employer (for
the purposes of Sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993), other than the UK Pension Scheme, or “connected”
with or an “associate” of (as those terms are used in Sections 39 and 43 of the
Pensions Act 2004) such an employer.

(iii) Each UK Co-Borrower shall deliver to the Administrative Agent at such
times as those reports are prepared in order to comply with the then current
statutory or auditing requirements (as applicable either to the trustees of any
relevant schemes or to such UK Co-Borrower), actuarial reports in relation to
all pension schemes mentioned in Section 5.07(c)(i) above.

(iv) Each UK Co-Borrower shall promptly notify the Administrative Agent of any
material change in the rate of contributions to any pension schemes mentioned in
Section 5.07(c)(i) above paid or which results in a change to the schedule of
contributions in accordance with Section 227 of the Pensions Act 2004 or in
accordance with Section 56 of the Pensions Act 1995, as applicable, if the same
could reasonably be expected to result in a Material Adverse Effect.

(v) Each UK Co-Borrower shall promptly notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator (being the
body corporate so entitled established under Part I of the Pensions Act 2004)
which could reasonably be expected to lead to the issue by the Pensions
Regulator of a Financial Support Direction under Section 43 of the Pensions Act
2004 or a Contribution Notice under Section 38 or Section 47 of the Pensions Act
2004 to it or any of its Subsidiaries. Each UK Co-Borrower shall immediately
notify the Administrative Agent if it or any of its Subsidiaries receives such a
Financial Support Direction or Contribution Notice from the Pensions Regulator.

(d) Dutch Pension Plans.

(i) Each Loan Party that is incorporated in the Netherlands shall ensure that
any pension scheme in respect such Loan Party’s employees entitled to a pension
complies with the applicable legal and contractual requirements, where failure
to comply has or is reasonably likely to result in a Material Adverse Effect.

(ii) Each Loan Party that is incorporated in the Netherlands shall pay all
premiums and other costs payable in respect of the Pension schemes referred to
under clause (i) above when they fall due and such Loan Party shall ensure that
no claims in respect of back service will arise, where failure to pay such
amount or existence of a back service claim has or is reasonably likely to
result in a Material Adverse Effect.

(e) Environmental Covenant. The Loan Parties shall and shall cause each
Restricted Subsidiary to (i) be at all times in compliance with all
Environmental Laws, and (ii) similarly ensure that the assets and operations are
in compliance with all Environmental Laws and that no Hazardous Materials are,
contrary to any Environmental Laws, discharged, emitted, released, generated,
used, stored, managed, transported or otherwise dealt with, except, in each
case, where failure to comply with such Environmental Laws could not reasonably
be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

Section 5.08 Use of Proceeds. The proceeds of the Loans will be used only (i) to
pay a portion of the purchase price for the SIP Transaction, (ii) to pay fees,
costs and expenses and effect refinancings in connection with the Transactions
and the SIP Transaction, and (iii) for working capital needs and general
corporate purposes, including Permitted Acquisitions; provided that no part of
the proceeds of any Loan and no Letter of Credit will be used, whether directly
or indirectly, for any purpose that violates any of the Regulations of the
Board, including Regulations T, U and X.

Section 5.09 Insurance. Each Loan Party will, and will cause each Restricted
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (b) all insurance required pursuant to the Collateral Documents,
or (in the case of Loan Parties and Subsidiaries located outside of the United
States), such other insurance maintained with other carriers as is satisfactory
to the Administrative Agent in its Permitted Discretion. With respect to parcels
of real property covered by the Mortgages which lie in an area designated as
having special flood hazards by the Federal Emergency Management Agency or any
successor agency thereto, the Loan Parties maintain flood insurance in an amount
which complies with the National Flood Insurance Program, as set forth in the
Flood Disaster Protection Act of 1973, as amended from time to time, which flood
insurance shall be satisfactory to the Lenders. The Borrowers will furnish to
the Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. The Borrowers shall require all such
policies applicable to the Loan Parties to name the Administrative Collateral
Agent, on behalf of itself and the Lenders, as additional insured or loss payee,
as applicable.

Section 5.10 Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent (for delivery to the Lenders) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.



--------------------------------------------------------------------------------

Section 5.11 Appraisals and Field Examinations. At any time that the
Administrative Agent and/or any Collateral Agent requests, the Loan Parties will
provide the Administrative Agent and the Collateral Agent with appraisals or
updates thereof of their Inventory, equipment and real property from an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent and the Collateral Agent, such
appraisals and updates to include, without limitation, information required by
applicable law and regulations, with all such appraisals and updates being at
the Loan Parties’ cost and expense except as limited in the following proviso;
provided, however, that (A) in the case of appraisals of Inventory, (i) if no
Event of Default has occurred and is continuing and Aggregate Availability has
not at any time for any period of five consecutive Business Days during the
preceding twelve fiscal months been less than fifteen percent (15%) of the
aggregate amount of all Commitments at such time, no more than one such
appraisal per calendar year shall be at the sole expense of the Loan Parties,
(ii) if no Event of Default has occurred and is continuing and Aggregate
Availability has at any time for any period of five consecutive Business Days
during the preceding twelve fiscal months been less than fifteen percent (15%)
of the aggregate amount of all Commitments at such time, no more than two such
appraisals per calendar year shall be at the sole expense of the Loan Parties
and (iii) if an Event of Default has occurred and is continuing, each such
appraisal shall be at the sole expense of the Loan Parties and (B) in the case
of appraisals of equipment and real property, (i) if no Event of Default has
occurred and is continuing, upon the request of the Required Lenders, one such
equipment appraisal and real property appraisal in calendar year 2019 and in
every third calendar year thereafter shall be at the sole expense of the Loan
Parties, (ii) if an Event of Default has occurred and is continuing, each such
appraisal shall be at the sole expense of the Loan Parties and (iii) appraisals
of parcels of real property not identified on Schedule 1.01(a) or that are not
otherwise added to the PP&E Component shall not be at the expense of the Loan
Parties, except to the extent such appraisals are required by any Requirement of
Law.

In addition, at any time that the Administrative Agent and/or the Collateral
Agent requests, the Loan Parties will provide the Administrative Agent and the
Collateral Agent (and any third party retained by any of them) with access to
their properties, books, records and employees to conduct field examinations, to
ensure the adequacy of Borrowing Base Collateral and related reporting and
control systems, with all such field examinations being at the Loan Parties’
cost and expense except as limited in the following proviso; provided, however,
that (i) if no Event of Default has occurred and is continuing and Aggregate
Availability has not at any time during the preceding twelve fiscal months been
less than fifteen percent (15%) of the aggregate amount of all Commitments at
such time, no more than one such field examination per calendar year shall be at
the sole expense of the Loan Parties, (ii) if no Event of Default has occurred
and is continuing and Aggregate Availability has at any time during the
preceding twelve fiscal months been less than fifteen percent (15%) of the
aggregate amount of all Commitments at such time, no more than two such field
examinations per calendar year shall be at the sole expense of the Loan Parties
and (iii) if an Event of Default has occurred and is continuing, each such field
examination shall be at the sole expense of the Loan Parties.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 5.11, one field
examination and one appraisal conducted pursuant to Sections 5.13(e) or (f) or
Section 5.18, or the definitions of AR-Only Contributor, Borrowing Base or
Borrowing Base Guarantor, as applicable, for each new set of assets of any such
Person, each new Borrower, each new Borrowing Base Guarantor and each new
AR-Only Contributor, including for each set of assets acquired pursuant to the
Eden Transactions, the SIP Transactions or any other Permitted Acquisition,
shall not be considered in any limitation on such appraisals and field
examinations at the expense of the Loan Parties as provided in this Section
5.11.

Section 5.12 Depository Banks. Each Loan Party (other than the members of the
Cott Mexican Group, if applicable) will maintain JPMCB as its principal
depository bank, including for the maintenance of operating, administrative,
cash management, collection activity, and other deposit accounts for the conduct
of its business, provided that, notwithstanding the foregoing, each Loan Party
may maintain deposit accounts at other financial institutions provided such
institutions have delivered deposit account control agreements (or similar
agreements) satisfactory to the Administrative Collateral Agent or UK Security
Trustee, as the case may be, to the extent required under the relevant Security
Agreement; provided, further, that (x) Dutch Holdco, Dutch Newco and Eden Luxco
shall not be required to deliver such deposit account control agreements (or
similar agreements) with respect to accounts opened with ING or any other
depositary institution prior to the Eden Acquisition Closing Date until
September 5, 2016 (or such later date as the Administrative Agent may agree in
its discretion) and (y) members of the Sip Group shall not be required to
maintain JPMCB as its principal depositary bank or deliver such deposit account
control agreements (or similar agreements) with respect to accounts until 90
days after the SIP Acquisition Closing Date (or such later date as the
Administrative Agent may agree in its discretion).

Section 5.13 Additional Collateral; Further Assurances.

(a) Subject to applicable law, (i) each Borrower and each Subsidiary that is a
Loan Party shall (within (x) 30 days after such formation or acquisition, or
such longer period as may be agreed to by the Administrative Agent or (y) in the
case of Restricted Subsidiaries organized under the laws of jurisdictions other
than the laws of the United States (or any State thereof), the District of
Columbia, Canada (or any Province thereof), England and Wales, Luxembourg or the
Netherlands, no later than the date on which a Financial Officer of the Company
is required to deliver a certificate under Section 5.01(d) for any fiscal period
ending at least thirty days after the date on which such Restricted Subsidiary
was created or acquired or such longer period as may be agreed to by the
Administrative Agent) cause each of their respective Restricted Subsidiaries
formed or acquired after the date of this Agreement in accordance with the terms
of this Agreement (other than Excluded Subsidiaries) (A) to become a Loan Party
by executing a Joinder Agreement substantially in the form set forth as Exhibit
D hereto or in such other form as the Administrative Agent may agree in its sole
discretion (the “Joinder Agreement”); provided, however, that a Subsidiary that
is not a U.S. Person shall not be required to execute a Joinder Agreement to the
extent that to do so would result in any breach of corporate benefit, financial
assistance, fraudulent preference or thin capitalization laws or regulations (or
analogous restrictions) of any applicable jurisdiction, and (B) for each such
Person that is not organized under the laws of any State of the United States,
provide the Administrative Agent with evidence of the acceptance by the Process
Agent (which may be Cott



--------------------------------------------------------------------------------

Beverages) of its appointment as process agent by such Person, (ii) if at any
time an Excluded Subsidiary ceases to be an Excluded Subsidiary, each Borrower
and each Subsidiary that is a Loan Party (within 30 days of such event or such
longer period as the Administrative Agent may agree) shall cause such Subsidiary
(x) to become a Loan Party by executing a Joinder Agreement; provided, however,
that a Subsidiary that is not a U.S. Person shall not be required to execute a
Joinder Agreement to the extent that to do so would result in any breach of
corporate benefit, financial assistance, fraudulent preference or thin
capitalization laws or regulations (or analogous restrictions) of any applicable
jurisdiction, and (y) provide the Administrative Agent with evidence of the
acceptance by the Process Agent (which may be Cott Beverages) of its appointment
as process agent by such Person and (iii) if, as of the last day of any fiscal
quarter of the Company and its Subsidiaries, (A) the aggregate amount of total
assets of all Excluded Subsidiaries and Unrestricted Subsidiaries (other than
Northeast Retail Group and the members of the Eden Group that are not Loan
Parties) exceeds 5.0% of the consolidated total assets of the Company and its
Subsidiaries (other than Northeast Retail Group and the members of the Eden
Group that are not Loan Parties) at such date or (B) the aggregate amount of
EBITDA contributed by all Excluded Subsidiaries and Unrestricted Subsidiaries
(other than Northeast Retail Group and the members of the Eden Group that are
not Loan Parties) exceeds 5.0% of EBITDA for the period of four fiscal quarters
of the Company and its Subsidiaries (other than Northeast Retail Group and the
members of the Eden Group that are not Loan Parties) most recently ended for
which financial statements have been or are required to have been delivered
pursuant to Sections 5.01(a) or 5.01(b), as applicable, each Borrower and each
Subsidiary that is a Loan Party (within 30 days of the delivery of such
financial statements or such longer period as the Administrative Agent may
agree) shall cause a sufficient number of Excluded Subsidiaries and/or
Unrestricted Subsidiaries (other than Northeast Retail Group and the members of
the Eden Group that are not Loan Parties) (x) to become Loan Parties by
executing a Joinder Agreement and (y) provide the Administrative Agent with
evidence of the acceptance by the Process Agent (which may be Cott Beverages) of
its appointment as process agent by such Person, such that the total assets of,
and EBITDA contributed by, the remaining Excluded Subsidiaries and Unrestricted
Subsidiaries (other than Northeast Retail Group and the members of the Eden
Group that are not Loan Parties) represent less than 5.0% of the consolidated
total assets of the Company and its Subsidiaries (other than Northeast Retail
Group and the members of the Eden Group that are not Loan Parties) at such date
and less than 5.0% of EBITDA for the period of four fiscal quarters of the
Company and its Subsidiaries (other than Northeast Retail Group and the members
of the Eden Group that are not Loan Parties) for which financial statements have
been or are required to have been delivered pursuant to Sections 5.01(a) or
5.01(b), as applicable. Upon execution and delivery of such a Joinder Agreement,
each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Collateral Agent, for the benefit of the Administrative Agent,
the Collateral Agent and the Lenders, or to the UK Security Trustee, as
applicable, in any property of such Loan Party which constitutes Collateral
(including, to the extent required, pursuant to a further reaffirmation
agreement governed by the laws of England and Wales), including, to the extent
requested by the Administrative Agent in its Permitted Discretion, any parcel of
real property located in the U.S. owned by any Loan Party.

(b) Each Borrower (other than the U.S. Co-Borrowers) and each Subsidiary that is
a Loan Party (other than any Subsidiary that is organized under the laws of any



--------------------------------------------------------------------------------

State of the United States or the District of Columbia) will cause 100% of the
issued and outstanding Equity Interests of each of their respective Subsidiaries
to be subject at all times to a first priority, perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request (subject to
Permitted Perfection Limitations). Each U.S. Co-Borrower and each Subsidiary
that is a Loan Party organized under the laws of any State of the United States
or the District of Columbia will cause (i) 100% of the issued and outstanding
Equity Interests of each of its domestic Subsidiaries and any Interim Holdco
owned by it and (ii) 65% of the issued and outstanding Equity Interests entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of
the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each foreign Subsidiary other
than an Interim Holdco directly owned by such U.S. Co-Borrower or domestic Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Collateral Agent, pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request (subject to the Permitted Perfection Limitations).

(c) Without limiting the foregoing, each Loan Party will execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including, but not limited to, the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
actions, and in the case of real property to be included in the PP&E Component,
the requirements of Schedule 5.18(7)(a) and (b)(ii) shall apply mutatis
mutandis), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents (subject to Permitted Perfection Limitations), all at the expense of
the Loan Parties. In addition, each Loan Party will execute and deliver, or
cause to be executed and delivered, to the Administrative Agent filings with any
governmental recording or registration office in any jurisdiction required by
the Administrative Agent, in the exercise of its Permitted Discretion, in order
to perfect or protect the Liens of the Administrative Collateral Agent or the UK
Security Trustee granted under any Collateral Document in any Intellectual
Property at the expense of the Lenders (unless an Event of Default is then
continuing, in which event such filings shall be at the expense of the Loan
Parties), subject to the Permitted Perfection Limitations.

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by any Borrower or any Subsidiary that is
a Loan Party after the Restatement Effective Date (other than assets
constituting Collateral under the Security Agreements that become subject to the
Lien granted under the applicable Security Agreement upon acquisition thereof
and assets specifically excluded from Collateral under the Security Agreements),
the Borrower Representative will notify the Administrative Agent and the Lenders
thereof, and, if requested by the Administrative Agent in its Permitted
Discretion or by the Required Lenders, the Borrowers will cause such assets to
be subjected to a Lien securing the Secured Obligations and will take, and cause
the other Loan Parties to take, subject to the Permitted Perfection Limitations,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(c) of this Section, all at the expense of the Loan Parties.



--------------------------------------------------------------------------------

(e) In connection with (x) a Permitted Acquisition or any other Investment
permitted under Section 6.04, (y) the formation of a Restricted Subsidiary of
the Company, or (z) any existing Loan Guarantor, each Borrower and each
Subsidiary that is a Loan Party may designate in a written notice to the
Administrative Agent that it intends for the Restricted Subsidiary so formed or
acquired or such Loan Guarantor to become a Borrower hereunder, which notice
shall include the full legal name of such Person and such Person’s jurisdiction
of organization, and shall be delivered at least 30 days prior to the date such
Person is intended to become a Borrower; provided that no such Restricted
Subsidiary or Loan Guarantor shall be designated as a Borrower if it is
organized under the laws of a jurisdiction other than any State of the United
States or the District of Columbia, Canada, the Netherlands or England and
Wales. The Borrower Representative shall provide the Administrative Agent with
all documentation and other information with respect to such Restricted
Subsidiary or Loan Guarantor that is required by regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act, in a manner reasonably
satisfactory to the Administrative Agent prior to such Restricted Subsidiary or
Loan Guarantor becoming a Borrower hereunder. The Loan Parties shall cause such
Restricted Subsidiary or Loan Guarantor to comply with each of the requirements
set forth in Section 5.13(a) through (d) mutatis mutandis; provided that for the
purpose of this Section 5.13(e), any reference in Section 5.13 to a Person
becoming a Loan Guarantor shall also be a reference to such Person becoming a
Borrower, and the Joinder Agreement executed by such Person pursuant to Section
5.13(a) shall be in form and substance reasonably satisfactory to the
Administrative Agent, including such modifications as the Administrative Agent
reasonably deems necessary or advisable in order to ensure that such Person
becomes a Borrower for all purposes under the Loan Documents (the “Borrower
Joinder Agreement”). Upon execution and delivery of such Borrower Joinder
Agreement and all other documents requested by the Administrative Agent or
required to be delivered pursuant to Section 5.13, such Person shall be deemed
to be a Borrower for all purposes under this Agreement and the other Loan
Documents; provided that, except as otherwise provided herein with respect to
members of the SIP Group, if such Person is not a Borrowing Base Guarantor or
AR-Only Contributor at the time it becomes a Borrower, prior to the inclusion of
such Person’s assets in the Borrowing Base the Administrative Agent shall have
received an appraisal and field examination in respect of such assets (other
than Inventory in the case of an AR-Only Contributor) conducted by an appraiser
selected and engaged by the Administrative Agent and prepared on a basis
satisfactory to the Administrative Agent and the Collateral Agent, in each case
at the Borrowers’ sole cost and expense (one such appraisal and one such field
examination for each such set of assets shall be excluded from the limitation on
such appraisals and field examinations at the expense of the Borrowers as
provided in Section 5.11); provided, further, that, solely in the case of
Inventory located in the United States and Accounts, in each case owned by a
Borrowing Base Contributor or AR-Only Contributor organized under applicable
laws of the United States, any state thereof or the District of Columbia, the
Administrative Agent and the Collateral Agent may, in their Permitted
Discretion, determine to include the Eligible Accounts and Eligible Inventory of
such Person in the Borrowing Base prior to the Administrative Agent’s receipt of
such appraisal and field examination to the extent permitted in accordance with
the second proviso to the definition of Borrowing Base.

(f) At any time after a Restricted Subsidiary becomes a Loan Guarantor pursuant
to the terms of this Agreement, the Borrower Representative may designate such
Loan Guarantor as a Borrowing Base Guarantor by delivering a written notice of
such designation to the Administrative Agent and complying with the requirements
set forth in the definition of Borrowing Base Guarantor. Following delivery of
such notice and satisfaction of such requirements, such Loan Guarantor shall be
considered a Borrowing Base Guarantor for all purposes under this Agreement
(subject to the restrictions set forth in clause (b) of the definition of
Borrowing Base Guarantor) unless and until the Borrower Representative gives the
Administrative Agent a written notice declaring that such Loan Guarantor is no
longer a Borrowing Base Guarantor.



--------------------------------------------------------------------------------

Section 5.14 Designation of Subsidiaries. At any time after the Restatement
Effective Date, the Borrower Representative may, in addition to the Unrestricted
Subsidiaries listed on Schedule 1.01(c) on the Restatement Effective Date,
designate any Restricted Subsidiary (other than an Interim Holdco) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary upon prior written notice to the Administrative Agent; provided that
(i) Northeast Retail Group, each Subsidiary of the Company organized under the
laws of a jurisdiction other than the United States (or any State thereof), the
District of Columbia, Canada (or any province thereof), the Netherlands,
Luxembourg or England and Wales and Subsidiaries (other than the Borrowers)
organized under the laws of the United States (or any state thereof), the
District of Columbia, Canada (or any province thereof), the Netherlands,
Luxembourg or England and Wales that are immaterial to the business of the Loan
Parties taken as a whole shall be the only Subsidiaries eligible to be
designated as Unrestricted Subsidiaries on Schedule 1.01(c) or pursuant to this
Section 5.14, (ii) in the case of designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, immediately before and after such designation, no
Specified Default shall have occurred and be continuing, (iii) in the case of
designation of any Restricted Subsidiary as an Unrestricted Subsidiary,
immediately after giving effect to such designation, the Borrowers shall be in
compliance, on a pro forma basis, with the covenants set forth in Section 6.13
(it being understood that as a condition precedent to the effectiveness of any
such designation, the Borrower Representative shall deliver to the
Administrative Agent a certificate of a Financial Officer setting forth in
reasonable detail the calculations demonstrating such compliance), (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary on Schedule 1.01(c)
or pursuant to this Section 5.14 if it is a “Restricted Subsidiary” (or any
other defined term having a similar purpose) for the purpose of the 2014 Notes
Documents, the 2016 Notes Documents, the Additional Senior Secured Indebtedness
Documents, the Additional Unsecured Indebtedness Documents, the Junior Secured
Indebtedness Documents, the Water Secured Notes Documents, the Cott Unsecured
Notes Documents or any Replacement Notes Documents (unless concurrently
designated as an Unrestricted Subsidiary under such documents as well), (v) no
Restricted Subsidiary may be designated an Unrestricted Subsidiary on Schedule
1.01(c) or pursuant to this Section 5.14 if it was previously designated an
Unrestricted Subsidiary, (vi) no Restricted Subsidiary may be designated an
Unrestricted Subsidiary if it owns any Equity Interests of, or holds any
Indebtedness of, any other Restricted Subsidiary, (vii) if a Restricted
Subsidiary is being designated as an Unrestricted Subsidiary hereunder, (A) the
sum of (i) the net tangible assets of such Subsidiary as of such date of
designation (the “Designation Date”), as set forth on such Subsidiary’s most
recent balance sheet, plus (ii) the aggregate amount of total assets of all
Unrestricted Subsidiaries (other than Northeast Retail Group and the members of
the Eden



--------------------------------------------------------------------------------

Group that are not Loan Parties) at such time shall not exceed 5.0% of the
consolidated total assets of the Company and its Subsidiaries (other than
Northeast Retail Group and the members of the Eden Group that are not Loan
Parties) at such date, pro forma for such designation and (B) the sum of (i) the
EBITDA contributed by such Subsidiary as of the Designation Date, plus (ii) the
aggregate amount of EBITDA contributed by all Unrestricted Subsidiaries at such
time shall not exceed 5.0% of EBITDA for the period of four fiscal quarters of
the Company and its Subsidiaries (other than Northeast Retail Group and the
members of the Eden Group that are not Loan Parties) most recently ended for
which financial statements have been or are required to have been delivered
pursuant to Sections 5.01(a) or 5.01(b), as applicable, as of such Designation
Date, pro forma for such designation, and (viii) the Borrower Representative
shall have delivered to the Administrative Agent a certificate of a Financial
Officer certifying compliance with the provisions of this Section 5.14 setting
forth in reasonable detail the computations necessary to determine such
compliance. Notwithstanding the foregoing, the designation of any Subsidiary as
an Unrestricted Subsidiary after the Restatement Effective Date shall constitute
an investment by the Company and its Restricted Subsidiaries, as applicable,
therein at the Designation Date in an amount equal to the net book value of the
applicable parties’ investment therein. Subject to Section 5.13(a), any
Subsidiary of an Unrestricted Subsidiary shall automatically be deemed to be an
Unrestricted Subsidiary. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of all investments, Indebtedness and Liens of such Subsidiary
existing at such time and (ii) a return on any investment by the Company or any
Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Company’s and its Restricted Subsidiaries’ (as applicable)
investment in such Subsidiary.

Section 5.15 [Reserved.]

Section 5.16 [Reserved.]

Section 5.17 Farm Products. (a) The Borrowing Base Contributors organized under
the laws the United States, any state thereof or the District of Columbia shall
use commercially reasonable efforts, substantially consistent with the standards
in the industry, to protect their Inventory from encumbrances and statutory
trusts created under any Farm Products Law, so as to terminate or release the
Lien or statutory trust on any Farm Products or other assets of such Borrowing
Base Contributor maintained by or in favor of the Farm Products Seller or any
secured party with respect to the assets of such Farm Products Seller under any
Farm Products Law, and if so encumbered or subject to such a statutory trust, to
cause the termination or release of the same unless and to the extent that (i)
the amount owed to such Farm Products Seller is subject to a good faith dispute,
diligently contested and (ii) adequate reserves with respect to such contest are
maintained on the books of such Borrowing Base Contributor, in accordance with
GAAP. Without limiting the generality of the foregoing, it shall use
commercially reasonable efforts, substantially consistent with the standards in
the industry, to satisfy all claims for which it has received a Farm Products
Notices, subject to the right to contest referred to above.

Section 5.18 Restatement Post-Closing Covenants. Each Loan Party shall executed
and deliver or cause to be executed and delivered each document, and complete or
cause to be completed each task, and take or cause to be taken each action set
forth on Schedule 5.18, in each case within the time limits specified on such
schedule.



--------------------------------------------------------------------------------

Section 5.19 Transfer of accounts of European Loan Parties; Notification of
Account Debtors.

(c) At any time at the request of the Administrative Collateral Agent in its
sole discretion following the occurrence of an Event of Default or a Cash
Dominion Trigger Event, each Loan Party organized under the laws of the
Netherlands shall (a) at the discretion of the Administrative Collateral Agent,
either (i) immediately cause all of their Collection Accounts (each an “Existing
Collection Account”) to be transferred to the name of the Administrative
Collateral Agent or (ii) promptly open new Collection Accounts with (and, at the
discretion of the Administrative Collateral Agent, in the name of) the
Administrative Collateral Agent or an Affiliate of the Administrative Collateral
Agent (such new bank accounts being Collection Accounts under and for the
purposes of this Agreement and the other Loan Documents), and (b) if new
Collection Accounts have been established pursuant to this Section (each a “New
Collection Account”) ensure that all Account Debtors are instructed to pay the
proceeds of all Accounts owing to the Loan Parties organized under the laws of
the Netherlands to the New Collection Accounts. Until all such proceeds have
been redirected to the New Collection Accounts, each Loan Party organized under
the laws of the Netherlands shall cause all amounts on deposit in any Existing
Collection Account to be transferred to a New Collection Account at the end of
each Business Day; provided that if any such Loan Party does not instruct such
re-direction or transfer, each of them hereby authorizes the Administrative
Collateral Agent to give such instructions on their behalf to the applicable
Account Debtors and/or the account bank holding such Existing Collection Account
(as applicable).

(d) At any time at the request of the Administrative Collateral Agent in its
sole discretion following the occurrence of an Event of Default or a Cash
Dominion Trigger Event, each Loan Party organized under the laws of the
Netherlands agrees that if any of its Account Debtors have not previously
received notice of the security interest of the Administrative Collateral Agent
over the Accounts, it shall promptly give notice to such Account Debtors and if
any such Loan Party does not serve such notice, each of them hereby authorizes
the Administrative Collateral Agent to serve such notice on their behalf.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full (except for contingent indemnification
obligations for which no claim has been made) and all Letters of Credit have
expired or terminated (or have been cash collateralized in accordance with
Section 2.06(j) hereof or otherwise backstopped by a letter of credit or other
arrangements satisfactory to the applicable Issuing Bank) and all LC
Disbursements shall have been reimbursed, the Loan Parties covenant and agree,
jointly and severally, with the Lenders that:

Section 6.01 Indebtedness. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations;



--------------------------------------------------------------------------------

(b) Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (h) of this Section 6.01;

(c) Indebtedness of Cott Beverages (which may be guaranteed on an unsecured
basis under the terms of the 2014 Indenture by one or more Loan Parties, for so
long as each such Person remains a Loan Party hereunder, including any such
Person directly or indirectly formed or acquired by the Company after the
Restatement Effective Date) incurred prior to the Restatement Effective Date
evidenced by the 2014 Notes in a principal amount not to exceed $525,000,000;

(d) (i) Indebtedness of Cott Beverages (which may be guaranteed on an unsecured
basis under the terms of the Cott Unsecured Notes Indenture by one or more Loan
Parties, for so long as each such Person remains a Loan Party hereunder,
including any such Person directly or indirectly formed or acquired by the
Company after the Restatement Effective Date) incurred prior to the Restatement
Effective Date evidenced by the Cott Unsecured Notes in a principal amount not
to exceed $625,000,000 and (ii) Indebtedness of DS Services (which may be
guaranteed under the terms of the Water Secured Notes Indenture by one or more
Loan Parties, for so long as each such Person remains a Loan Party hereunder,
including any such Person directly or indirectly formed or acquired by the
Company after the Restatement Effective Date) incurred prior to the Restatement
Effective Date evidenced by the Water Secured Notes in a principal amount not to
exceed $350,000,000;

(e) Indebtedness of any Borrower to any Subsidiary or any other Borrower and of
any Restricted Subsidiary to any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any member of the Cott Mexican Group and of any Subsidiary
that is not a Loan Party to any Borrower or any Restricted Subsidiary shall be
subject to Section 6.04 and (ii) Indebtedness of any Borrower to any non-Loan
Party Subsidiary and Indebtedness of any Restricted Subsidiary that is a Loan
Party to any non-Loan Party Subsidiary shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(f) Guarantees by any Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Restricted Subsidiary of Indebtedness of any Borrower or any
other Subsidiary (in each case other than Guarantees of the 2014 Notes, the 2016
Notes, the Additional Senior Secured Indebtedness, the Additional Unsecured
Indebtedness, the Junior Secured Indebtedness, the Water Secured Notes, the Cott
Unsecured Notes and the Replacement Notes), provided that (i) the Indebtedness
so Guaranteed is permitted by this Section 6.01, (ii) Guarantees by any Borrower
or any Restricted Subsidiary of Indebtedness of any member of the Cott Mexican
Group and of any Subsidiary that is not a Loan Party shall be subject to Section
6.04 and (iii) Guarantees permitted under this clause (f) shall be subordinated
to the Secured Obligations of the applicable Subsidiary if, and on the same
terms as, the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;



--------------------------------------------------------------------------------

(g) Indebtedness of any Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (g) shall not exceed $150,000,000 at any
time outstanding;

(h) Indebtedness which represents an extension, refinancing, replacement,
supplement, or renewal of any of the Indebtedness described in clauses (b), (c),
(d), (k), (l), (m), (q) and (s) hereof; provided that, (i) the principal amount
of such Indebtedness is not increased except by an amount equal to unpaid
accrued interest and premium thereon and any make-whole payments applicable
thereto plus reasonable fees and expenses reasonably incurred with respect to
such refinancing and by an amount equal to any existing unutilized commitments
thereunder, (ii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party or any of their respective Restricted
Subsidiaries (and any Replacement Notes shall be unsecured; provided that any
Replacement Notes in respect of the Water Secured Notes may only be secured to
the extent permitted under Section 6.02(l)), (iii) no Loan Party or Restricted
Subsidiary of any Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto (which, for the sake of clarity, would not preclude additional
Subsidiaries that are created or acquired after the date such Indebtedness is
incurred to become guarantors of such Indebtedness to the extent that such
Subsidiary would have been required to become a guarantor of the Indebtedness
being so refinanced), (iv) such extension, refinancing, supplement, or renewal
does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced or renewed, (v) the terms of any such
extension, refinancing, supplement, or renewal (taken as a whole) are not less
favorable to the obligor thereunder than the original terms of such Indebtedness
(taken as a whole); provided that pricing and any premiums for any such
extension, refinancing, supplement, or renewal shall be on customary market
terms at such time for Indebtedness of such type, (vi) if the Indebtedness that
is refinanced, supplemented, renewed, or extended was subordinated in right of
payment to the Secured Obligations, then the terms and conditions of the
refinancing, supplement, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, supplemented, renewed, or extended Indebtedness, and (vii) solely
with respect to an extension, refinancing, replacement, supplement or renewal of
the Indebtedness permitted under Sections 6.01(c) and 6.01(d), the stated
maturity of such Indebtedness is no earlier than, and the terms of such
Indebtedness shall not provide for any mandatory prepayments, scheduled
amortization, principal or sinking fund payments and is not subject to mandatory
redemption or repurchase (other than customary provisions permitting or
requiring such Indebtedness to be repurchased with asset sale, insurance or
condemnation award proceeds that are not otherwise required to repay the Secured
Obligations or other Indebtedness, or upon a change of control) prior to, the
date that is 6 months after the latest possible Maturity Date;



--------------------------------------------------------------------------------

(i) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(j) Indebtedness of any Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(k) Indebtedness (x) of any Person (other than a Person that was previously an
Unrestricted Subsidiary) that becomes a Restricted Subsidiary after the
Restatement Effective Date in connection with any Permitted Acquisition or the
SIP Acquisition (in the case of the SIP Acquisition, to the extent such
Indebtedness is disclosed on Schedule 6.01-1 hereof or is otherwise consented to
by the Administrative Agent in its discretion), or (y) assumed in connection
with any assets acquired in connection with a Permitted Acquisition or the SIP
Acquisition (in the case of the SIP Acquisition, to the extent such Indebtedness
is disclosed on Schedule 6.01-1 hereof or is otherwise consented to by the
Administrative Agent in its discretion); provided that (i) such Indebtedness
exists at the time such Person becomes a Restricted Subsidiary or such assets
are acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary or such assets being acquired and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (k) shall
not exceed $40,000,000 at any time outstanding;

(l) so long as no Default has occurred and is continuing, other Indebtedness in
an aggregate principal amount not exceeding $50,000,000 at any time outstanding;
provided that (x) Indebtedness incurred by Loan Parties under this clause (l)
shall be unsecured and (y) the aggregate principal amount of Indebtedness of the
Restricted Subsidiaries that are not Loan Parties permitted by this clause (l)
shall not exceed $25,000,000 at any time outstanding; provided, further, that
after giving effect to the incurrence of Indebtedness under this clause (l) on a
Pro Forma Basis as of the last day of the most recent fiscal quarter for which
financial statements have been delivered (or were required to be delivered)
pursuant Sections 5.01(a) or 5.01(b), as applicable, the Consolidated Secured
Leverage Ratio is less than or equal to 4.00 to 1.00 and the Consolidated
Leverage Ratio is less than or equal to 6.00 to 1.00;

(m) Indebtedness in respect of the Industrial Revenue Bond Documents, in an
aggregate principal amount not to exceed $6,000,000 at any time outstanding;

(n) Guarantees by the Company and its Restricted Subsidiaries to or in favor of
third parties in an aggregate amount (combined with the then outstanding amount
of Investments made under Section 6.04(o)) not to exceed $15,000,000 on any date
of determination;

(o) obligations of any Borrower or any Restricted Subsidiary under Swap
Agreements permitted under Section 6.08;

(p) [reserved;]



--------------------------------------------------------------------------------

(q) Indebtedness in respect of the Sidel Purchase Financing;

(r) earnouts constituting Acquisition Consideration in connection with Permitted
Acquisitions in an aggregate amount not to exceed (i) prior to the payment in
full of the 2014 Earnout, £16,000,000 or (ii) following payment in full of the
2014 Earnout, $30,000,000 at any time outstanding; provided that, prior to the
payment in full of the 2014 Earnout, such earnout shall be deemed to be
outstanding in the aggregate amount of £16,000,000; provided, further, that so
long as the aggregate amount of all such earnouts outstanding at such time
exceeds $10,000,000, a Reserve shall be established by the Collateral Agent in
an amount equal to (A) following the payment in full of the 2014 Earnout, the
difference of (y) the aggregate amount of all such earnouts outstanding at such
time, as determined by the Administrative Agent in its Permitted Discretion
minus (z) $10,000,000 or (B) prior to the payment in full of the 2014 Earnout,
the result of (y) (1) the 2014 Earnout Calculated Amount at such time minus the
amount of Sterling that would be required to purchase $10,000,000 based on the
Spot Selling Rate at any time as determined by the Administrative Agent in its
Permitted Discretion, divided by (2) 6, multiplied by (z) the number of fiscal
quarters commenced since (and including) January 1, 2015;

(s) Indebtedness of the Company (which may be guaranteed on an unsecured basis
under the terms of the 2016 Indenture by one or more Loan Parties, for so long
as each such Person remains a Loan Party hereunder, including any such Person
directly or indirectly formed or acquired by the Company after the Restatement
Effective Date) under the 2016 Notes Documents incurred prior to the Restatement
Effective Date evidenced by the 2016 Notes in an aggregate principal amount up
to €450,000,000;

(t) [reserved;]

(u) so long as no Default is then continuing or would result therefrom,
Indebtedness of a Borrower (and Guarantees of the same to the extent permitted
under the definition of Additional Senior Secured Indebtedness or Junior Secured
Indebtedness, as applicable) not otherwise permitted under this Section 6.01 in
respect of one or more series of senior secured notes or senior secured term
loans that constitute Additional Senior Secured Indebtedness or Junior Secured
Indebtedness, in an aggregate principal amount not to exceed $400,000,000 on any
date of determination; provided that (i) after giving effect to the incurrence
or issuance of such Indebtedness on a Pro Forma Basis as of the last day of the
most recent fiscal quarter for which financial statements have been delivered
(or were required to be delivered) pursuant to Sections 5.01(a) or 5.01(b), as
applicable, the Consolidated Secured Leverage Ratio is less than or equal to
4.00 to 1.00 and the Consolidated Leverage Ratio is less than or equal to 6.00
to 1.00, and (ii) a Financial Officer of the Borrower Representative may
designate by prior written notice to the Administrative Agent and the Collateral
Agent such Indebtedness as Indebtedness secured by Liens that attach to
equipment (including Eligible Equipment) and real property (including Eligible
Real Property) on a senior basis to the Liens securing the Secured Obligations
so long as such Indebtedness is subject to an Applicable Intercreditor Agreement
(any Indebtedness so designated, “PP&E Priority Indebtedness”); and

(v) so long as no Default is then continuing or would result therefrom,
Indebtedness of a Borrower (and Guarantees of the same to the extent permitted
under the



--------------------------------------------------------------------------------

definition of Additional Unsecured Indebtedness, Additional Senior Secured
Indebtedness or Junior Secured Indebtedness, as applicable) not otherwise
permitted under this Section 6.01 that (i) constitutes Additional Unsecured
Indebtedness if, after giving effect to the incurrence or issuance of such
Indebtedness on a Pro Forma Basis as of the last day of the most recent fiscal
quarter for which financial statements have been delivered (or were required to
be delivered) pursuant to Sections 5.01(a) or 5.01(b), as applicable, the
Consolidated Leverage Ratio is less than or equal to 6.00 to 1.00 or (ii)
constitutes Additional Senior Secured Indebtedness or Junior Secured
Indebtedness if, after giving effect to the incurrence or issuance of such
Indebtedness on a Pro Forma Basis as of the last day of the most recent fiscal
quarter for which financial statements have been delivered (or were required to
be delivered) pursuant Sections 5.01(a) or 5.01(b), as applicable, the
Consolidated Secured Leverage Ratio is less than or equal to 4.00 to 1.00 and
the Consolidated Leverage Ratio is less than or equal to 6.00 to 1.00.

Section 6.02 Liens. No Loan Party will, nor will it permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien (including
any Lien arising under ERISA) on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the Restatement Effective Date and set forth in Schedule
6.02; provided that (i) such Lien shall not apply to any other property or asset
of such Borrower or Restricted Subsidiary or any other Borrower or Restricted
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Restatement Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof except to the extent permitted by clause (h) of Section 6.01;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (g) of Section 6.01, (ii) such security
interests are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to
any other property or assets of such Borrower or Restricted Subsidiary or any
other Borrower or Restricted Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory owned or acquired by a Loan Party) prior to the acquisition thereof by
any Borrower or any Restricted Subsidiary or existing on any property or asset
(other than Accounts and Inventory owned or acquired by a Loan Party) of any
Person (other than any Person that is an Unrestricted Subsidiary prior to
becoming a Restricted Subsidiary) that becomes a Restricted Subsidiary after the
Restatement Effective Date prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Lien is not created in contemplation of or in



--------------------------------------------------------------------------------

connection with such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of such Restricted Subsidiary or any other Borrower or
Restricted Subsidiary; (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof except to the extent permitted by clause (h) of Section 6.01 and (iv)
any such Lien attaching to Accounts or Inventory shall be released on or prior
to the date that such Person becomes a Loan Party or on or prior to the date
that such property or asset is acquired by a Loan Party;

(f) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (ii) in favor of a
banking institution arising as a matter of law, encumbering amounts credited to
deposit or securities accounts (including the right of set-off) and which are
within the general parameters customary in the banking industry;

(g) Liens arising out of sale and leaseback transactions permitted by Section
6.06;

(h) Liens on Permitted Margin Stock;

(i) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;

(j) licenses of Intellectual Property that are in furtherance of, or integral
to, other business transactions entered into by the Company or a Restricted
Subsidiary in the ordinary course of business;

(k) Liens not otherwise permitted by this Section so long as (i) the obligations
secured thereby are not obligations for borrowed money, (ii) the aggregate
obligations secured thereby do not exceed $2,500,000 at any time, and (iii) the
Liens do not attach to any property that is not also subject to a senior Lien
securing the Secured Obligations;

(l) Liens securing Indebtedness permitted under Section 6.01(d)(ii) if such
Liens are at all times subject to the Intercreditor Agreement and junior in
priority to the Liens securing the Secured Obligations; provided that (i) such
Liens shall not apply to any other property or assets of the obligor in respect
thereof or any other Borrower or Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the Restatement Effective Date
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof except to the extent permitted by clause
(h) of Section 6.01;

(m) Liens on equipment created under the Sidel Purchase Financing;

(n) Liens securing Indebtedness other than Indebtedness for borrowed money in an
amount not to exceed $1,000,000 at any time outstanding;



--------------------------------------------------------------------------------

(o) sales, transfers, dispositions and non-recourse factoring of accounts
receivable permitted pursuant to paragraphs (c) and (o) of Section 6.05;

(p) Liens securing Additional Senior Secured Indebtedness and Junior Secured
Indebtedness permitted under Sections 6.01(u) or (v); provided that (i) such
Liens are at all times subject to the terms of one or more Applicable
Intercreditor Agreements and (ii) to the extent such Liens attach to ABL
Priority Collateral, such Liens on ABL Priority Collateral shall be junior to
the Liens securing the Secured Obligations hereunder;

(q) any security interest or set-off arrangements entered into by a Loan Party
incorporated under the laws of the Netherlands in respect of disbursement
accounts in the ordinary course of its banking arrangements which arise from the
Dutch general banking conditions (algemene bankvoorwaarden); and

(r) Liens on assets of Restricted Subsidiaries that are not Loan Parties
securing Indebtedness permitted under Section 6.01(l)(y).

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clauses (a), (l) and (p) above and (2) Inventory, other than those permitted
under clauses (a) and (b) of the definition of Permitted Encumbrance and clause
(a), (l) and (p) above; provided that the Liens permitted pursuant to clause (l)
above shall at all times be subject to the Intercreditor Agreement and junior in
priority to the Liens securing the Secured Obligations.

Section 6.03 Fundamental Changes.

(a) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, amalgamate with, merge into or consolidate with any other Person, or permit
any other Person to amalgamate with, merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
(i) any Person (other than a Borrower) may merge or amalgamate into a Borrower
in a transaction in which such Borrower is the surviving corporation, (ii) any
Person (other than a Borrower) may merge or amalgamate into or with (A) any Loan
Party in a transaction in which the surviving entity is a Loan Party or (B) any
other Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary, (iii) any Restricted Subsidiary of the Company may
transfer its assets to a Loan Party (other than any member of the Cott Mexican
Group unless the transferor is also a member of the Cott Mexican Group) (or if
such Subsidiary is a Borrower, then to another Borrower) and may then be
liquidated or dissolved, (iv) any Borrower may be merged, amalgamated or
consolidated with or into another Borrower; provided that (x) if Cott Beverages
is a party to any such merger, amalgamation or consolidation, Cott Beverages is
the surviving entity, (y) if the Company merges, amalgamates or consolidates
with a UK Co-Borrower or a Canadian Co-Borrower, the Company is the surviving
entity, and (z) if Cott Beverages Limited merges, amalgamates or consolidates
with a UK Co-Borrower, Cott Beverages Limited is the surviving entity, (v) any
wholly-owned Subsidiary of the Company (other than a Borrower) may merge with or
into or amalgamate with any Person acquired in connection with a Permitted
Acquisition; provided that



--------------------------------------------------------------------------------

(x) the Company and its Restricted Subsidiaries shall comply with Section 5.13,
and (y) the surviving Person is a wholly-owned Subsidiary, and (vi) any
Restricted Subsidiary may merge or amalgamate or combine with any Person
pursuant to a disposition permitted by Section 6.05; provided that any such
merger or amalgamation involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger or amalgamation shall not be permitted unless
also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, engage in any business other than Permitted Businesses.

(c) No Dutch Co-Borrower will become a member of a consolidated tax group,
except if such group consists solely of Loan Parties.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any of its Restricted Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

(a) (i) Permitted Investments, which in the case of Loan Parties, shall be
subject to control agreements in favor of the Administrative Collateral Agent
for the benefit of the Lenders or otherwise subject to a perfected security
interest in favor of the Administrative Collateral Agent for the benefit of the
Lenders subject to Permitted Perfection Limitations and (ii) so long as no Loans
are outstanding under this Agreement, securities rated BBB or higher by S&P (or
an equivalent rating by another nationally recognized rating agency) in an
aggregate amount not to exceed $30,000,000 at any time outstanding;

(b) loans, advances, guarantees and investments in existence on the Restatement
Effective Date and described in Schedule 6.04;

(c) investments by the Loan Parties and their respective Restricted Subsidiaries
in Equity Interests in Subsidiaries of the foregoing; provided that (A) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the
applicable Security Agreement (subject to the limitations applicable to common
stock of certain foreign Subsidiaries referred to in Section 5.13 and subject to
Permitted Perfection Limitations), (B) the aggregate amount of investments made
pursuant to this clause (c) after the Restatement Effective Date by Loan Parties
and their respective Restricted Subsidiaries in Subsidiaries that are not Loan
Parties (together with outstanding intercompany loans made after the Restatement
Effective Date permitted under clause (B) to the first proviso to Section
6.04(d) and outstanding Guarantees made after the Restatement Effective Date
permitted under the first proviso to Section 6.04(e)) shall not exceed
$12,500,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs); provided that if Aggregate Availability (after
giving effect to such investment) is at least $50,000,000, then the aggregate
amount of investments permitted to



--------------------------------------------------------------------------------

be made under clause (B) on such date (together, without duplication, with
outstanding intercompany loans made after the Restatement Effective Date
permitted under clause (B) to the first proviso to Section 6.04(d) and
outstanding Guarantees made after the Restatement Effective Date permitted under
the first proviso to Section 6.04(e)) shall be increased to $25,000,000 for the
purpose of the making of such investment on such date, (C) the Loan Parties and
their respective Restricted Subsidiaries shall not make any investments in
Equity Interests in any member of the Cott Mexican Group after the Restatement
Effective Date and (D) no investments permitted under this clause (c) shall be
permitted to be made at any time an Event of Default has occurred and is
continuing;

(d) loans or advances made by any Borrower to any Subsidiary or any other
Borrower and made by any Restricted Subsidiary to any Borrower or any other
Subsidiary, provided that (A) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the applicable
Security Agreement and (B) the amount of such loans and advances made by Loan
Parties and their respective Restricted Subsidiaries to Subsidiaries that are
not Loan Parties pursuant to this clause (d) after the Restatement Effective
Date (together with outstanding investments made after the Restatement Effective
Date permitted under clause (B) to the first proviso to Section 6.04(c) and
outstanding Guarantees made after the Restatement Effective Date permitted under
the first proviso to Section 6.04(e)) shall not exceed $12,500,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs); provided that if Aggregate Availability (after giving effect to
such loan or advance) is at least $50,000,000, then the aggregate amount of
loans and advances permitted to be made under clause (C) on such date (together,
without duplication, with outstanding investments made after the Restatement
Effective Date permitted under clause (B) to the first proviso to Section
6.04(c) and outstanding Guarantees made after the Restatement Effective Date
permitted under the first proviso to Section 6.04(e)) shall be increased to
$25,000,000 for the purposes of making such loan or advance on such date and
provided, that no investments permitted under this sub-clause (B) of this clause
(d) shall be permitted to be made at any time an Event of Default has occurred
and is continuing; provided, further, that no Borrower or Subsidiary may make
any loan or advance to any member of the Cott Mexican Group in reliance on this
clause (d);

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party or by their respective
Restricted Subsidiaries pursuant to this clause (e) after the Restatement
Effective Date (together with outstanding investments permitted under clause (B)
to the first proviso to Section 6.04(c) made after the Restatement Effective
Date and outstanding intercompany loans permitted under clause (B) to the first
proviso to Section 6.04(d) made after the Restatement Effective Date) shall not
exceed $12,500,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs); provided that if that if Aggregate
Availability (after giving effect to such Guarantee) is at least $50,000,000,
then the aggregate amount of Guarantees permitted to be made under this clause
(e) on such date (together, without duplication, with outstanding investments
permitted under clause (B) to the first proviso to Section 6.04(c) made after
the Restatement Effective Date and outstanding intercompany loans made after the
Restatement Effective Date under clause (B) to the first proviso to Section
6.04(d)) shall be increased to $25,000,000 for the purposes of entering into
such Guarantee on such date; provided, further, that no Borrower or Subsidiary
may Guarantee any Indebtedness of any member of the Cott Mexican Group in
reliance on this clause (e);



--------------------------------------------------------------------------------

(f) loans or advances made by any Loan Party or any of their respective
Restricted Subsidiaries to its employees on an arms’-length basis in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$1,000,000 in the aggregate at any one time outstanding;

(g) subject to the applicable provisions of any Security Agreements (including
Sections 4.2(a) and 4.4 of the applicable U.S. Security Agreement and Sections
4.2(a) and 4.4 of the applicable Canadian Security Agreement), notes payable, or
stock or other securities issued by Account Debtors to any Loan Party or any of
their respective Restricted Subsidiaries pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.08;

(i) investments of any Person (other than a Person that was an Unrestricted
Subsidiary prior to becoming a Restricted Subsidiary) existing at the time such
Person becomes a Restricted Subsidiary of a Borrower or consolidates or merges
with a Borrower or any of its Restricted Subsidiaries, in each case, in
connection with a Permitted Acquisition, so long as such investments were not
made in contemplation of such Person becoming a Subsidiary or of such merger;

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) investments by the Company and its Restricted Subsidiaries in the form of
Permitted Acquisitions; provided that the Company and its Restricted
Subsidiaries may not make any Permitted Acquisition unless the Payment
Conditions are satisfied;

(m) investments in the form of repurchases of capital stock of the Company or
any of its Restricted Subsidiaries permitted by Section 6.09(a)(iv);

(n) investments in the form of purchases, redemptions or exchanges of
Disqualified Equity Interests, the 2014 Notes, the 2016 Notes, the Additional
Senior Secured Indebtedness, the Additional Unsecured Indebtedness, the Junior
Secured Indebtedness, the Water Secured Notes, the Cott Unsecured Notes or any
Replacement Notes permitted by Sections 6.09(b)(vi), (vii) and (ix);

(o) loans, advances and extensions of credit by, and investments in the form of
equipment of, the Company and its Restricted Subsidiaries in an aggregate amount
(combined with the then outstanding amount of Guarantees incurred under
Section 6.01(n)) not to exceed $10,000,000 on any date of determination to or in
favor of third parties;



--------------------------------------------------------------------------------

(p) loans and advances to members of the Cott Mexican Group, provided that (A)
no such loans or advances shall be made if Aggregate Availability (at such time
and after giving effect to such loans and advances) is less than $37,500,000,
(B) such loans and advances made after the Restatement Effective Date shall not
exceed $10,000,000 in the aggregate if Aggregate Availability (at such time and
after giving effect to such loans and advances) is at least $37,500,000 but less
than $50,000,000, (C) such loans and advances made after the Restatement
Effective Date shall not exceed $20,000,000 in the aggregate if Aggregate
Availability (at such time and after giving effect to such loans and advances)
is at least $50,000,000, (D) any such loans and advances shall be evidenced by a
promissory note in the form and substance satisfactory to the Administrative
Agent pledged pursuant to the applicable Security Agreement and (E) no such
loans and advances shall be permitted to be made at any time an Event of Default
has occurred and is continuing;

(q) investments by the members of the Cott Mexican Group not otherwise permitted
by this Section in the form of acquisitions or investments in joint ventures,
provided that (A) such investments shall be made in the form of cash or property
or a Guarantee (valued at fair market value) of members of the Cott Mexican
Group and (B) the amount of investments shall not exceed $3,500,000 at any time
outstanding;

(r) (i) loans, advances and other investments by members of the Cott Mexico
Group that are Loan Parties in or to other members of the Cott Mexico Group that
are Loan Parties and (ii) loans, advances and other investments by members of
the Cott Mexico Group that are not Loan Parties in or to other members of the
Cott Mexico Group that are not Loan Parties;

(s) [reserved;]

(t) the sale or other disposition of assets (the “Transferor Assets”) by a
Borrower or Restricted Subsidiary (the “Transferor”) to a Person that is not a
Borrower or Subsidiary (the “Transferee”) in exchange for assets (the
“Transferee Assets”) (such transaction being an “Asset Exchange”) so long as (i)
before and after giving effect to such Asset Exchange no Default or Event of
Default shall have occurred and be continuing, (ii) after giving effect to Asset
Exchange (and the removal of any Transferred Assets from the Borrowing Base),
Aggregate Availability shall not be less than $70,000,000, (iii) the Transferee
Assets are of the type generally used in Permitted Business, (iv) the fair
market value of the Transferee Assets is no less than the fair market value of
the Transferor Assets, (v) the Board of Transferor shall have determined that
the Asset Swap is in the best interest of the Transferor and (vi) at least
fifteen days prior to the consummation of the Asset Exchange, Transferor shall
have provided the Administrative Agent and the Collateral Agent a listing, in
reasonable detail, of all of the Transferred Assets. Each Borrower acknowledges
and agrees that none of the Transferee Assets shall be included in the Borrowing
Base until such time and appraisals satisfactory in form and substance to the
Administrative Agent and the Collateral Agent have been delivered to the
Administrative Agent and the Collateral Agent and each shall have determined
that they are otherwise satisfied with the inclusion of such assets in the
Borrowing Base;



--------------------------------------------------------------------------------

(u) [reserved;]

(v) Guarantees by Loan Parties of obligations of other Loan Parties that do not
constitute Indebtedness;

(w) other loans, advances and investments so long as the Payment Conditions are
satisfied; and

(x) investments by Aimia Foods Limited in 11,238 ordinary shares of Associated
Coffee Merchants (International) Limited;

provided that other than as permitted in clauses (p) and (w) above, no
investments by any Loan Party in any member of the Cott Mexican Group shall be
permitted under this Section 6.04 until such member of the Cott Mexican Group
has become a Loan Guarantor hereunder and has granted Liens to the
Administrative Collateral Agent in any of its property which constitutes
Collateral. For the purposes of this Section 6.04, the “amount” of any loan,
advance, extension of credit or investment made by any Person or Persons
(collectively, the “Investors”) in any other Person or Persons (collectively,
solely for the purpose of this Section 6.04, the “Recipient”) shall be:

(i) with respect to any loans, advances or extensions of credit made by any
Investor to any Recipient, an amount equal to (A) the principal amount of loans,
advances and extensions of credit made to the Recipient, directly or indirectly,
by the Investor less (B) the amount of any repayments of principal of such
loans, advances or extensions of credit made, directly or indirectly, by the
Recipient to the Investor; and

(ii) with respect to any investment made by any Investor in any Recipient, (A)
the amount of capital contributions made in the Recipient, directly or
indirectly, by the Investor less (B) the amount of any dividends and
distributions made by such Recipient (directly or indirectly) to such Investor
with respect to such investment.

Section 6.05 Asset Sales. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will any Borrower permit
any Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business, (ii) used, obsolete, worn out or surplus equipment or property in the
ordinary course of business and (iii) Permitted Margin Stock;

(b) sales, transfers and dispositions to any Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving any member of
the Cott Mexican Group or a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.10;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof (other than sales, transfers
and dispositions of accounts receivable permitted under paragraph (o) of this
Section 6.05);



--------------------------------------------------------------------------------

(d) sales, transfers and dispositions of investments permitted by clauses (g),
(i), (k), (t) and (w) of Section 6.04;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Restricted Subsidiary;

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section; provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) (i) other than the
assets designated in accordance with clause (ii) of this proviso, shall not
exceed (x) $20,000,000 during any fiscal year of the Company and (y) $50,000,000
during the term of this Agreement, commencing on the Restatement Effective Date
and (ii) solely with respect to fixed assets acquired as part of a Permitted
Acquisition and disclosed to the Administrative Agent in accordance with clause
(j) of the definition of Permitted Acquisition, shall not exceed $30,000,000
during any fiscal year of the Company commencing on the Restatement Effective
Date;

(h) (i) licenses of Intellectual Property and (ii) sales, transfers and other
dispositions to Private Brand Customers of trademarks, formulae and other
Intellectual Property that are established or developed in connection with
and/or for the benefit of Private Brand Customers, in each case that are in
furtherance of, or integral to, other business transactions entered into by the
Company or a Restricted Subsidiary in the ordinary course of business;

(i) the conveyance, sale, lease, assignment, transfer or other disposition of
vending machines, in the normal course of business or as may be reasonably
required by contract with the customer of the Company and its Restricted
Subsidiaries, in connection with, or to promote, sales of inventory or at the
end of a relationship with a customer;

(j) Restricted Payments permitted by Section 6.09;

(k) dispositions of Permitted Investments and dispositions of investments
permitted by Section 6.04(a)(ii) in the ordinary course of business or in
connection with a transaction otherwise permitted under this Agreement;

(l) [reserved;]

(m) [reserved;]

(n) conveyances, sales, leases, assignments, transfers and other dispositions
from members of the Cott Mexico Group that are not Loan Parties to other members
of the Cott Mexico Group that are not Loan Parties;

(o) [reserved;]



--------------------------------------------------------------------------------

(p) sales, transfers and dispositions of assets described in Schedule 6.05 of
the Confidential Disclosure Letter; and

(q) other sales, transfers and dispositions agreed to in writing by the Required
Lenders (other than sales, transfers and dispositions that would require the
consent of each Lender under Section 9.02 in the absence of this subsection
(q));

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a), (b) (to the extent the
applicable transaction is solely among Loan Parties), (c), (d), (e), (f), (h),
(i), (j), (k), (n), (p) and (q) above) shall be made for fair value and for at
least 75% cash consideration; provided, further, that nothing in this Section
6.05 shall be taken as permitting any UK Co-Borrower, and Dutch Co-Borrower, or
any Loan Party organized under the laws of England and Wales or the Netherlands,
to sell, factor, assign, transfer or otherwise deal with any of its Accounts
other than by collecting the same in the ordinary course as provided in the
applicable Security Agreement or as specifically permitted by the Administrative
Collateral Agent or the UK Security Trustee, as applicable.

Section 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent, lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for any such sale of any fixed or capital assets by
any Borrower or any Restricted Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after such Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset (or within
180 days after the applicable Restricted Subsidiary or Borrower was acquired by
a Borrower or Restricted Subsidiary); provided that such 180 day requirement
shall not apply to the Specified 2015 Sale and Leaseback Transaction or the
Specified 2016 Sale and Leaseback Transactions; provided, further that to the
extent the Specified 2016 Sale and Leaseback Transaction provides for the sale
of any real estate that is either subject to a Mortgage or on which any Eligible
Equipment is located, the Company shall have delivered to the Collateral Agent
an Aggregate Borrowing Base Certificate, together with a Borrowing Base
Certificate for any Borrowing Base Contributor that is selling such assets,
which calculates such Borrowing Base Contributor’s Borrowing Base, in each event
after giving effect to such sale.

Section 6.07 [Reserved.]

Section 6.08 Swap Agreements. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of any Borrower or any of its Restricted Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any Borrower or any Restricted Subsidiary.



--------------------------------------------------------------------------------

Section 6.09 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

(i) each Loan Party and its Restricted Subsidiaries may declare and pay
dividends with respect to its common stock payable solely in additional shares
of its common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock;

(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests;

(iii) the Company may declare and pay dividends to the holders of its Equity
Interests as long as the Payment Conditions are satisfied;

(iv) the Company or any of its Restricted Subsidiaries may repurchase or redeem
its Equity Interests as long as the Payment Conditions are satisfied; and

(v) any Restricted Subsidiary that is a direct wholly-owned Subsidiary of the
Company or that is a direct wholly-owned Subsidiary of a Restricted Subsidiary,
may repurchase its Equity Interests from, or pay dividends ratably with respect
to its Equity Interests to, the Company or the Restricted Subsidiary that owns
its Equity Interests;

provided that in the event that any Restricted Payment is made to any Interim
Holdco at any time, the total amount of such Restricted Payment shall
immediately be distributed to its immediate parent, unless the Administrative
Agent otherwise consents in writing, in their sole discretion, prior to such
Restricted Payment.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness;

(iii) payment of mandatory prepayments as and when due in respect of any
Indebtedness;



--------------------------------------------------------------------------------

(iv) refinancings of Indebtedness to the extent permitted by Section 6.01;

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(vi) (a) payment of unsecured Indebtedness, Subordinated Indebtedness or Junior
Secured Indebtedness (other than Indebtedness permitted to be purchased,
repurchased, redeemed, defeased or prepaid pursuant to clause (vii) below) in an
amount not exceeding $1,000,000 in any calendar year, so long as Aggregate
Availability exceeds $50,000,000 after giving effect to each such payment and
(b) voluntary payments of Indebtedness other than Indebtedness of the types
described in clauses (vi)(a) and (vii) of this Section 6.09(b);

(vii) the Company or any of its Restricted Subsidiaries may, from time to time,
(a) voluntarily purchase Disqualified Equity Interests, 2014 Notes, 2016 Notes,
Additional Senior Secured Indebtedness, Additional Unsecured Indebtedness,
Junior Secured Indebtedness, Water Secured Notes, Cott Unsecured Notes or
Replacement Notes from one or more holders thereof, (b) voluntarily redeem or
defease some or all of any Disqualified Equity Interests, 2014 Notes, 2016
Notes, Additional Senior Secured Indebtedness, Additional Unsecured
Indebtedness, Junior Secured Indebtedness, Water Secured Notes, Cott Unsecured
Notes or Replacement Notes in accordance with the terms of such Disqualified
Equity Interests, the 2014 Indenture, the 2016 Indenture, the Additional Senior
Secured Indebtedness Documents, the Additional Unsecured Indebtedness Documents,
the Junior Secured Indebtedness Documents, the Water Secured Notes Indenture,
the Cott Unsecured Notes Indenture or the Replacement Indenture, as applicable
and/or (c) prepay Indebtedness outstanding in connection with the Sidel Purchase
Financing during the term of this Agreement, in each case as long as at the time
of such purchase, redemption, defeasance or prepayment, the Payment Conditions
are satisfied;

(viii) payment of intercompany indebtedness to the extent permitted by the
subordination provisions applicable thereto;

(ix) the Company or any of its Restricted Subsidiaries may, from time to time,
exchange any Qualified Equity Interests for all or part any Disqualified Equity
Interests, the 2014 Notes, the 2016 Notes, Additional Senior Secured
Indebtedness, Additional Unsecured Indebtedness, Junior Secured Indebtedness,
the Water Secured Notes, the Cott Unsecured Notes or the Replacement Notes
during the term of this Agreement, in each case as long as at the time of such
exchange, the Payment Conditions are satisfied; and

(x) the Company or any of its Restricted Subsidiaries may, from time to time,
prepay any Indebtedness outstanding in connection with the Sidel Purchase
Financing (the “Sidel Prepayment Amount”) during the term of this Agreement as
long as the Company delivers a certificate by a Financial Officer stating the
Sidel Prepayment Amount and attesting that the Sidel Prepayment Amount is equal
to or less than the



--------------------------------------------------------------------------------

amount of all obligations of Cott Beverages outstanding at such time under the
Sidel Purchase Financing (including, but not limited to all payments of
principal, interest, premiums, fees and expenses then due and owing under the
Sidel Purchase Financing as in effect on the Restatement Effective Date).

For purposes of this Section 6.09(b), the 2014 Notes, the 2016 Notes, the
Additional Senior Secured Indebtedness, the Additional Unsecured Indebtedness,
the Junior Secured Indebtedness, the Water Secured Notes, the Cott Unsecured
Notes or Replacement Notes, as applicable, shall be deemed to be “redeemed” at
the time that a Borrower or Restricted Subsidiary deposits with the trustee
under the 2014 Indenture, the 2016 Indenture, the Additional Senior Secured
Indebtedness Documents, the Additional Unsecured Indebtedness Documents, the
Junior Secured Indebtedness Documents, the Water Secured Notes Indenture, the
Cott Unsecured Notes Indenture or any Replacement Indenture, as applicable, the
funds sufficient to redeem the applicable 2014 Notes, 2016 Notes, Junior Secured
Indebtedness, Water Secured Notes, Cott Unsecured Notes or Replacement Notes,
Water Secured Notes, Cott Unsecured Notes or Replacement Notes.

Section 6.10 Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among any Loan Party and any other Loan Party not involving any other Affiliate,
(c) any loans, advances, Guarantees and other investments permitted by Sections
6.04(b), (c), (d), (e), (l), (m), (p), (q), (r), (u) or (v), or, solely to the
extent such transactions are with an Affiliate of a Loan Party, Section 6.04(o)
or (t), (d) any Indebtedness permitted under Section 6.01(a), (b), (c) (or any
replacement thereof permitted under Section 6.01(h)), (d) (or any replacement
thereof permitted under Section 6.01(h)), (e), (f), or (k), and any Guarantees
permitted under Section 6.01 or 6.04, as applicable, (e) any Restricted Payment
or payment in respect of Indebtedness permitted by Section 6.09, (f) loans or
advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of any Borrower or any Restricted Subsidiary who
are not employees of such Borrower or Restricted Subsidiary, and compensation
and employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of the Borrowers or their
Restricted Subsidiaries in the ordinary course of business, and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s or Restricted
Subsidiary’s board of directors; provided, further, that nothing in this Section
6.10 shall be taken as permitting any UK Co-Borrower, and Dutch Co-Borrower, or
any Loan Party organized under the laws of England and Wales or the Netherlands,
to sell, factor, assign, transfer or otherwise deal with any of its Accounts
other than by collecting the same in the ordinary course as provided in the
applicable Security Agreement or as specifically permitted by the Administrative
Collateral Agent or the UK Security Trustee, as applicable.

Section 6.11 Restrictive Agreements. No Loan Party will, nor will it permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any



--------------------------------------------------------------------------------

agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to any Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of any Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the Restatement Effective Date
identified on Schedule 6.11 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to restrictions and conditions
in the 2014 Indenture, the 2016 Notes Documents, the Water Secured Notes
Indenture, the Cott Unsecured Notes Indenture or any Replacement Indenture (but
shall apply to any extension or renewal of any Replacement Indenture, or any
amendment or modification expanding the scope of, any such restriction or
condition in the 2014 Indenture, the 2016 Notes Documents, the Water Secured
Notes Indenture, the Cott Unsecured Notes Indenture or any Replacement
Indenture), (iv) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary or assets pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary or assets that is to be sold
and such sale is permitted hereunder, (v) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; provided that
the foregoing shall not prohibit, restrict or condition Liens securing the
Obligations (or any Indebtedness incurred to refinance or replace any of the
Obligations) on any assets or property of the type included in the Collateral,
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, (vii) clause (a)
of the foregoing shall not apply to legally enforceable prohibitions on the
pledge or disposition of Equity Interests in the Northeast Retail Group existing
on the Restatement Effective Date or any other joint venture to which the
Company or any of its Restricted Subsidiaries is a party if such joint venture
is not a direct or indirect Subsidiary of the Company, and (viii) the foregoing
shall not apply to restrictions and conditions in any Additional Senior Secured
Indebtedness Documents, any Additional Unsecured Indebtedness Documents, or any
Junior Secured Indebtedness Documents (but shall apply to any extension or
renewal of any of the foregoing, or any amendment or modification expanding the
scope of, any such restriction or condition in the Additional Senior Secured
Indebtedness Documents, Additional Unsecured Indebtedness Documents, or the
Junior Secured Indebtedness Documents); provided that such restrictions and
conditions shall not (x) adversely affect the exercise of rights or remedies of
the Secured Parties under any Loan Document (except that, solely in the case of
Indebtedness permitted under Section 6.01(u) and designated as PP&E Priority
Indebtedness, the Liens on common collateral not constituting ABL Priority
Collateral may be senior to the Liens securing the Secured Obligations
hereunder, subject to and in accordance with the terms of the Applicable
Intercreditor Agreement), (y) restrict or impair the ability of any Loan Party
to perform or satisfy its obligations under any Loan Document or (y) prohibit,
restrict or condition any Liens securing the Obligations (or any Indebtedness
incurred to refinance or replace any of the Obligations) on any assets or
property of the type included in the Collateral.



--------------------------------------------------------------------------------

Section 6.12 Amendment of Material Documents; Designations Under Applicable
Intercreditor Agreements; Insurance Limitations; Etc. Capitalized terms used in
this Section 6.12 but not defined in this Agreement shall have the meaning
assigned to such term in the Intercreditor Agreement, if applicable.

(a) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, amend, modify or waive any of its rights under (i) any 2014 Notes Document,
any 2016 Notes Document, any Additional Senior Secured Indebtedness Document,
any Additional Unsecured Indebtedness Document, any Junior Secured Indebtedness
Document, any Water Secured Notes Document, any Cott Unsecured Notes Document,
or any Replacement Notes Document, or (ii) (x) its certificate of incorporation,
by-laws, operating, management or partnership agreement or other organizational
documents or (y) without the consent of the Administrative Agent (or the
Required Lenders in the case of amendments or modifications of the 2014 Earnout
that would increase the amount thereof or accelerate the payment schedule
thereof), the 2014 SPA, in each case in this subsection (ii) to the extent any
such amendment, modification or waiver would be materially adverse to the
Lenders.

(b) Except as otherwise expressly permitted hereunder in respect of Additional
Senior Secured Indebtedness and Junior Secured Indebtedness, subject to the
terms of the Applicable Intercreditor Agreements, no Loan Party will, nor will
it permit any of its Restricted Subsidiaries or any Second-Priority
Representative or other Second-Priority Secured Party to, execute, deliver, file
or record any financing statement or amendment thereto, patent, trademark or
copyright filing, mortgage, deeds of trust, deed or similar instrument, or any
security agreement, deed, document, certificate or filing in respect of any
Collateral or Common Collateral (i) governed by the laws of a jurisdiction
outside of the United States or (ii) governed by the laws of the United States,
any State of the United States or the District of Columbia, in each case under
this clause (b) that is to be executed, delivered, filed, registered or recorded
by or in favor of any Second-Priority Representative or other Second-Priority
Secured Party, unless and until, solely in the case of clause (ii), the same is
in form and substance reasonably satisfactory to the Administrative Collateral
Agent or the UK Security Trustee, as applicable.

(c) Except as otherwise expressly permitted hereunder in respect of Additional
Senior Secured Indebtedness and Junior Secured Indebtedness, subject to the
terms of the Applicable Intercreditor Agreements, no Loan Party will, nor will
it authorize any of its Restricted Subsidiaries to, without the prior written
consent of the Administrative Agent, the Collateral Agent and the UK Security
Trustee, designate (or support the designation of) (i) any document (other than
this Agreement) as a “Credit Agreement” under and as defined in the
Intercreditor Agreement, or as an “ABL Facility”, “Bank Indebtedness” or a
“Credit Agreement”, as applicable, under and as defined in the Water Secured
Notes Documents, (ii) any Person (other than the Administrative Agent,
Administrative Collateral Agent and the UK Security Trustee) as a
“First-Priority Collateral Agent” under and as defined in the Intercreditor
Agreement or as an “ABL Facility Agent”, “First Lien/Second Lien Intercreditor
Agent” or “First-Priority Collateral Agent”, as applicable, under and as defined
in the Water Secured Notes Documents, (iii) any obligations under any document
as “Other First-Priority Obligations” under and as defined in the Intercreditor
Agreement or as “Other First-Priority Obligations” under and as defined in the
Water Secured Notes Documents, or (iv) any obligations (other than the Secured
Obligations) under any document as “ABL Obligations” or “First-Priority
Obligations”



--------------------------------------------------------------------------------

under and as defined in the Water Secured Notes Documents. Any “First Priority
Obligations” (other than the Secured Obligations), “Other First-Priority
Obligations” or “Other Second-Priority Obligations”, in each case under and as
defined in each of the Intercreditor Agreement and the Water Secured Notes
Documents, and any “ABL Obligations” (other than the Secured Obligations) under
and as defined in the Water Secured Notes Documents, in each case that are
permitted to be designated as such or incurred pursuant to this Agreement, shall
at all times be subject to the terms of the Intercreditor Agreement and, in the
case of any ABL Obligations, First-Priority Obligations or Other First-Priority
Obligations (in each case other than the Secured Obligations), such obligations
shall not be authorized to be incurred and shall not be effective until an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent, the Collateral Agent and the Required Lenders has been
executed by the applicable Agents and the applicable representatives for such
ABL Obligations, First-Priority Obligations or Other First-Priority Obligations,
as applicable.

(d) Except as otherwise expressly agreed pursuant to an Applicable Intercreditor
Agreement in respect of Additional Senior Secured Indebtedness or Junior Secured
Indebtedness expressly permitted hereunder, no Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, name any person other than the
Administrative Agent or the Administrative Collateral Agent as additional
insured, loss payee or lender loss payable under any insurance policies
maintained from time to time by the Loan Parties; provided that to the extent
the applicable insurance company will comply, the “Second-Priority
Representative” (as defined in the Intercreditor Agreement) shall have the right
to be named as additional insured, loss payee and lender loss payable under such
insurance policies so long as its junior priority status is identified in a
manner reasonably satisfactory to the “First-Priority Collateral Agent” (as
defined in the Intercreditor Agreement); provided, further, that to the extent
required by the terms of any contract between a Loan Party and a landlord or
lessor of real property or of equipment in respect of a Capital Lease
Obligation, such landlord or lessor may also be named as additional insured,
loss payee and lender loss payable under insurance policies applicable to such
land or assets so long as the interest of such landlord or lessor, as
applicable, is subordinated to the interest of the Administrative Agent or the
Administrative Collateral Agent, as applicable, except to the extent that such
policy solely relates to the land or assets so leased, and such land or assets
do not constitute Collateral.

(e) If any “Second-Priority Secured Party” (as defined in the Intercreditor
Agreement), contrary to the Intercreditor Agreement, commences or participates
in any action or proceeding against any Loan Party or the “Common Collateral”
(as defined in the Intercreditor Agreement), such Loan Party, with the prior
written consent of the “First-Priority Collateral Agent” (as defined in the
Intercreditor Agreement), may interpose as a defense or dilatory plea the making
of the Intercreditor Agreement, and any “First-Priority Secured Party” (as
defined in the Intercreditor Agreement) may intervene and interpose such defense
or plea in its or their name or in the name of such Loan Party.

(f) Except as provided in Section 3.4 of the Intercreditor Agreement, if any
“First-Priority Secured Party” or “Second-Priority Secured Party” (each as
defined in the Intercreditor Agreement) shall enforce its rights or remedies in
violation of the terms of the Intercreditor Agreement, no Loan Party shall be
entitled to use such violation as a defense to any action by any First-Priority
Secured Party or Second-Priority Secured Party, nor to assert such violation as
a counterclaim or basis for set off or recoupment against any First-Priority
Secured Party or Second-Priority Secured Party.

(g) No Loan Party shall, nor shall it permit its Subsidiaries to, amend, waive
or modify any provision of the Eden Purchase Agreement or the SIP Acquisition
Agreement in any manner that could reasonably be expected to be adverse to the
Lenders in any material respect.



--------------------------------------------------------------------------------

Section 6.13 Fixed Charge Coverage Ratio. At any time after the occurrence of a
Fixed Charge Trigger Event and prior to the subsequent occurrence of a Fixed
Charge Recovery Event, the Borrowers will not permit the Fixed Charge Coverage
Ratio on any day (such Fixed Charge Coverage Ratio for any day, determined as of
the last day of the most recent fiscal quarter preceding such day for which
financial statements have been or should have been delivered pursuant to Section
5.01(a) or (b), for the period of four consecutive fiscal quarters ending on
such last day) to be less than 1.0 to 1.0.

Section 6.14 Ownership of Borrowers and Certain other Subsidiaries; Subsidiary
Restrictions.

(a) The Company will not permit any of the Equity Interests of a Borrower (other
than the Company), a Borrowing Base Guarantor, an AR-Only Contributor, or an
Interim Holdco to be directly owned, legally or beneficially, by any Person
other than a Loan Party that has pledged all of such Equity Interests to the
Administrative Collateral Agent or the UK Security Trustee as security for the
Secured Obligations under the relevant Collateral Document.

(b) The Company will not permit any Subsidiary (i) to be a “Restricted
Subsidiary” (or any equivalent term) under any 2014 Notes Document, 2016 Notes
Document, Additional Senior Secured Indebtedness Document, Additional Unsecured
Indebtedness Document, Junior Secured Indebtedness Document, Water Secured Notes
Document, Cott Unsecured Notes Document or any Replacement Notes Document, or
any other indenture, agreement or other instrument governing Material
Indebtedness of any Loan Party unless such Subsidiary is also a Restricted
Subsidiary hereunder or (ii) to be a guarantor, issuer, obligor or borrower
under any 2014 Notes Document, 2016 Notes Document, Additional Senior Secured
Indebtedness Document, Additional Unsecured Indebtedness Document, Junior
Secured Indebtedness Document, Water Secured Notes Document, Cott Unsecured
Notes Document, any Replacement Notes Document, or any other indenture,
agreement or other instrument governing Material Indebtedness of any Loan Party
unless such Subsidiary is also a Loan Guarantor or Borrower hereunder.

Section 6.15 Assets and Liabilities of Interim Holdcos, etc. Without the prior
written consent of the Administrative Agent and the Administrative Collateral
Agent in their sole discretion, the Borrowers will not permit any Interim Holdco
to (i) own any operating assets, (ii) engage in any trade or business, (iii)
become liable for any Indebtedness other than Indebtedness under the Loan
Documents, Indebtedness under the 2014 Indenture, 2016 Notes Documents, the
Additional Senior Secured Indebtedness Documents, the Additional Unsecured
Indebtedness Documents, the Junior Secured Indebtedness Documents, the Water
Secured Notes



--------------------------------------------------------------------------------

Indenture, the Cott Unsecured Notes Indenture or the Replacement Indenture, and
intercompany Indebtedness in which the Administrative Collateral Agent has a
first-priority, perfected Lien, (iv) incur any other liabilities other than
usual and customary obligations associated with the maintenance of the corporate
existence of a holding company or (iv) incur or permit to exist any Lien on its
assets other than pursuant to the terms of the Loan Documents.

Section 6.16 Sanctions Laws and Regulations.

(a) No Loan Party shall, and each Loan Party shall (x) ensure that none of its
Subsidiaries will, and (y) use its commercially reasonable efforts to ensure
that none of its other Affiliates will, directly or indirectly use the proceeds
of the Loans or Letters of Credit (i) for any purpose which would breach the
U.K. Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977
or other similar applicable law; (ii) to fund, finance or facilitate any
activities, business or transaction of or with any Designated Person or in any
Sanctioned Country in violation of applicable law, or otherwise in violation of
Sanctions, as such Sanctions Lists or Sanctions are in effect from time to time;
(iii) in any other manner that will result in the violation of any applicable
Sanctions by any party to this Agreement; or (iv) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
and avoiding, or attempts to violate, any of the prohibitions set forth in any
AML/Anti-Terrorism Law.

(b) No Loan Party shall, and each Loan Party shall (x) ensure that none of its
Subsidiaries will, and (y) use its commercially reasonable efforts to ensure
that none of its other Affiliates will, use funds or assets obtained directly or
indirectly from transactions with or otherwise relating to (i) Designated
Persons; or (ii) any Sanctioned Country, to pay or repay any amount owing to the
Lenders under this Agreement, in each case in violation of Sanctions or
applicable law.

(c) Each Loan Party shall, and shall (x) ensure that each of their Subsidiaries
will, and (y) use its commercially reasonable efforts to ensure that each of
their other Affiliates will (i) conduct its business in compliance with
Anti-Corruption Laws; (ii) maintain policies and procedures designed to promote
and achieve compliance with Anti-Corruption Laws; and (iii) have appropriate
controls and safeguards in place designed to prevent any proceeds of any Loans
or Letters of Credit from being used contrary to the representations and
undertakings set forth herein.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;



--------------------------------------------------------------------------------

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08, 5.18 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.09, 5.10, 5.12 or 5.17 of this Agreement or (ii) 30 days after
the earlier of any Loan Party’s knowledge of such breach or notice thereof from
the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement;

(f) any Loan Party or any Restricted Subsidiary shall fail to make any payment
beyond the applicable grace period (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness or
the 2014 Earnout becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such Indebtedness or any trustee or agent on its or their
behalf to cause such Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) (1) an involuntary proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding-up, dissolution,
reorganization, suspension of general operations or other relief in respect of a
Loan Party (other than any member of the UK Group) or its debts, or of a
substantial part of its assets, under any Insolvency Law now or hereafter in



--------------------------------------------------------------------------------

effect, (ii) the composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of its debts or obligations, (iii) the appointment of a receiver, interim
receiver, receiver and manager, liquidator, provisional liquidator,
administrator, trustee, custodian, sequestrator, conservator, examiner, agent or
similar official for any Loan Party (other than a member of the UK Group) or for
a substantial part of its assets or (iv) possession, foreclosure, seizure or
retention, sale or other disposition of, or other proceedings to enforce
security over, all or any substantial part of the assets of any Loan Party
(other than a member of the UK Group) and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(2) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the UK Group;

(ii) a composition, compromise, assignment or arrangement with any creditor of
any member of the UK Group;

(iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the UK Group or any of its assets; or

(iv) enforcement of any Lien over any assets of any member of the UK Group,

or any analogous procedure or step is taken in any jurisdiction; provided that
this clause (2) shall not apply to (x) any winding-up petition which is
frivolous or vexatious and is discharged, stayed or dismissed within 14 days of
commencement or, if earlier, the date on which it is advertised or (y) the
solvent liquidation or reorganization of any member of the UK Group which is not
a Loan Party so long as any payments or assets distributed as a result of such
liquidation or reorganization are distributed to other members of the UK Group;
or

(3) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the UK Group having an aggregate value of $15,000,000 and is not discharged
within 14 days;

(i) (1) any Loan Party (other than a member of the UK Group) shall (i)
voluntarily commence any proceeding, file any petition, pass any resolution or
make any application seeking liquidation, reorganization, administration or
other relief under any Insolvency Law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, interim receiver, receiver and
manager,



--------------------------------------------------------------------------------

liquidator, assignee, trustee, custodian, sequestrator, administrator, examiner,
conservator or similar official for such Loan Party or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(2) a member of the UK Group is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;

(3) the value of the assets of any member of the UK Group is less than its
liabilities (taking into account contingent and prospective liabilities; or

(4) a moratorium is declared in respect of any indebtedness of any member of the
UK Group (if a moratorium occurs, the ending of the moratorium will not cure any
Event of Default caused by that moratorium);

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due (including delivery by any member
of the Dutch Group of a notice under Article 36 Tax Collection Act
(Invorderingswet 1990));

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $30,000,000 (to the extent not covered by independent third-party
insurance as to which the relevant insurance company has been notified of such
judgment and not denied coverage) shall be rendered against any Loan Party, any
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Subsidiary of any Loan Party to enforce any such judgment or any Loan Party or
any Subsidiary of any Loan Party shall fail within 60 days to discharge one or
more non-monetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which judgments
or orders, in any such case, are not stayed on appeal by proper proceedings
diligently pursued;

(l) (i) the Company or any of its Subsidiaries shall, directly or indirectly,
terminate or cause to terminate, in whole or in part, or initiate the
termination of, in whole or in part, any Canadian Pension Plan so as to result
in any liability which could have a Material Adverse Effect; (ii) the Company or
any of its Subsidiaries shall fail to make a required contribution under any
Canadian Pension Plan or Canadian Union Plan which could result in the
imposition of a Lien upon the assets of the Company or any of its Subsidiaries;
or (iii) the Company or any of its Subsidiaries makes any improper withdrawals
or applications of assets of a Canadian Pension Plan or Canadian Benefit Plan;

(m) (i) an ERISA Event shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with all other ERISA Events that have



--------------------------------------------------------------------------------

occurred, could reasonably be expected to result in a Material Adverse Effect or
(ii) with respect to any Plan, circumstances exist that, in the reasonable
opinion of the Required Lenders, may give rise to a Lien under ERISA;

(n) a Change in Control shall occur;

(o) the occurrence of any “default” or “Event of Default”, as defined in any
Loan Document (other than this Agreement) or the breach of, or failure to comply
with, any of the terms or provisions of any Loan Document (other than this
Agreement), which default, breach or failure to comply continues beyond any
period of grace (if any) therein provided;

(p) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(q) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of this Agreement or any
Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, in each case except
as permitted by this Agreement or such Collateral Document;

(r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

(s) the Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to the Company or any of its Subsidiaries unless the
aggregate liability of the Loan Parties under all Financial Support Directions
and Contribution Notices is less than $10,000,000; or

(t) any Applicable Intercreditor Agreement entered into pursuant to the terms
hereof, or any material provision thereof, shall cease to be in full force or
effect other than (i) as expressly permitted hereunder or thereunder, (ii) by a
consensual termination or modification thereof agreed to by the Agents party
thereto and each other party party thereto (or any trustee, agent or
representative acting on their behalf), or (iii) as a result of satisfaction in
full of the obligations under the documents in respect of and any other
Indebtedness subject to the terms of such Applicable Intercreditor Agreement;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the



--------------------------------------------------------------------------------

Borrower Representative, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Borrowers described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers. Upon the occurrence and the
continuance of an Event of Default, each of the Administrative Agent and the UK
Security Trustee may, and at the request of the Required Lenders shall, exercise
any rights and remedies provided to such Administrative Agent or UK Security
Trustee under the Loan Documents or at law or equity, including all remedies
provided under the UCC and PPSA.

ARTICLE VIII

The Administrative Agent and the Administrative Collateral Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints each of
the Administrative Agent and the Administrative Collateral Agent as its agent
and authorizes the Administrative Agent and the Administrative Collateral Agent
to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. It is understood and agreed that the use of the
term “agent” as used herein or in any other Loan Documents (or any similar term)
with reference to the Administrative Agent or the Administrative Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

Any bank serving as the Administrative Agent or Administrative Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent or Administrative Collateral Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Loan Parties or any Subsidiary of a Loan Party or
other Affiliate thereof as if it were not the Administrative Agent or
Administrative Collateral Agent hereunder.

Each of the Lenders and the Issuing Banks hereby irrevocably (i) authorize the
Administrative Agent, the Administrative Collateral Agent and the UK Security
Trustee to enter into each Applicable Intercreditor Agreement permitted under
this Agreement and any such Applicable Intercreditor Agreement is binding upon
such Lenders and such Issuing Bank,



--------------------------------------------------------------------------------

(ii) agree that, upon the execution and delivery of such Applicable
Intercreditor Agreement, each Lender and each Issuing Bank will be bound by the
provisions thereof as if it were a signatory thereto and will take no actions
contrary to the provisions thereof and (iii) agree that none of the Lenders or
any other Secured Party shall have any right of action whatsoever against the
Administrative Agent, the Administrative Collateral Agent or the UK Security
Trustee as a result of any action taken by the Administrative Agent, the
Administrative Collateral Agent or the UK Security Trustee pursuant to this
paragraph or in accordance with the terms of such Applicable Intercreditor
Agreement. The Administrative Agent, the Administrative Collateral Agent and the
UK Security Trustee may effect any amendment or supplement to any Applicable
Intercreditor Agreement permitted under this Agreement that is for the purpose
of adding the holders of Indebtedness under any other secured Indebtedness
permitted to be incurred under this Agreement, including on a junior priority
basis to the Secured Obligations, as contemplated by the terms of the Applicable
Intercreditor Agreement. In connection with any PP&E Priority Indebtedness, each
of the Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Collateral Agent and the UK Security Trustee to take such actions
as are necessary in order to subordinate the Liens on the Collateral that does
not constitute ABL Priority Collateral to the Liens of the holders of the PP&E
Priority Indebtedness, or to temporarily release such non-ABL Priority
Collateral in order to enter into new Collateral Documents that establish a
second priority Lien on such non-ABL Priority Collateral in favor of the
Administrative Collateral Agent or UK Security Trustee, as applicable, subject
only to the Liens of the holder of the PP&E Priority Indebtedness; provided that
the liens on ABL Priority Collateral shall not be impaired as a result of any
such subordination or temporary release.

Neither the Administrative Agent nor the Administrative Collateral Agent shall
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) neither the
Administrative Agent nor the Administrative Collateral Agent shall be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) neither the Administrative Agent nor the
Administrative Collateral Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, neither the Administrative Agent nor the Administrative Collateral
Agent shall have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or the Administrative Collateral Agent or any of its
Affiliates in any capacity. Neither the Administrative Agent nor the
Administrative Collateral Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. Neither the Administrative Agent nor the
Administrative Collateral Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
Representative or a Lender, and neither the Administrative Agent nor the
Administrative Collateral Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other



--------------------------------------------------------------------------------

document delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or the Administrative Collateral Agent.

The Administrative Agent and the Administrative Collateral Agent shall each be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent and the Administrative Collateral Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent and the Administrative Collateral
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent and the Administrative Collateral Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent or the Administrative
Collateral Agent, as the case may be. The Administrative Agent and the
Administrative Collateral Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
the Administrative Collateral Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
the Administrative Collateral Agent, as the case may be.

Subject to the appointment and acceptance of a successor Administrative Agent or
Administrative Collateral Agent, as the case may be, as provided in this
paragraph, either or both of the Administrative Agent and the Administrative
Collateral Agent, may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower Representative. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Agent(s) give notice of their resignation, then the retiring Administrative
Agent or Administrative Collateral Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent or Administrative
Collateral Agent, as the case may be, which shall be a commercial bank or an
Affiliate of any such commercial bank or a Lender, in any case with assets of at
least $250,000,000. Upon the acceptance of its appointment as Administrative
Agent or Administrative Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent or Administrative
Collateral Agent, and the retiring Administrative Agent or Administrative
Collateral Agent shall be discharged from its duties and obligations hereunder.



--------------------------------------------------------------------------------

The fees payable by the Borrowers to a successor Administrative Agent or
Administrative Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor. After the Administrative Agent’s or the Administrative Collateral
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent or
Administrative Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has been provided access to each Report
prepared by or on behalf of the Administrative Agent; (b) neither the
Administrative Agent nor the Administrative Collateral Agent (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that neither the
Administrative Agent nor the Administrative Collateral Agent undertakes any
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, and it will not share
the Report with any other Person except as otherwise permitted pursuant to this
Agreement; and (e) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the Administrative Agent, the Administrative Collateral Agent
and any such other Person preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

Each Lender, each Issuing Bank, the Administrative Collateral Agent and the
Administrative Agent appoints the UK Security Trustee to act as security trustee
under and in connection with each UK Security Agreement on the terms and
conditions set forth on Schedule 8.

For the purposes of holding any security granted by any Borrower or any other
Loan Party pursuant to the laws of the province of Quebec to secure payment of
any bond issued by any Borrower or any Loan Party, each Lender hereby
irrevocably appoints and authorizes the Administrative Collateral Agent and, to
the extent necessary, ratifies the appointment and



--------------------------------------------------------------------------------

authorization of the Administrative Collateral Agent, to act as the person
holding the power of attorney (i.e. “fondé de pouvoir”) (in such capacity, the
“Attorney”) of the Lenders as contemplated under Article 2692 of the Civil Code
of Québec, and to enter into, to take and to hold on its behalf, and for its
benefit, any hypothec, and to exercise such powers and duties that are conferred
upon the Attorney under any hypothec. Moreover, without prejudice to such
appointment and authorization to act as the person holding the power of attorney
as aforesaid, each Lender hereby irrevocably appoints and authorizes the
Administrative Collateral Agent (in such capacity, the “Custodian”) to act as
agent and custodian for and on behalf of the Lenders to hold and be the sole
registered holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and to execute all related
documents. Each of the Attorney and the Custodian shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Collateral Agent mutatis
mutandis, including, without limitation, all such provisions with respect to the
liability or responsibility to and indemnification by the Lenders, and (c) be
entitled to delegate from time to time any of its powers or duties under any
hypothec, bond, or pledge on such terms and conditions as it may determine from
time to time. Any person who becomes a Lender shall, by its execution of an
Assignment and Assumption, be deemed to have consented to and confirmed: (i) the
Attorney as the person holding the power of attorney as aforesaid and to have
ratified, as of the date it becomes a Lender, all actions taken by the Attorney
in such capacity, and (ii) the Custodian as the agent and custodian as aforesaid
and to have ratified, as of the date it becomes a Lender, all actions taken by
the Custodian in such capacity. The Substitution of the Administrative
Collateral Agent pursuant to the provisions of this Article VIII shall also
constitute the substitution of the Attorney and the Custodian.

The Documentation Agent, Syndication Agent, Joint Bookrunners and Joint Lead
Arrangers shall not have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as
such. Without limiting the foregoing, none of such Lenders shall have or be
deemed to have a fiduciary relationship with any Lender. Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders in their
respective capacities as the Documentation Agent, Syndication Agent, Joint
Bookrunners and Joint Lead Arrangers, as applicable, as it makes with respect to
the Administrative Agent in this Article VIII.

ARTICLE IX

Miscellaneous

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower Representative at:

Cott Corporation Corporation Cott

5519 West Idlewild Avenue

Tampa, Florida 33634-8016

Attention: Jason Ausher, Chief Accounting Officer

Facsimile No.: 813.881.1914



--------------------------------------------------------------------------------

with a copy to:

Cott Corporation Corporation Cott

5519 West Idlewild Avenue

Tampa, Florida 33634-8016

Attention: Marni Morgan Poe, General Counsel

Facsimile No.: 813.881.1923

(ii) if to the Administrative Agent or the Administrative Collateral Agent:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: David J. Waugh

Facsimile No.: 216.781.2071

E-mail: david.j.waugh@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: Michael McCullough

Facsimile No.: 216.781.2071

E-mail: michael.f.mccullough@jpmorgan.com

with a copy to:

JPMorgan Europe Limited

Loan & Agency,

6th Floor, 25 Bank Street

Canary Wharf

London, E14 5JP

United Kingdom

Facsimile No.: +44 (0) 207 777 2360

E-mail: loan_and_agency_london@jpmorgan.com



--------------------------------------------------------------------------------

(iii) if to the UK Security Trustee, to

JPMorgan Chase Bank, N.A., London Branch

25 Bank Street

Canary Wharf

London E14 5JP

United Kingdom.

Attention: Tim Jacob and Helen Mathie

Facsimile No.: +44 (0) 203 493 1365

(iv) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent; provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to Section
5.01(d) unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower Representative (on behalf of
the Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by any Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or



--------------------------------------------------------------------------------

further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Administrative Collateral Agent (to the extent it is a
party to such Loan Document) and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04), (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (d) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender, (v) (x) increase the advance rates
set forth in the definition of Borrowing Base or the Aggregate Borrowing Base
without the written consent of each Lender, or (y) add new categories of
eligible assets or, except as otherwise provided in clause (x) above, amend,
waive or modify the definitions of Aggregate Borrowing Base or Borrowing Base
(or any defined term used in such definitions) in each case in a manner that
would increase availability, or Section 6.13 (or the definition of “Aggregate
Availability”), without the written consent of the Supermajority Lenders,
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or “Supermajority Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vii) release any Loan Guarantor (other than an Immaterial
Subsidiary) from its obligation under its Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, or (viii) except as provided in clause (c) of this Section or in
any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent, any Issuing Bank or any Swingline Lender hereunder without the prior
written consent of such Agent, such Issuing Bank or such Swingline Lender, as
the case may be (it being understood that any change to Section 2.21 shall
require the consent of the Administrative Agent, each Swingline



--------------------------------------------------------------------------------

Lender and each Issuing Bank); provided further that no such agreement shall
amend or modify the provisions of Section 2.06 or any letter of credit
application and any bilateral agreement between the Borrower Representative and
any Issuing Bank regarding such Issuing bank’s Letter of Credit sublimit or the
respective rights and obligations between the Borrowers and such Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and the applicable Issuing Bank,
respectively. The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04. Notwithstanding
anything to the contrary contained in this clause (b), any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into solely by the Borrower Representative and the Administrative Agent
to cure any obvious inconsistency, error, or any error, defect or omission of a
technical or immaterial nature, in each case jointly identified by the
Administrative Agent and the Borrower Representative, and such amendment shall
become effective without any further action or consent of any other party to
such Loan Document so long as, in each case, the Lenders, the Swingline Lenders
and the Issuing Banks shall have received at least five (5) Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five (5) Business Days after the date of such notice to the Lenders, a
written notice from (x) the Majority Lenders stating that the Majority Lenders
object to such amendment or (y) if affected by such amendment, any Swingline
Lender or any Issuing Bank stating that it objects to such amendment.

(c) The Lenders hereby irrevocably authorize each of the Administrative
Collateral Agent and the UK Security Trustee, at its option and in its sole
discretion, to release any Liens granted to the Administrative Collateral Agent
or the UK Security Trustee by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender (for the purposes of this clause (ii), an affected Lender
shall include any Lender with an Affiliate that is owed Unliquidated Obligations
at such time), (ii) constituting property being sold or disposed of if the Loan
Party disposing of such property certifies to the Administrative Collateral
Agent or the UK Security Trustee, as applicable, that the sale or disposition is
made in compliance with the terms of this Agreement (and the Administrative
Collateral Agent and the UK Security Trustee may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Collateral Agent, the UK Security Trustee and the Lenders
pursuant to Article VII, (v) if such Liens were granted by any Loan Party which
has been designated as an Unrestricted Subsidiary in accordance with Section
5.14 if such Loan Party certifies to the Administrative Collateral Agent that
the designation of such Loan Party as an Unrestricted Subsidiary is in
compliance with the terms of Section 5.14 (and each of the Administrative
Collateral Agent and the UK Security Trustee may rely on any such certificate
without further inquiry) or (vi) if such Liens were granted by any Loan Party
with respect to which 100% of its Equity Interests have been sold in a
transaction permitted pursuant to Section 6.05 and the Borrowers have made all
applicable prepayments required under Article II in connection therewith, and
the Borrowers certify to the Administrative Collateral Agent or the UK Security
Trustee, as applicable, that the transaction and any required



--------------------------------------------------------------------------------

prepayments have been made in compliance with the terms of this Agreement (and
the Administrative Collateral Agent and the UK Security Trustee may rely
conclusively on any such certificate, without further inquiry). Except as
provided in the preceding sentence, neither the Administrative Collateral Agent
nor the UK Security Trustee will release any Liens on Collateral without the
prior written authorization of the Required Lenders; provided that, the
Administrative Collateral Agent and the UK Security Trustee may in their
discretion, release their Liens on Collateral valued in the aggregate not in
excess of $2,500,000 during any calendar year without the prior written
authorization of the Required Lenders. The Lenders hereby irrevocably authorize
the Administrative Agent, at its option and in its sole discretion, to release
any Loan Guarantor from its obligation under its Loan Guaranty if (x) such Loan
Guarantor has been designated as an Unrestricted Subsidiary in accordance with
Section 5.14 and such Loan Party certifies to the Administrative Agent that the
designation of such Loan Guarantor as an Unrestricted Subsidiary is in
compliance with the terms of Section 5.14 (and the Administrative Agent may rely
on any such certificate without further inquiry) or (y) 100% of the Equity
Interests of such Loan Guarantor have been sold in a transaction permitted
pursuant to Section 6.05 and the Borrowers have made all applicable prepayments
required under Article II in connection therewith, and the Borrowers certify to
the Administrative Agent that the transaction and any required prepayments have
been made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry);
provided that such Guarantor is also released from its obligations, if any,
under the 2014 Notes Documents, the Water Secured Notes Documents, the Cott
Unsecured Notes Documents, the Replacement Notes Documents, the Additional
Senior Secured Indebtedness Documents, the Additional Unsecured Indebtedness
Documents, and the Junior Secured Indebtedness Documents, and other Material
Indebtedness guaranteed by such Person on the same terms. Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement; provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.



--------------------------------------------------------------------------------

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent, the UK Security Trustee, and
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, the Collateral Agent or
the UK Security Trustee, as the case may be, in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by any Agent, any Issuing Bank or any Lender, including the reasonable fees,
charges and disbursements of any counsel for any Agent, any Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrowers under this Section include,
without limiting the generality of the foregoing, but in each and every case
subject to the terms and conditions of this Agreement, costs and expenses
incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Liens of the Administrative Collateral Agent and the UK Security
Trustee;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.



--------------------------------------------------------------------------------

All of the foregoing costs and expenses shall be due and payable within 10
Business Days of receipt of an invoice therefor, except that (x) all such fees
and expenses incurred prior to the Restatement Effective Date shall be due on or
prior to the Restatement Effective Date unless otherwise provided in Section
4.01 or in the Restatement Agreement, (y) all fees and expenses described in
Section 9.03(a)(ii) shall be due on or prior to the date of the issuance,
amendment, renewal or extension of the applicable Letter of Credit and (z) all
costs and expenses in connection with any amendment, modification or waiver of
any Loan Document shall be due on or prior to the effective date of any such
amendment, modification or waiver. All of the foregoing costs and expenses may
be charged when due to the Borrowers as Revolving Loans or to another deposit
account, all as described in Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify the Agents, the
Issuing Banks and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions, the SIP
Transaction, the Eden Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of their Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, penalties,
liabilities or related expenses arising from any non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to such Agent, such
Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages)



--------------------------------------------------------------------------------

arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, the SIP
Transaction, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable promptly (and in any
event, within 10 Business Days) after written demand therefor.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (c)(ii) below, any Lender
may assign to one or more assignees (other than the Company, any of its
Subsidiaries, and any natural person) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower Representative (provided that such consent shall not be
unreasonably withheld or unduly delayed), provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Banks.



--------------------------------------------------------------------------------

(c) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(d) Subject to acceptance and recording thereof pursuant to paragraph (f) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.



--------------------------------------------------------------------------------

(e) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices in the United States of
America a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Collateral Agent, the UK Security
Trustee, the Issuing Banks and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Banks
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c)(iii) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(g) (i) Any Lender may, without the consent of the Borrowers, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (g)(ii) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(h) as though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding (unless the same has been cash
collateralized in accordance with Section 2.06(j) hereof) and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII



--------------------------------------------------------------------------------

shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or by electronic
communication (including e-mail and internet or intranet websites) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any and all of the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall promptly notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York, but giving effect to federal laws applicable to national
banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all



--------------------------------------------------------------------------------

claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Collateral Agent, the UK Security Trustee,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such



--------------------------------------------------------------------------------

Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations or (g) with the consent of
the Borrower Representative. For the purposes of this Section, “Information”
means all information received from the Borrowers and their Affiliates relating
to the Borrowers, their Affiliates or their business, other than (i) any such
information that is available to any Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers and (ii) any such
information which (a) is or becomes generally available to the public other than
as a result of a disclosure by any Agent, any Issuing Bank or any Lender, (b)
becomes available to any Agent, any Issuing Bank or any Lender or any of their
representatives from a source other than any Loan Party or one of its agents who
is not known to such Agent, Issuing Bank or Lender to be bound by any
obligations of confidentiality to such Loan Party, or (c) was known to any
Agent, any Issuing Bank or any Lender or any of their representatives or was
independently developed by any Agent, any Issuing Bank or any Lender or any of
their representatives prior to its disclosure to the Agents, Issuing Banks or
Lenders by any Loan Party or one of its agents. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC



--------------------------------------------------------------------------------

INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES LAWS.

Section 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

Section 9.14 USA PATRIOT Act; Canadian AML.

(a) Each Lender that is subject to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Loan Party that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act.

(b) Each Loan Party (i) acknowledges that, pursuant to the Proceeds of
Crime(Money Laundering) and Terrorist Financing Act (Canada), the Criminal Code
(Canada) and the United Nations Act, including, without limitation, the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism (Canada) and the United Nations Al-Qaida and Taliban Regulations
(Canada) promulgated under the United Nations Act, and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” Requirements of Law, whether within Canada or elsewhere
(collectively, including any rules, regulations, directives, guidelines or
orders thereunder, “CAML Legislation”), the Lenders and the Agents may be
required to obtain, verify and record information regarding each Loan Party, its
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of each Loan Party, and the transactions contemplated hereby.
Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any Agent, or any prospective assign or participant of a Lender or
an Agent, in order to comply with any applicable CAML Legislation, whether now
or hereafter in existence.

(c) If any Agent has ascertained the identity of each Loan Party or any
authorized signatories of each Loan Party for the purposes of applicable CAML
Legislation, then such Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and such Agent within the meaning of applicable CAML Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(d) Notwithstanding the preceding clause (c) and except as may otherwise be
agreed in writing, each of the Lenders agrees that the Agents have no obligation
to ascertain the identity of each Loan Party or any authorized signatories of
each Loan Party on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from each Loan Party or any such
authorized signatory in doing so.



--------------------------------------------------------------------------------

Section 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

Section 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent, the Administrative Collateral Agent, the UK Security
Trustee and the Lenders, in assets which, in accordance with Article 9 of the
UCC or any other applicable law can be perfected only by possession. Should any
Lender (other than the Administrative Collateral Agent or the UK Security
Trustee, as applicable) obtain possession of any such Collateral, such Lender
shall notify the Administrative Collateral Agent or the UK Security Trustee, as
applicable, thereof, and, promptly upon the request of the Administrative
Collateral Agent or the UK Security Trustee, as applicable, therefor shall
deliver such Collateral to the Administrative Collateral Agent or the UK
Security Trustee, as applicable, or otherwise deal with such Collateral in
accordance with the instructions of the Administrative Collateral Agent or the
UK Security Trustee, as applicable.

Section 9.17 Interest Rate Limitation.

(a) Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

(b) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by the laws of Canada or of any political subdivision thereof or
would result in a receipt by the Lenders of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada))



--------------------------------------------------------------------------------

then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under this Section
2.13, and (2) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrowers. Any amount or rate of interest referred to in this Section 2.13(l)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Restatement Effective Date to the Maturity Date and, in the event of a dispute,
a certificate of a Fellow of the Canadian Institute of Actuaries appointed by
the Administrative Agent shall be conclusive for the purposes of such
determination.

Section 9.18 Waiver of Immunity. To the extent that any Borrower has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Borrower hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.18 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

Section 9.19 Currency of Payment. Each payment owing by any Borrower hereunder
shall be made in the relevant currency specified herein or, if not specified
herein, specified in any other Loan Document executed by the Administrative
Agent or the Administrative Collateral Agent or the UK Security Trustee (the
“Currency of Payment”) at the place specified herein (such requirements are of
the essence of this Agreement). If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in a Currency of Payment
into another currency, the parties hereto agree that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase such Currency of Payment with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for delivery two Business Days thereafter. The obligations in
respect of any sum due hereunder to any Lender or any Issuing Bank shall,



--------------------------------------------------------------------------------

notwithstanding any adjudication expressed in a currency other than the Currency
of Payment, be discharged only to the extent that, on the Business Day following
receipt by such Lender or Issuing Bank of any sum adjudged to be so due in such
other currency, such Lender or Issuing Bank may, in accordance with normal
banking procedures, purchase the Currency of Payment with such other
currency. Each Borrower agrees that (a) if the amount of the Currency of Payment
so purchased is less than the sum originally due to such Lender or Issuing Bank
in the Currency of Payment, as a separate obligation and notwithstanding the
result of any such adjudication, such Borrower shall immediately pay the
shortfall (in the Currency of Payment) to such Lender or Issuing Bank and (b) if
the amount of the Currency of Payment so purchased exceeds the sum originally
due to such Lender or Issuing Bank, such Lender or Issuing Bank shall promptly
pay the excess over to such Borrower in the currency and to the extent actually
received.

Section 9.20 Conflicts. In the event of any conflict between the terms of this
Agreement and the terms of any other Loan Document, the terms of this Agreement
shall, to the extent of such conflict, prevail.

Section 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.22 Parallel Liability. Each Loan Party irrevocably and unconditionally
undertakes to pay to the Administrative Collateral Agent an amount equal to the
aggregate amount of its Corresponding Liabilities (as these may exist from time
to time).



--------------------------------------------------------------------------------

The Loan Parties agree that:

(a) a Loan Party’s Parallel Liability is due and payable at the same time as,
for the same amount of and in the same currency as its Corresponding
Liabilities;

(b) a Loan Party’s Parallel Liability is decreased to the extent that its
Corresponding Liabilities have been irrevocably paid or discharged and its
Corresponding Liabilities are decreased to the extent that its Parallel
Liability has been irrevocably paid or discharged;

(c) a Loan Party’s Parallel Liability is independent and separate from, and
without prejudice to, its Corresponding Liabilities, and constitutes a single
obligation of that Loan Party to the Administrative Collateral Agent (even
though that Loan Party may owe more than one Corresponding Liability to the
Lenders under the Loan Documents and an independent and separate claim of the
Administrative Collateral Agent to receive payment of that Parallel Liability
(in its capacity as the independent and separate creditor of that Parallel
Liability and not as a co-creditor in respect of the Corresponding Liabilities);

(d) for purposes of this Section 9.22, the Administrative Collateral Agent acts
in its own name and not as agent, representative or trustee of the Secured
Parties and accordingly holds neither its claim resulting from a Parallel
Liability nor any Lien securing a Parallel Liability on trust; and

(e) it being understood, in each case, that pursuant to this Section 9.22, the
amount which may become payable by a Loan Party as a Parallel Liability shall
never exceed the total of the amounts which are payable under or in connection
with its Corresponding Liabilities at that time.

The provisions of this Section 9.22 shall replace the provisions of the Parallel
Liability Agreement in full and, as of the Restatement Effective Date, the
Parallel Liability Agreement shall be terminated.

ARTICLE X

Loan Guaranty

Section 10.01 Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders, the Agents and the Issuing Banks
(collectively, the “Guaranteed Parties”) the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Agents, the Issuing Banks and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, any Borrower, any other Loan Guarantor or any other guarantor of
all or any part of the Secured Obligations (such costs and expenses, together
with the Secured Obligations, collectively the “Guaranteed Obligations”;
provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Loan Guarantor of (or grant of security



--------------------------------------------------------------------------------

interest by any Loan Guarantor to support, as applicable) any Excluded Swap
Obligations of such Loan Guarantor for purposes of determining any obligations
of any Loan Guarantor). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

Section 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require any
Agent, any Issuing Bank or any Lender to sue any Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

As an original and independent obligation under this Loan Guaranty, each Loan
Guarantor shall:

(a) indemnify each Guaranteed Party and its successors, endorsees, transferees
and assigns and keep the Guaranteed Parties indemnified against all costs,
losses, expenses and liabilities of whatever kind resulting from the failure by
the Loan Parties or any of them, to make due and punctual payment of any of the
Secured Obligations or resulting from any of the Secured Obligations being or
becoming void, voidable, unenforceable or ineffective against any Loan Party
(including, but without limitation, all legal and other costs, charges and
expenses incurred by each Guaranteed Party, or any of them, in connection with
preserving or enforcing, or attempting to preserve or enforce, its rights under
this Loan Guaranty); and

(b) pay on demand the amount of such costs, losses, expenses and liabilities
whether or not any of the Guaranteed Parties has attempted to enforce any rights
against any Loan Party or any other Person or otherwise.

Section 10.03 No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any other guarantor of or other person
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
winding-up, liquidation, reorganization or other similar proceeding affecting
any Obligated Party, or their assets or any resulting release or discharge of
any obligation of any Obligated Party; or (iv) the existence of any claim,
setoff or other rights which any Loan Guarantor may have at any time against any
Obligated Party, any Agent, any Issuing Bank, any Lender, or any other person,
whether in connection herewith or in any unrelated transactions.



--------------------------------------------------------------------------------

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

Section 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower or any other Loan
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party, or any other person. The Administrative Collateral
Agent or the UK Security Trustee, as applicable, may, at its election, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

Section 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agents, the Issuing Banks and the Lenders.



--------------------------------------------------------------------------------

Section 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agents, the Issuing Banks
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Lender.

Section 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither any Agent, any Issuing Bank nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.

Section 10.08 Termination. The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

Section 10.09 Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without withholding or deduction for
any Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall
be required to withhold or deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section) the
Administrative Agent, the Collateral Agent, the UK Security Trustee, a Lender or
an Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such withholdings or deductions been made, (ii) such
Loan Guarantor shall make such withholdings or deductions and (iii) such Loan
Guarantor shall pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable law.

Section 10.10 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any corporate law, or any
provincial, state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be void, voidable, avoidable, invalid or unenforceable on



--------------------------------------------------------------------------------

account of the amount of such Loan Guarantor’s liability under this Loan
Guaranty, then, notwithstanding any other provision of this Loan Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Loan Guarantors or the Lenders, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”). This Section with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Lenders to the maximum extent not subject to avoidance under applicable law,
and no Loan Guarantor nor any other person or entity shall have any right or
claim under this Section with respect to such Maximum Liability, except to the
extent necessary so that the obligations of any Loan Guarantor hereunder shall
not be rendered voidable under applicable law. Each Loan Guarantor agrees that
the Guaranteed Obligations may at any time and from time to time exceed the
Maximum Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

Section 10.11 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after August 17, 2010 (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after August 17, 2010 (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Administrative
Agent, the Collateral Agent, the UK Security Trustee, the Issuing Banks, the
Lenders and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

Section 10.12 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.



--------------------------------------------------------------------------------

Section 10.13 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Loan Guaranty in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

ARTICLE XI

The Borrower Representative

Section 11.01 Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article
XI. Additionally, each Borrower hereby appoints, to the extent the Borrower
Representative requests any Loan on behalf of such Borrower, the Borrower
Representative as its agent to receive all of the proceeds of such Loan in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loan to such Borrower. The Administrative Agent, the Collateral
Agent, the UK Security Trustee, the Lenders, and their respective officers,
directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 11.01.
Each Person that becomes a Borrower after the Restatement Effective Date
pursuant to Section 5.13, by joining this Agreement as a Borrower pursuant to a
Borrower Joinder Agreement or otherwise, hereby ratifies and agrees to the
appointment of the Company as Borrower Representative under this Article XI.

Section 11.02 Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.



--------------------------------------------------------------------------------

Section 11.03 Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

Section 11.04 Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent; the Collateral Agent, the UK Security Trustee and the
Lenders. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

Section 11.05 Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

Section 11.06 Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers and the Guarantors hereby empower and authorize the Borrower
Representative, on behalf of the Borrowers and the Guarantors, to execute and
deliver to the Agents and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including without
limitation, the Aggregate Borrowing Base Certificate and the Borrowing Base
Certificate of each Borrower and the compliance certificates required pursuant
to Article V. Each Borrower and each Guarantor agrees that any action taken by
the Borrower Representative or the Borrowers or Guarantors in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers and Guarantors.

Section 11.07 Reporting. Each Borrower, Borrowing Base Guarantor and AR-Only
Contributor hereby agrees that such Borrower, Borrowing Base Guarantor or
AR-Only Contributor shall furnish promptly after each fiscal month to the
Borrower Representative a copy of its Borrowing Base Certificate and any other
certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Aggregate Borrowing Base Certificate and the Borrowing Base Certificate of each
Borrower, Borrowing Base Guarantor and AR-Only Contributor, and compliance
certificates required pursuant to Article V.

ARTICLE XII

Foreign Currency Participations

Section 12.01 Loans; Intra-Lender Issues. Notwithstanding anything to the
contrary contained herein, all Loans and Letter of Credit Advances that are
denominated in the Specified Foreign Currency (each, a “Specified Foreign
Currency Loan”) shall be made solely by the Lenders (including JPMCB) who are
not Participating Specified Foreign Currency Lenders



--------------------------------------------------------------------------------

(as defined below). Each Lender acceptable to JPMCB that does not have Specified
Foreign Currency Funding Capacity in one or more Specified Foreign Currencies
and who agrees in writing with JPMCB to purchase foreign currency participations
pursuant to this Article XII (a “Participating Specified Foreign Currency
Lender”) in Loans and Letter of Credit Advances funded in such Specified Foreign
Currencies, shall irrevocably and unconditionally purchase and acquire and shall
be deemed to irrevocably and unconditionally purchase and acquire from JPMCB,
and JPMCB shall sell and be deemed to sell to each such Participating Specified
Foreign Currency Lender, without recourse or any representation or warranty
whatsoever, an undivided interest and participation (a “Specified Foreign
Currency Participation”) in each Loan or Letter of Credit Advance which is a
Specified Foreign Currency Loan funded by JPMCB in an amount equal to such
Participating Specified Foreign Currency Lender’s Applicable Percentage of the
Borrowing that includes such Loan or Letter of Credit Advance. Such purchase and
sale of a Specified Foreign Currency Participation shall be deemed to occur
automatically upon the making of a Specified Foreign Currency Loan by JPMCB,
without any further notice to any Participating Specified Foreign Currency
Lender. Notwithstanding anything to the contrary contained herein, JPMCB may, at
any time by written notice, terminate its agreement with any Participating
Specified Foreign Currency Lender to fund any Specified Foreign Currency Loan on
behalf of such Participation Lender. Upon the giving of such notice by JPMCB,
JPMCB shall cease to have any obligations under this Section 12.01 with respect
to the funding of Specified Foreign Currency Loans on behalf of such Lender and
such Lender shall no longer be a Participating Specified Foreign Currency Lender
with respect to Loans or Letters of Credit Advances made after the date of such
notice. The purchase price payable by each Participating Specified Foreign
Currency Lender to JPMCB for each Specified Foreign Currency Participation
purchased by it from JPMCB shall be equal to 100% of the principal amount of
such Specified Foreign Currency Participation (i.e., the product of (i) the
amount of the Borrowing that includes the relevant Loan or Letter of Credit
Advance and (ii) such Participating Specified Foreign Currency Lender’s
Applicable Percentage), and such purchase price shall be payable by each
Participating Specified Foreign Currency Lender to JPMCB in accordance with the
settlement procedure set forth in Section 12.02 below. JPMCB and the
Administrative Agent shall record on their books the amount of the Loans and
Letter of Credit Advances made by JPMCB and each Participating Specified Foreign
Currency Lender’s Specified Foreign Currency Participation and Funded Specified
Foreign Currency Participation therein, all payments in respect thereof and
interest accrued thereon and all payments made by and to each Participating
Specified Foreign Currency Lender pursuant to this Section 12.01. JPMCB at its
option may make any Specified Foreign Currency Loan by causing any domestic or
foreign branch or Affiliate of JPMCB to make such Specified Foreign Currency
Loan.



--------------------------------------------------------------------------------

Section 12.02 Settlement Procedure for Specified Foreign Currency
Participations. Each Participating Specified Foreign Currency Lender’s Specified
Foreign Currency Participation in the Specified Foreign Currency Loans shall be
in an amount equal to its Applicable Percentage of all such Specified Foreign
Currency Loans. However, in order to facilitate the administration of the
Specified Foreign Currency Loans made by JPMCB and the Specified Foreign
Currency Participations, settlement among JPMCB and the Participating Specified
Foreign Currency Lenders with regard to the Participating Specified Foreign
Currency Lenders’ Specified Foreign Currency Participations shall take place in
accordance with the following provisions:

(i) JPMCB and the Participating Specified Foreign Currency Lenders shall settle
(a “Specified Foreign Currency Participation Settlement”) by payments in respect
of the Specified Foreign Currency Participations as follows: so long as any
Specified Foreign Currency Loans are outstanding, Specified Foreign Currency
Participation Settlements shall be effected upon the request of JPMCB through
the Administrative Agent on such Business Days as requested by JPMCB and as the
Administrative Agent shall specify by a notice by telecopy, telephone or similar
form of notice to each Participating Specified Foreign Currency Lender
requesting such Specified Foreign Currency Participation Settlement (each such
date on which a Specified Foreign Currency Participation Settlement occurs
herein called a “Specified Foreign Currency Participation Settlement Date”),
such notice to be delivered no later than 1:00 p.m., Chicago time, at least one
Business Day prior to the requested Specified Foreign Currency Participation
Settlement Date; provided that JPMCB shall have the option but not the
obligation to request a Specified Foreign Currency Participation Settlement Date
and, in any event, shall not request a Specified Foreign Currency Participation
Settlement Date prior to the occurrence of an Event of Default; provided
further, that if (x) such Event of Default is cured or waived in writing in
accordance with the terms hereof, (y) no Obligations have yet been declared due
and payable under Article VII (or a rescission has occurred) and (z) the
Administrative Agent has actual knowledge of such cure or waiver, all prior to
the Administrative Agent’s giving notice to the Participating Specified Foreign
Currency Lenders of the first Specified Foreign Currency Participation
Settlement Date under this Agreement, then the Administrative Agent shall not
give notice to the Participating Specified Foreign Currency Lenders of a
Specified Foreign Currency Participation Settlement Date based upon such cured
or waived Event of Default. If on any Specified Foreign Currency Participation
Settlement Date the total principal amount of the Specified Foreign Currency
Loans made or deemed made by JPMCB during the period ending on (but excluding)
such Specified Foreign Currency Participation Settlement Date and commencing on
(and including) the immediately preceding Specified Foreign Currency
Participation Settlement Date (or the Restatement Effective Date in the case of
the period ending on the first Specified Foreign Currency Participation
Settlement Date) (each such period herein called a “Specified Foreign Currency
Participation Settlement Period”) is greater than the principal amount of
Specified Foreign Currency Loans repaid during such Specified Foreign Currency
Participation Settlement Period to JPMCB, each Participating Specified Foreign
Currency Lender shall pay to JPMCB (through the Administrative Agent), no later
than 12:00 p.m., Chicago time, on such Specified Foreign Currency Participation
Settlement Date, an amount equal to such Participating Specified Foreign
Currency Lender’s ratable share of the amount of such excess. If in any
Specified Foreign Currency Participation Settlement Period the outstanding
principal amount of the Specified Foreign Currency Loans repaid to JPMCB in such
period exceeds the total principal amount of the Specified Foreign Currency
Loans made or deemed made by JPMCB during such period, JPMCB shall pay to each
Participating Specified Foreign Currency Lender (through the Administrative
Agent) on such Specified Foreign Currency Participation Settlement Date an
amount equal to such Participating Specified Foreign Currency Lender’s ratable
share of such excess. Specified Foreign Currency Participation Settlements in
respect of Specified Foreign Currency Loans shall be made in the currency in
which such Specified Foreign Currency Loan was funded on the Specified Foreign
Currency Participation Settlement Date for such Specified Foreign Currency
Loans.



--------------------------------------------------------------------------------

(ii) If any Participating Specified Foreign Currency Lender fails to pay to
JPMCB on any Specified Foreign Currency Participation Settlement Date the full
amount required to be paid by such Participating Specified Foreign Currency
Lender to JPMCB on such Specified Foreign Currency Participation Settlement Date
in respect of such Participating Specified Foreign Currency Lender’s Specified
Foreign Currency Participation (such Participating Specified Foreign Currency
Lender’s “Specified Foreign Currency Participation Settlement Amount”) with
JPMCB, JPMCB shall be entitled to recover such unpaid amount from such
Participating Specified Foreign Currency Lender, together with interest thereon
(in the same respective currency or currencies as the relevant Specified Foreign
Currency Loans) at the Alternate Base Rate plus 2.00% per annum. Without
limiting JPMCB’s rights to recover from any Participating Specified Foreign
Currency Lender any unpaid Specified Foreign Currency Participation Settlement
Amount payable by such Participating Specified Foreign Currency Lender to JPMCB,
the Administrative Agent shall also be entitled to withhold from amounts
otherwise payable to such Participating Specified Foreign Currency Lender an
amount equal to such Participating Specified Foreign Currency Lender’s unpaid
Specified Foreign Currency Participation Settlement Amount owing to JPMCB and
apply such withheld amount to the payment of any unpaid Specified Foreign
Currency Participation Settlement Amount owing by such Participating Specified
Foreign Currency Lender to JPMCB.

(iii) (a) A Participating Specified Foreign Currency Lender which has a Funded
Specified Foreign Currency Participation shall be entitled to receive interest
on such Funded Specified Foreign Currency Participation to the same extent as if
such Specified Foreign Currency Lender was the direct holder of the portion of
the Loan or Letter of Credit Advance in which it purchased a Specified Foreign
Currency Participation (it being agreed that, promptly upon the receipt by JPMCB
or any of its Affiliates of any interest in respect of any Loan in which a
Participating Specified Foreign Currency Lender has a Funded Specified Foreign
Currency Participation, JPMCB will pay or cause to be paid to such Participating
Specified Foreign Currency Lender its ratable share of such interest in
immediately available funds) and (b) for purposes of determining the Lenders
comprising the “Required Lenders” from and after the termination of the
Commitments, (i) the Revolving Exposure of a Lender that is a Participating
Specified Foreign Currency Lender shall be deemed to include the amount of the
sum of each Specified Foreign Currency Participation of such Participating
Specified Foreign Currency Lender and (ii) the amount of the Revolving Exposure
of JPMCB and its Affiliates shall be reduced by an amount equal to the sum of
each Specified Foreign Currency Participation of such Participating Specified
Foreign Currency Lender.

Section 12.03 Obligations Irrevocable. The obligations of each Participating
Specified Foreign Currency Lender to purchase from JPMCB a participation in each
Specified Foreign Currency Loan made by JPMCB and to make payments to JPMCB with
respect to such participation, in each case as provided herein, shall be
irrevocable and not subject to any qualification or exception whatsoever,
including any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents or of any Loans, against any Loan Party;



--------------------------------------------------------------------------------

(ii) the existence of any claim, setoff, defense or other right which any Loan
Party may have at any time against the Administrative Agent, any Participating
Specified Foreign Currency Lender, or any other Person, whether in connection
with this Agreement, any Specified Foreign Currency Loans, the transactions
contemplated herein or any unrelated transactions;

(iii) any application or misapplication of any proceeds of any Specified Foreign
Currency Loans;

(iv) the surrender or impairment of any security for any Specified Foreign
Currency Loans;

(v) the occurrence of any Default or Event of Default;

(vi) the commencement or pendency of any events specified in clause (h) or (i)
of Article VII, in respect of any Loan Party or any Subsidiary of any Loan
Party; or

(vii) the failure to satisfy the applicable conditions precedent set forth in
Article IV.

Section 12.04 Recovery or Avoidance of Payments. In the event any payment by or
on behalf of any Borrower or any other Loan Party received by the Administrative
Agent with respect to any Specified Foreign Currency Loan made by JPMCB is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any insolvency proceeding or due to any mistake of law or fact,
each Participating Specified Foreign Currency Lender shall, upon written demand
by the Administrative Agent, pay to JPMCB (through the Administrative Agent)
such Participating Specified Foreign Currency Lender’s Applicable Percentage of
such amount set aside, avoided or recovered, together with interest at the rate
and in the currency required to be paid by JPMCB or the Administrative Agent
upon the amount required to be repaid by it.

Section 12.05 Indemnification by Lenders. Each Participating Specified Foreign
Currency Lender agrees to indemnify JPMCB (to the extent not reimbursed by the
Borrowers and without limiting the obligations of the Borrowers hereunder or
under any other Loan Document) ratably for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against JPMCB in any way
relating to or arising out of any Specified Foreign Currency Loans or any action
taken or omitted by JPMCB in connection therewith; provided that no
Participating Specified Foreign Currency Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of JPMCB (as determined by a court of competent jurisdiction



--------------------------------------------------------------------------------

in a final non-appealable judgment). Without limiting the foregoing, each
Participating Specified Foreign Currency Lender agrees to reimburse JPMCB
promptly upon demand for such Participating Specified Foreign Currency Lender’s
ratable share of any costs or expenses payable by the Borrowers to JPMCB in
respect of the Specified Foreign Currency Loans to the extent that JPMCB is not
promptly reimbursed for such costs and expenses by the Borrowers. The agreement
contained in this Section 12.05 shall survive payment in full of all Specified
Foreign Currency Loans.

Section 12.06 Specified Foreign Currency Loan Participation Fee. In
consideration for each Participating Specified Foreign Currency Lender’s
participation in the Specified Foreign Currency Loans made by JPMCB, JPMCB
agrees to pay to the Administrative Agent for the account of each Participating
Specified Foreign Currency Lender, as and when JPMCB receives payment of
interest on its Specified Foreign Currency Loans, a fee (the “Specified Foreign
Currency Participation Fee”) at a rate per annum equal to the Applicable Rate on
such Specified Foreign Currency Loans minus 0.50% on the unfunded Specified
Foreign Currency Participation of such Participating Specified Foreign Currency
Lender in such Specified Foreign Currency Loans of JPMCB (or such other note or
fee as may be agreed upon by JPMCB and such Participating Specified Foreign
Currency Lender). The Specified Foreign Currency Participation Fee in respect of
any unfunded Specified Foreign Currency Participation in a Specified Foreign
Currency Loan shall be payable to the Administrative Agent in the currency in
which the respective Specified Foreign Currency Loan was funded when interest on
such Specified Foreign Currency Loan is received by JPMCB. If JPMCB does not
receive payment in full of such interest, the Specified Foreign Currency
Participation Fee in respect of the unfunded Specified Foreign Currency
Participation in such Specified Foreign Currency Loans shall be reduced
proportionately. Any amounts payable under this Section 12.06 by the
Administrative Agent to the Participating Specified Foreign Currency Lenders
shall be paid in the currency in which the respective Specified Foreign Currency
Loan was funded (or, if different, the currency in which such interest payments
are actually received).

(Remainder of this page intentionally left blank)



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment      DTTP Scheme
Reference Number      Jurisdiction
of Tax
Reference  

JPMorgan Chase Bank, N.A. and affiliates

   $ 110,000,000.00         13/M/0268710/DTTP         U.S.   

Deutsche Bank AG New York Branch and affiliates

   $ 85,000,000.00         07/D/70006/DTTP         Germany   

Bank of America, N.A. and affiliates

   $ 85,000,000.00         13/B/7418/DTTP         U.S.   

Wells Fargo Capital Finance, LLC, and affiliates

   $ 85,000,000.00         13/W/61173/DTTP         U.S.   

SunTrust Bank

   $ 85,000,000.00         13/S/67712/DTTP         U.S.   

PNC Bank, National Association and affiliates

   $ 50,000,000.00         13/P/63904/DTTP         U.S.      

 

 

       

Total

   $ 500,000,000.00            

 

 

       

Commitment Schedule



--------------------------------------------------------------------------------

Schedule 1.01(a)

Eligible Real Property

Schedule 1.01(a)(1)

 

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

Cott Beverages Inc.   

2525 Schuetz Road

Maryland Heights, MO 63043

   Owned Cott Beverages Inc.   

301 Larcel Drive

Sikeston, MO 63801

   Owned 156775 Canada Inc.   

6525 Viscount Road

Mississauga, ON L4V 1H6

   Owned Cott Corporation Corporation Cott   

333 Avro Ave

Pointe-Claire, QC H9R 5W3

   Owned Cott Corporation Corporation Cott   

4810 – 76th Avenue SE

Calgary, AB T2C 2V2

   Owned

Schedule 1.01(a)(2)

 

Cott Beverages Inc.   

499 E Mill Street,

San Bernardino, CA 92408

   Owned Cott Beverages Inc.   

4238 Director Drive,

San Antonio, TX 78219

   Owned Cott Beverages Inc.   

20 Aldan Ave,

Glen Mills, PA 19342

   Owned DS Services of America, Inc.   

2 Sterling,

Irvine, CA 92618

   Owned DS Services of America, Inc.   

4548 Azusa Canyon Road,

Irwindale, CA 91706

   Owned DS Services of America, Inc.   

4500 York Blvd,

Los Angeles, CA 90041

   Owned DS Services of America, Inc.   

8631 Younger Creek Drive,

Sacramento, CA 95828

   Owned Cliffstar LLC   

11751 Pacific Ave,

Fontana, CA 92337

   Owned

Schedule 1.01(a)(3)

 

S. & D. Coffee, Inc.    7955 & 7975 West Winds Boulevard NW, Concord, NC 28027
   Owned Arabica, L.L.C.    300 Concord Parkway South, Concord, NC 28027   
Owned Arabica, L.L.C.    101 Commercial Park Drive SW, Concord, NC 28027   
Owned



--------------------------------------------------------------------------------

Schedule 1.01(c)

Unrestricted Subsidiaries

Cott IP Holdings Corp.

Northeast Retailer Brands, LLC



--------------------------------------------------------------------------------

Schedule 1.01(d)

Certain Account Debtors

Wal-Mart to the extent the aggregate amount of Accounts owing from Wal-Mart and
its Affiliates to all Loan Parties exceeds 40%



--------------------------------------------------------------------------------

Schedule 1.01(f)

Excluded Subsidiaries

Cott (Barbados) IBC Ltd.

Cott do Brasil Industria, Comercio, Importacao e Exportacao de Bebidas e
Concentrados Ltda

Cott (Hong Kong) Limited

Cott Retail Brands Netherlands BV

Cott Maquinaria y Equipo, S.A. de C.V.

Cott Embotelladores de Mexico S.A. de C.V.

Ad Personales, S.A. de C.V.

Servicios Gerenciales de Mexico, S.A. de C.V.

Eden Springs UK Ltd.

Hydropure Distribution Ltd.

Kafevend Holdings Ltd.

Kafevend Group Ltd.

Pure Choice Watercoolers Ltd.

The Shakespeare Coffee Company Ltd.

Garraways Ltd.

Hydra Dutch Holdings 1 B.V

Hydra Dutch Holdings 2 B.V

Eden Springs Europe B.V.

Eden Springs International S.A

Mey Eden Ltd

Mey Eden Bar – First Class Services Ltd

Mey Eden Production (2007) Ltd

Mey Eden Marketing (2000) Ltd.

Café Espresso Italia Ltd

Pauza Coffee Services Ltd

Dispensing Coffee Club (IAI-2003) Ltd

Eden Springs Portugal S.A

Eden Springs (Europe) SA

Eden Springs (Switzerland) SA

SEMD, Société des eaux minérales de Dorénaz SA

Eden Springs Scandinavia AB

Eden Springs (Norway) AS

Eden Springs (Denmark) AS

Eden Springs OY Finland

Eden Springs (Sweden) AB

Eden Springs i Porla Brunn AB

Eden Springs Estonia OÜ

Eden Springs Latvia SIA

SIA << OCS Services >>

UAB Eden Springs Lietuva



--------------------------------------------------------------------------------

Chateau d’eau SAS

HorseLux Sàrl

Eden Springs Espana S.A.U

Eden Integración S.L.U.

Eden Centro Especial De Empleo S.L.U

Eden Springs Limited Liability Company

Eden Springs Nederland B.V.

Eden Water and Coffee Deutschland GmbH

Eden Springs sp. z o.o.



--------------------------------------------------------------------------------

Schedule 3.05

Properties

 

(a) Real property owned or leased:

 

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

Cott Beverages Inc.   

499 East Mill Street

San Bernardino, CA 92408

   Owned Cott Beverages Inc.   

4238 Director Drive

San Antonio, TX 78219

   Owned Cott Beverages Inc.   

301 Larcel Drive

Sikeston, MO 63801

   Owned Cott Beverages Inc.   

Conchester Rd & Aldan Ave

Concordville, PA 19331

   Owned Cott Beverages Inc.   

193 Mauney Rd.

Blairsville, GA 30512

   Owned Cott Beverages Inc.   

1001 10th Avenue

Columbus, GA 31901

   Owned Cott Beverages Inc.   

1198 (North) Spring Creek Place, Building B,

Springville, UT 84663

   Leased 156775 Canada Inc.   

6525 Viscount Road

Mississauga, ON L4V 1H6

   Owned Cott Corporation Corporation Cott   

333 Avro Ave

Pointe-Claire, QC H9R 5W3

   Owned Cott Corporation Corporation Cott   

4 Addison Avenue

Scoudouc Industrial Park Scoudouc, NB E4P 3N4

   Owned Cott Corporation Corporation Cott   

4810 – 76 Avenue SE

Calgary, AB T2C 2V2

   Owned Cott Beverages Limited   

Knottingly Road (Bondgate)

Pontefract, W.YS WF8 2XA

   Owned Cott Beverages Limited   

Citrus Grove

Side Ley

Kegworth, Derbyshire DE74 2FJ

   Owned Cott Beverages Limited   

Lindred Road, Lomeshaye Industrial Estate,

Brierfield, Nelson, Lancashire, BB9 5SR Nelson Bottling – N1

   Owned Cott Beverages Limited   

Lindred Road, Lomeshaye Industrial Estate,

Brierfield, Nelson, Lancashire, BB9 5SR Nelson

Bottling – N2

   Owned Cott Beverages Limited   

Macduff Industrial Estate, Old Gamrie Road,

Macduff, Banffshire, AB44 1GD

   Owned



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

Cott Beverages Limited   

Unit F, Spectrum Business Park, Wrexham Industrial

Estate, Wrexham, Clwyd, LL13 9QA

   Leased Cott Beverages Limited   

Lindred Road

Lomeshaye Industrial Estate

Brierfield, Nelson BB9 5SR

   Owned Cott Beverages Limited   

Unit D&E Spectrum Business Park, Wrexham

Industrial Estate, Wrexham, Clwyd, LL13 9QA

   Leased Cott Beverages Inc.   

15200 Trinity Blvd

Fort Worth, TX 76155

   Leased Cott Beverages Inc.   

570-B East Mill Street

San Bernardino, CA 92408

   Leased Cott Beverages Inc.    N. Waterman Avenue, San Bernardino, CA 92404   
Leased Cott Beverages Inc.   

1820 Massaro Blvd.

Tampa, FL 33619

   Leased Cott Beverages Inc.   

7275 A and B Hazelwood Road

Berkeley, MO 63134

   Leased Cott Beverages Inc.    104 Keystone Drive, Sikeston, MO 63801   
Leased Cott Beverages Inc.   

4843 International Boulevard

Wilson, NC 27893

   Leased Cott Beverages Inc.   

4506 East Acline Drive

Tampa, FL 33605

   Leased Cott Beverages Inc.   

2525 Schuetz Road, MO (plant) and Lot - 11705

Northline Industrial Drive, St. Louis, MO 63043-1300

   Owned Cott Beverages Inc.   

4221, 4223, & 4235 Director Drive

San Antonio, TX 78219

   Leased Cott Beverages Inc.   

200 South Commerce Drive

Aston, PA 19107

   Leased Cott Vending Inc.   

10838 Ambassador Blvd.

St. Louis, MO 63132

   Leased Cott Beverages Inc.   

5519 West Idlewild Ave

Tampa, FL 33634

   Leased Cott Corporation Corporation Cott   

15050 - 54A Avenue

Surrey, BC V3S 5X7

   Leased Cott Corporation Corporation Cott   

6425 Airport Road

Mississauga, ON L4V 1E4

   Leased Cott Corporation Corporation Cott   

4901/5001 - 64th Avenue

Calgary, AB T2C 4V4

   Leased Cott Beverages Inc.    4095 Highway 64 East, Murphy, NC 28906   
Leased Cott Beverages Inc.    4000 East Hwy 6, Spanish Fork, UT 84660    Leased
Cott Beverages Inc.    4801 Cargo Street, Columbus, GA 31907    Leased



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

Cott Beverages Inc.   

1011 N.W. J Street,

Bentonville, AR 72712

   Leased Cott Beverages Inc.    600 Andrews Road, Columbus, GA 31906    Leased
Cott Luxembourg S. a r. l. (a/o July 2011)    Findel Business Center, Complexe
C2, Batiment B, Route de Treves, L-2632 Findel, Luxembourg    Leased Cliffstar
LLC    440 South Roberts Road, Dunkirk, NY 14048    Owned Cliffstar LLC    312
Main Street, Dunkirk, NY 14048    Owned Cliffstar LLC    200 Water Street,
Fredonia, NY 14063 (Chautauqua County Index Numbers 113.19-3-32.1, 33 & 34)   
Owned

Cliffstar LLC

   54 W. Main Street, Brocton, NY 14716 (Chautauqua County Index Number
161.08-1-46.2)    Owned Cliffstar LLC    181 Stegelske Ave., Dunkirk, NY 14048
   Leased Cliffstar LLC    63 Wall Street, North East, PA 16428 (Erie County
Index Number (35) 7-54-11)    Owned Cliffstar LLC    3503 & 3601 Enterprise
Avenue, Joplin, MO    Leased Cliffstar LLC   

11751 Pacific Avenue

Fontana, CA 92337 (Assessors Parcel Numbers: 0238-171-51 & 75)

   Owned Cliffstar LLC   

5600 E. Francis Street

Ontario, CA 91761

   Leased Cliffstar LLC    1990 Hood Road, Greer, SC 29650    Owned Cliffstar
LLC    2819 Wade Hampton Boulevard, Taylors, SC 29687    Leased Cliffstar LLC   
3502 Enterprise Avenue, Joplin, MO 64801    Owned Star Real Property LLC    1
Cliffstar Avenue, Dunkirk, NY 14048    Owned Cliffstar LLC    23879 Aspen
Avenue, Warrens, WI 54666 (Parcel Identification Numbers 024-0163-0000 &
024-0194-0000)    Owned Cliffstar LLC    65 Chace Road, East Freetown, MA 02717
   Owned Cliffstar LLC    1041 N. 15th Avenue, Walla Walla, WA 99362 (Tax
Parcel/Account Numbers: 36-07-19-23-0006, 0007, 0012, 0013; 36-07-19-24-0005,
0206 and 0301)    Owned Cliffstar LLC    1164 Dell Avenue, Box 755, Walla Walla,
WA 99362    Leased DS Services of America, Inc.    224 South Carlton Ave.,
Blythe, CA 92225    Owned



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.    519-537 East I Street, Brawley, CA 92227   
Owned DS Services of America, Inc.    522 East I Street, Brawley, CA 92227   
Owned DS Services of America, Inc.    536 East I Street, Brawley, CA 92227   
Owned DS Services of America, Inc.    419 South 8th Street, Brawley, CA 92227   
Owned DS Services of America, Inc.    221 E. Alondra Blvd., Gardena, CA 90248   
Owned DS Services of America, Inc.    2 Sterling Street, Irvine, CA 92618   
Owned DS Services of America, Inc.    4548 Azusa Canyon Rd, Irwindale, CA 91706
   Owned DS Services of America, Inc.    11811 Highway 67, Lakeside, CA 92040   
Owned DS Services of America, Inc.    4500 York Blvd., Los Angeles, CA 90041   
Owned DS Services of America, Inc.    4500 Lincoln Ave., Los Angeles, CA 90041
   Owned DS Services of America, Inc.    2615 Temple Heights Dr., Oceanside, CA
92056    Owned DS Services of America, Inc.    1363 Citrus Street, Riverside, CA
92507    Owned DS Services of America, Inc.    1522 N. Newhope Street, Santa
Ana, CA 92703    Owned DS Services of America, Inc.    7817 Haskell Ave., Van
Nuys, CA 91406    Owned DS Services of America, Inc.    528 Railroad Ave.,
Winter Haven, CA 92283    Owned DS Services of America, Inc.    8631 Younger
Creek Drive, Sacramento, CA 95828    Owned DS Services of America, Inc.    314
Abbott Street, Salinas, CA 93901    Owned DS Services of America, Inc.    2217
Revere Ave., San Francisco, CA 94124    Owned DS Services of America, Inc.   
110 Union St., Vallejo, CA 94590    Owned DS Services of America, Inc.    3302
W. Earl Drive, Phoenix, AZ 85017    Owned DS Services of America, Inc.    4225
W. Desert Inn Road, Las Vegas, NV 89102    Owned



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.    4718 McCarty, Amarillo, TX 79110    Owned DS
Services of America, Inc.    204 Hwy 281, Brownsville, TX 78520    Owned DS
Services of America, Inc.    4751 Durazno, El Paso, TX 79905    Owned DS
Services of America, Inc.    3405 High Prairie Road, Grand Prairie, TX 75050   
Owned DS Services of America, Inc.    27815 Highway Blvd., Katy, TX 77494   
Owned DS Services of America, Inc.    405 Avenue U, Lubbock, TX 79401    Owned
DS Services of America, Inc.    605 S. Marienfeld, Midland, TX 79701    Owned DS
Services of America, Inc.    4271 Dividend St., San Antonio, TX 78219    Owned
DS Services of America, Inc.    4120 Globeville Road, Denver, CO 80216    Owned
DS Services of America, Inc.    351 Rosevale Road, Grand Junction, CO 81507   
Owned DS Services of America, Inc.    1825 S. 3730 W, Salt Lake City, UT 84104
   Owned DS Services of America, Inc.    1122 West 27th St., Cheyenne, WY 82001
   Owned DS Services of America, Inc.    4181 Alden Drive, Mobile, AL 36696   
Owned DS Services of America, Inc.    1804 Concept Court, Daytona, FL 32114   
Owned DS Services of America, Inc.   

748 Veronica S. Shoemaker (f/k/a Palmetto Ave.),

Fort Myers, FL 33916

   Owned DS Services of America, Inc.    4205 N. Old Dixie Hwy., Fort Pierce, FL
34946]    Owned DS Services of America, Inc.    5331 N.W. 35th Terrace, Fort
Lauderdale, FL 33309    Owned DS Services of America, Inc.    5287 & 5289 East
Bay Blvd., Gulf Breeze, FL 32563    Owned DS Services of America, Inc.    7151
SE County Rd 326, Morriston, FL 32668    Owned DS Services of America, Inc.   
8774 4th Avenue, Jacksonville, FL 32208    Owned DS Services of America, Inc.   
2779 NW 112 Avenue, Miami, FL 33172    Owned



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.    3866 Shader Road, Orlando, FL 32808    Owned DS
Services of America, Inc.    Hwy 12 – Indian Springs Rd., Quincy, FL 32351   
Owned DS Services of America, Inc.    4405 S. MacAuthur Blvd., Alexandria, LA
71302    Owned DS Services of America, Inc.    11465 Reiger Rd., Baton Rouge, LA
70809    Owned DS Services of America, Inc.    200 Blanchard Lane, Boothville,
LA 70041    Owned DS Services of America, Inc.    I-55 – 301 Frontage Road,
Kentwood, LA 70444    Owned DS Services of America, Inc.   

601 Ambassador Caffery Pkwy., Lafayette (Scott), LA

70583

   Owned DS Services of America, Inc.    4810 Opelousas St., Lake Charles, LA
70615    Owned DS Services of America, Inc.    3418 Howard Avenue, New Orleans,
LA 70113    Owned DS Services of America, Inc.    2502 Poydras Ave., New
Orleans, LA 70113    Owned DS Services of America, Inc.    100 Stable Road,
Patterson, LA 70392    Owned DS Services of America, Inc.    588 Johnny F. Smith
Blvd, Slidell, LA 70460    Owned DS Services of America, Inc.    14072 Fastway
Lane, Gulfport, MS 39503    Owned DS Services of America, Inc.   

100 E. Market Ridge Drive, Jackson (Ridgeland), MS

39157

   Owned DS Services of America, Inc.    90 Willow Creek Drive, Blue Ridge, GA
30513    Owned DS Services of America, Inc.    6750 Discovery Blvd., Mableton,
GA 30126    Owned DS Services of America, Inc.    36 Country Club Lane, Belmont,
MA 02478    Owned DS Services of America, Inc.    70 First Street, Bridgewater,
MA 02324    Owned DS Services of America, Inc.    1761 Newport Road, Ephrata, PA
17522    Owned DS Services of America, Inc.    137 Valley View Drive, Ephrata,
PA 17522    Owned



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.    180 Mountain Spring Road, Hopeland, PA 17578   
Owned DS Services of America, Inc.    2445 Hamilton Road, Arlington Heights, IL
60005    Owned DS Services of America, Inc.    6055 S. Harlem Ave., Chicago, IL
60638    Owned DS Services of America, Inc.    6155 S. Harlem Ave., Chicago, IL
60638    Owned DS Services of America, Inc.    6958 W. 60 Street, Chicago, IL
60638    Owned DS Services of America, Inc.    1171 Jansen Farm Ct., Elgin, IL
60123    Owned DS Services of America, Inc.    9409 Gulf Stream Road, Frankfort,
IL 60423    Owned DS Services of America, Inc.    949 E. High Street, Mundelein,
IL 60060    Owned DS Services of America, Inc.    105 Harvey Court, Peoria, IL
61611    Owned DS Services of America, Inc.    2425 Laude Drive, Rockford, IL
61109    Owned DS Services of America, Inc.    5951 Carlson Ave., Portage, IN
46368    Owned DS Services of America, Inc.    2545 S. Ferree, Kansas City, KS
66103    Owned DS Services of America, Inc.    45 West Noblestown Road,
Carnegie, PA 15106    Owned DS Services of America, Inc.    2770 E. 13th Street,
Yuma, AZ 85365    Leased DS Services of America, Inc.    145 E. Avenue K-8,
Lancaster, CA 93535    Leased DS Services of America, Inc.    41611 Date Street,
Murrieta, CA 92562    Leased DS Services of America, Inc.    340 N. Irving
Drive, Oxnard, CA 93030    Leased DS Services of America, Inc.   

19020 N. Indian Canyon Dr., Palm Springs, CA

92258

   Leased DS Services of America, Inc.    18499 Phantom West, #9, Victorville,
CA 92392    Leased DS Services of America, Inc.    19231 Flightpath Way,
Bakersfield, CA 93308    Leased DS Services of America, Inc.    3114 Thorntree
Dr., Chico, CA 95973    Leased



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.    5377 Home Ave., Fresno, CA 93727    Leased DS
Services of America, Inc.    1024 Mellon Avenue, Manteca, CA 95337    Leased DS
Services of America, Inc.    485 Vista Way, Milpitas, CA 95035    Leased DS
Services of America, Inc.    335-B O’Hair Court, Santa Rosa, CA 95407    Leased
DS Services of America, Inc.    110 Union St., Vallejo, CA 94590    Leased DS
Services of America, Inc.    1312 Capital Blvd. #104, Reno, NV 89502    Leased
DS Services of America, Inc.    2580 Landon Drive, Ste. C, Bullhead City, AZ
86429    Leased DS Services of America, Inc.    11700 E. Berry Drive, Dewey AZ
86327    Leased DS Services of America, Inc.    4174 E. Huntington Dr., #1,
Flagstaff, AZ 86004    Leased DS Services of America, Inc.    202 Bucket of
Blood St., Holbrook, AZ 86025    Leased DS Services of America, Inc.    828 N.
Gonzales Blvd, Huachuca City, AZ 85616    Leased DS Services of America, Inc.   
1740 W. Broadway, Mesa, AZ 85202    Leased DS Services of America, Inc.    2596
N. Fairview Ave., Tucson, AZ 85705    Leased DS Services of America, Inc.   

4601 SW 36th St., Ste. 100, Oklahoma City, OK

73179

   Leased DS Services of America, Inc.    11915 East 51st St. S, Bldg II, Tulsa,
OK 74146    Leased DS Services of America, Inc.    3612 I-35, Waco, TX 76706   
Leased DS Services of America, Inc.    8020 Exchange, Austin, TX 78754    Leased
DS Services of America, Inc.    5248 Washington Blvd., Beaumont, TX 77707   
Leased DS Services of America, Inc.   

1338-1340 Centerville Rd., Dallas/Mesquite, TX

75218

   Leased DS Services of America, Inc.    3405 Roy Orr Blvd., Grand Prairie, TX
75050    Leased DS Services of America, Inc.    6610 Willowbrook Park Drive,
Houston, TX 77066    Leased



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.    315 Marvin A. Smith, Kilgore, TX 75662    Leased
DS Services of America, Inc.    6501 S. 28th St., McAllen, TX 78503    Leased DS
Services of America, Inc.    1511 Central Freeway East, Wichita Falls, TX 76302
   Leased DS Services of America, Inc.    1357 S 320 E, St. George, UT 84790   
Leased DS Services of America, Inc.    14 South Spruce St., Colorado Springs, CO
80905    Leased DS Services of America, Inc.    2599 California Street, Denver,
CO 80205    Leased DS Services of America, Inc.    2633 California Street,
Denver, CO 80205    Leased DS Services of America, Inc.    2640 California
Street, Denver, CO 80205    Leased DS Services of America, Inc.    614 27th
Street, Denver, CO 80205    Leased DS Services of America, Inc.    1930 E. 40th
Avenue, Denver, CO 80205    Leased DS Services of America, Inc.    701 W.
Diamond St., Boise, ID 83705    Leased DS Services of America, Inc.    302 3rd
Street South, Twin Falls, ID 83301    Leased DS Services of America, Inc.    533
South 1325 West, Orem, UT 84058    Leased DS Services of America, Inc.    225 E.
Annabella Road, Richfield, UT 84701    Leased DS Services of America, Inc.   
1985 S. Milestone Dr., Salt Lake City, UT 84104    Leased DS Services of
America, Inc.    1090 E. Hwy 40, Vernal, UT 84078    Leased DS Services of
America, Inc.    20495 Murray Rd., Bend, OR 97701    Leased DS Services of
America, Inc.    249 E Barnett Road, #100, Medford, OR 97501    Leased DS
Services of America, Inc.    13233 NE Jarrett Street, Portland, OR 97230   
Leased DS Services of America, Inc.    2495 Prairie Road, Suite D, Eugene, OR
97402    Leased DS Services of America, Inc.   

3915 Fairview Industrial Drive, S.E., #150, Salem,

OR 97302

   Leased



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.    6004 Blimp Rd., Suite B, Tillamook, OR 97141   
Leased DS Services of America, Inc.    1313 Pacific Place, Burlington, WA 98233
   Leased DS Services of America, Inc.    606 Reynolds Ave., Suite 1, Centralia,
WA 98531    Leased DS Services of America, Inc.    21608 85th Ave., Kent, WA
98031    Leased DS Services of America, Inc.    8602 S. 218th Street (lot),
Kent, WA 98301    Leased DS Services of America, Inc.    1002 River Road, Suites
6&7, Yakima, WA 98902    Leased DS Services of America, Inc.    2520 Aileron
Road, Richland, WA 99352    Leased DS Services of America, Inc.    9711 E. Knox
Ave., Spokane, WA 99206    Leased DS Services of America, Inc.   

3008 Commerce Square S., Irondale (Birmingham),

AL 35210

   Leased DS Services of America, Inc.    30352 Quail Roost Trail, Big Pine Key,
FL 33043    Leased DS Services of America, Inc.    3539 SW 74th Ave, Ocala, FL
34474    Leased DS Services of America, Inc.    10290 U.S. Highway 19N, Pinellas
Park, FL 33782    Leased DS Services of America, Inc.    4825 Woodlane Circle,
Tallahassee, FL 32303    Leased DS Services of America, Inc.    6610 Anderson
Rd., Tampa, FL 33634    Leased DS Services of America, Inc.    126 Clendenning
Rd. K-1-81, Houma, LA 70363    Leased DS Services of America, Inc.    126
Clendenning Rd. E-2-72, Houma, LA 70363    Leased DS Services of America, Inc.
   1044 2nd Street (US Hwy. 51), Osyka, MA 39657    Leased DS Services of
America, Inc.    404 Industrial Drive, Minden, LA 71055    Leased DS Services of
America, Inc.    S. Galvez & Howard Ave., New Orleans, LA 70113    Leased DS
Services of America, Inc.    4371 A Interstate Drive, Macon, GA 31210    Leased



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.    555 Walt Sanders Memorial Dr., Newnan, GA 30542
   Leased DS Services of America, Inc.    167 Knowlton Way, Savannah, GA 31407
   Leased DS Services of America, Inc.    1200 Northbrook Pkwy., Suwanee, GA
30024    Leased DS Services of America, Inc.    802 North Forest Drive,
Valdosta, GA 31601    Leased DS Services of America, Inc.    2020-C Starita
Road, Charlotte, NC 28206    Leased DS Services of America, Inc.    2606 Phoenix
Drive #802, Greensboro, NC 27408    Leased DS Services of America, Inc.    5025
Departure Dr., Ste. 105, Raleigh, NC 27616    Leased DS Services of America,
Inc.    312 Raleigh St., Wilmington, NC 28412    Leased DS Services of America,
Inc.    269 Lakewood Drive, Greenville, SC 29607    Leased DS Services of
America, Inc.    568 Bishop Parkway, Myrtle Beach, SC 29579    Leased DS
Services of America, Inc.    11141 Outlet Drive, Knoxville, TN 37932    Leased
DS Services of America, Inc.    3835 Knight Rd., Suite 11, Memphis, TN 38118   
Leased DS Services of America, Inc.    1131 4th Ave. South, Nashville, TN 37210
   Leased DS Services of America, Inc.    8925 Transport Lane, Transport Lane,
Ooltewah (Chattanooga), TN 37363    Leased DS Services of America, Inc.    420
Woodland Avenue, Bloomfield, CT 06002    Leased DS Services of America, Inc.   
18907 Marantha Blvd., #1, Bridgeville, DE 19933    Leased DS Services of
America, Inc.    20 Shea Way, #209-210, Newark, DE 19713    Leased DS Services
of America, Inc.    9331 Philadelphia Rd, St. F, Baltimore, MD 21237    Leased
DS Services of America, Inc.    6403 Ammendale Road, Beltsville, MD 20705   
Leased DS Services of America, Inc.    300 Columbus Circle, Ste. G, Edison, NJ
08837    Leased DS Services of America, Inc.    6123 Black Horse Pike, Egg
Harbor Township, NJ 08234    Leased



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.    1160 Commerce Avenue, Bronx, NY 10462    Leased
DS Services of America, Inc.    5 Sidney Court, Lindenhurst, NY 11757    Leased
DS Services of America, Inc.    2201 Green Lane #11, Levittown (Bristol), PA
19057    Leased DS Services of America, Inc.    221 Forney Drive, Ephrata, PA
17522    Leased DS Services of America, Inc.    716 Haywood Drive, Exton, PA
19341    Leased DS Services of America, Inc.    6610-6612 Fleet Drive, Exton, PA
19341    Leased DS Services of America, Inc.    3442-A Trant Avenue, Norfolk, VA
23502    Leased DS Services of America, Inc.    4930 Old Midlothian Tpke.,
Richmond, VA 23224    Leased DS Services of America, Inc.    1501 N.E. Broadway
Ave., #14, Des Moines, IA 50313    Leased DS Services of America, Inc.    312 S.
21st St., Mattoon, IL 61938    Leased DS Services of America, Inc.    9890 E.
121st St., Fishers, IN 46038    Leased DS Services of America, Inc.    1529 Lake
Ave., Kansas City, KS 66103    Leased DS Services of America, Inc.    832
Nandino Blvd., Suite V, Lexington, KY 40511    Leased DS Services of America,
Inc.    4644 Louisville Ave., Suite #2, Louisville, KY 40209    Leased DS
Services of America, Inc.    290 Opportunity Pky, Unit 1, Akron, OH 44307   
Leased DS Services of America, Inc.    4160 Perimeter Drive, Columbus, OH 43228
   Leased DS Services of America, Inc.    6142 Center Park Drive, W. Chester, OH
45262    Leased DS Services of America, Inc.    3140 Jacob Street, Wheeling, WV
26003    Leased DS Services of America, Inc.   

N16 W23390 Stoneridge Dr., Ste. F, Waukesha, WI

53188

   Leased DS Services of America, Inc.    4170 Tanner’s Creek Drive, Flowery
Branch, GA 30542    Leased



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.   

AA Self Storage – Diboll, 1517 N Temple, Diboll, TX

75941, Unit 116

   Leased DS Services of America, Inc.   

Absolute Storage, 72 Mill Branch Lane, Hazard, KY,

41701, Unit 71

   Leased DS Services of America, Inc.   

All American Storage, 5100 Vogel Rd., Evansville, IN

47715, Units A200 and C336

   Leased DS Services of America, Inc.   

American Self Storage, 720 Candelaria NE,

Albuquerque, NM, 87117, Unit N-13

   Leased DS Services of America, Inc.   

Ardmore Self Storage, 6614 Ardmore, Fort Wayne,

IN 46809, Unit B17

   Leased DS Services of America, Inc.   

Budget Self Storage, 5906 San Bernardo, Laredo, TX

78041, Unit 155

   Leased DS Services of America, Inc.   

Campbell Management, 8945 J Street, Omaha, NE

68137, Unit 8

   Leased DS Services of America, Inc.   

Campground Storage, 1420 Campground Rd., Cabot

AR 72023, Unit 802-3

   Leased DS Services of America, Inc.    Cindy Murray, 910 North Lynn, Lamesa,
TX    Leased DS Services of America, Inc.   

Community Self Storage, 111 Laurel Ave., Laurel,

MS 39440, Unit I0046

   Leased DS Services of America, Inc.   

Concepts N Education, 97 Underwood Dr., Fletcher,

NC 28732, Unit 21

   Leased DS Services of America, Inc.   

Crazy Rays Self Storage, 1040 Hwy 29 N, Athens,

GA 30601, Unit 602

   Leased DS Services of America, Inc.   

Crosstown Mini Storage, 4066 Cross Town

Expressway, Corpus Christi, TX 78409, Unit 36

   Leased DS Services of America, Inc.    Do It Yourself Storage, 4835 South
Ave., Toledo, OH 43615, Unit 112    Leased DS Services of America, Inc.    DSI
Enterprises (R&S Storage), 593 Lakeview Dr., Grenada, MS 38901, Unit LC2   
Leased DS Services of America, Inc.    Fancy’s Car Wash, RR270, Lost Creek, WV
26385, Unit 1    Leased



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.   

Green Street, 2140 Gun Lake, Hastings, MI 49058,

Unit 31

   Leased DS Services of America, Inc.   

LA Lewis Moving and Storage, 329 Cherry St.,

Scranton, PA 18505, Unit 1

   Leased DS Services of America, Inc.   

Martin Self Storage, 9121 Market Street, Wilmington,

NC 28411, Unit B0245

   Leased DS Services of America, Inc.   

Milton Rental Center, P.O. Box 764, Milton, WV,

25541, Unit 3

   Leased DS Services of America, Inc.   

Mini Max, 2254 W. Palmetto, Florence, SC 29501,

Unit C 62

   Leased DS Services of America, Inc.   

Mini Max Storage, 2638 Legion Rd., Fayetteville, NC

28306, Unit J-17

   Leased DS Services of America, Inc.   

OK Storage, 43 Old Elam, Valley Park, MO 63088,

Unit 108

   Leased DS Services of America, Inc.   

Public Storage, 2101 Haggerty Rd., Canton MI 48187,

Unit 4002

   Leased DS Services of America, Inc.   

Public Storage, 36260 Van Dyke Ave., Sterling

Heights, MI 48312, Unit 5162

   Leased DS Services of America, Inc.   

Public Storage, 6207 Executive Blvd., Dayton, OH

45424, Unit B045

   Leased DS Services of America, Inc.   

Public Storage, 1439 Folly Rd., Charleston, SC

29412, Unit 115

   Leased DS Services of America, Inc.    Rent A Space, 1969 W. Main St., Salem,
VA 24153    Leased DS Services of America, Inc.   

River Watch, 922 Stevens Creek Road, Augusta, GA

30907, Unit D9

   Leased DS Services of America, Inc.   

Safety Lock and Storage, 6045 W Pierson Rd.,

Flushing, MI 48433, Unit 196

   Leased DS Services of America, Inc.   

Space Place Storage, 110 Newland Rd., Columbia, SC

29229, Unit A94

   Leased DS Services of America, Inc.   

Space World, 2810 S. Boulder Ave., Russellville, AR,

Unit H1/39

   Leased DS Services of America, Inc.   

Storage Center, 200 Seller Street, Martinsville, VA

24112, Unit 2203

   Leased



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

DS Services of America, Inc.    Storage Plex of Kingsport, 2417 East Stone
Drive, Kingsport, TN 37660, Unit D58    Leased DS Services of America, Inc.   
Synergetics Properties, 501 Highway 12, Starksville, MS 39759, Unit 380   
Leased DS Services of America, Inc.    Uncle Bob’s, 11 Integra Dr., Concord, NH
03301, Unit E198    Leased DS Services of America, Inc.    WLH Leasing, 5810 N
Grimes, Hobbs, NM 88240, Unit SA    Leased DS Services of America, Inc.    Call
Center, 310 County Line Road, Lakeland, FL 33810    Leased DS Services of
America, Inc.    Office, 2300 Windy Ridge Pkwy, Atlanta GA 30339    Leased DS
Services of America, Inc.    200 Eagles Landing Blvd., Lakeland, FL 33810   
Leased DS Services of America, Inc.    1540 S. Page Court, Anaheim, CA 92806   
Leased DS Services of America, Inc.    3736 Wow Rd., Corpus Christi, TX 78413   
Leased Cott Corporation Corporation Cott    1980 Hood Road, Greer, SC 29650   
Leased Aimia Foods Limited    Lyncastle Rd., #3, Warrington, UK    Leased Aimia
Foods Limited    Wilcox Rd., #4, Haydock, Saint Helens, UK    Leased

Aquaterra Related Properties

 

* indicates predecessor of Aquaterra Corporation. For Quebec properties, the
owner is not updated on title unless the property has been transferred to a
different entity.

† indicates a carrying on business name of Aquaterra Corporation.

 

    

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

1.    Aquaterra Corporation   

4th Line West

Cataract Road

(E/S Mississauga Road) Caledon, Ontario

   Owned 2.    Aquaterra Corporation   

R.R. #1

Hillsburgh, Ontario

   Owned 3.    Les Fermes D’Athelstan Inc.*   

4010 Montée de Powerscourt, Hinchinbrooke, Quebec

(Athelstan Plant)

   Owned



--------------------------------------------------------------------------------

4.    Les Fermes D’Athelstan Inc.*   

3912 Montée de Powerscourt,

Hinchinbrooke, Quebec

(Athelstan Plant)

   Owned 5.    Les Fermes D’Athelstan Inc.*   

Montée de Powerscourt (no civic address), Hinchinbrooke, Quebec

 

(Athelstan Plant)

   Owned 6.    Les Fermes D’Athelstan Inc.*   

4020, Chemin Powerscourt, Hinchinbrooke, Quebec

 

(Athelstan Plant)

   Owned 7.    Les Fermes D’Athelstan Inc.*   

4060 Montée de Powerscourt,

Hinchinbrooke, Quebec

 

(Athelstan Plant)

   Owned 8.    Labrador Laurentian Inc./Labrador Laurentienne Inc.* (in part)
Aquaterra Corporation (in part)    2540 boul Louis- Fréchette, Nicolet, Quebec
   Owned 9.    Labrador Laurentienne Inc.*   

675 Des Blés D’Or

Street, Saint-Marie-de-Blandford, Quebec

   Owned 10.    Labrador Laurentienne Inc.*   

Rang Sainte-Anne,

Saint-Fulgence, Quebec

   Owned 11.    Labrador Laurentienne Inc.*   

Chemin Charles Leonard, Mirabel

Quebec

   Owned 12.    Labrador Laurentian Inc.*   

488 Boulevard Des Laurentides

Piedmont, QC

   Owned 13.    Labrador Laurentian Inc.*   

Chemin des Carrières

Piedmont, QC

   Owned 14.    Eau de Source Labrador Ltée*    Rang Basse Double Saint-Barnabé
Sud, Quebec    Owned 15.    Aquaterra Corporation and/or Aquaterra Corporation
Ltd.   

191 Valley Road and

249 Valley Road

Valley Station, (Truro) Nova Scotia

   Owned 16.    Aquaterra Corporation    1185 Route 895 Hwy. Goshen, New
Brunswick    Owned



--------------------------------------------------------------------------------

17.    Labrador Laurentian Inc./ Labrador Laurentienne Inc.*   

Route Arthur Sauve Boulevard

St_Hermas (Mirabel), Quebec

   Owned 18.    Aquaterra Corporation   

929 C Laval Crescent

Kamloops, B.C.

   Leased 19.    Aquaterra Corporation   

2490 Enterprise Way

Kelowna, B.C.

   Leased 20.    Sparkling Spring Water Group Limited*   

895 Station Avenue

(Langford) Victoria, B.C.

   Leased 21.    Canadian Springs Water Company†   

2365, 23785 and 2385

South Nicholson Street

Prince George, B.C.

   Leased 22.    Canadian Springs Water Company†   

6560 McMillan Way

Richmond, B.C

   Leased 23.    Aquaterra Corporation    4373 Solar Road, Sechelt V0N 3A1   
Leased 24.    Aquaterra Corporation   

1200 Britannia Road

East

Mississauga, Ontario

L4W 4T5

   Leased 25.    Aquaterra Corporation   

1200 Britannia Road

East Mississauga, Ontario

L4W 4T5

   Leased 26.    Aquaterra Corporation   

Unit C, 1725 Seymour Street

North Bay, Ontario

PIN 49142-0139

PIN 49142-0140

   Leased 27.    Canadian Springs†   

#1 - 108 Dairy Avenue Greater Napanee, Ontario

PIN 45090-0139

PIN 45090-0138

   Leased 28.    Labrador Laurentienne Inc.*    9021 boulevard Metropolitan East
Anjou, Quebec    Leased 29.    Aquaterra Corporation   

196 Chemin Industriel,

Gatineau, J8R3N9

   Leased 30.    Aquaterra Corporation Ltd.   

1050, Chemin Olivier St-Nicolas, Quebec

G7A 2M7

   Leased 31.    Labrador Laurentienne Inc.*    2037 Boul. Saguenay, Chicoutimi,
Quebec    Leased 32.    Aquaterra Corporation   

19 Fielding Avenue Dartmouth, Nova

Scotia

   Leased 33.    Aquaterra Corporation    458 Keltic Drive, Sydney ,NS    Leased



--------------------------------------------------------------------------------

34.    Canadian Springs†   

424 Adelard-Savioe

Boulevard

Dieppe (Moncton), New Brunswick

   Leased 35.    Aquaterra Corporation   

560 Somerset Street

Saint John,

New Brunswick

   Leased 36.    Aquaterra Corporation    1288 Topsail Road, Paradise, NF   
Leased 37.    Aquaterra Corporation   

PO Box 149, North

Rustico & 17136

Malpeque Road

   Leased



--------------------------------------------------------------------------------

Schedule 3.10

Canadian Union Plans, Canadian Benefit Plans and Canadian Pension Plans

Aquaterra Corporation sponsors the Aquaterra Defined Benefit Pension Plan which
is registered under Quebec law and is in the process of being wound up by
Aquaterra Corporation on a voluntary basis. The plan wind-up has been in process
since 1998 and no new members have been permitted to join since that time. There
are only 14 individuals who currently have any entitlements under the plan, and
the current liability is $122,488.

The following are Canadian Union Pension Plans:

 

  •   Viscount Union: Teamster Canadian Pension Trust Fund; and

 

  •   Plan Pointe Claire Union: Teamsters Canadian Pension Plan, Soft Drink
Industry Division;

The following are Canadian Retirement Plans:

 

  •   Surrey Union: Employee Registered Retirement Savings Plan (RRSP) ;

 

  •   Calgary Union: Cott Corporation Deferred Profit Sharing Plan/Group
Registered

 

  •   Retirement Savings Plans (DPSP/GRSP) Retirement Program;

 

  •   Salaried and Non-Union Hourly: Cott Corporation Deferred Profit Sharing
Plan/Group

 

  •   Registered Retirement Savings Plans (DPSP/GRSP) Retirement Program;

 

  •   Aquaterra - Employee contribution RSP only

The following are Canadian Benefit Plans:

 

  •   Common Share Option Plan

 

  •   Share Appreciation Rights

 

  •   Performance Share Unit Plan;

 

  •   Officers and Senior Management Executives Performance Bonus; and

The Canadian Retirement Plans are Registered Retirement Savings Plans.

The Canadian Union Plans (Viscount and Pointe Claire) are defined benefit plans.

Canadian Group Benefit Plans:

 

  •   Extended Health

 

  •   Dental

 

  •   Life Insurance

 

  •   Dependent Life

 

  •   Optional Life

 

  •   Accidental Death & Dismemberment insurance (AD&D)

 

  •   Voluntary Accidental Death & Dismemberment insurance

 

  •   Short Term Disability

 

  •   Long Term Disability



--------------------------------------------------------------------------------

Each union has benefit plan specific to their union

Salaried and non-union hourly employees have their own benefit plan

Sun Life is our new provider for all benefits effective May 1, 2016



--------------------------------------------------------------------------------

Schedule 3.15

Capitalization and Subsidiaries

Cott Entities

 

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner

if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares of

Interests

Outstanding

156775 Canada Inc.   Cott Corporation Corporation Cott/100%   Corporation   1
common share   1 common share 1702922 Ontario Limited   Cott Corporation
Corporation Cott/100%   Corporation   446 common shares   446 common shares
2011438 Ontario Limited   Cott Corporation Corporation Cott/100%   Corporation  
1 common share   1 common share 4368479 Canada Limited   Cott Corporation
Corporation Cott/100%   Corporation   15,917,448.44 common shares  
15,917,448.44 common shares 804340 Ontario Limited   Cott Corporation
Corporation Cott/100%   Corporation   1 common share   1 common share 967979
Ontario Limited   Cott Corporation Corporation Cott/100%   Corporation  

a) 10,088,608 common shares

 

 

a) 10,088,608 common shares

     

b) 800,000 Junior Preference shares

 

 

b) 800,000 Junior Preference shares

     

c) No Senior Preference shares

 

c) No Senior Preference shares

AD Personales, S.A. de C.V.  

Mexico Bottling Services, S.A. de C.V. 50%

 

Servicios Generales de México, S.A. de C.V. 50%

  Limited liability corporation of variable capital  

a) 25,000 Class I Shares

 

b) 25,000 Class I Shares

 

a) 25,000 Class I Shares - Mexico Bottling Services, S.A. de C.V.

 

b) 25,000 Class I Shares - Servicios Generales de México, S.A. de C.V.

Aimia Foods Holdings Limited   Cott Ventures Limited/100%   Private company
limited by shares   500,000 ordinary shares   500,000 ordinary shares



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner

if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares of

Interests

Outstanding

Aimia Foods Group Limited   Aimia Foods Holdings Limited/100%   Private company
limited by shares   250,000 ordinary shares   250,000 ordinary shares Aimia
Foods EBT Company Limited   Aimia Foods Holdings Limited/100%   Private company
limited by shares   1 ordinary share   1 ordinary share Aimia Foods Limited  
Aimia Foods Group Limited/100%   Private company limited by shares   800
ordinary shares   800 ordinary shares Aquaterra Corporation  

a) Cott Corporation Corporation Cott/59.557%

 

b) 4368479 Canada Limited/40.442%

 

c) 1702922 Ontario Limited/0.001%

  Corporation  

a) 27,403,074

 

b) 18,608,029

 

c) 312

 

a) 27,403,074- Cott Corporation Corporation Cott

 

b) 18,608,029- 4368479 Canada Limited

 

c) 312- 1702922 Ontario Limited

Calypso Soft Drinks Limited   Cooke Bros (Tattenhall) Limited   Private company
limited by shares   100 ordinary shares   100 ordinary shares Caroline LLC  
Cott Corporation Corporation Cott/100%   Limited liability company   N/A   N/A
Cliffstar LLC   Cott Beverages Inc./100%   Limited liability company  
507,526,030 LLC interests   507,526,030 LLC interests Cooke Bros Holdings
Limited   Cott Developments Limited/100%   Private company limited by shares  
55,000 ordinary shares   55,000 ordinary shares Cooke Bros (Tattenhall) Limited
  Cooke Bros Holdings Limited/100%   Private company limited by shares   500,000
ordinary shares   500,000 ordinary shares Cott (Barbados) IBC Ltd.   Cott
Corporation Corporation Cott/100%   International business company   100 common
shares   100 common shares Cott (Hong Kong) Limited   Cott (Barbados) IBC
Ltd./100%   Private limited liability company (limited by shares)   1 ordinary
share of US$1.00 each  

1 ordinary share of US$1.00 each

Cott (Nelson) Limited   Cott Nelson (Holdings) Limited/100%   Private company
limited by shares   88,751 ordinary £1 shares   88,751 ordinary £1 shares



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner

if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares of

Interests

Outstanding

Cott Beverages Inc.   Cott Holdings Inc./100%   Corporation  

a) 59,500,000 shares of Class A Common Stock

 

b) 152,001,797.519 shares of Class B Common Stock

 

a) 59,500,000 shares of Class A Common Stock

 

b) 152,001,797.519 shares of Class B Common Stock

Cott Beverages Limited   Cott Retail Brands Limited/100%   Private company
limited by shares  

94,008,013 ordinary shares

 

2,000 preference shares

 

94,008,013 ordinary shares

 

2,000 preference shares

Cott Beverages Luxembourg S.a.r.l.   Cott Corporation Corporation Cott/100%  
Private company limited by shares   12,500 ordinary shares   12,500 ordinary
shares Cott Corporation Corporation Cott   Public Company   Corporation   N/A  
109,660,142 common shares Cott Developments Limited   Cott Beverages Limited  
Private company limited by shares   1 ordinary share   1 ordinary share Cott do
Brasil Industria, Comercio, Importacao e Exportacao de Bebidas e Concentrados
Ltda  

a) Cott Corporation Corporation Cott/99% and

 

b) 804340 Ontario Limited/1%

  Limited liability company  

a) 1,270,269 quotas

 

b) 12,831 quotas

 

a) 1,270,269 quotas

 

b) 12,831 quotas



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner

if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares of

Interests

Outstanding

Cott Embotelladores de Mexico, S.A. de C.V.  

Cott Corporation

Corporation Cott/99.375%

 

804340 Ontario Limited./0.625%

  Limited liability corporation of variable capital  

a) 1 Series I, Class A Share

 

b) 49,999 Series I, Class B Shares

 

c) 399,999 Series II, Class A Shares

 

d) 3,550,001 Series II, Class B Shares

 

e) 60,000,000 Series II, Class C Shares

 

a) 1 Series I, Class A Share - 804340 Ontario Limited

 

b) 49,999 Series I, Class B Shares - Cott Corporation

Corporation

Cott

 

c) 399,999 Series II, Class A Shares - 804340 Ontario Limited

 

d) 3,550,001 Series II, Class B Shares – Cott Corporation Corporation Cott

 

e) 60,000,000 Series II, Class C Shares –

Cott Corporation Corporation Cott

Cott Europe Trading Limited   Cott Retail Brands Limited/100%   Private company
limited by shares   1,860,709 ordinary £1 shares   1,860,709 ordinary £1 shares
Cott Holdings Inc.   Cott Beverages Limited/100%   Corporation  

a) 186 common shares

 

b) 696 Class A preferred shares

 

c) 2 Class B preferred shares

 

d) 42 Class C preferred shares

 

a) 186 common shares

 

b) 696 Class A preferred shares

 

c) 2 Class B preferred shares

 

d) 42 Class C preferred shares

Cott IP Holdings Corp.   Cott Beverages Inc./100%   Corporation   100 shares  
100 shares



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner

if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares of

Interests

Outstanding

Cott Limited   Cott Retail Brands Limited/100%   Private company limited by
shares  

a) 3,810,800 ‘A’ ordinary shares of 10 pence each

 

b) 1,445,476 preferred ordinary shares of 10 pence each

 

c) No preference shares

 

a) 3,810,800 ‘A’ ordinary shares of 10 pence each

 

b) 1,445,476 preferred ordinary shares of 10 pence each

 

c) No preference shares

Cott Luxembourg S. a r. l.  

Cott Beverages Limited/51%

 

Cott Retail Brands Limited/49%

  Private company limited by shares  

a) 4,434,560 ordinary shares

 

b) 4,260,646 ordinary shares

 

a) 4,434,560 ordinary shares- Cott Beverages Limited

 

b) 4,260,646 ordinary shares- Cott Retail Brands Limited

Cott Maquinaria y Equipo, S.A. de C.V.  

Cott Embotelladores de México, S.A. de C.V. / 0.0019%

Cott Corporation / 97.49%

804340 Ontario Limited / 2.50%

  Limited liability corporation of variable capital  

a) 1 Series “A” Share

 

b) 49,999 Series “A” Share

 

c) 1,283 Series “B” Shares

 

a) 1 Series “A” Share - Cott Embotelladores de México, S.A. de C.V.

 

b) 49,999 Series “A” Share - Cott Corporation

 

c) 1,283 Series “B” Shares – 804340 Ontario Limited.

Cott Nelson (Holdings) Limited   Cott Beverages Limited/100%   Private company
limited by shares   162,669 ordinary £1 shares   162,669 ordinary £1 shares Cott
Private Label Limited   Cott Beverages Limited/100%   Private company limited by
shares  

a) 25,000 ‘A’ ordinary shares

 

b) 221,469 ‘B’ ordinary shares

 

c) 753,531 ‘C’ ordinary shares

 

a) 25,000 ‘A’ ordinary shares

 

b) 221,469 ‘B’ ordinary shares

 

c) 753,531 ‘C’ ordinary shares

Cott Retail Brands Limited   Cott UK Acquisition Limited Cott/100%   Private
company limited by shares   60,918,343 ordinary £1 shares   60,918,343 ordinary
£1 shares



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner

if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares of

Interests

Outstanding

Cott Retail Brands Netherlands BV   Cott Retail Brands Limited   Limited
liability company   400 ordinary shares   400 ordinary shares Cott UK
Acquisition Limited   Cott Corporation Corporation Cott/100%   Private company
limited by shares  

131,088,001 ordinary shares of £0.01p

 

3 ordinary shares of £1

 

131,088,001 ordinary shares of £0.01p

 

3 ordinary shares of £1

Cott Vending Inc.   Cott Beverages Inc./100%   Corporation   1,000 shares  
1,000 shares Cott Ventures Limited   Cott Ventures UK Limited/100%   Private
company limited by shares   3 ordinary shares   3 ordinary shares Cott Ventures
UK Limited  

a) Cott Beverages Limited/100% of Ordinary A Shares

 

b) Cott Beverages Inc./100% of Ordinary B Shares, 100% of Voting Preferred Stock

  Private company limited by shares  

a) 3 Ordinary A Shares

 

b) 2 Ordinary B Share

 

c) 42,492,227 Voting Preferred Stock

 

a) 3 Ordinary A Shares

 

b) 2 Ordinary B Share

 

c) 42,492,227 Voting Preferred Stock

DS Customer Care, LLC   DS Services of America, Inc./100%   Limited liability
company   None – Single Member Limited Liability Company   None – Single Member
Limited Liability Company DS Services of America, Inc.   Cott Beverages
Inc./100%   Corporation   199 shares of common stock   199 shares of common
stock Interim BCB, LLC   Cott Beverages Inc./100%   Limited liability company  
None – Single Member Limited Liability Company   None – Single Member Limited
Liability Company



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner

if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares of

Interests

Outstanding

Jay Juice Limited   Cooke Bros (Tattenhall) Limited   Private company limited by
shares   a) 1,000 deferred shares   a) 1,000 deferred shares- Cooke Bros
(Tattenhall) Limited       b) 1,000 ordinary shares   b) 1,000 ordinary shares-
Cooke Bros (Tattenhall) Limited       c) 273,000 preferred shares   c) 273,000
preferred shares- Cooke Bros (Tattenhall) Limited Mexico Bottling Services, S.A.
de C.V.   2011438 Ontario Limited/2%   Limited liability corporation of variable
capital   a) 1 Class I Share   a) 1 Class I Share - 2011438 Ontario Limited  
804340 Ontario Limited/98%     b) 49 Class I Shares   b) 49 Class I Shares -
804340 Ontario Limited Mr. Freeze (Europe) Limited   Cooke Bros Holdings
Limited/100%   Private company limited by shares   100,000 ordinary shares  
100,000 ordinary shares Northeast Retailer Brands LLC  

Cott Beverages Inc./51%

 

Polar Corp./48%

 

Adirondack Beverages Corp./1%

  Limited liability company   100 Limited Liability Company Interests   100
Limited Liability Company Interests Servicios Gerenciales de Mexico, S.A. de
C.V.  

2011438 Ontario Limited/2%

 

804340 Ontario Limited/98%

  Limited liability corporation of variable capital   a) 1 Class I Share   a) 1
Class I Shares - 2011438 Ontario Limited       b) 49 Class I Shares   b) 49
Class I Shares - 804340 Ontario Limited Stockpack Limited   Aimia Foods Group
Limited/100%   Private company limited by shares   6 ordinary shares   6
ordinary shares Tip Top Soft Drinks Limited   Cooke Bros (Tattenhall) Limited  
Private company limited by shares   1 ordinary share   1 ordinary share



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner

if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares of

Interests

Outstanding

Total Water Solutions Limited   Cooke Bros (Tattenhall) Limited   Private
company limited by shares   100 ordinary shares   100 ordinary shares TT Calco
Limited   Cooke Bros (Tattenhall) Limited   Private company limited by shares  
10,000 ordinary shares   10,000 ordinary shares Carbon Luxembourg S.à r.l.  
Cott Corporation 100%   Private company limited by shares   17000 shares of USD
1 each   17000 shares of USD 1 each Carbon Holdings Co B.V   Carbon Luxembourg
S.à r.l. 100%   Limited liability company   100 shares of USD 1 each   100
shares of USD 1 each Carbon Acquisition Co B.V   Carbon Holdings Co BV 100%  
Limited liability company   100 shares of USD 1 each   100 shares of USD 1 each
Hydra Dutch Holdings 1 B.V.  

Hydra Luxembourg Holdings S.à r.l.

100%

  Limited liability company   1 share of EUR 1   Registered Share Capital: 1 EUR
Hydra Dutch Holdings 2 B.V.  

Hydra Dutch Holdings 1 B.V.

100%

  Limited liability company   1 share of EUR 1   Registered Share Capital: 1 EUR
Eden Springs Europe B.V.  

Hydra Dutch Holdings 2 B.V.

100%

  Limited liability company   100,000 shares of EUR 0.50 each   Registered Share
Capital: 50,000 EUR Eden Springs International S.A.  

Eden Springs Europe B.V.

100%

  Limited liability company   500 Shares of 1,000 CHF each   Registered Share
Capital: 500,000 CHF Mey Eden Ltd  

Hydra Dutch Holdings 2 B.V.

(99.55%)

Mey Eden Bar – First Class Service Ltd.

(0.45%)

  Private company limited by shares  

a) 219 shares of 1 NIS each

 

b) 1 share of 1 NIS

  Registered Share Capital: 10,000 NIS Mey Eden Bar – First Class Services Ltd  

Mey Eden Ltd.

(98%)

Hydra Dutch Holdings 2 B.V.

(2%)

  Private company limited by shares  

a) 98 Shares of 1 NIS each

 

b) 2 Shares of 1 NIS each

  Registered Share Capital 11,000 NIS Mey Eden Production (2007) Ltd  

Hydra Dutch Holdings 2 B.V.

100%

  Private company limited by shares   100,000 Shares of 0.01 NIS each  
Registered Share Capital 10,000 NIS



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner

if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares of

Interests

Outstanding

Mey Eden Marketing (2000) Ltd.  

Hydra Dutch Holdings 2 B.V.

(99%)

Mey Eden Ltd.

(1%)

  Private company limited by shares  

a) 99 Shares of 1 NIS each

 

b) 1 Share of 1 NIS each

  Registered Share Capital 39,100 NIS Café Espresso Italia Ltd  

Hydra Dutch Holdings 2 B.V.

100%

  Private company limited by shares   1,000 Shares of 1 NIS each   Registered
Share Capital 22,900 NIS Pauza Coffee Services Ltd  

Café Espresso Italia Ltd.

(95.61%)

Dispensing Coffee Club (Israel) Ltd (4.38%)

Mey Eden Ltd.

(0.01%)

  Private company limited by shares  

a) 8,933 Shares of 1 NIS each

 

b) 409 Shares of 1 NIS each

  Registered Share Capital 115,000 NIS Dispensing Coffee Club (IAI-2003) Ltd  
Pauza Coffee Services Ltd   Private company limited by shares   401 Shares of 1
NIS each   Registered Share Capital 1,000 NIS Eden Springs Portugal S.A.  

Eden Springs Europe B.V.

100%

  Limited liability company   400,000 Shares of 5 EUR each   Registered Share
Capital: 2,000,000 EUR Eden Springs (Europe) S.A.  

Eden Springs Europe B.V.

100%

  Limited liability company   2,030 Shares of 1,000 CHF each   Registered Share
Capital: 2,030,000 CHF Eden Springs (Switzerland) SA  

Eden Springs (Europe) S.A.

100%

  Limited liability company   2,500 Shares of 1,000 CHF each   Registered Share
Capital: 2,500,000 CHF

SEMD, Société des eaux minérales de

Dorénaz SA

 

Eden Springs (Europe) S.A

100%

  Limited liability company   100 Shares of 1,000 CHF each   Registered Share
Capital: 100,000 CHF Eden Springs Scandinavia AB  

Eden Springs Europe B.V.

100%

  Private limited liability company   1,000 Shares of 100 SEK each   Registered
Share Capital: 100,000 SEK Eden Springs (Norway) AS  

Eden Springs Scandinavia AB

100%

  Private company limited by shares   5,500,000 shares 1 NOK each   Registered
Share Capital: 5,500,000 NOK Eden Springs (Denmark) AS  

Eden Springs Scandinavia AB

100%

  Private company limited by shares   5,200 shares of 1,000 DKK each  
Registered Share Capital: 5,200,000 DKK Eden Springs OY Finland  

Eden Springs Scandinavia AB

100%

  Limited liability company   81,480 shares of 1.69 EUR each   Registered Share
Capital 136,886.40 EUR



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner

if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares of

Interests

Outstanding

Eden Springs (Sweden) AB  

Eden Springs Scandinavia AB

100%

  Limited liability company   11,000 shares of SEK 100 each   Registered Share
Capital: 1,100,000 SEK Eden Springs i Porla Brunn AB  

Eden Springs Scandinavia AB

100%

  Private limited liability company   1,000 shares of SEK 100 each   Registered
Share Capital: 100,000 SEK Eden Springs Estonia OÜ  

Eden Springs Scandinavia AB

100%

  Private limited company   1 Share of 7,030 EUR   Registered Share Capital
7,030 EUR Eden Springs Latvia SIA  

Eden Springs Scandinavia AB

100%

  Limited liability company   9,118 Shares of 142 EUR each   Registered Share
Capital 1,294,756 EUR UAB Eden Springs Lietuva  

Eden Springs Scandinavia AB

100%

  Private company limited by shares   11,980 shares of 28.96 EUR each  
Registered Share Capital 346,940.8 EUR SIA << OCS Services >>  

Eden Springs Latvia SIA

100%

  Limited liability company   2,800 shares of 1 EUR each   Registered Share
Capital: 2,800 EUR Chateau d’Eau SAS  

Eden Springs Europe B.V.

100%

  Limited liability company by shares   8,006,694 shares of 1 EUR each  
Registered Share Capital: 8,006,694 EUR HorseLux Sàrl  

Chateau d’Eau SAS

100%

  Limited liability company   125 Shares of 100 EUR each   Registered Share
Capital 12,500 EUR Eden Springs Espana S.A.U  

Eden Springs Europe B.V.

100%

  Limited liability company   856,100 shares of 1 EUR each   Registered Share
Capital: 856,100 EUR Eden Integratión S.L.U   Eden Springs España, S.A.  
Limited liability company   300 shares of 10 EUR each   Registered Share Capital
3,000 EUR Eden Centro Especial De Empleo S.L.U.  

Eden Springs España, S.A.

100%

  Limited liability company   300 shares of 10 EUR each   Registered Share
Capital: 3,000 EUR Eden Springs Limited Liability Company  

Eden Springs Europe B.V 99%

 

Eden Springs Nederland B.V. 1%

  Limited liability company  

a) 20,169, 196.25 Shares of 1 RUB each

 

b) 203,729.25 Shares of 1 RUB each

  Registered Share Capital 20,372,925.50 RUB Eden Springs (Nederland) BV  

Eden Springs Europe B.V.

100%

  Limited liability company   900 Share of 100 EUR each   Registered Share
Capital 90,000 EUR



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner

if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares of

Interests

Outstanding

Eden Water and Coffee Deutschland GmbH  

Eden Springs Nederland BV

100%

  Limited liability company   250 Shares of 100 EUR each   Registered Share
Capital: 25,000 EUR Eden Springs sp. z o.o.  

Eden Springs Europe B.V.

100%

  Limited liability company   127,983 shares of 500 PLN   Registered Share
Capital 63,991,500 PLN Eden Distrybucja sp. z o. o.  

Eden Springs sp. z o.o.

100%

  Limited liability company   200 shares of value 1000 PLN   Registered Share
Capital 200,000 PLN Eden Springs UK Ltd   Eden Springs Europe B.V.   Private
limited company   25,942,237 ordinary shares of 1£?   Registered Share Capital
25,942,237 £

Dormant Eden Entities

 

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner
if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares or

Interests

Outstanding

Valspar Investments Limited   Eden Springs Europe B.V.   Private company limited
by shares   5000 Shares of 1.71 EUR each   Registered Share Capital 8,550 EUR
Eden Springs Hellas SA  

Valspar Investments Limited (99.995%)

Apostolos Kalemos (0.005%)

  Public limited company   128,783 Shares of 10 EUR each   Registered Share
Capital 1,287,830 EUR 21st Century Water Coolers Ltd*   Eden Springs UK Ltd 100%
  Private limited company  

1 Ordinary Share

of 1 £ each

  Registered Share Capital 1£ Hydropure Distribution Ltd   Eden Springs UK Ltd
100%   Private limited company   701,000 Ordinary Shares of 1 £ each  
Registered Share Capital 701,000£ Aquacoast Ltd*   Eden Springs UK Ltd 100%  
Private limited company   30,000 Ordinary Shares of 0.0001 £ each   Registered
Share Capital 3£ Aquarius (South West) Ltd*   Eden Springs UK Ltd 100%   Private
limited company   11,765 Ordinary Shares of 0,0001£ for each   Registered Share
Capital: 1, 1765£ Aquarius Water Company Ltd*   Eden Springs UK Ltd 100%  
Private limited company   2 Ordinary Shares of 1£ each   Registered Share
Capital 2£ Aquarius Water Services Ltd*   Eden Springs UK Ltd 100%   Private
limited company   1,000 Ordinary Shares of 0,001 £   Registered Share Capital 1£



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner
if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares or

Interests

Outstanding

Caledonian Coolers Ltd*   Eden Springs UK Ltd 100%   Private limited company  
64,002 Ordinary Shares of 0,0001 each   Registered Share Capital 6.4002 £ Cool
Water (London) Ltd*   Eden Springs UK Ltd 100%   Private limited company   5,465
Ordinary Shares of 0,001£   Registered Share Capital 5.465 £ Coola Vend Ltd*  
Eden Springs UK Ltd 100%   Private limited company   2 Ordinary Shares of 1£
each   Registered Share Capital 2£ Krystal Fountain Water Co. Ltd*   Eden
Springs UK Ltd 100%   Private limited company  

726,310 Ordinary of 0.00001 each

 

50,000 Preference of 0.00001 each

  Registered Share Capital 7.7631 £ London Springs Ltd*   Eden Springs UK Ltd
100%   Private limited company   5,000 Ordinary of 0.001 £   Registered Share
Capital 5£ Natural Water Ltd*   Eden Springs UK Ltd 100%   Private limited
company  

90 Ordinary of 0.01 £ each

25,000 Preference of 0.0001£ each

  Registered Share Capital 3.4 £ Nature Springs Water Company Ltd*   Eden
Springs UK Ltd 100%   Private limited company   14,730,000 Ordinary Shares of
0.000001£ each   Registered Share Capital 14.73£ Northumbrian Spring Ltd   Eden
Springs UK Ltd 100%   Private limited company   2 Ordinary Shares of 1£ each  
Registered Share Capital 2£ Kafevend Holdings Ltd   Eden Springs UK Ltd 100%  
Private limited company  

14,116,392 Ordinary of 0.01£ each

28,117,436 A Shares of 0.001£ each

23,753,592 B Shares of 0.001£ each

5,708,052 Deferred Shares of 0.001 each

  Registered Share Capital 198’743£ Kafevend Group Ltd   Eden Springs UK Ltd
100%   Private limited company   50,000 Ordinary Shares of 1£ each   Registered
Share Capital 50’000£ Office Refreshments Ltd*   Eden Springs UK Ltd 100%  
Private limited company   1,200 Ordinary Shares of 0.001 £ each   Registered
Share Capital 1.2 £



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner
if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares or

Interests

Outstanding

Palm Water Company Ltd*   Eden Springs UK Ltd 100%   Private limited company   A
Ordinary 929,999 of 0.00001£ each B Ordinary 49,991 of 0.00001£ each  
Registered Share Capital 9.7999£ Premier Pure Water Ltd*   Eden Springs UK Ltd
100%   Private limited company  

19,136 Ordinary of

0.0001£ each 100 A of 0.01 each

  Registered Share Capital 2.9136 £ Pure Choice Watercoolers Ltd   Eden Springs
UK Ltd 100%   Private limited company   4,540,100 Ordinary of 0.000001£ each  
Registered Share Capital 4.5401 £ Q2O Ltd*   Eden Springs UK Ltd 100%   Private
limited company   2,875 Ordinary Shares of 0.001 £ each   Registered Share
Capital 2.875 £ Rydon Springwater (UK) Ltd*   Eden Springs UK Ltd 100%   Private
limited company   615 Ordinary Shares of 0.01£ each   Registered Share Capital
6.15 £ Seven Springs Ltd*   Eden Springs UK Ltd 100%   Private limited company  
1 Ordinary Shares of 1£   Registered Share Capital 1 £ Southwater Enterprises
Ltd*   Eden Springs UK Ltd 100%   Private limited company   2 Ordinary Shares of
1£ each   Registered Share Capital 2£ Water at Work Ltd*   Eden Springs UK Ltd
100%   Private limited company   81,100 Ordinary Shares of 0.0001£   Registered
Share Capital 8.11£ Water Coolers (Rentals) Ltd*   Eden Springs UK Ltd 100%  
Private limited company   100 Ordinary Shares of 0.01 £   Registered Share
Capital 1£ Water Waiter Ltd*   Eden Springs UK Ltd 100%   Private limited
company   82,500 Ordinary Shares of 0.0001£   Registered Share Capital 8.25 £
Watercoolers Group Ltd*   Eden Springs UK Ltd 100%   Private limited company  
1,723,000 Ordinary Shares of 0.000001£ each   Registered Share Capital 1.723£
Watercoolers Ltd*   Eden Springs UK Ltd 100%   Private limited company   100
Ordinary Shares of 0.01£   Registered Share Capital 1£ Wellbrook Watercoolers
(Rentals) Ltd*   Eden Springs UK Ltd 100%   Private limited company   1 Ordinary
Shares of 1£   Registered Share Capital 1£ Wellbrook Watercoolers Ltd*   Eden
Springs UK Ltd 100%   Private limited company   950 Ordinary Shares of 0.01 £
each   Registered Share Capital 9.5£



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

 

Record Owner

(Beneficial Owner
if Different)

 

Type of Entity

 

Number of

Shares or

Interests Owned

 

Number of

Shares or

Interests

Outstanding

The Shakespeare Coffee Company Ltd   Eden Springs UK Ltd 100%   Private limited
company   100 Ordinary Shares of 1£ each   Registered Share Capital 100£ Quench
Water Systems Ltd*   Eden Springs UK Ltd 100%   Private limited company   888
Ordinary Shares of 0.01£   Registered Share Capital 8.88£ Quench Water Systems
Holdings Ltd*   Eden Springs UK Ltd 100%   Private limited company   446 Private
limited company of 1£ each   Registered Share Capital 446 £ Quench Drinking
Water Solutions Ltd*  

Quench Water Systems Ltd

100%

  Private limited company   2 Ordinary Shares of 1£ each   Registered Share
Capital 2£ Quench Point Ltd*  

Quench Water Systems Ltd

100%

  Private limited company   2 Ordinary Shares of 1£ each   Registered Share
Capital 2£ Quench Drinking Water Systems Ltd*  

Quench Water Systems Ltd

100%

  Private limited company   2 Ordinary Shares of 1£ each   Registered Share
Capital 2£ Garraways Ltd  

The Shakespeare Coffee Company Ltd

100%

  Private limited company   2 Ordinary Shares of 1£ each   Registered Share
Capital 2£

 

* Indicates an entity that is dormant and in the process of being struck off the
company register in the United Kingdom.



--------------------------------------------------------------------------------

SCHEDULE 5.18

RESTATEMENT POST-CLOSING COVENANTS

1. SIP Closing Documents. On or prior to the SIP Acquisition Closing Date, the
Borrower Representative shall promptly deliver to the Administrative Agent (i)
the certificate required to be delivered pursuant to clause (a) of the
definition of Permitted Acquisition, (ii) a file stamped copy of any applicable
certificate of merger or similar document, if any, filed in connection with the
SIP Acquisition, and (iii) in form and substance satisfactory to the
Administrative Agent, Joinder Agreements signed by a Financial Officer of SIP
Acquisition Company, SIP Target, S&D Coffee and Arabica, together with all
documents required under Section 4.01(b), (c), (f), and (m), which shall apply
to the SIP Group mutatis mutandis, or otherwise required pursuant to
Section 5.13.

2. IP Scheduling and Filing Requirements. (a) Within 180 days after the
Restatement Effective Date (or such later date as may be agreed to by the
Administrative Agent in its sole discretion), the Company and its Subsidiaries
shall deliver to the Administrative Agent a correct and complete list of all
Intellectual Property owned by any Loan Party as of the Restatement Effective
Date which is subject of a registration or application in any jurisdiction;
provided that, notwithstanding the foregoing, such list shall only be required
to include information in respect of the members of the Eden Group that are not
Loan Parties upon the reasonable request of the Administrative Agent, and
(b) within 30 days after the Restatement Effective Date with respect to filings
required under this paragraph in the United States, and 60 days after the
Restatement Effective Date with respect to filings required under this paragraph
in jurisdictions outside of the United States (or such later date as may be
agreed to by the Administrative Agent in its sole discretion), the Company and
its Subsidiaries shall deliver to the Administrative Agent updated short-form
Intellectual Property security agreements or similar Collateral Documents for
the applicable Loan Parties covering (i) a reaffirmation of the grant of
security interest with respect to all Intellectual Property applications and
registrations for which the security interest has already been recorded in the
United States Patent and Trademark Office, United States Copyright Office,
United Kingdom Intellectual Property Office or Canadian Intellectual Property
Office and (ii) all other Intellectual Property applications and registrations
issued or pending in Canada, the United Kingdom, Luxembourg, the Netherlands and
the United States in proper form for filing with the applicable governmental
offices or agencies in Canada, the United Kingdom, Luxembourg, the Netherlands
and the United States, in each case subject to the Permitted Perfection
Limitations and the terms of the applicable Loan Documents.

3. Bank Accounts. Notwithstanding anything to the contrary in the Credit
Agreement or any other Loan Document (except for the second proviso of
Section 5.12 of the Credit Agreement and the definition of Permitted Perfection
Limitations), no later than 90 days following the Restatement Effective Date (or
such later date as may be agreed to by the Administrative Agent in its sole
discretion), the Loan Parties (including the members of the SIP Group) shall
cause each Restricted Subsidiary acquired pursuant to the Eden Acquisition and
the SIP Acquisition to transition all deposit accounts, securities accounts and
commodities accounts owned by such Restricted Subsidiaries to JPMCB or any other
financial institution provided that JPMCB or such other financial institutions
have delivered deposit account control agreements or similar agreements, in each
case satisfactory to the Administrative Collateral Agent, to the extent



--------------------------------------------------------------------------------

required pursuant to the Loan Documents; provided that control agreements or
similar agreements in respect of all such deposit accounts, securities accounts
and commodities accounts maintained in the United Kingdom shall be entered into
at the time the owner of such accounts enters into the Security Agreements in
respect of such accounts without regard to any grace period provided for herein.

4. Insurance. Notwithstanding anything to the contrary in the Credit Agreement
or in any other Loan Document, no later than 20 days following the SIP
Acquisition Closing Date (or such later date as may be agreed to by the
Administrative Agent in its sole discretion), the Administrative agent shall
have received updated or additional insurance certificates and endorsements (in
form and substance reasonably satisfactory to the Administrative Agent) naming
the Administrative Agent or the Administrative Collateral Agent as additional
insured, loss payee or lender loss payable, as the case may be, for all
insurance policies required pursuant to the terms of the Loan Documents.

5. SIP Group Field Examinations and Inventory Appraisals. Notwithstanding
anything to the contrary in the Credit Agreement or any other Loan Document, no
later than 80 days following the Restatement Effective Date (or such later date
as may be agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have (i) received the results of appraisals of
Inventory of the SIP Group from one or more appraisers selected and engaged by
the Administrative Agent, and prepared on a basis satisfactory to the
Administrative Agent and the Administrative Collateral Agent, such appraisals to
include, without limitation, information required by applicable law and
regulations, with such appraisals being at the sole cost and expense of the Loan
Parties, and (ii) obtained access to the properties, books, records and
employees of the SIP Group that will be included in the Borrowing Base, and
related reporting and control systems, with such field examinations being at the
sole cost and expense of the Loan Parties and subject to the satisfaction of the
Administrative Agent and the Administrative Collateral Agent.

6. M&E Appraisals. Notwithstanding anything to the contrary in the Credit
Agreement or any other Loan Document, no later than October 1, 2016 (or such
later date as may be agreed to by the Administrative Agent in its sole
discretion, not to exceed an additional 60 days without the consent of the
Required Lenders), the Administrative Agent shall have received, in each case in
form and substance satisfactory to the Administrative Agent, with respect to
each Original M&E Contributor, the results of appraisals of equipment owned by
such Original M&E Contributor from one or more appraisers selected and engaged
by the Administrative Agent, and prepared on a basis satisfactory to the
Administrative Agent and the Administrative Collateral Agent, such appraisals to
include, without limitation, information required by applicable law and
regulations, with such appraisals being at the sole cost and expense of the Loan
Parties.

7. Additional Real Property Requirements.

(a) Notwithstanding anything to the contrary in the Credit Agreement or any
other Loan Document, no later than the SIP Acquisition Closing Date, the
Administrative Agent shall have received, in each case in form and substance
satisfactory to the Administrative Agent, with respect to each parcel of real
property listed on Schedule 1.01(a)(3) (each an “Additional Mortgaged
Property”):

(i) a fully executed and notarized Mortgage in recordable form;



--------------------------------------------------------------------------------

(ii) an opinion of counsel in the state in which such real property is located
from counsel reasonably satisfactory to the Administrative Agent;

(iii) an ALTA or other mortgagee’s title policy with endorsements and in amounts
acceptable to the Administrative Agent insuring the first-priority Lien of the
Administrative Collateral Agent, for the benefit of the Secured Parties, subject
only to Permitted Encumbrances;

(iv) a life of loan flood certificate, and if any such Additional Mortgaged
Property is determined by any Lender to be in a flood zone, a flood notification
form signed by the Borrower Representative or the applicable Loan Party, and
evidence that flood insurance that complies with Section 5.09 is in place for
all improvements and their contents that are located in a flood zone, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
the Administrative Collateral Agent and each Lender; provided that any such
signed flood notification forms shall be delivered to the Administrative Agent
and each Lender at least 10 days prior to the date that the Mortgage in respect
of such property becomes effective;

(v) an ALTA survey for which all fess have been paid and which is certified to
the Administrative Agent and the issuer of the title insurance policy with
respect to such Additional Mortgaged Property in a manner satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
state in which such Additional Mortgaged Property is located and acceptable to
the Administrative Agent, and depicting all buildings and other improvements
located on such Additional Mortgaged Property, any offsite improvements, the
location of any easements, parking spaces, rights of way, building setback lines
and other dimensional regulations and the absence of encroachments, either by
such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Administrative Agent, and
otherwise in form and substance acceptable to the Administrative Agent; provided
that the ALTA surveys delivered to the Administrative Agent for certain
Additional Mortgaged Properties prior to the Restatement Effective Date,
together with an “Affidavit of No Change” executed by the applicable Loan Party
with respect to such Additional Mortgaged Properties shall be reasonably
acceptable to the Administrative Agent for the purposes of satisfying the
requirements under this clause (g) if the same are in form and substance
reasonably acceptable to the title company for purposes of deleting the general
survey exceptions and providing a “same as survey” endorsement with respect to
the title policy for such Additional Mortgaged Properties;

(vi) upon the Administrative Collateral Agent’s request, to the extent required
to perfect the Lien in favor of the Administrative Collateral Agent in fixtures
located at such Additional Mortgaged Properties, a fixture filing;

(vii) a subordination agreement or similar agreement executed by the applicable
mortgagor and any third party lienholder, if required by the title company
issuing the title policy described in clause (iii) above.



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in the Credit Agreement or any
other Loan Document, no later than October 1, 2016 (or such later date as may be
agreed to by the Administrative Agent in its sole discretion, not to exceed an
additional 60 days without the consent of the Required Lenders, or as may be
automatically extended pursuant to the terms of the last paragraph of this
post-closing schedule (the “Documentation Delivery Date”)), the Administrative
Agent shall have received, with respect to each Additional Mortgaged Property:

(i) the results of appraisals of such real property in form and substance
reasonably satisfactory to the Administrative Agent, the Administrative
Collateral Agent and all Lenders from one or more appraisers selected and
engaged by the Administrative Agent, such appraisals to include, without
limitation, information required by applicable law and regulations, with such
appraisals being at the sole cost and expense of the Loan Parties. To the extent
that such appraisals indicate that the appraised value of any Additional
Mortgage Property is greater than the amount of insurance provided by the
existing title policies delivered with respect to the Additional Mortgaged
Property prior to the July 20, 2016, then, within 30 days of Administrative
Collateral Agent’s receipt of such appraisal, upon the request of the
Administrative Collateral Agent, the Administrative Collateral Agent shall have
received a datedown endorsement to the applicable title policies, increasing the
amount of insurance to an amount equal to 105% of such appraised value; and

(ii) an environmental assessment report and Phase I study (and, if requested by
the Administrative Agent, the Administrative Collateral Agent or any Lender, a
Phase II study), in each case reasonably satisfactory to the Administrative
Agent, the Administrative Collateral Agent and all Lenders, it being understood
that, solely for the purpose of this clause (ii), such report and study shall be
reasonably satisfactory if it does not indicate any material Environmental
Liability or any material non-compliance with Environmental Law.

8. Existing Real Property Requirements. Notwithstanding anything to the contrary
in the Credit Agreement or any other Loan Document, no later than the later of
October 1, 2016 and the Documentation Delivery Date (or such later date as may
be agreed to by the Administrative Agent in its sole discretion, not to exceed
an additional 60 days without the consent of the Required Lenders), the
Administrative Agent shall have received, in each case in form and substance
satisfactory to the Administrative Agent, the Administrative Collateral Agent
and all Lenders, with respect to each Existing Mortgaged Property, the results
of appraisals of such real property in form and substance reasonably
satisfactory to the Administrative Agent, the Administrative Collateral Agent
and all Lenders from one or more appraisers selected and engaged by the
Administrative Agent, such appraisals to include, without limitation,
information required by applicable law and regulations, with such appraisals
being at the sole cost and expense of the Loan Parties. To the extent that such
appraisals indicate that the appraised value of any Existing Mortgage Property
is greater than the amount of insurance provided by the existing title policies
delivered with respect to the Existing Mortgaged Property, then, within 30 days
of Administrative Collateral Agent’s receipt of such appraisal, upon the request
of the Administrative Collateral Agent, the Administrative Collateral Agent
shall have received a datedown endorsement to the applicable title policies,
increasing the amount of insurance to an amount equal to 105% of such appraised
value.



--------------------------------------------------------------------------------

9. SIP Payoff Documents. On or prior to the SIP Acquisition Closing Date, the
Administrative Agent shall have received satisfactory payoff letters for, or
other evidence satisfactory to the Administrative Agent of the payment in full
of, all existing Indebtedness under the SIP Debt Documents, in each case
confirming that all Liens upon any of the property of any member of the SIP
Group will be terminated concurrently with such payment on the SIP Acquisition
Closing Date, together with collateral release documents and filings in
connection therewith, in each case in form and substance satisfactory to the
Administrative Agent.

10. Stock Certificates and Promissory Notes. Notwithstanding anything to the
contrary in the Credit Agreement or any other Loan Document, no later than 60
days following the Restatement Effective Date (or such later date as may be
agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received, in each case in form and substance
satisfactory to the Administrative Agent, (i) the certificates representing the
shares of Equity Interests owned by the Loan Parties of Subsidiaries formed or
acquired in connection with the Eden Acquisition and the SIP Acquisition (to the
extent consummated), together with an undated stock power or stock transfer
form, as applicable, for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note and loan
agreement issued or entered into by a Loan Party in connection with the Eden
Acquisition and the SIP Acquisition (to the extent consummated), endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

11. Phase I Environmental Reports. Notwithstanding anything to the contrary in
the Credit Agreement or any other Loan Document, no later than the PP&E Refresh
Date (or such later date as the Administrative Agent may agree in its sole
discretion):

(i) the Administrative Agent shall have received, with respect to each parcel of
real property listed below in this clause 11 that is owned by an Original RP
Contributor, an environmental assessment report and Phase I study (and, if
requested by the Administrative Agent, the Administrative Collateral Agent or
any Lender, a Phase II study), in each case reasonably satisfactory to the
Administrative Agent, the Administrative Collateral Agent and all Lenders, it
being understood that, solely for the purpose of this clause 11, such report and
study shall be reasonably satisfactory if it does not indicate any material
Environmental Liability or any material non-compliance with Environmental Law:

 

4810 76th Avenue SE, Calgary, AB;

333 Avro Road, Pointe-Claire, QC;

6525 Viscount Road, Mississauga, ON;

2525 Schuetz Road, St. Louis, MO; and

301 Larcel Dr, Silkeston, MO; and

(ii) each environmental assessment report and Phase I study (and Phase II study,
if applicable) existing immediately prior to the Restatement Effective date with
respect to each Existing Mortgaged Property (other than the properties listed in
clause (i) above), shall in each case be reasonably satisfactory to the
Administrative Agent, the Administrative Collateral Agent and all Lenders, it
being understood that, solely for the purpose of this clause (ii), such report
and study shall be reasonably satisfactory if it does not indicate any material
Environmental Liability or any material non-compliance with Environmental Law.



--------------------------------------------------------------------------------

12. Notwithstanding anything to the contrary in the Credit Agreement or any
other Loan Document, no later than 90 days following the Restatement Effective
Date (or such later date (not to exceed 60 additional days) as may be agreed to
by the Administrative Agent in its sole discretion (such date, the “SIP Access
Agreement Delivery Date”)), the Company and its Restricted Subsidiaries shall
have used commercially reasonable efforts to obtain and deliver to the
Administrative Agent Collateral Access Agreements for each leased real property
location at which Inventory owned by a member of the SIP Group is located, in
each case in form and substance satisfactory to the Administrative Collateral
Agent (the “SIP Access Agreement Requirement”).

Notwithstanding anything in clauses 7(b) or 8 to the contrary, each Lender shall
be deemed to have consented to (i) the inclusion of any Additional Mortgaged
Property satisfying all of the requirements of clause 7(b) as Eligible Real
Property in the PP&E Component in accordance with the terms of the Credit
Agreement, (ii) the inclusion of any Existing Mortgaged Property satisfying all
of the requirements of clause 8, as applicable, as Eligible Real Property in the
PP&E Component in accordance with the terms of the Credit Agreement, in the case
of clauses (i) and (ii), if such Lender shall not object to such inclusion in a
written notice delivered to the Borrower Representative and the Administrative
Agent prior to 5:00 p.m. (New York City time) on the 15th Business Day
immediately following the date that the last set of documents, (x) in the case
of Additional Mortgaged Property, described in clause 7(b) for such Additional
Mortgaged Property or (y) in the case of Existing Mortgaged Property, described
in clause 8 for such Existing Mortgaged Property, in the case of clauses (x) and
(y), has been posted to all of the Lenders on Intralinks, subject to the
satisfaction of all of the other requirements of clauses 7 and 8, as applicable.
Any such notice shall state with specificity (I) the basis for which the
objection is made (and such basis shall be directly linked to an issue or
deficiency in the documents described in clause 7 or 8, as applicable), (II) any
supplemental information required to address or cure such issue or deficiency,
and (III) all actions with respect to such issues or deficiencies required by
such Lender to cure such deficiency. For each Additional Mortgaged Property and
each Existing Mortgaged Property, any Lender that does not object as described
above within the time period described above shall be deemed to have provided
consent, for all purposes under the Loan Documents, to the inclusion of such
Additional Mortgaged Property or Existing Mortgaged Property as Eligible Real
Property in the PP&E Component in accordance with the terms of the Credit
Agreement, subject to the satisfaction of all of the other requirements of
clauses 7 and 8, as applicable. Following any such duly delivered objection with
respect to any Additional Mortgaged Property or Existing Mortgaged Property by
any Lender, if less than 30 days remain to satisfy the requirements under clause
7(b) or 8, as applicable, with respect to such property, such period shall
automatically be extended to provide the Loan Parties with 30 days to address
such objection (or such later date as the Administrative Agent may agree in its
sole discretion). If, after the Loan Parties address all issues and deficiencies
identified in any such objection delivered in accordance with the terms of
clause 7(b) or 8, as applicable, with respect to such property, each objecting
Lender provides a written notice to the Administrative Agent and the Borrower
Representative prior to the expiration of the time for providing the documents
required under such clause, stating that such Lender is satisfied with the
documents described in such clause as supplemented by the information provided
and actions taken pursuant to such Lender’s



--------------------------------------------------------------------------------

objection, then all Lenders shall be deemed to have consented to the inclusion
of such Additional Mortgaged Property or Existing Mortgaged Property, as
applicable, as Eligible Real Property in the PP&E Component in accordance with
the terms of the Credit Agreement, subject to the satisfaction of all of the
other requirements of clauses 7 and 8, as applicable. If the objecting Lender
fails to provide any notice pursuant to the immediately preceding sentence
within 10 Business Days of the date such supplemental materials are posted on
Intralinks or if such Lender shall fail to provide the basis for any continued
objection within such 10 Business Day period, such Lender shall be deemed to
have consented to the inclusion of the applicable Additional Mortgaged Property
or Existing Mortgaged Property as Eligible Real Property in the PP&E Component
in accordance with the terms of the Credit Agreement, subject to the
satisfaction of all of the other requirements of clauses 7 and 8, as applicable.
If the Loan Parties have not satisfied the requirements of clauses 7(b) and 8,
as applicable, for any Additional Mortgaged Property or Existing Mortgaged
Property by the end of the time period permitted under such clause, then such
property shall cease to constitute Additional Mortgaged Property or Existing
Mortgaged Property, as applicable, shall not be eligible for inclusion as
Eligible Real Property, and shall not be included in the PP&E Component unless
otherwise agreed by the applicable parties pursuant to an amendment to the
Credit Agreement in accordance with the terms thereof.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

(a) Capital Lease Obligations of Cliffstar LLC in an amount as of the
Restatement Effective Date of $1,064,050 pursuant to that certain Lease, entered
into on June 1, 2002, between the Port of Walla Walla and Cliffstar LLC.

 

(b) Capital Lease Obligations of Cott Beverages Inc. in an amount as of the
Restatement Effective Date of $179,439.95 pursuant to those certain lease
agreements most recently amended on July 15, 2010, between Cott Beverages Inc.
and ITW Hi-Cone.

 

(c) Obligations of Cott Beverages Inc. in an amount as of the Restatement
Effective Date of 280,147.95 pursuant to that certain Consulting Agreement, made
as of June 25, 2002, between Jeffrey D. Hettinger and Cott Beverages Inc.

 

(d) Guaranty by Hydra Dutch Holdings 2 B.V of overdraft obligations of GetFresh
cp. Zo.o in an aggregate principal amount of up to 4,000,000 PLN pursuant to
that certain Guarantor’s Statement dated 29 January 2016 in favor of mBank
Spolka Akcyjna.

 

(d) NIS 25,000,000 working capital facility agreement entered into in 2016,
among the Israeli subsidiaries of the Eden Group party thereto as of the
Restatement Effective Date and Mizrahi Tefahot Bank Ltd, to cover an overdraft
facility, letter of credit, guarantee and other general purposes (the “Israeli
Facility”).

 

(e) €1,000,000 term facility in France, €600,000 of which was drawn as at
31 March 2016 pursuant to that certain Crédit de trésorerie agreement dated
17 December 2015 by and between Chateau d’Eau SAS and La Societe Generale.

 

(f) 5,000,000 PLN facility agreement dated 13 October 2015, between the Polish
subsidiary of the Eden Group party thereto as of the Restatement Effective Date
and Raiffeisen Bank Polska Spolka Akcyina, ~2,000,000 PLN of which was drawn as
at 31 March 2016.

 

(g) 20,000,000 PLN factoring facility agreement dated 10 November 2015 between
the Polish subsidiary of the Eden Group party thereto as of the Restatement
Effective Date and Raiffeisen Bank Polska Spolka Akcyina.

 

(h) Letters of Credit:

 

  (i) Letter of Credit with a face amount of $451,997 issued by Rabobank
Nederland for the account of Eden Springs Europe B.V. in favor of Chinatrust
Commercial Bank.

 

  (ii) Letter of Credit with a face amount of $106,976 issued by Rabobank
Nederland for the account of Eden Springs Europe B.V. in favor of Chinatrust
Commercial Bank.



--------------------------------------------------------------------------------

  (iii) Letter of Credit with a face amount of $82,225 issued by Rabobank
Nederland for the account of Eden Springs Europe B.V. in favor of Chinatrust
Commercial Bank (items (i), (ii) and (iii) collectively the “Rabo LOCs”).

 

  (iv) Letter of Credit with a face amount of €2,500,000 issued by Mizrahi
Tefahot Bank Ltd under the Israeli Facility for the account of Pauza Coffee
Services LTD in favor of UNICREDIT S.P.A. ITALY (the “Pauza LOC”).

Intercompany Loans and Advances as of the Restatement Date

 

Debtor

  

Lender

   Amount outstanding as of
July 2, 2016  

Cott Embotelladores de Mexico SA de CV

   Cott Corporation (CA)    $ 25,303,252   

Cott Beverages Limited (UK)

   Cott Retail Brands Netherlands BV    $ 712,589   

Cott (Hong Kong) Limited

   Cott (Shanghai) Trading Co. Ltd.    $ 5,661   

Cott Embotelladores de Mexico SA de CV

   Cott Beverages Inc. (US)    $ 1,819,371   

Cott Embotelladores de Mexico SA de CV

   Cliffstar, LLC (US)    $ 21,112   

Royal Crown International

   Cott Corporation (CA)    $ 1,163,857   

Cott Beverages Inc. (US)

   Royal Crown International    $ 56,219,047   

Royal Crown International

   Cott Vending Inc.    $ 3,385   

Cott Vending Inc.

   Northeast Retailer Brands LLC    $ 3,585   

Royal Crown International

   Cliffstar, LLC (US)    $ 4,480,815   

Cooke Bros (Tattenhall), Limited

   Tip Top Soft Drinks Limited    $ 1   

Cooke Bros (Tattenhall), Limited

   Total Water Solutions Limited    $ 133   

Cott Beverages Limited (UK)

   Royal Crown International    $ (23,965 ) 

Northeast Retailer Brands LLC

   Royal Crown International    $ 650   

Northeast Retailer Brands LLC

   Cott Beverages Inc. (US)    $ 91,722   

Ad Personales, SA de CV

   Cott Embotelladores de Mexico SA de CV    $ 25,456   

Cott Embotelladores de Mexico SA de CV

   Cott Macquinaria y Equipo    $ 54,812   

Luxembourg SARL (2)

   Cott Luxembourg SARL    $ 1,694,512   

Cott Embotelladores de Mexico SA de CV

   Cott Beverages Limited (UK)    $ 3,098   

Cott Embotelladores de Mexico SA de CV

   Servicios Gerenciales de Mexico SA de CV    $ (13,511 ) 

Luxembourg SARL (2)

   Cott Beverages Inc. (US)    $ 6,667   

Note: A number of the above loans, advances, payables and receivables are
denominated in currencies other than U.S. Dollars; therefore, amounts may change
as the U.S. Dollar fluctuates against such foreign currency.



--------------------------------------------------------------------------------

Schedule 6.01-1

SIP Indebtedness

S. & D. Coffee, Inc. has a $1,630,400 irrevocable standby letter of credit
through Wells Fargo Bank, N.A. Travelers Indemnity Company is the named
beneficiary.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC or
Equivalent

 

Description of Collateral

Cott Retail Brands Limited   Bicc Public Limited Company   England and Wales
(Companies House)  

Created 18/05/94

Filed 21/05/94

(Registered)

  Rent Deposit Deed   £21,385 deposited by the Company with its landlords Bicc
Public Company Limited

 

(a) Cash deposits with Ice River Springs in the amount of $497,403.00 as of July
3, 2010.

 

(b) Cash deposits with Tampa Electric Company in the amount of $80,620.00 as of
July 3, 2010.

 

(c) Cash deposits with Receiver General of Canada in the amount of $176,456.00
(Canadian Dollars) as of July 3, 2010.

 

(d) Workers’ Compensation Escrow account held at US Bank, 7th & Washington, St.
Louis, MO 63101, Acct# 0047886-00-00397-01 by Cliffstar LLC.

 

(e) Workers’ Compensation Escrow account held at Citibank, N.A., Account #
30584369 by Cott Beverages Inc.

 

(f) The interest of The Port of Walla Walla, as lessor, under the capital lease
described in paragraph (c) of Schedule 6.01.

 

(g) The interest of ITW Hi-Cone, as lessor, under the capital lease described in
paragraph (b) of Schedule 6.01.

Eden Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC or
Equivalent

 

Description of Collateral

Eden Springs UK Limited   Alan Charles Lacey and Doris Lacey  

England and Wales

(Companies House)

 

Created 4 April 2007

Filed 17 April 2007

  Rent deposit deed   £100,000 (plus interest accruing on the deposit) deposited
by the Company with its landlords Alan Charles Lacey and Doris Lacey Eden
Springs UK Limited   Alan Charles Lacey  

England and Wales

(Companies House)

 

Created 3 August 2012

Filed 11 August 2012

  Rent deposit deed   £50,000 (plus interest accruing on the deposit) deposited
by the Company with its landlords Alan Charles Lacey



--------------------------------------------------------------------------------

(a) Liens on certain assets of the Israeli subsidiaries of the Eden Group party
to the working capital facility as of the Restatement Effective Date securing
obligations under the working capital facility referenced in Schedule 6.01-1
clause (b) and payment obligations under the Pauza LOC.

 

(b) Liens on factored receivables of the Polish subsidiary of the Eden Group
party thereto as of the Restatement Effective Date securing obligations under
the factoring facility referenced in Schedule 6.01-1 clause (e).

 

(c) Liens on cash collateral (or back-to-back letters of credit to the extent
such letter of credit constitutes a Lien) in an amount not to exceed 110% of the
aggregate face amount of the Rabo LOCs on the Eden Acquisition Closing Date
securing the payment obligations under the Rabo LOCs.

Cash Collateral for Existing Letters of Credit

 

Aquaterra Corporation

  Summitreit Property Management Ltd.    C$ 175,000.00   



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

 

(a) Permitted Margin Stock.

 

(b) See the Intercompany Indebtedness and Advances listed on Schedule 6.01

 

(c) Cash deposits listed on Schedule 6.02.

 

(d) DS Services of America, Inc. currently owns stock in former customers that
have reorganized in bankruptcy which stock was acquired as a result of DS
Services of America, Inc.’s position as a creditor of such companies. Such stock
is valued at less than $20,000 per former customer and no more than $200,000 in
the aggregate.

 

(e) The Aimia business has an investment in Complete Coffee Ltd., a coffee
buyer/broker in the UK, ca.£600k investment, 49% share of the business.



--------------------------------------------------------------------------------

Schedule 6.11

Restrictive Agreements

None.



--------------------------------------------------------------------------------

Schedule 8

Security Trust Provisions

 

1. Each Lender, each Issuing Bank and the Administrative Agent (together the
“Finance Parties”) and the Collateral Agent, each other holder of any Secured
Obligations (including any Affiliate of a Lender that holds Banking Services
Obligations or Swap Agreement Obligations), and each co-agent or sub-agent
appointed by the Administrative Agent pursuant to Article VIII of the Credit
Agreement (together, with the UK Security Trustee and the Finance Parties, the
“Secured Parties”) appoint the UK Security Trustee to act as UK Security Trustee
under and in connection with the UK Security Agreement and authorise the UK
Security Trustee, to exercise the rights, powers, authorities and discretions
specifically given to it under or in connection with the UK Security Agreement,
together with any other incidental rights, powers, authorities and discretions,
and to give a good discharge for any moneys payable under any of the Loan
Documents.

 

2. The Administrative Agent shall promptly notify the UK Security Trustee of the
contents of any communication on any matter concerning the UK Security Agreement
between it and any Loan Party. The UK Security Trustee shall promptly notify the
Administrative Agent of the contents of any communication sent or received by
it, in its capacity as UK Security Trustee under the UK Security Agreement, to
or from any of the Loan Parties under the UK Security Agreement.

 

3. Reserved.

 

4. Subject to Clause 2 above, the UK Security Trustee shall have no duty or
responsibility, either initially or on a continuing basis, to provide any of the
parties to the Loan Documents with any information with respect to any Loan
Party whenever coming into its possession or to provide any Secured Party with
any communication received by it under or in connection with the UK Security
Agreement.

 

5. The duties of the UK Security Trustee under the UK Security Agreement are
solely mechanical and administrative in nature.

 

6. The UK Security Trustee shall not be under any obligations other than those
for which express provision is made in the Loan Documents.

 

7 The UK Security Trustee shall not be an agent of any Secured Party or any Loan
Party under or in connection with any Loan Document.

 

8 In this Section: “Deductions”: means:

 

  (a) all sums payable to any Receiver or Delegate (as defined in the UK
Security Agreement);

 

  (b) all sums which the UK Security Trustee is required to pay to any person in
priority to, or before making any distribution to, the Secured Parties; and

 

  (c) insurance proceeds required to be applied in repairing, replacing,
restoring or rebuilding any Collateral which has been damaged or destroyed;



--------------------------------------------------------------------------------

“Proceeds”: means all receipts or recoveries by the UK Security Trustee in
relation to the Rights and all other moneys which are by the terms of any of the
Loan Documents to be applied by the UK Security Trustee in accordance with
paragraph 13 (Application of Proceeds), after deducting (without double
counting) the Deductions and including the proceeds (after deducting commissions
and expenses) of any permitted currency conversion;

“Rights”: means

 

  (a) the Transaction Security;

 

  (b) all contractual rights in favour of the UK Security Trustee (other than
for its sole benefit) under or pursuant to any Loan Document; and

 

  (c) all rights vested by law in the UK Security Trustee by virtue of its
holding the Transaction Security;

“Secured Liabilities”: has the meaning given to that expression in the UK
Security Agreement;

“Transaction Security” means the security in favour of the UK Security Trustee
created or evidenced or expressed to be created or evidenced by or pursuant to
the UK Security Agreement; and

“Trust Property”: means the Rights and the Proceeds.

 

2. Declaration of Trust

 

2.1 The UK Security Trustee and each other Secured Party agree that the UK
Security Trustee shall hold the Trust Property on trust for the benefit of the
Secured Parties on the terms and subject to the conditions set out in the Loan
Documents.

 

2.2 Each of the Secured Parties irrevocably authorises the UK Security Trustee
to enter into the UK Security Agreement as trustee on behalf of such Secured
Party.

 

3. Defects in Transaction Security

 

3.1 The UK Security Trustee shall not be liable for any failure or omission to
perfect, or any defect in perfecting, the Transaction Security, including:

 

  3.1.1 failure to obtain any Authorisation or other authority for the
execution, delivery, validity, legality, adequacy, performance, enforceability
or admissibility in evidence of any of the Loan Documents; or

 

  3.1.2 failure to effect or procure registration of or otherwise protect or
perfect any of the Transaction Security by registering the same under any
applicable registration laws in any territory.



--------------------------------------------------------------------------------

4. Retention of Documents

 

4.1 The UK Security Trustee may hold title deeds and other documents relating to
any of the Collateral in such manner as it sees fit (including allowing any Loan
Party to retain them).

 

5. No Duty to Enquire

 

5.1 The UK Security Trustee shall be entitled to accept without enquiry,
requisition, objection or investigation such title as each of the Loan Parties
may have to any of the Collateral

 

6. No Duty to Collect Payments

 

6.1 The UK Security Trustee shall not have any duty:

 

  6.1.1 to ensure that any payment or other financial benefit in respect of any
of the Collateral is duly and punctually paid, received or collected; or

 

  6.1.2 to ensure the taking up of any (or any offer of any) stocks, shares,
rights, moneys or other property accruing or offered at any time by way of
interest, dividend, redemption, bonus, rights, preference, option, warrant or
otherwise in respect of any of the Collateral.

 

7. Insurance

 

7.1 Without prejudice to the provisions of any of the Loan Documents, the UK
Security Trustee shall not be under any obligation to insure any property or to
require any other person to maintain any such insurance and shall not be
responsible for any loss which may be suffered by any person as a result of the
lack of or inadequacy or insufficiency of any such insurance. Where the UK
Security Trustee is named on any insurance policy as an insured party, it shall
not be responsible for any loss which may be suffered by reason of, directly or
indirectly, its failure to notify the insurers of any material fact relating to
the risk assumed by such insurers or any other information of any kind.

 

8. Suspense Account

 

8.1 Before making any application under paragraph 13 (Application of
Proceeds),the UK Security Trustee may place any sum received, recovered or held
by it in respect of the Trust Property in an interest bearing suspense account
and shall invest an amount equal to the balance from time to time standing to
the credit of that suspense account in any of the investments authorised by
paragraph 9 (Investments), with power from time to time in its absolute
discretion to vary any such investments.

 

9. Investments

 

9.1 Unless provided otherwise in any Loan Document, all moneys which are
received by the UK Security Trustee and held by it as trustee in relation to any
of the Loan Documents may be invested in the name of the UK Security Trustee or
any nominee or under the control of the UK Security Trustee in any investment
for the time being authorised by English law for the investment of trust money
by trustees and, if not otherwise invested, such moneys may be placed on deposit
in the name of the UK Security Trustee or any nominee at any bank or institution
(including the UK Security Trustee itself, any other Secured Party or any
Affiliate of any Secured Party) and upon any terms and in any currency as it
thinks fit.



--------------------------------------------------------------------------------

10. Rights of UK Security Trustee

 

10.1 The UK Security Trustee shall have all the rights, privileges and
immunities which gratuitous trustees have or may have in England, even though it
is entitled to remuneration.

 

11. Waiver

 

11.1 Each of the Loan Parties hereby waives any right to appropriate any payment
to, or other sum received, recovered or held by, the UK Security Trustee in or
towards payment of any particular part of the Secured Liabilities and agrees
that the UK Security Trustee shall have exclusive right to do so. This paragraph
will override any appropriation made or purported to be made by any other
person.

 

12. Basis of Distribution

 

12.1 Distributions by the UK Security Trustee shall be made at such times as the
UK Security Trustee in its absolute discretion determines.

 

12.2 To enable it to make any distribution, the UK Security Trustee may fix a
date as at which the amount of the Secured Liabilities is to be calculated. Any
such date must not be more than 30 days before the proposed date of the relevant
distribution.

 

12.3 For the purpose of determining the amount of any payment to be made to any
Secured Party, the UK Security Trustee shall be entitled to call for a
certificate of the amount, currency and nature of the Secured Liabilities owing
or incurred to the relevant Secured Party at the date fixed by the UK Security
Trustee for such purpose and as to such other matters as the UK Security Trustee
thinks fit. The UK Security Trustee shall be entitled to rely on any such
certificate.

 

12.4 If any future or contingent liability included in the calculation of
Secured Liabilities finally matures, or is settled, for less than the future or
contingent amount provided for in that calculation, the relevant Secured Party
shall notify the UK Security Trustee of that fact and such adjustment shall be
made by payment by that Secured Party to the UK Security Trustee for
distribution amongst the Secured Parties of such amount as may be necessary to
put the Secured Parties into the position they would have been in (but taking no
account of the time cost of money) had the original distribution been made on
the basis of the actual as opposed to the future or contingent liability.

 

12.5 Any distribution by the UK Security Trustee which later transpires to have
been, or is agreed by the UK Security Trustee to have been, invalid or which has
to be refunded shall be refunded and shall be deemed never to have been made.

 

13. Application of Proceeds

 

13.1 All Proceeds shall, to the extent permitted by all applicable laws, be
applied by the UK Security Trustee in the order set forth in Section 2.18 of the
Credit Agreement.



--------------------------------------------------------------------------------

13.2 Before making any application under paragraph 13.1 above, the UK Security
Trustee may convert any Proceeds from their existing currency of denomination
into the currency or currencies (if different) of sums then outstanding under
the Loan Documents (any such conversion from one currency to another to be made
at the spot rate for the purchase of that other currency with the
first-mentioned currency reasonably determined by the UK Security Trustee).

 

13.3 The UK Security Trustee shall be entitled to make the deductions or
withholdings{on account of Tax or otherwise) from payments under this Agreement
which it is required by any applicable law to make, and to pay all Taxes which
may be assessed against it and/or all expenses which may be incurred by it in
respect of any of the Trust Property, in respect of anything done by it in its
capacity as UK Security Trustee under the Loan Documents or otherwise by virtue
of such capacity. Each of the Loan Parties agrees that its obligations under the
Loan Documents shall only be discharged by virtue of receipt or recovery by the
UK Security Trustee of Proceeds, or of applications made by the UK Security
Trustee under this Agreement, to the extent that the ultimate recipient actually
receives moneys (whether directly or through the Agent or otherwise) from the UK
Security Trustee under this Agreement which are to be applied in or towards the
discharge of those obligations.

 

13.4 If any of the Loan Parties receives any sum from any person which, pursuant
to the Loan Documents, should have been paid to the UK Security Trustee, such
sums shall be held on trust for the Secured Parties and shall forthwith be paid
over to the UK Security Trustee for application in accordance with this
paragraph 13.

 

13.7 The UK Security Trustee shall be entitled to pay any Deductions to the
person or persons entitled to the same.

 

13.8 The UK Security Trustee shall have no duty or responsibility either
initially or on a continuing basis to investigate the application by any other
person of any sums distributed pursuant to this paragraph 13.

 

14. Delegation

 

14.1 The UK Security Trustee may at any time delegate by power of attorney or
otherwise to any person or persons, or fluctuating body of persons, all or any
of the rights, powers, authorities and discretions vested in it by any of the
Loan Documents. Any such delegation may be made upon such terms (including the
power to sub-delegate) and subject to such conditions and regulations as it may
think fit.

 

14.2 The UK Security Trustee shall not be bound to supervise, or be in any way
liable or responsible to anyone for any loss incurred by reason of any
misconduct or default on the part of, any such delegate or sub-delegate.

 

15. Appointment of Additional UK Security Trustees

 

15.1 The UK Security Trustee may at any time appoint any person (whether or not
a trust corporation) to act either as a separate UK Security Trustee or as a
co-UK Security Trustee jointly with it:

 

  15.1.1 if it considers such appointment to be in the interests of the Secured
Parties;



--------------------------------------------------------------------------------

  15.1.2 for the purposes of conforming to any legal requirements, restrictions
or conditions in any jurisdiction in which any particular act or acts is or are
to be performed; or

 

  15.1.3 for the purposes of obtaining a judgment in any jurisdiction or the
enforcement in any jurisdiction of a judgment already obtained in respect of any
of the provisions of the Loan Documents,

and the UK Security Trustee shall give prior notice to the Company and the Agent
of any such appointment.

 

15.2 Any such appointment shall only take effect upon the receipt by the Agent
of written confirmation from the appointee (in form and substance satisfactory
to the Agent) that the appointee agrees to be bound by the provisions of the
Loan Documents and all other related agreements to which the UK Security Trustee
is a party in its capacity as UK Security Trustee under the Loan Documents.

 

15.3 Any person so appointed shall have such rights, powers, authorities and
discretions and such duties and obligations as shall be conferred or imposed on
such person by the instrument of appointment and shall, subject to any
limitation contained in such instrument of appointment, have the same benefits
under this Agreement (other than this paragraph 15) as the UK Security Trustee.

 

15.4 The UK Security Trustee shall have power to remove any person so appointed.

 

15.5 Such remuneration as the UK Security Trustee may pay to any person so
appointed, and any costs, charges and expenses incurred by such person in
performing its functions pursuant to such appointment, shall be treated as
costs, charges and expenses incurred by the UK Security Trustee in performing
its functions as UK Security Trustee under the Loan Documents.

 

15.6 The UK Security Trustee shall not be bound to supervise, or be in any way
responsible for any loss incurred by reason of any misconduct or default on the
part of, any such UK Security Trustee.

 

16. Additional Powers

 

16.1 The rights and trusts constituted upon the UK Security Trustee under the
Loan Documents shall be in addition to any which may from time to time be vested
in the UK Security Trustee by general law.

 

16.2 To the fullest extent permitted by law, none of Parts I, II, III, IV or V
of the Trustee Act 2000 nor the requirement to discharge the duty of care set
out in Section 1(1) of the Trustee Act 2000 in exercising any of the powers
contained in Sections 15 or 22 of the Trustee Act 1925 shall apply to any trusts
created by this Agreement or to the role of the UK Security Trustee in relation
to any such trust and this shall constitute an exclusion of the relevant parts
of the Trustee Act 2000 for the purposes of that Act.



--------------------------------------------------------------------------------

17. Amendments

 

17.1 Unless the provisions of any Loan Document expressly provide otherwise, the
UK Security Trustee may, if authorised by the Required Lenders, amend or vary
the terms of, waive breaches of or defaults under or otherwise excuse
performance of any provision of, or grant consents under, any of the Security
Documents {any such amendment, variation, waiver or consent so authorised to be
binding on all Parties and the UK Security Trustee to be under no liability
whatsoever in respect of any of the foregoing), provided that:

 

17.1.1 the prior consent of all of the Secured Parties is required to authorise:

 

  (a) any amendment of any Security Document which would affect the nature or
the scope of the Collateral or the manner in which any Proceeds are distributed;

 

  (b) the release of any Transaction Security or of any of the Collateral from
the Transaction Security unless permitted under this Agreement or any other Loan
Document; or

 

  (c) any change in this paragraph 17; and

 

17.1.2 no waiver or amendment may impose any new or additional obligations on
any person without the consent of that person.

 

17.2 Paragraph 17.1 above is without prejudice to:

 

  17.2.1 any release permitted by paragraph 18 (Releases) or paragraph 20
(Winding-up of Trust); or

 

  17.2.2 any amendment of any Security Document insofar as the same is necessary
in order to effect such release.

 

18. Releases

 

18.1 The UK Security Trustee may:

 

  18.1.1 release Collateral from the Transaction Security if it relates to a
sale or disposal of that Collateral where such sale or disposal is expressly
permitted under this Agreement or any other Loan Document;

 

  18.1.2 release any Transaction Security given by any Loan Party which ceases
to be a Loan Party in accordance with the terms of the Credit Agreement; and

 

  18.1.3 execute any documents (including, but not limited to, formal releases
and certificates of non-crystallisation of floating charges) and do any things
insofar as the same are necessary in order to effect any release permitted by
this paragraph 18 or paragraph 20 (Winding-up of Trust).

 

19. Perpetuity Period

 

19.1 The perpetuity period under the rule against perpetuities, if applicable to
this Agreement, shall be the period of eighty years from the date of this
Agreement.



--------------------------------------------------------------------------------

20. Winding-up of Trust

 

20.1 If the Agent, with the approval of the Required Lenders, shall determine
that all the obligations of all the Loan Parties under the Loan Documents have
been fully and finally discharged and that none of the Secured Parties is under
any commitment, obligation or liability (whether actual or contingent) to make
any Utilisation or provide other financial accommodation under or pursuant to
any Loan Document to any Loan Party, it shall notify the UK Security Trustee of
such determination and approval. Upon such notification the trusts set out above
shall be wound up and the UK Security Trustee shall release, without recourse or
warranty, all of the Transaction Security then held by it, whereupon each of the
UK Security Trustee, the Agent, the other Secured Parties and the Loan Parties
shall be released from its obligations under this Agreement (save for those
which arose prior to such winding-up).



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                                      2.   
Assignee:   

                                                 

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.    Borrowers:    Cott Corporation Corporation Cott, a corporation organized
under the laws of Canada, Cott Beverages Inc., a Georgia corporation, Cott
Beverages Limited, a company organized under the laws of England and Wales and
the other Loan Parties party to the Credit Agreement as Borrowers. 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement.

 

1  Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Amended and Restated Credit Agreement, dated as
of August [    ], 2016, among Cott Corporation Corporation Cott, a corporation
organized under the laws of Canada, Cott Beverages Inc., a Georgia corporation,
Cott Beverages Limited, a company organized under the laws of England and Wales,
and the other Loan Parties party thereto as Borrowers, the other Loan Parties
party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., London
Branch, as UK Security Trustee, JPMorgan Chase Bank, N.A., as Administrative
Agent and Administrative Collateral Agent, and the other parties party thereto.
6.    Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2  

$

   $                                   % 

$

   $                                   % 

$

   $                                   % 

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal, provincial, territorial and state
securities laws.

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

Exhibit A



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

  as Administrative Agent

By  

 

Title:   Consented to:

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

  as UK Issuing Bank

By  

 

Title:  

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

  as Canadian Issuing Bank

By  

 

Title:  

JPMORGAN CHASE BANK, N.A.,

  as U.S. Issuing Bank

By  

 

Title:   [Consented to:

[COTT CORPORATION CORPORATION COTT],

  as Borrower Representative

By  

 

Title:                                        
                                   ]3

 

 

3  If necessary according to Section 9.04(b)(A) of the Credit Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.01(b) or Section 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender and (c) appoints and authorizes each
of the Administrative Agent and the Administrative Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to or otherwise
conferred upon the Administrative Agent or the Administrative Collateral Agent,
as the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto;.

2. Tax.

[2.1 The Assignee confirms, without liability to any Borrower, that it is:

(a) [a UK Qualifying Lender (other than a Treaty Lender);]

(b) [a Treaty Lender;]

(c) [not a UK Qualifying Lender.]]

 

Exhibit A



--------------------------------------------------------------------------------

[2.2 The Assignee confirms that the person beneficially entitled to interest
payable to such Assignee in respect of an advance under a Loan Document is
either: (a) a company resident in the United Kingdom for United Kingdom tax
purposes; (b) a partnership each member of which is: (i) a company so resident
in the United Kingdom; or (ii) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the UK Corporation Tax Act) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the UK Corporation Tax Act; or (c) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the UK Corporation Tax Act) of that company.]4

[2.3 The Assignee confirms that it holds a passport under the HM Revenue &
Customs DT Treaty Passport scheme (reference number [                    ]) and
is tax resident in [                    ].]5

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

4  Include if the Assignee comes within paragraph (2) of the definition of UK
Qualifying Lender.

5  Include if the Assignee holds a passport under the HM Revenue & Customs DT
Treaty Passport scheme and wishes that scheme to apply to the Credit Agreement

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING BASE CERTIFICATE

See Attached



--------------------------------------------------------------------------------

LOGO [g190261g96c09.jpg]                                   COTT US BORROWING
BASE REPORT  

Obligor Number:

     

Rpt # 100

 

01/00/00

 

Loan Number:

      Period Covered:   COLLATERAL CATEGORY   A/R     Inventory    

Total Eligible Collateral

  0.00   Description         1  

Beginning Balance ( Previous report - Line 8)

        2  

Additions to Collateral (Gross Sales or Purchases)

        3  

Other Additions (Add back any non-A/R cash in line 3)

        4  

Deductions to Collateral (Cash Received)

        5  

Deductions to Collateral (Discounts, other)

        6  

Deductions to Collateral (Credit Memos, all)

        7  

Other non-cash credits to A/R

           

 

 

        8  

Total Ending Collateral Balance

    0.00             

 

 

        9  

Past Due >90 PID >60 PDD

        10  

Credits in Prior

        11  

Crossage

        12  

Contras

        13  

Foreign Not Covered by L/C

        14  

Residental - High Risk

        15  

Residental - Low Risk

        16  

Federal Government

        17  

Finance Charges

        18  

Chargebacks (Current)

        19  

Miscellaneous Sales Rent

        20  

Deferred Equipment Rental Reserve

        21  

Intercompany/Affiliates

        22  

Shortpays (Current)

        23  

Debit Memos

        24  

Accruals for Billbacks

        25  

Volume Rebate Accruals

        26  

Dilution Reserve - Kegworth 7.9%

        27  

Customer Deposit Reverse

        28  

Unapplied Credit/Cash

        29  

Less Ineligibles - Other (includes A/R recociling & bankruptcy)

           

 

 

   

 

 

      30  

Total Ineligibles -Accounts Receivable

    0.00        0.00           

 

 

   

 

 

      31  

Work In Process

        32  

Quarantine Stock (QA Stock)

        33  

Short Dated

        34  

Slow Moving/Obsolete

        35  

Retention of Title

        36  

Spare Parts, Packaging, Supplies, P/L Raw Materials

        37  

Damage/Held Goods

        38  

Capitalization/Revaluation Reserve

        39  

Fleet Parts Inventory

        40  

Consigned Inventory

        41  

NRV Adjustment

        42  

Inventory in Transit

        43  

Grape Bottoms

        44  

Inventory at Co-Packers

        45  

Inventory at Outside Warehouses

        46  

Inventory Locations < $50M

        47  

Less Ineligible — Other (Fixed Cost All, Inventory Spare Parts)

           

 

 

   

 

 

      48  

Total Ineligibles Inventory

    0.00        0.00           

 

 

   

 

 

      21  

Total Eligible Collateral

    0.00        0.00           

 

 

   

 

 

      22  

Advance Rate Percentage

    85 %      54.6 %   

NOLV: 64.3%

  23  

Net Available - Borrowing Base Value

    0.00        0.00        24  

Reserves - Canadian Priming Liens

        24  

Reserves - Rent

        24  

Reserves - Payroll

        24  

Reserves - Payments to Co-Packers

        24  

Reserves - PACA

        24  

Reserves - Ring Fence

        24  

Reserves - Earnout

           

 

 

   

 

 

      25  

Total Borrowing Base Value

    0.00        0.00           

 

 

   

 

 

      25.A  

Total Availability/ CAPS

    0.00             

 

 

       

 

 

  26  

Revolver Line

    500,000,000.00       

Total Revolver Line

    0.00             

 

 

  26A  

Line Reserve

                 

 

 

  27  

Maximum Borrowing Limit (Lesser of 25. or 26.)*

    0.00       

Total Available

    0.00             

 

 

  27A  

Suppressed Availability

    0          LOAN STATUS         28  

Previous Loan Balance (Previous Report Line 31)

        29  

Less: A. Net Repayments

         

B. Adjustments / Other                     

        30  

Add: A. Request for Funds

         

B. Adjustments / Other                     

                 

 

 

  31  

New Loan Balance

    0.00        0.00     

Total New Loan Balance:

    0.00             

 

 

  32  

Letters of Credit/Bankers Acceptance Outstanding

          0.00    33  

Availability Not Borrowed (Lines 27 less 31 & 32)

          0.00    34  

Term Loan

                 

 

 

  35  

OVERALL EXPOSURE (lines 31 & 34)

          0.00             

 

 

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement, dated as of August [3], 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among COTT CORPORATION CORPORATION COTT, a corporation organized
under the laws of Canada (the “Borrower Representative”), COTT BEVERAGES INC., a
Georgia corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT
BEVERAGES LIMITED, a company organized under the laws of England and Wales, and
the other Loan Parties party thereto, as Borrowers, the other Loan Parties party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and the other parties thereto, Borrower
Representative is executing and delivering to the Administrative Agent and the
Administrative Collateral Agent this Borrowing Base Certificate accompanied by
supporting data (collectively referred to as a “Report”). Borrower
Representative warrants and represents to the Secured Parties that this Report
is true, correct, and based on information contained in the applicable Loan
Parties’ own financial accounting records. Borrower Representative, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement and the other Loan Documents,
and further certifies on this [    ] day of [            ], [20    ] that the
Loan Parties are in compliance with the Agreement and the other Loan Documents.
Capitalized terms used but not defined in this Report shall have the meaning
assigned to such term in the Agreement.

BORROWER NAME:     AUTHORIZED SIGNATURE:   Cott Corporation      

 

1



--------------------------------------------------------------------------------

LOGO [g190261g96c09.jpg]                                      CLIFFSTAR
BORROWING BASE REPORT                

                          Rpt # 100       Obligor Number:                    
01/00/00       Loan Number:                     Period Covered:       COLLATERAL
CATEGORY   A/R     Raw
Materials
Inventory     Finished
Goods
Inventory    

Total Eligible Collateral

  0.00   Description           1  

Beginning Balance ( Previous report - Line 8)

          2  

Additions to Collateral (Gross Sales or Purchases)

          3  

Other Additions (Add back any non-A/R cash in line 3)

          4  

Deductions to Collateral (Cash Received)

          5  

Deductions to Collateral (Discounts, other)

          6  

Deductions to Collateral (Credit Memos, all)

          7   Other non-cash credits to A/R              

 

 

          8   Total Ending Collateral Balance     0.00               

 

 

          9  

Past Due >90 PID >60 PDD

          10  

Credits in Prior

          11  

Crossage

          12  

Contras

          13  

Foreign Not Covered by L/C

          14  

Residental - High Risk

          15  

Residental - Low Risk

          16  

Federal Government

          17  

Finance Charges

          18  

Chargebacks (Current)

          19  

Miscellaneous Sales Rent

          20  

Deferred Equipment Rental Reserve

          21  

Intercompany/Affiliates

          22  

Shortpays (Current)

          23  

Debit Memos

          24  

Accruals for Billbacks

          25  

Volume Rebate Accruals

          26  

Dilution Reserve - Kegworth 7.9%

          27  

Customer Deposit Reverse

          28  

Unapplied Credit/Cash

          29  

Less Ineligibles - Other (includes A/R recociling & bankruptcy)

             

 

 

   

 

 

   

 

 

      30   Total Ineligibles -Accounts Receivable     0.00        0.00       
0.00           

 

 

   

 

 

   

 

 

      31  

Work In Process

          32  

Quarantine Stock (QA Stock)

          33  

Short Dated

          34  

Slow Moving/Obsolete

          35  

Retention of Title

          36  

Spare Parts, Packaging, Supplies, P/L Raw Materials

          37  

Damage/Held Goods

          38  

Capitalization/Revaluation Reserve

          39  

Fleet Parts Inventory

          40  

Consigned Inventory

          41  

NRV Adjustment

          42  

Inventory in Transit

          43  

Grape Bottoms

          44  

Inventory at Co-Packers

          45  

Inventory at Outside Warehouses

          46  

Inventory Locations < $50M

          47  

Less Ineligible — Other

             

 

 

   

 

 

   

 

 

      48   Total Ineligibles Inventory     0.00        0.00        0.00         
 

 

 

   

 

 

   

 

 

      21   Total Eligible Collateral     0.00        0.00        0.00           

 

 

   

 

 

   

 

 

      22  

Advance Rate Percentage

    85 %      43.6 %      74.7 %    NOLVs: 51.3% and 87.9%   23   Net Available
- Borrowing Base Value     0.00        0.00        0.00        24   Reserves -
Canadian Priming Liens           24   Reserves - Rent           24   Reserves -
Payroll           24   Reserves - Payments to Co-Packers           24   Reserves
- PACA           24   Reserves - Ring Fence           24   Reserves - Earnout  
           

 

 

   

 

 

   

 

 

      25   Total Borrowing Base Value     0.00        0.00        0.00         
 

 

 

   

 

 

   

 

 

      25.A   Total Availability/ CAPS     0.00               

 

 

         

 

 

  26   Revolver Line     500,000,000.00         

Total Revolver Line

    0.00               

 

 

  26A   Line Reserve                      

 

 

  27  

Maximum Borrowing Limit (Lesser of 25. or 26.)*

    0.00         

Total Available

    0.00               

 

 

  27A   Suppressed Availability     0              LOAN STATUS           28  
Previous Loan Balance (Previous Report Line 31)     0.00            29   Less:
A. Net Repayments         0.00         

B. Adjustments / Other                     

    0.00            30   Add: A. Request for Funds         0.00         

B. Adjustments / Other                     

    0.00                       

 

 

  31   New Loan Balance     0.00          0.00      Total New Loan Balance:    
0.00               

 

 

  32   Letters of Credit/Bankers Acceptance Outstanding             0.00       
        33  

Availability Not Borrowed (Lines 27 less 31 & 32)

    .              0.00                34   Term Loan                      

 

 

  35   OVERALL EXPOSURE (lines 31 & 34)             0.00               

 

 

  Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement, dated as of August [3], 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among COTT CORPORATION CORPORATION COTT, a corporation organized
under the laws of Canada (the “Borrower Representative”), COTT BEVERAGES INC., a
Georgia corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT
BEVERAGES LIMITED, a company organized under the laws of England and Wales, and
the other Loan Parties party thereto, as Borrowers, the other Loan Parties party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and the other parties thereto, Borrower
Representative is executing and delivering to the Administrative Agent and the
Administrative Collateral Agent this Borrowing Base Certificate accompanied by
supporting data (collectively referred to as a “Report”). Borrower
Representative warrants and represents to the Secured Parties that this Report
is true, correct, and based on information contained in the applicable Loan
Parties’ own financial accounting records. Borrower Representative, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement and the other Loan Documents,
and further certifies on this [    ] day of [            ], [20    ] that the
Loan Parties are in compliance with the Agreement and the other Loan Documents.
Capitalized terms used but not defined in this Report shall have the meaning
assigned to such term in the Agreement.                                       
   BORROWER NAME:           Cott Corporation          

 

2



--------------------------------------------------------------------------------

LOGO [g190261g96c09.jpg]                                   DS SERVICES BORROWING
BASE REPORT  

Obligor Number:

       

Rpt # 100

 

01/00/00

 

Loan Number:

        Period Covered:   COLLATERAL CATEGORY   A/R     Raw
Materials
Inventory     Finished
Goods
Inventory    

Total Eligible Collateral

  0.00   Description           1  

Beginning Balance ( Previous report - Line 8)

          2  

Additions to Collateral (Gross Sales or Purchases)

          3  

Other Additions (Add back any non-A/R cash in line 3)

          4  

Deductions to Collateral (Cash Received)

          5  

Deductions to Collateral (Discounts, other)

          6  

Deductions to Collateral (Credit Memos, all)

          7  

Other non-cash credits to A/R

             

 

 

          8  

Total Ending Collateral Balance

    0.00               

 

 

          9  

Past Due >90 PID >60 PDD

          10  

Credits in Prior

          11  

Crossage

          12  

Contras

          13  

Foreign Not Covered by L/C

          14  

Residental - High Risk

          15  

Residental - Low Risk

          16  

Federal Government

          17  

Finance Charges

          18  

Chargebacks (Current)

          19  

Miscellaneous Sales Rent

          20  

Deferred Equipment Rental Reserve

          21  

Intercompany/Affiliates

          22  

Shortpays (Current)

          23  

Debit Memos

          24  

Accruals for Billbacks

          25  

Volume Rebate Accruals

          26  

Dilution Reserve - DS Services of America %

          27  

Customer Deposit Reverse

          28  

Unapplied Credit/Cash

          29  

Less Ineligibles - Other (includes A/R recociling & bankruptcy)

             

 

 

   

 

 

   

 

 

      30  

Total Ineligibles - Accounts Receivable

    0.00        0.00        0.00           

 

 

   

 

 

   

 

 

      31  

Work In Process

          32  

Quarantine Stock (QA Stock)

          33  

Short Dated

          34  

Slow Moving/Obsolete

          35  

Retention of Title

          36  

Spare Parts, Packaging, Supplies, P/L Raw Materials

          37  

Damage/Held Goods

          38  

Capitalization/Revaluation Reserve

          39  

Fleet Parts Inventory

          40  

Consigned Inventory

          41  

NRV Adjustment

          42  

Inventory in Transit

          43  

Grape Bottoms

          44  

Inventory at Co-Packers

          45  

Inventory at Outside Warehouses

          46  

Inventory Locations < $50M

          47  

Less Ineligible — Other

             

 

 

   

 

 

   

 

 

      48  

Total Ineligibles Inventory

    0.00        0.00        0.00           

 

 

   

 

 

   

 

 

      21  

Total Eligible Collateral

    0.00        0.00        0.00           

 

 

   

 

 

   

 

 

      22  

Advance Rate Percentage

    85 %      65.6 %      65.6 %    NOLV: 77.2%   23  

Net Available - Borrowing Base Value

    0.00        0.00        0.00        24  

Reserves - Canadian Priming Liens

          24  

Reserves - Rent

          24  

Reserves - Payroll

          24  

Reserves - Payments to Co-Packers

          24  

Reserves - PACA

          24  

Reserves - Ring Fence

          24  

Reserves - Earnout

             

 

 

   

 

 

   

 

 

      25  

Total Borrowing Base Value

    0.00        0.00        0.00           

 

 

   

 

 

   

 

 

      25.A  

Total Availability/ CAPS

    0.00               

 

 

                     

 

 

  26  

Revolver Line

    500,000,000.00         

Total Revolver Line

    0.00               

 

 

  26A  

Line Reserve

                     

 

 

  27  

Maximum Borrowing Limit (Lesser of 25. or 26.)*

    0.00         

Total Available

    0.00               

 

 

  27A  

Suppressed Availability

    0              LOAN STATUS           28  

Previous Loan Balance (Previous Report Line 31)

          29  

Less: A. Net Repayments

        0.00         

B. Adjustments / Other                     

    0.00            30  

Add: A. Request for Funds

        0.00         

B. Adjustments / Other                     

    0.00                       

 

 

  31  

New Loan Balance

    0.00          0.00      Total New Loan Balance:     0.00               

 

 

  32  

Letters of Credit/Bankers Acceptance Outstanding

            0.00    33  

Availability Not Borrowed (Lines 27 less 31 & 32)

    .              0.00    34  

Term Loan

                     

 

 

  35  

OVERALL EXPOSURE (lines 31 & 34)

            0.00               

 

 

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement, dated as of August [3], 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among COTT CORPORATION CORPORATION COTT, a corporation organized
under the laws of Canada (the “Borrower Representative”), COTT BEVERAGES INC., a
Georgia corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT
BEVERAGES LIMITED, a company organized under the laws of England and Wales, and
the other Loan Parties party thereto, as Borrowers, the other Loan Parties party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and the other parties thereto, Borrower
Representative is executing and delivering to the Administrative Agent and the
Administrative Collateral Agent this Borrowing Base Certificate accompanied by
supporting data (collectively referred to as a “Report”). Borrower
Representative warrants and represents to the Secured Parties that this Report
is true, correct, and based on information contained in the applicable Loan
Parties’ own financial accounting records. Borrower Representative, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement and the other Loan Documents,
and further certifies on this [    ] day of [            ], [20    ] that the
Loan Parties are in compliance with the Agreement and the other Loan Documents.
Capitalized terms used but not defined in this Report shall have the meaning
assigned to such term in the Agreement.

  BORROWER NAME:       Cott Corporation    

 

3



--------------------------------------------------------------------------------

LOGO [g190261g96c09.jpg]                               COTT CANADA BORROWING
BASE REPORT (IN US$)

Obligor Number:

     

Rpt # 100

 

01/00/00

    0.77319   

Loan Number:

     

Period Covered:

 

COLLATERAL CATEGORY

  A/R     Inventory    

Total Eligible Collateral

  0.00   Description       A/R or Inventory in CAD $     0.77319   

1

 

Beginning Balance ( Previous report - Line 8)

    0.00            0.76846   

2

 

Additions to Collateral (Gross Sales or Purchases)

    0.00         

3

 

Other Additions (Add back any non-A/R cash in line 3)

       

4

 

Deductions to Collateral (Cash Received)

    0.00         

5

 

Deductions to Collateral (Discounts, other)

       

6

 

Deductions to Collateral (Credit Memos, all)

    0.00         

7

 

Other non-cash credits to A/R

    0.00           
  FX Adjustment = Prior Blance *
Change in FX Rates   
      

 

 

   

 

 

   

 

 

8

 

Total Ending Collateral Balance

    0.00        0.00      0.00      

 

 

   

 

 

   

 

 

9

 

Past Due >90 PID >60 PDD

    0.00         

10

 

Credits in Prior

    0.00         

11

 

Crossage

    0.00         

12

 

Contras

    0.00         

13

 

Foreign Not Covered by L/C

    0.00         

14

 

Residental - High Risk

       

15

 

Residental - Low Risk

       

16

 

Federal Government

    0.00         

17

 

Finance Charges

    0.00         

18

 

Chargebacks (Current)

    0.00         

19

 

Miscellaneous Sales Rent

    0.00         

20

 

Deferred Equipment Rental Reserve

    0.00         

21

 

Intercompany/Affiliates

    0.00         

22

 

Shortpays (Current)

    0.00         

23

 

Debit Memos

    0.00         

24

 

Accruals for Billbacks

    0.00         

25

 

Volume Rebate Accruals

    0.00         

26

 

Dilution Reserve

    0.00         

27

 

Customer Deposit Reverse

    0.00         

28

 

Unapplied Credit/Cash

    0.00         

29

 

Less Ineligibles - Other (includes A/R recociling & bankruptcy)

    0.00             

 

 

   

 

 

   

 

 

30

 

Total Ineligibles -Accounts Receivable

    0.00        0.00      0.00      

 

 

   

 

 

   

 

 

31

 

Work In Process

      0.00       

32

 

Quarantine Stock (QA Stock)

      0.00       

33

 

Short Dated

      0.00       

34

 

Slow Moving/Obsolete

      0.00       

35

 

Retention of Title

      0.00       

36

 

Spare Parts, Packaging, Supplies, P/L Raw Materials

      0.00       

37

 

Damage/Held Goods

      0.00       

38

 

Capitalization/Revaluation Reserve

      0.00       

39

 

Fleet Parts Inventory

      0.00       

40

 

Consigned Inventory

      0.00       

41

 

NRV Adjustment

      0.00       

42

 

Inventory in Transit

      0.00       

43

 

Grape Bottoms

      0.00       

44

 

Inventory at Co-Packers

      0.00       

45

 

Inventory at Outside Warehouses

      0.00       

46

 

Inventory Locations < $50M

       

47

 

Less Ineligible — Other (attach schedule)

      0.00           

 

 

   

 

 

   

 

 

48

 

Total Ineligibles Inventory

    0.00        0.00      0.00      

 

 

   

 

 

   

 

 

21

 

Total Eligible Collateral

    0.00        0.00           

 

 

   

 

 

     

22

 

Advance Rate Percentage

    85 %      54.6 %        NOLV: 64.3%   

23

 

Net Available - Borrowing Base Value

    0.00        0.00       

24

 

Reserves - Canadian Priming Liens

    0.00         

24

 

Reserves - Rent

    0.00         

24

 

Reserves - Payroll

    0.00         

24

 

Reserves - Payments to Co-Packers

       

24

 

Reserves - PACA

       

24

 

Reserves - Ring Fence

       

24

 

Reserves - Earnout

           

 

 

   

 

 

     

25

 

Total Borrowing Base Value

    0.00        0.00           

 

 

   

 

 

     

25.A

 

Total Availability/ CAPS

    0.00             

 

 

       

 

 

 

26

 

Revolver Line

    500,000,000.00       

Total Revolver Line

    0.00             

 

 

 

26A

 

Line Reserve

                 

 

 

 

27

 

Maximum Borrowing Limit (Lesser of 25. or 26.)*

    0.00       

Total Available

    0.00             

 

 

  27A  

Suppressed Availability

    0          LOAN STATUS        

28

 

Previous Loan Balance (Previous Report Line 31)

       

29

 

Less: A. Net Repayments

         

B. Adjustments / Other                     

       

30

 

Add: A. Request for Funds

         

B. Adjustments / Other                     

     

FX impact

 

           

 

 

 

31

 

New Loan Balance

    0.00        0.00     

Total New Loan Balance:

    0.00             

 

 

 

32

 

Letters of Credit/Bankers Acceptance Outstanding

    0.00            0.00   

33

 

Availability Not Borrowed (Lines 27 less 31 & 32)

          0.00   

34

 

Term Loan

                 

 

 

 

35

 

OVERALL EXPOSURE (lines 31 & 34)

          0.00             

 

 

 

 

  Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement, dated as of August [3], 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among COTT CORPORATION CORPORATION COTT, a corporation organized
under the laws of Canada (the “Borrower Representative”), COTT BEVERAGES INC., a
Georgia corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT
BEVERAGES LIMITED, a company organized under the laws of England and Wales, and
the other Loan Parties party thereto, as Borrowers, the other Loan Parties party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and the other parties thereto, Borrower
Representative is executing and delivering to the Administrative Agent and the
Administrative Collateral Agent this Borrowing Base Certificate accompanied by
supporting data (collectively referred to as a “Report”). Borrower
Representative warrants and represents to the Secured Parties that this Report
is true, correct, and based on information contained in the applicable Loan
Parties’ own financial accounting records. Borrower Representative, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement and the other Loan Documents,
and further certifies on this [    ] day of [            ], [20    ] that the
Loan Parties are in compliance with the Agreement and the other Loan Documents.
Capitalized terms used but not defined in this Report shall have the meaning
assigned to such term in the Agreement.  

 

BORROWER NAME:     AUTHORIZED SIGNATURE:   Cott Corporation      

 

4



--------------------------------------------------------------------------------

LOGO [g190261g96c09.jpg]                                   COTT AQUATERRA
BORROWING BASE REPORT (IN US$)  

Obligor Number:

   

Rpt # 100

 

01/00/00

    0.77319   

Loan Number:

    Period Covered:   COLLATERAL CATEGORY   A/R    

Total Eligible Collateral

  0.00   Description     A/R in CAD $     0.77319    1   Beginning Balance (
Previous report - Line 8)     0.00        2   Additions to Collateral (Gross
Sales or Purchases)     0.00        3   Other Additions (Add back any non-A/R
cash in line 3)     0.00        4   Deductions to Collateral (Cash Received)    
0.00        5   Deductions to Collateral (Discounts, other)     0.00        6  
Deductions to Collateral (Credit Memos, all)     0.00        7   Other non-cash
credits to A/R     0.00           

 

 

   

 

  8   Total Ending Collateral Balance     0.00      0.00      

 

 

   

 

  9   Past Due >90 PID >60 PDD     0.00        10   Credits in Prior     0.00   
    11   Crossage     0.00        12   Contras     0.00        13   Foreign Not
Covered by L/C     0.00        16   Federal Government     0.00        17  
Finance Charges     0.00        18   Chargebacks (Current)     0.00        19  
Miscellaneous Sales Rent     0.00        20   Deferred Equipment Rental Reserve
    0.00        21   Intercompany/Affiliates     0.00        22   Shortpays
(Current)     0.00        23   Debit Memos     0.00        24   Accruals for
Billbacks     0.00        25   Volume Rebate Accruals     0.00        26  
Dilution Reserve     0.00        27   Customer Deposit Reverse     0.00       
28   Unapplied Credit/Cash     0.00        29   Other     0.00           

 

 

   

 

  30   Total Ineligibles -Accounts Receivable     0.00      0.00      

 

 

   

 

  21   Total Eligible Collateral     0.00           

 

 

      22   Advance Rate Percentage     85 %      23   Net Available - Borrowing
Base Value     0.00        24   Reserves - Canadian Priming Liens     0.00     
  24   Reserves - Rent     0.00        24   Reserves - Payroll     0.00       
24   Reserves - Payments to Co-Packers     0.00        24   Reserves - PACA    
0.00        24   Reserves - Ring Fence     0.00        24   Reserves - Earnout  
  0.00           

 

 

      25   Total Borrowing Base Value     0.00           

 

 

      25.A   Total Availability/ CAPS     0.00           

 

 

     

 

 

  26   Revolver Line     500,000,000.00     

Total Revolver Line

    0.00           

 

 

  26A   Line Reserve              

 

 

  27   Maximum Borrowing Limit (Lesser of 25. or 26.)*     0.00     

Total Available

    0.00           

 

 

  27A   Suppressed Availability     0          LOAN STATUS       28   Previous
Loan Balance (Previous Report Line 31)       29   Less: A. Net Repayments      
 

B. Adjustments / Other                     

      30   Add: A. Request for Funds        

B. Adjustments / Other                     

   

FX impact

         

 

 

  31   New Loan Balance     0.00     

Total New Loan Balance:

    0.00           

 

 

  32   Letters of Credit/Bankers Acceptance Outstanding     0.00          0.00
   33   Availability Not Borrowed (Lines 27 less 31 & 32)         0.00    34  
Term Loan              

 

 

  35   OVERALL EXPOSURE (lines 31 & 34)         0.00           

 

 

 

 

   Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement, dated as of August [3], 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among COTT CORPORATION CORPORATION COTT, a corporation organized
under the laws of Canada (the “Borrower Representative”), COTT BEVERAGES INC., a
Georgia corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT
BEVERAGES LIMITED, a company organized under the laws of England and Wales, and
the other Loan Parties party thereto, as Borrowers, the other Loan Parties party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and the other parties thereto, Borrower
Representative is executing and delivering to the Administrative Agent and the
Administrative Collateral Agent this Borrowing Base Certificate accompanied by
supporting data (collectively referred to as a “Report”). Borrower
Representative warrants and represents to the Secured Parties that this Report
is true, correct, and based on information contained in the applicable Loan
Parties’ own financial accounting records. Borrower Representative, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement and the other Loan Documents,
and further certifies on this [    ] day of [            ], [20    ] that the
Loan Parties are in compliance with the Agreement and the other Loan Documents.
Capitalized terms used but not defined in this Report shall have the meaning
assigned to such term in the Agreement.

  BORROWER NAME:       Cott Corporation    

 

5



--------------------------------------------------------------------------------

LOGO [g190261g96c09.jpg]                                 COTT CALYPSO BORROWING
BASE REPORT (IN US$)

Obligor Number:

     

Rpt # 100

 

01/00/00

    1.33016   

Loan Number:

      Period Covered:   COLLATERAL CATEGORY   A/R     Inventory    

Total Eligible Collateral

  0.00   Description       A/R or Inventory in Sterling     1.33016    1  

Beginning Balance (Previous report - Line 8)

    0.00            1.46499    2  

Additions to Collateral (Gross Sales or Purchases)

    0.00          3  

Other Additions (Add back any non-A/R cash in line 3)

    0.00          4  

Deductions to Collateral (Cash Received)

    0.00          5  

Deductions to Collateral (Discounts, other)

    0.00          6  

Deductions to Collateral (Credit Memos, all)

    0.00          7  

Other non-cash credits to A/R

    0.00             

 

 

   

 

 

   

 

  8  

Total Ending Collateral Balance

    0.00        0.00      —        

 

 

   

 

 

   

 

  9  

Past Due >90 PID >60 PDD

    0.00          10  

Credits in Prior

    0.00          11  

Crossage

    0.00          12  

Contras

    0.00          13  

Foreign Not Covered by L/C

    0.00          14  

Residental - High Risk

        15  

Residental - Low Risk

        16  

Federal Government

    0.00          17  

Finance Charges

    0.00          18  

Chargebacks (Current)

    0.00          19  

Miscellaneous Sales Rent

    0.00          20  

Deferred Equipment Rental Reserve

    0.00          21  

Intercompany/Affiliates

    0.00          22  

Shortpays (Current)

    0.00          23  

Debit Memos

    0.00          24  

Accruals for Billbacks

    0.00          25  

Volume Rebate Accruals

    0.00          26  

Dilution Reserve - Calypso 3.0%

    0.00          27  

Customer Deposit Reverse

    0.00          28  

Unapplied Credit/Cash

    0.00          29  

Less Ineligibles - Other (includes A/R recociling & bankruptcy)

    0.00             

 

 

   

 

 

   

 

  30  

Total Ineligibles - Accounts Receivable

    0.00        0.00      0.00      

 

 

   

 

 

   

 

  31  

Work In Process

      0.00        32  

Quarantine Stock (QA Stock)

      0.00        33  

Short Dated

      0.00        34  

Slow Moving/Obsolete

      0.00        35  

Retention of Title

      0.00        36  

Spare Parts, Packaging, Supplies

      0.00        37  

Damage/Held Goods

      0.00        38  

Capitalization/Revaluation Reserve

      0.00        39  

Fleet Parts Inventory

      0.00        40  

Consigned Inventory

      0.00        41  

NRV Adjustment

      0.00        42  

Inventory in Transit

      0.00        43  

Grape Bottoms

      0.00        44  

Inventory at Co-Packers

      0.00        45  

Inventory at Outside Warehouses

      0.00        46  

Inventory Locations < $50M

        47  

Less Ineligible—Other (attach schedule)

      0.00           

 

 

   

 

 

   

 

  48  

Total Ineligibles Inventory

    0.00        0.00      0.00      

 

 

   

 

 

   

 

  21  

Total Eligible Collateral

    0.00        0.00           

 

 

   

 

 

      22  

Advance Rate Percentage

    85 %      54.6 %   

NOLV: 64.3%

  23  

Net Available - Borrowing Base Value

    0.00        0.00        24  

Reserves - Canadian Priming Liens

        24  

Reserves - Rent

    0.00          24  

Reserves - Payroll

    0.00          24  

Reserves - Payments to Co-Packers

    0.00          24  

Reserves - Ring Fence

    0.00          24  

Reserves - Earnout

           

 

 

   

 

 

      25  

Total Borrowing Base Value

    0.00        0.00           

 

 

   

 

 

      25.A  

Total Availability/CAPS

    0.00             

 

 

       

 

 

  26  

Revolver Line

    500,000,000.00       

Total Revolver Line

    0.00             

 

 

  26A  

Line Reserve

                 

 

 

  27  

Maximum Borrowing Limit (Lesser of 25. or 26.)*

    0.00       

Total Available

    0.00             

 

 

  27A  

Suppressed Availability

    0            LOAN STATUS         28  

Previous Loan Balance (Previous Report Line 31)

      0.00        29  

Less: A. Net Repayments

      0.00         

B. Adjustments / Other                     

        30  

Add: A. Request for Funds

      0.00         

B. Adjustments / Other                     

                 

 

 

  31  

New Loan Balance

    0.00        0.00     

Total New Loan Balance:

    0.00             

 

 

  32  

Letters of Credit/Bankers Acceptance Outstanding

          0.00    33  

Availability Not Borrowed (Lines 27 less 31 & 32)

          0.00    34  

Term Loan

                 

 

 

  35  

OVERALL EXPOSURE (lines 31 & 34)

          0.00             

 

 

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement, dated as of August [3], 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among COTT CORPORATION CORPORATION COTT, a corporation organized
under the laws of Canada (the “Borrower Representative”), COTT BEVERAGES INC., a
Georgia corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT
BEVERAGES LIMITED, a company organized under the laws of England and Wales, and
the other Loan Parties party thereto, as Borrowers, the other Loan Parties party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and the other parties thereto, Borrower
Representative is executing and delivering to the Administrative Agent and the
Administrative Collateral Agent this Borrowing Base Certificate accompanied by
supporting data (collectively referred to as a “Report”). Borrower
Representative warrants and represents to the Secured Parties that this Report
is true, correct, and based on information contained in the applicable Loan
Parties’ own financial accounting records. Borrower Representative, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement and the other Loan Documents,
and further certifies on this [    ] day of [            ], [20    ] that the
Loan Parties are in compliance with the Agreement and the other Loan Documents.
Capitalized terms used but not defined in this Report shall have the meaning
assigned to such term in the Agreement.

 

BORROWER NAME:       AUTHORIZED SIGNATURE:    Cott Corporation         

 

6



--------------------------------------------------------------------------------

LOGO [g190261g96c09.jpg]                                    COTT AIMIA BORROWING
BASE REPORT (In US$)  

Obligor Number:

     

Rpt # 100

 

01/00/00

   

 

1.33016

 

  

 

Loan Number:

      Period Covered:   COLLATERAL CATEGORY   A/R     Inventory    

Total Eligible Collateral

  0.00   Description       A/R or Inventory in Sterling     1.33016    1  

Beginning Balance (Previous report - Line 8)

    0.00            1.46499    2  

Additions to Collateral (Gross Sales or Purchases)

    0.00          3  

Other Additions (Add back any non-A/R cash in line 3)

    0.00          4  

Deductions to Collateral (Cash Received)

    0.00          5  

Deductions to Collateral (Discounts, other)

    0.00          6  

Deductions to Collateral (Credit Memos, all)

    0.00          7  

Other non-cash credits to A/R

    0.00        0.00      

 

 

   

 

 

   

 

  8  

Total Ending Collateral Balance

    0.00        0.00      0.00      

 

 

   

 

 

   

 

  9  

Past Due >90 PID >60 PDD

    0.00          10  

Credits in Prior

    0.00          11  

Crossage

    0.00          12  

Contras

    0.00          13  

Foreign Not Covered by L/C

    0.00          14  

Residental - High Risk

        15  

Residental - Low Risk

        16  

Federal Government

    0.00          17  

Finance Charges

    0.00          18  

Chargebacks (Current)

    0.00          19  

Miscellaneous Sales Rent

    0.00          20  

Deferred Equipment Rental Reserve

    0.00          21  

Intercompany/Affiliates

    0.00          22  

Shortpays (Current)

    0.00          23  

Debit Memos

    0.00          24  

Accruals for Billbacks

    0.00          25  

Volume Rebate Accruals

    0.00          26  

Dilution Reserve - Aimia

    0.00          27  

Customer Deposit Reverse

    0.00          28  

Unapplied Credit/Cash

    0.00          29  

Less Ineligibles - Other (includes A/R recociling & bankruptcy)

    0.00             

 

 

   

 

 

   

 

  30  

Total Ineligibles - Accounts Receivable

    0.00        0.00      0.00      

 

 

   

 

 

   

 

  31  

Work In Process

      0.00        32  

Quarantine Stock (QA Stock)

      0.00        33  

Short Dated

      0.00        34  

Slow Moving/Obsolete

      0.00        35  

Retention of Title

      0.00        36  

Spare Parts, Packaging, Supplies

      0.00        37  

Damage/Held Goods

      0.00        38  

Capitalization/Revaluation Reserve

      0.00        39  

Fleet Parts Inventory

      0.00        40  

Consigned Inventory

      0.00        41  

NRV Adjustment

      0.00        42  

Inventory in Transit

      0.00        43  

Grape Bottoms

      0.00        44  

Inventory at Co-Packers

      0.00        45  

Inventory at Outside Warehouses

      0.00        46  

Inventory Locations < $50M

        47  

Less Ineligible — Other (attach schedule)

      0.00           

 

 

   

 

 

   

 

  48  

Total Ineligibles Inventory

    0.00        0.00      0.00      

 

 

   

 

 

   

 

  21  

Total Eligible Collateral

    0.00        0.00           

 

 

   

 

 

      22  

Advance Rate Percentage

    85 %      54.6 %    NOLV: 64.3%   23  

Net Available - Borrowing Base Value

    0.00        0.00        24  

Reserves - Canadian Priming Liens

        24  

Reserves - Rent

    0.00          24  

Reserves - Payroll

    0.00          24  

Reserves - Payments to Co-Packers

    0.00          24  

Reserves - Ring Fence

    0.00          24  

Reserves - Earnout

           

 

 

   

 

 

      25  

Total Borrowing Base Value

    0.00        0.00           

 

 

   

 

 

      25.A  

Total Availability/ CAPS

    0.00             

 

 

       

 

 

  26  

Revolver Line

    500,000,000.00        Total Revolver Line     0.00             

 

 

  26A  

Line Reserve

                 

 

 

  27  

Maximum Borrowing Limit (Lesser of 25. or 26.)*

    0.00        Total Available     0.00             

 

 

  27A  

Suppressed Availability

    0            LOAN STATUS         28  

Previous Loan Balance (Previous Report Line 31)

      0.00        29  

Less: A. Net Repayments

      0.00         

B. Adjustments / Other                     

        30  

Add: A. Request for Funds

      0.00         

B. Adjustments / Other                     

                 

 

 

  31  

New Loan Balance

    0.00        0.00      Total New Loan Balance:     0.00             

 

 

  32  

Letters of Credit/Bankers Acceptance Outstanding

          0.00    33  

Availability Not Borrowed (Lines 27 less 31 & 32)

          0.00    34  

Term Loan

                 

 

 

  35  

OVERALL EXPOSURE (lines 31 & 34)

          0.00             

 

 

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement, dated as of August [3], 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among COTT CORPORATION CORPORATION COTT, a corporation organized
under the laws of Canada (the “Borrower Representative”), COTT BEVERAGES INC., a
Georgia corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT
BEVERAGES LIMITED, a company organized under the laws of England and Wales, and
the other Loan Parties party thereto, as Borrowers, the other Loan Parties party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and the other parties thereto, Borrower
Representative is executing and delivering to the Administrative Agent and the
Administrative Collateral Agent this Borrowing Base Certificate accompanied by
supporting data (collectively referred to as a “Report”). Borrower
Representative warrants and represents to the Secured Parties that this Report
is true, correct, and based on information contained in the applicable Loan
Parties’ own financial accounting records. Borrower Representative, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement and the other Loan Documents,
and further certifies on this [    ] day of [            ], [20    ] that the
Loan Parties are in compliance with the Agreement and the other Loan Documents.
Capitalized terms used but not defined in this Report shall have the meaning
assigned to such term in the Agreement.  

BORROWER NAME:     AUTHORIZED SIGNATURE:   Cott Corporation      

 

7



--------------------------------------------------------------------------------

LOGO [g190261g96c09.jpg]                                   COTT KEGWORTH
BORROWING BASE REPORT (In US$)  

        Rpt # 100     1.33016    Obligor Number:       01/00/00   Loan Number:  
    Period Covered:   COLLATERAL CATEGORY   A/R     Inventory    

Total Eligible Collateral

  0.00   Description               A/R or Inventory in Sterling   1.33016   1  

Beginning Balance (Previous report - Line 8)

    0.00            1.46499    2  

Additions to Collateral (Gross Sales or Purchases)

    0.00          3  

Other Additions (Add back any non-A/R cash in line 3)

    0.00          4  

Deductions to Collateral (Cash Received)

    0.00          5  

Deductions to Collateral (Discounts, other)

    0.00          6  

Deductions to Collateral (Credit Memos, all)

    0.00          7  

Other non-cash credits to A/R

    0.00             

 

 

   

 

 

   

 

  8  

Total Ending Collateral Balance

    0.00        0.00      0.00      

 

 

   

 

 

   

 

  9  

Past Due >90 PID >60 PDD

    0.00          10  

Credits in Prior

    0.00          11  

Crossage

    0.00          12  

Contras

    0.00          13  

Foreign Not Covered by L/C

    0.00          14  

Residental - High Risk

        15  

Residental - Low Risk

        16  

Federal Government

    0.00          17  

Finance Charges

    0.00          18  

Chargebacks (Current)

    0.00          19  

Miscellaneous Sales Rent

    0.00          20  

Deferred Equipment Rental Reserve

    0.00          21  

Intercompany/Affiliates

    0.00          22  

Shortpays (Current)

    0.00          23  

Debit Memos

    0.00          24  

Accruals for Billbacks

    0.00          25  

Volume Rebate Accruals

    0.00          26  

Dilution Reserve - Kegworth 3.0%

    0.00        0.00   27  

Customer Deposit Reverse

    0.00          28  

Unapplied Credit/Cash

    0.00          29  

Less Ineligibles - Other (includes A/R recociling & bankruptcy)

    0.00             

 

 

   

 

 

   

 

  30  

Total Ineligibles -Accounts Receivable

    0.00        0.00      0.00      

 

 

   

 

 

   

 

  31  

Work In Process

      0.00        32  

Quarantine Stock (QA Stock)

      0.00        33  

Short Dated

      0.00        34  

Slow Moving/Obsolete

      0.00        35  

Retention of Title

      0.00        36  

Spare Parts, Packaging, Supplies, P/L Raw Materials

      0.00        37  

Damage/Held Goods

      0.00        38  

Capitalization/Revaluation Reserve

      0.00        39  

Fleet Parts Inventory

      0.00        40  

Consigned Inventory

      0.00        41  

NRV Adjustment

      0.00        42  

Inventory in Transit

      0.00        43  

Grape Bottoms

      0.00        44  

Inventory at Co-Packers

      0.00        45  

Inventory at Outside Warehouses

      0.00        46  

Inventory Locations < $50M

        47  

Less Ineligible — Other (attach schedule)

      0.00           

 

 

   

 

 

   

 

  48  

Total Ineligibles Inventory

    0.00        0.00      0.00      

 

 

   

 

 

   

 

  21  

Total Eligible Collateral

    0.00        0.00           

 

 

   

 

 

      22  

Advance Rate Percentage

    85 %      54.6 %        NOLV: 64.3%    23  

Net Available - Borrowing Base Value

    0.00        0.00        24  

Reserves - Canadian Priming Liens

        24  

Reserves - Rent

    0.00          24  

Reserves - Payroll

    0.00          24  

Reserves - Payments to Co-Packers

    0.00          24  

Reserves - PACA

    0.00          24  

Reserves - Ring Fence

    0.00          24  

Reserves - Earnout

           

 

 

   

 

 

      25  

Total Borrowing Base Value

    0.00        0.00           

 

 

   

 

 

      25.A  

Total Availability/ CAPS

    0.00             

 

 

       

 

 

  26  

Revolver Line

    500,000,000.00        Total Revolver Line     0.00             

 

 

  26A  

Line Reserve

                 

 

 

  27  

Maximum Borrowing Limit (Lesser of 25. or 26.)*

    0.00        Total Available     0.00             

 

 

  27A  

Suppressed Availability

    0            LOAN STATUS         28  

Previous Loan Balance (Previous Report Line 31)

      0.00        29  

Less: A. Net Repayments

      0.00         

         B. Adjustments / Other                     

        30  

Add: A. Request for Funds

         

         B. Adjustments / Other                     

      0.00     

FX impact

           

 

 

  31  

New Loan Balance

    0.00        0.00     

Total New Loan Balance:

    0.00             

 

 

  32  

Letters of Credit/Bankers Acceptance Outstanding

    0.00            0.00    33  

Availability Not Borrowed (Lines 27 less 31 & 32)

          0.00    34  

Term Loan

                 

 

 

  35  

OVERALL EXPOSURE (lines 31 & 34)

          0.00             

 

 

  Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement, dated as of August [3], 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among COTT CORPORATION CORPORATION COTT, a corporation organized
under the laws of Canada (the “Borrower Representative”), COTT BEVERAGES INC., a
Georgia corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT
BEVERAGES LIMITED, a company organized under the laws of England and Wales, and
the other Loan Parties party thereto, as Borrowers, the other Loan Parties party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and the other parties thereto, Borrower
Representative is executing and delivering to the Administrative Agent and the
Administrative Collateral Agent this Borrowing Base Certificate accompanied by
supporting data (collectively referred to as a “Report”). Borrower
Representative warrants and represents to the Secured Parties that this Report
is true, correct, and based on information contained in the applicable Loan
Parties’ own financial accounting records. Borrower Representative, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement and the other Loan Documents,
and further certifies on this [    ] day of [            ], [20    ] that the
Loan Parties are in compliance with the Agreement and the other Loan Documents.
Capitalized terms used but not defined in this Report shall have the meaning
assigned to such term in the Agreement.                                       
  

 

BORROWER NAME:     AUTHORIZED SIGNATURE:   Cott Corporation      

 

8



--------------------------------------------------------------------------------

LOGO [g190261g96c09.jpg]                                   COTT COMBINED
BORROWING BASE REPORT  

Obligor Number:

     

 

 

Rpt # 100

 

01/0/00

Loan Number:

      Period Covered:

COLLATERAL CATEGORY

  Real Estate
M & E     Total Eligible Collateral    

0.00

Description      

1

  Existing Real Estate (Appraised FMV)      

2

       

3

  Beginning Balance ( Previous report - Line 3)     0.00       

4

  Additions to Collateral     0.00       

5

  Deductions to Collateral     0.00           

 

 

     

6

  Total Ending Collateral Balance     0.00           

 

 

     

7

  Advance Rate Percentage     100.00 %     

8

  Net Available - Borrowing Base Value*     0.00        180      Mths
Outstanding   Amortized     0.00        180      Per debt agreement

1

  Machinery & Equipment (Appraised NOLV)       1.000      RE Percentage

2

       

3

  Beginning Balance ( Previous report - Line 12)     0.00       

4

  Additions to Collateral     0.00       

5

  Deductions to Collateral     0.00        84      Mths Outstanding    

 

 

   

 

 

   

6

  Total Ending Collateral Balance     0.00        84      Per debt agreement    

 

 

   

 

 

   

7

  Advance Rate Percentage     85.00 %      1.000      Equip Percentage

8

  Net Available - Borrowing Base Value*     0.00          Amortized     0.00   
   

1

  New Real Estate (Appraised FMV) - S&D      

2

       

3

  Beginning Balance ( Previous report - Line 3)     0.00       

4

  Additions to Collateral     0.00       

5

  Deductions to Collateral     0.00           

 

 

     

6

  Total Ending Collateral Balance     0.00           

 

 

     

7

  Advance Rate Percentage     75.00 %     

8

  Net Available - Borrowing Base Value*     0.00        0      Mths Outstanding
  Amortized     0.00        180      Per debt agreement         0.000      RE
Percentage   Fixed Asset Sublimit     125,000,000.00       

1

  Combined Fixed Asset Availability     0.00       

2

       

3

       

4

       

5

  Total eligibles - M&E/Real Estate          

 

 

     

25

  Total Borrowing Base Value     0.00           

 

 

     

25.A

  Total Availability/ CAP     125,000,000.00           

 

 

     

26

  Revolver Line     500,000,000.00        500,000,000.00

26A

  Line Reserve              

 

27

  Maximum Borrowing Limit (Lesser of 25. or 26.)*       Total Available     
0.00        

 

27A

  Suppressed Availability      

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement, dated as of August [3], 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among COTT CORPORATION CORPORATION COTT, a corporation organized
under the laws of Canada (the “Borrower Representative”), COTT BEVERAGES INC., a
Georgia corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT
BEVERAGES LIMITED, a company organized under the laws of England and Wales, and
the other Loan Parties party thereto, as Borrowers, the other Loan Parties party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and the other parties thereto, Borrower
Representative is executing and delivering to the Administrative Agent and the
Administrative Collateral Agent this Borrowing Base Certificate accompanied by
supporting data (collectively referred to as a “Report”). Borrower
Representative warrants and represents to the Secured Parties that this Report
is true, correct, and based on information contained in the applicable Loan
Parties’ own financial accounting records. Borrower Representative, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement and the other Loan Documents,
and further certifies on this [    ] day of [            ], [20    ] that the
Loan Parties are in compliance with the Agreement and the other Loan Documents.
Capitalized terms used but not defined in this Report shall have the meaning
assigned to such term in the Agreement.

BORROWER NAME:     AUTHORIZED SIGNATURE:   Cott Corporation      

 

9



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF AGGREGATE BORROWING BASE CERTIFICATE

See Attached



--------------------------------------------------------------------------------

LOGO [g190261g96c09.jpg]                                   COTT COMBINED
BORROWING BASE REPORT  

Obligor Number:

        Rpt # 100  

Loan Number:

        Period Covered:  

COLLATERAL CATEGORY

  A/R     Inventory     Real Estate
M & E    

Total Eligible Collateral

  0.00   Description          

1

 

Beginning Balance ( Previous report - Line 8)

    0.00        0.00         

2

 

Additions to Collateral (Gross Sales or Purchases)

    0.00        0.00         

3

 

Other Additions (Add back any non-A/R cash in line 3)

    0.00        0.00         

4

 

Deductions to Collateral (Cash Received)

    0.00        0.00         

5

 

Deductions to Collateral (Discounts, other)

    0.00        0.00         

6

 

Deductions to Collateral (Credit Memos, all)

    0.00        0.00         

7

  Other non-cash credits to A/R     0.00        0.00             

 

 

   

 

 

       

8

 

Total Ending Collateral Balance

    0.00        0.00             

 

 

   

 

 

       

9

 

Past Due >90 PID >60 PDD

    0.00        0.00         

10

 

Credits in Prior

    0.00        0.00         

11

 

Crossage

    0.00        0.00         

12

 

Contras

    0.00        0.00         

13

 

Foreign Not Covered by L/C

    0.00        0.00         

14

 

Residental - High Risk

    0.00        0.00         

15

 

Residental - Low Risk

    0.00        0.00         

16

 

Federal Government

    0.00        0.00         

17

 

Finance Charges

    0.00        0.00         

18

 

Chargebacks (Current)

    0.00        0.00         

19

 

Miscellaneous Sales Rent

    0.00        0.00         

20

 

Deferred Equipment Rental Reserve

    0.00        0.00         

21

 

Intercompany/Affiliates

    0.00        0.00         

22

 

Shortpays (Current)

    0.00        0.00         

23

 

Debit Memos

    0.00        0.00         

24

 

Accruals for Billbacks

    0.00        0.00         

25

 

Volume Rebate Accruals

    0.00        0.00         

26

 

Dilution Reserve - Various

    0.00        0.00         

27

 

Customer Deposit Reverse

    0.00        0.00         

28

 

Unapplied Credit/Cash

    0.00        0.00         

29

 

Less Ineligibles - Other (includes A/R recociling & bankruptcy)

    0.00        0.00             

 

 

   

 

 

       

30

 

Total Ineligibles -Accounts Receivable

    0.00        0.00             

 

 

   

 

 

       

31

 

Work In Process

    0.00        0.00         

32

 

Quarantine Stock (QA Stock)

    0.00        0.00         

33

 

Short Dated

    0.00        0.00         

34

 

Slow Moving/Obsolete

    0.00        0.00         

35

 

Retention of Title

    0.00        0.00         

36

 

Spare Parts, Packaging, Supplies, P/L Raw Materials

    0.00        0.00         

37

 

Damage/Held Goods

    0.00        0.00         

38

 

Capitalization/Revaluation Reserve

    0.00        0.00         

39

 

Fleet Parts Inventory

    0.00        0.00         

40

 

Consigned Inventory

    0.00        0.00         

41

 

NRV Adjustment

    0.00        0.00         

42

 

Inventory in Transit

    0.00        0.00         

43

 

Grape Bottoms

    0.00        0.00         

44

 

Inventory at Co-Packers

    0.00        0.00         

45

 

Inventory at Outside Warehouses

    0.00        0.00         

46

 

Inventory Locations < $50M

    0.00        0.00         

47

 

Less Ineligible — Other (attach schedule)

    0.00        0.00             

 

 

   

 

 

       

48

  Total Ineligibles Inventory     0.00        0.00             

 

 

   

 

 

       

21

  Total Eligible Collateral     0.00        0.00             

 

 

   

 

 

       

22

  Advance Rate Percentage     85 %      #DIV/0!         

23

  Net Available - Borrowing Base Value     0.00        0.00         

24

  Reserves - Canadian Priming Liens     0.00        0.00         

24

  Reserves - Rent     0.00        0.00         

24

  Reserves - Payroll     0.00        0.00         

24

  Reserves - Payments to Co-Packers     0.00        0.00         

24

  Reserves - PACA     0.00        0.00         

24

  Reserves - Ring Fence     0.00        0.00         

24

  Reserves - Earnout     0.00               

 

 

   

 

 

   

 

 

     

25

  Total Borrowing Base Value     0.00        0.00        0.00           

 

 

   

 

 

   

 

 

     

25.A

  Total Availability/ Eligible INV CAP     0.00        375,000,000.00           
 

 

 

   

 

 

       

 

 

 

26

  Revolver Line     500,000,000.00         

Total Revolver Line

    0.00               

 

 

 

26A

  Line Reserve                      

 

 

 

27

 

Maximum Borrowing Limit (Lesser of 25. or 26.)*

    0.00         

Total Available

    0.00               

 

 

 

27A

  Suppressed Availability     0              LOAN STATUS          

28

 

Previous Loan Balance (Previous Report Line 31)

    0.00           

29

  Less: A. Net Repayments       0.00           

B. Adjustments / Other                      

    0.00           

30

  Add: A. Request for Funds       0.00           

B. Adjustments / Other                      

    0.00                       

 

 

 

31

  New Loan Balance       0.00       

Total New Loan Balance:

    0.00               

 

 

 

32

  Letters of Credit/Bankers Acceptance Outstanding     0.00              0.00   

33

 

Availability Not Borrowed (Lines 27 less 31 & 32)

            0.00   

34

 

Term Loan

                     

 

 

 

35

 

OVERALL EXPOSURE (lines 31 & 34)

            0.00               

 

 

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement, dated as of August [3], 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among COTT CORPORATION CORPORATION COTT, a corporation organized
under the laws of Canada (the “Borrower Representative”), COTT BEVERAGES INC., a
Georgia corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT
BEVERAGES LIMITED, a company organized under the laws of England and Wales, and
the other Loan Parties party thereto, as Borrowers, the other Loan Parties party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and the other parties thereto, Borrower
Representative is executing and delivering to the Administrative Agent and the
Administrative Collateral Agent this Borrowing Base Certificate accompanied by
supporting data (collectively referred to as a “Report”). Borrower
Representative warrants and represents to the Secured Parties that this Report
is true, correct, and based on information contained in the applicable Loan
Parties’ own financial accounting records. Borrower Representative, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement and the other Loan Documents,
and further certifies on this [    ] day of [            ], [20    ] that the
Loan Parties are in compliance with the Agreement and the other Loan Documents.
Capitalized terms used but not defined in this Report shall have the meaning
assigned to such term in the Agreement.

BORROWER NAME:     AUTHORIZED SIGNATURE:   Cott Corporation      

 

1



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

To: The Administrative Agent and the Lenders party to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement, dated as of August [    ], 2016 (as may be amended,
restated, supplemented, modified, renewed or extended from time to time, the
“Agreement”), among Cott Corporation Corporation Cott, a corporation organized
under the laws of Canada, Cott Beverages Inc., a Georgia corporation, Cott
Beverages Limited, a company organized under the laws of England and Wales, and
the other Loan Parties party thereto as Borrowers, the other Loan Parties party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., London Branch, as
UK Security Trustee, JPMorgan Chase Bank, N.A., as Administrative Agent and
Administrative Collateral Agent, and the other parties thereto. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWERS AND NOT IN THE
UNDERSIGNED’S INDIVIDUAL CAPACITY, THAT:

1. I am the duly elected                     1 of the Borrower Representative;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) its principal place of business, (iv) the type of entity
it is or (v) its state or other jurisdiction of incorporation or organization
without having given the Agent the notice required by the applicable Security
Agreements;

[5. (i) Schedule I(a) attached hereto sets forth financial data and computations
of the Fixed Charge Coverage Ratio for the fiscal quarter most recently ended
and, if applicable, evidencing the Borrowers’ compliance with the covenant
contained in Section 6.13 of the Agreement, all of which data and

 

1 

Financial Officer or Treasurer of the Borrower Representative.

 

Exhibit C



--------------------------------------------------------------------------------

computations are true, complete and correct in all material respects and
(ii) Schedule I(b) attached hereto sets forth financial data and computations of
the Consolidated Leverage Ratio as of the last day of the fiscal quarter most
recently ended, all of which data and computations are true, complete and
correct in all material respects;]2

[6. Schedule II attached hereto sets forth an updated Customer List;]3

7. Schedule III attached hereto sets forth a detailed listing of all
intercompany loans made by any of the Loan Parties or their Restricted
Subsidiaries since the delivery of the last Compliance Certificate (or if no
Compliance Certificate has been previously delivered, since the Restatement
Effective Date);

[8. Schedule IV sets forth a list of (i) all Intellectual Property owned by the
Loan Parties which is the subject of a registration or application in any
intellectual property registry and has been acquired, filed or issued since the
previous update was provided to the Administrative Agent and (ii) any material
exclusive licenses of Intellectual Property under which any Loan Party has
become a licensee since the last update provided to the Collateral Agent (or if
no Compliance Certificate has been previously delivered, since the Restatement
Effective Date);]4

[9. Schedule V sets forth (i) a calculation of (x) EBITDA for the period of four
fiscal quarters of the Company and its Subsidiaries most recently ended, and
(y) consolidated total assets of the Company and its Subsidiaries as at the last
day of such four fiscal quarter period and (ii) calculations demonstrating
compliance with the limitations set forth in Section 5.13(a)(iii) of the
Agreement;]5

10. Schedule VI sets forth a list of all commercial tort claims (as defined in
the UCC) in excess of $1,000,000 acquired by the Loan Parties since the delivery
of the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Restatement Effective Date); and

11. Schedule VII sets forth a list of all letters of credit (other than those
that are supporting obligations (within the meaning of the UCC) for other
Collateral that is subject to a perfected security interest in favor of the
Administrative Collateral Agent) in excess of $1,000,000 as to which any Loan
Party is the beneficiary and acquired by the Loan Parties since the delivery of
the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Restatement Effective Date).

12. Schedule VIII sets forth any change in any Loan Party’s mailing address,
corporate offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral as set forth in
the applicable Security Agreement, since the delivery of the last Compliance
Certificate (or if no Compliance Certificate has been previously delivered,
since the Restatement Effective Date).

 

 

 

 

 

2  Schedule I is only required for each quarter of each fiscal year of the
Company.

3  Schedule II is only required for the first and third quarters of each fiscal
year of the Company.

4  Schedule IV is only required for the fourth quarter of each fiscal year of
the Company.

5  Schedule V is only required for each quarter of each fiscal year of the
Company.

 

Exhibit C



--------------------------------------------------------------------------------

[Enclosed with this Compliance Certificate is a certificate of good standing for
each U.S. Co-Borrower from the appropriate governmental officer in its
jurisdiction of incorporation (or if such certificate of good standing is not
enclosed with this Compliance Certificate, then an order has been placed by such
U.S. Co-Borrower to obtain the same prior to the date hereof).]6

Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the (i) nature of the condition or event, the period during which it has existed
and the action which the Borrowers have taken, are taking, or propose to take
with respect to each such condition or event or (ii) the change in GAAP or the
application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

The foregoing certifications[, together with the computations set forth in
[Schedule I] [and] [Schedule V] hereto] and the financial statements delivered
with this Certificate in support hereof, are made and delivered this      day of
        ,         .

 

COTT CORPORATION CORPORATION COTT, as Borrower Representative

By:  

 

Name:  

 

Title:  

 

 

 

6  The certificate of good standing is only required for the first and third
quarters of each fiscal year of the Company.

 

Exhibit C



--------------------------------------------------------------------------------

[SCHEDULE I]

(a)

[Calculations of Fixed Charged Coverage Ratio as of             ,         ]

(b)

[Calculations of Consolidated Leverage Ratio as of             ,         ]

 

Exhibit C



--------------------------------------------------------------------------------

[SCHEDULE II]

[Customer List]

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE III

Intercompany Loans

 

Exhibit C



--------------------------------------------------------------------------------

[SCHEDULE IV]

[Intellectual Property]

 

Exhibit C



--------------------------------------------------------------------------------

[SCHEDULE V]

[Calculation of EBITDA for the period of four fiscal quarters of the Company and
its Subsidiaries ended             ,         ]

[Calculation of consolidated total assets of the Company and its Subsidiaries as
at the last day of             ,         ]

[Calculations demonstrating compliance with the limitations set forth in
Section 5.13(a)(iii) of the Agreement]

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE VI

Commercial Tort Claims

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE VII

Letters of Credit

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE VIII

Change of Mailing Address and Location

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of              , 20    , is
entered into between                                         , a
                     (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in
its capacity as administrative agent (the “Administrative Agent”) under that
certain Amended and Restated Credit Agreement, dated as of August [    ], 2016,
among Cott Corporation Corporation Cott, a corporation organized under the laws
of Canada (the “Company”), Cott Beverages Inc., a Georgia corporation (“Cott
Beverages”), Cott Beverages Limited, a company organized under the laws of
England and Wales, (the “UK Borrower”), and the other Loan Parties party thereto
as borrowers (together with the Company, Cott Beverages and the UK Borrower, the
“Borrowers”), the other Loan Parties party thereto, the Lenders party thereto,
the Administrative Agent and the other parties thereto (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”), [and in its capacity as administrative collateral agent under the
Security Agreement (as defined in the Credit Agreement) (the “Administrative
Collateral Agent”).] All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.

The New Subsidiary, [the Administrative Collateral Agent] and the Administrative
Agent, for the benefit of the Lenders, hereby agree as follows:1

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.10 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.

 

 

1  Subject to updates for local law in the case of a Subsidiary organized
outside of the United States.



--------------------------------------------------------------------------------

2. The New Subsidiary also hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a “Grantor”
under the Security Agreement and shall have all of the obligations of a Grantor
thereunder as if it had executed the Security Agreement. The New Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Security Agreement, including
without limitation (a) all of the representations and warranties of the Grantors
set forth in Article III of the Security Agreement, and (b) all of the covenants
set forth in Article IV of the Security Agreement. Without limiting the
generality of the foregoing terms of this paragraph 2, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined in the U.S. Security Agreement), does hereby create and grant to the
Administrative Collateral Agent, on behalf and for the ratable benefit of the
Secured Creditors, a security interest in all the New Subsidiary’s right, title
and interest in, to and under the Collateral (as defined in the U.S. Security
Agreement) of the New Subsidiary. Each reference to a “Grantor” in the U.S.
Security Agreement shall be deemed to include the New Subsidiary.

3. The New Subsidiary hereby irrevocably authorizes the Administrative
Collateral Agent at any time and from time to time to file, all financing
statements in order to maintain a perfected security interest in the Collateral
owned by the New Subsidiary. Any financing statement filed by the Administrative
Collateral Agent may be filed in any filing office in any UCC jurisdiction and
may (i) indicate the New Subsidiary’s Collateral (1) as all assets of the New
Subsidiary or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
or such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in the Security Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment. For the purposes of such filing, the New Subsidiary represents and
warrants to the Administrative Collateral Agent and each secured party that its
name, type of organization and jurisdiction of organization are each as set
forth in the first paragraph hereof.

4. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

                                                                          

                                                                          

                                                                          

                                                                          

5. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

6. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent [and the
Administrative Collateral Agent], for the benefit of the Lenders, has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A.,

  as Administrative Agent

By:  

 

Name:  

 

Title:  

 

[JPMORGAN CHASE BANK, N.A.,

  as Administrative Collateral Agent]1

By:  

 

Name:  

 

Title:  

 

 

 

1  To be a signatory only if joining the U.S. or Canadian Security Agreements.



--------------------------------------------------------------------------------

EXHIBIT E

BORROWING REQUEST

NOTICE OF BORROWING/ LETTER OF CREDIT REQUEST

 

To: JPMORGAN CHASE BANK, N.A.

as Disbursement Agent

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: David J. Waugh

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

as Disbursement Agent

c/o JPMORGAN CHASE BANK, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: David J. Waugh

JPMORGAN CHASE BANK, N.A., LONDON BRANCH

as Disbursement Agent

c/o JPMorgan Europe Limited

6th Floor, 25 Bank Street

Canary Wharf, London, E14 5JP

Attention: Loan and Agency Group

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
August [    ], 2016 (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”), among Cott Corporation
Corporation Cott, a corporation organized under the laws of Canada (the
“Company”), Cott Beverages Inc., a Georgia corporation (“Cott Beverages”), Cott
Beverages Limited, a company organized under the laws of England and Wales (the
“UK Borrower”) and the other Loan Parties party thereto as borrowers (together
with the Company, Cott Beverages and the UK Borrower, each, a “Borrower” and
collectively, the “Borrowers”), the other subsidiaries of the Company party
thereto, the lenders party thereto (collectively, the “Lenders”), JPMorgan Chase
Bank, N.A., London Branch, as UK Security Trustee (the “UK Security Trustee”),
JPMorgan Chase Bank, N.A., as Administrative Agent and as Administrative
Collateral Agent (the “Administrative Agent”; together with the UK Security
Trustee, the “Agents”) and the other parties thereto. Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Credit Agreement.

 

-1-



--------------------------------------------------------------------------------

Pursuant to Section 2.03 of the Credit Agreement, the Borrower Representative
hereby gives you notice that the [insert name of applicable Borrower] requests a
Revolving Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Revolving Borrowing is requested to be made:

 

(A)   

Date of Revolving Borrowing (which is a Business Day)

                            

(B)

  

Principal amount of Revolving Borrowing

 

(1) Amount of ABR Loans

 

(2) Amount of Canadian Prime Loans

 

(3) Amount of Eurodollar Loans

 

(4) Amount of CDOR Loans

    

                    

 

                    

 

                    

 

                    

 

                    

  

(C)

  

For a Eurodollar or CDOR Borrowing, the Interest Period to be applicable2

    

                     

  

(D)

  

Currency of Revolving Borrowing3

    

                     

  

(E)

  

Funds are requested to be disbursed to the following account(s)4

    

                     

  

Upon acceptance of any or all of the Loans made in response to this request,
each Borrower shall be deemed to have represented and warranted that the
conditions to lending specified in Section 4.02 of the Credit Agreement have
been satisfied and that no notice pursuant to subsections 6 or 8 of
Section 443.055 of the Revised Statutes of Missouri has been given.

[Signature Page Follows]

 

 

2  Shall be subject to the definition of “Interest Period” in the Credit
Agreement.

3  Specify the appropriate currency. In accordance with Section 2.01 the
currency options are (w) dollars or Canadian Dollars for Canadian Co-Borrowers
(x) dollars or Euros for Dutch Co-Borrowers (y) dollars for U.S. Co-Borrowers,
(z) dollars, Euros or Sterling for Borrowings by the UK Borrower.

4  Specify the location and number of the account or accounts to which funds are
to be disbursed, which shall comply with the requirements of the Credit
Agreement.

 

-2-



--------------------------------------------------------------------------------

Pursuant to Section 2.06 of the Credit Agreement, the Borrower Representative
hereby gives you notice that the [insert name of applicable Borrower] requests
the [issuance of a Letter of Credit as described below][the amendment, renewal
or extension of the Letter of Credit identified below] under the Credit
Agreement:

 

(A)  

Date of issuance, renewal or extension of the Letter of Credit (which is a
Business Day)

                            (B)  

Expiration Date (in accordance with Section 2.06(c) of the Credit Agreement)

                            (C)  

Amount

                            (D)  

Currency of the Letter of Credit

                            (E)  

Beneficiary of the Letter of Credit

                           

Upon issuance, amendment, renewal or extension of any Letter of Credit made in
response to this request, each Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 4.02 of the Credit
Agreement have been satisfied and that no notice pursuant to subsections 6 or 8
of Section 443.055 of the Revised Statutes of Missouri has been given.

[Signature Page Follows]



--------------------------------------------------------------------------------

COTT CORPORATION CORPORATION COTT,
  as Borrower Representative By:  

 

Name:   Title:                                         
                                      ] [[Name of Borrower] as a
[                    ] Co-Borrower By:  

 

Name:   Title:                                         
                                      ]



--------------------------------------------------------------------------------

Exhibit F-1

Exhibit F-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August [__], 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Cott Corporation Corporation Cott, a
corporation organized under the laws of Canada (the “Company”), Cott Beverages
Inc., a Georgia corporation (“Cott Beverages”), Cott Beverages Limited, a
company organized under the laws of England and Wales (the “UK Borrower”) and
the other Loan Parties party thereto as borrowers (together with the Company,
Cott Beverages and the UK Borrower, the “Borrowers”), the other Loan Parties
party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders, and the other parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Representative and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

Exhibit F-2

Exhibit F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August [    ], 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Cott Corporation Corporation Cott, a
corporation organized under the laws of Canada (the “Company”), Cott Beverages
Inc., a Georgia corporation (“Cott Beverages”), Cott Beverages Limited, a
company organized under the laws of England and Wales (the “UK Borrower”) and
the other Loan Parties party thereto as borrowers (together with the Company,
Cott Beverages and the UK Borrower, the “Borrowers”), the other Loan Parties
party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders, and the other parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

Exhibit F-3

Exhibit F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August [    ], 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Cott Corporation Corporation Cott, a
corporation organized under the laws of Canada (the “Company”), Cott Beverages
Inc., a Georgia corporation (“Cott Beverages”), Cott Beverages Limited, a
company organized under the laws of England and Wales (the “UK Borrower”) and
the other Loan Parties party thereto as borrowers (together with the Company,
Cott Beverages and the UK Borrower, the “Borrowers”), the other Loan Parties
party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders, and the other parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

Exhibit F-4

Exhibit F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August [    ], 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Cott Corporation Corporation Cott, a
corporation organized under the laws of Canada (the “Company”), Cott Beverages
Inc., a Georgia corporation (“Cott Beverages”), Cott Beverages Limited, a
company organized under the laws of England and Wales (the “UK Borrower”) and
the other Loan Parties party thereto as borrowers (together with the Company,
Cott Beverages and the UK Borrower, the “Borrowers”), the other Loan Parties
party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders, and the other parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  



--------------------------------------------------------------------------------

Exhibit G

Exhibit G

INTERCREDITOR AGREEMENT

See Attached



--------------------------------------------------------------------------------

Execution Version

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

dated as of

December 12, 2014

among

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Administrative Agent, a Credit Agreement Collateral Agent,

and a First-Priority Collateral Agent,

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as a Credit Agreement Collateral Agent

and a First-Priority Collateral Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Notes Collateral Agent and Second-Priority Collateral Agent,

each Other First-Priority Representative from time to time party hereto,

each Other Second-Priority Representative from time to time party hereto,

COTT CORPORATION CORPORATION COTT,

COTT BEVERAGES INC.,

COTT BEVERAGES LIMITED,

CLIFFSTAR LLC,

DS SERVICES HOLDINGS, INC.,

DS SERVICES OF AMERICA, INC.,

and

The Subsidiaries of Cott Corporation Corporation Cott from time to time party
hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              

Page

  Section 1.    Definitions      2       1.1    Defined Terms      2       1.2
   Terms Generally      11    Section 2.    Lien Priorities      11       2.1   
Subordination of Liens      11       2.2    Prohibition on Contesting Liens     
12       2.3    No New Liens      12       2.4    Perfection of Liens      13   
   2.5    Nature of First-Priority Secured Party Claims      13       2.6   
Certain Cash Collateral      14    Section 3.    Enforcement      14       3.1
   Exercise of Remedies      14       3.2    Cooperation      16       3.3   
Second-Priority Collateral Agent and Second-Priority Secured Parties Waiver     
17       3.4    Actions Upon Breach      17    Section 4.    Payments      18   
   4.1    Application of Proceeds      18       4.2    Payments Over      18   
Section 5.    Other Agreements      18       5.1    Releases      18       5.2
   Insurance      19       5.3    Amendments to Second-Priority Collateral
Documents      20       5.4    Rights as Unsecured Creditors      22       5.5
   First-Priority Collateral Agents as Gratuitous Bailees/Agents for Perfection
     22       5.6    Second-Priority Collateral Agent as Gratuitous Bailee/Agent
for Perfection      24       5.7    When Discharge of First-Priority Obligations
Deemed to Not Have Occurred      26       5.8    No Release Upon Discharge of
First-Priority Obligations      27    Section 6.    Insolvency or Liquidation
Proceedings      27       6.1    Financing Issues      27       6.2    Relief
from the Automatic Stay      27       6.3    Adequate Protection      28      
6.4    Preference Issues      29       6.5    Application      29       6.6   
506(c) Claims      29   

 

i



--------------------------------------------------------------------------------

              

Page

     6.7    Separate Grants of Security and Separate Classifications      30   
   6.8    Section 1111(b)(2) Waiver      30       6.9    Asset Sales      30   
   6.10    Reorganization Securities      31       6.11    No Waivers of Rights
of First-Priority Secured Parties      31       6.12    Post-Petition Interest
     32       6.13    Other Matters      32       6.14    Filing of Motions     
32    Section 7.    Reliance; Waivers; Etc.      32       7.1    Reliance     
32       7.2    No Warranties or Liability      33       7.3    Obligations
Unconditional      33       7.4    No Waivers      34    Section 8.   
Miscellaneous      34       8.1    Conflicts      34       8.2    Continuing
Nature of this Agreement; Severability      34       8.3    Amendments; Waivers
     34       8.4    Information Concerning Financial Condition of the Company
and the Subsidiaries      36       8.5    Subrogation      36       8.6   
Application of Payments      36       8.7    Consent to Jurisdiction; WAIVER OF
JURY TRIAL; Other Waivers      37       8.8    Notices      37       8.9   
Further Assurances      37       8.10    Governing Law      38       8.11   
Binding on Successors and Assigns      38       8.12    Specific Performance   
  38       8.13    Section Titles      38       8.14    Counterparts      38   
   8.15    Authorization      38       8.16    No Third Party Beneficiaries;
Successors and Assigns      38       8.17    Effectiveness      39       8.18   
First-Priority Representatives and Second-Priority Representatives      39      
8.19    Relative Rights      39       8.20    Second-Priority Collateral Agent
     40       8.21    Joinder Requirements      40       8.22    Intercreditor
Agreements      40   

 

ii



--------------------------------------------------------------------------------

Exhibits and Schedule

 

Exhibit A    Form of Joinder Agreement (Other First-Priority Obligations)
Exhibit B    Form of Joinder Agreement (Other Second-Priority Obligations)
Exhibit C    Form of Joinder Agreement (New Grantor) Schedule I    Subsidiary
Parties

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of December 12, 2014,
among JPMORGAN CHASE BANK, N.A. (“Chase”), as Credit Agreement Administrative
Agent, a Credit Agreement Collateral Agent, and a First-Priority Collateral
Agent, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Credit Agreement
Collateral Agent and a First-Priority Collateral Agent, WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Notes Collateral Agent and Second-Priority Collateral
Agent, each additional Other First-Priority Representative and Other
Second-Priority Representative that from time to time becomes a party hereto
pursuant to Section 8.21, COTT CORPORATION CORPORATION COTT, a corporation
organized under the laws of Canada (the “Company”), COTT BEVERAGES INC., a
Georgia corporation (“Cott Beverages”), CLIFFSTAR LLC, a Delaware limited
liability company (“Cliffstar”), COTT BEVERAGES LIMITED, a company organized
under the laws of England and Wales (“CBL”), DS SERVICES OF AMERICA, INC., a
Delaware corporation (formerly known as DS Waters of America, Inc.) (“DS
Services”), DS SERVICES HOLDINGS, INC., a Delaware corporation (formerly known
as DS Waters Enterprises, Inc.) (“DS Holdings”), and each Subsidiary of the
Company listed on Schedule I hereto or that otherwise becomes a party hereto
pursuant to Section 8.21.

A. DS Services is party to an asset based lending facility (the “Existing ABL”)
and a term loan (the “Existing Term Loan”), each dated August 30, 2013, in
connection with which it entered into intercreditor agreements, each dated as of
August 30, 2013 (the “Existing Intercreditor Agreements”) that govern the
relative priority of the liens securing DS Services’ obligations under the
Existing ABL, the Existing Term Loan, its existing 10.000% Second-Priority
Senior Secured Notes due 2021, and other obligations. In connection with the
repayment of the obligations and the termination of the commitments under the
Existing ABL and the Existing Term Loan and the entry into the Credit Agreement
(as defined below), the Existing Intercreditor Agreements are being amended and
restated by way of this Amended and Restated Intercreditor Agreement.

B. The Company, Cott Beverages, Cliffstar, CBL and DS Services, as borrowers,
the other loan parties party thereto from time to time, the lenders party hereto
from time to time, JPMorgan Chase Bank, N.A., as administrative agent and
administrative collateral agent, the other agents from time to time party
thereto, and the other parties from time to time party thereto are party to the
Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented, Refinanced, or otherwise modified from time to time, the “Credit
Agreement”).

C. The Credit Agreement is included in the definition of “New Credit Agreement”
under the Notes Indenture (as defined below), and the Credit Agreement Secured
Obligations of the Company and certain of its Subsidiaries under the Credit
Agreement and the Credit Agreement Documents constitute Credit Agreement Secured
Obligations and First-Priority Obligations hereunder.



--------------------------------------------------------------------------------

D. DS Services, as issuer, the Company, Cott Beverages, Cliffstar, CBL and DS
Services, and certain of their Subsidiaries and Wilmington Trust, National
Association, as trustee and collateral agent, are party to that certain
Indenture, dated as of August 30, 2013, among DS Services of America, Inc., the
guarantors party thereto and Wilmington Trust, National Association, as trustee
and collateral agent, as amended by the Supplemental Indenture dated as of
August 30, 2013, that certain Second Supplemental Indenture dated as of
December 2, 2014 and that certain Third Supplemental Indenture dated as of
December 12, 2014 (as the foregoing are amended, restated, supplemented or
otherwise modified from time to time, the “Notes Indenture”) pursuant to which
the 10.000% Second Priority Senior Secured Notes due 2021 were originally issued
on August 30, 2013. The Obligations of the Company and certain of its
Subsidiaries under the Notes Indenture and the other Notes Documents constitute
Notes Obligations and Second-Priority Obligations hereunder.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Agreement” shall mean this Intercreditor Agreement, as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
federal, state or foreign law for the relief of debtors, and any other
applicable insolvency or other similar law of any jurisdiction, including any
law of any jurisdiction permitting a debtor to obtain a stay or a compromise of
the claims of its creditors against it and including any rules and regulations
pursuant thereto, and including any provision for arrangement of debt
obligations under applicable constating corporate laws.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

“Cash Management Obligations” means, with respect to any Person, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with the following banking services: (a) commercial credit cards, (b) stored
value cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services), including all “Banking
Services Obligations”, as defined in the Credit Agreement, or any equivalent
term under any future Credit Agreement.

 

2



--------------------------------------------------------------------------------

“CBL” shall have the meaning set forth in the preamble.

“Chase” shall have the meaning set forth in the preamble.

“Cliffstar” shall have the meaning set forth in the preamble.

“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, constituting both First-Priority Collateral and
Second-Priority Collateral.

“Company” shall have the meaning set forth in the preamble.

“Comparable Second-Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any First-Priority
Collateral Document, those Second-Priority Collateral Documents that create a
Lien on the same Common Collateral, granted by the same Grantor.

“Cott Beverages” shall have the meaning set forth in the preamble.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Credit Agreement Administrative Agent” shall mean Chase, in its capacity as
administrative agent under the Credit Agreement and the other Credit Agreement
Documents, and its permitted successors in such capacity, or any other Person
acting in an equivalent capacity under any future Credit Agreement.

“Credit Agreement Collateral” shall mean all of the assets of any Grantor,
whether now owned or hereafter acquired by any Grantor, whether real, personal
or mixed, in which a Lien is granted or purported to be granted to any Credit
Agreement Secured Party as security for any Credit Agreement Secured
Obligations.

“Credit Agreement Collateral Agents” shall mean (i) JPMorgan Chase Bank, N.A.,
London Branch, as UK security trustee, and (ii) Chase, as administrative
collateral agent, in each case under the Credit Agreement Documents, together
with its successors and permitted assigns under the Credit Agreement Documents
exercising substantially the same rights and powers, or any other Person or
Persons acting in an equivalent capacity under any future Credit Agreement
Documents.

“Credit Agreement Collateral Documents” means all “Collateral Documents” as
defined in the Credit Agreement (or any equivalent term under any future Credit
Agreement), and any other documents now existing or entered into after the date
hereof that create (or purport to create) Liens on any assets or properties of
any Grantor to secure any Credit Agreement Secured Obligations, in each case as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

“Credit Agreement Documents” means the Credit Agreement, the Credit Agreement
Collateral Documents and the other “Loan Documents” as defined in the Credit
Agreement (or any equivalent term under any future Credit Agreement), in each
case as the same may be amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

 

3



--------------------------------------------------------------------------------

“Credit Agreement Obligations” means (i) all “Secured Obligations” as such term
is defined in the Credit Agreement (including any Post-Petition Interest), and
(ii) all other obligations to pay principal, premium, if any, and interest
(including any Post-Petition Interest) when due and payable, and all other
amounts due or to become due under or in connection with the Credit Agreement
Documents and the performance of all other Obligations of the obligors
thereunder to the lenders and agents under the Credit Agreement Documents,
according to the respective terms thereof.

“Credit Agreement Secured Obligations” means, collectively, (i) the Credit
Agreement Obligations and (ii) any First-Priority Cash Management Obligations
and First-Priority Hedging Obligations included in the term “Secured
Obligations” as defined in the Credit Agreement. To the extent any payment with
respect to any Credit Agreement Secured Obligation (whether by or on behalf of
any Grantor, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance, a preference, a transfer
for undervalue or equivalent or similar transaction under the laws of any
jurisdiction in any respect, set aside or required to be paid to a debtor in
possession, any Second-Priority Secured Party, receiver, trustee in bankruptcy
or similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Credit Agreement Secured Parties and the Second-Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement (or any equivalent term under any future Credit Agreement).

“Deposit Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Deposit Account Collateral” shall mean that part of the Common Collateral (if
any) comprised of or contained in Deposit Accounts or Securities Accounts.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of First-Priority Obligations” shall mean, except to the extent
otherwise provided in Section 5.7, the first date on which (a) the
First-Priority Obligations (except for contingent indemnities and cost and
reimbursement obligations to the extent no claim has been made) have been
indefeasibly paid in cash in full (or cash collateralized or defeased in
accordance with the terms of the First-Priority Documents), (b) all commitments
to extend credit under the First-Priority Documents have been terminated,
(c) there are no outstanding letters of credit or similar instruments issued
under the First-Priority Documents (other than such as have been cash
collateralized or defeased in accordance with the terms of the First-Priority
Documents), and (d) the First-Priority Collateral Agent and each other
First-Priority Representative has delivered a written notice to the
Second-Priority Representative stating that the events described in clauses (a),
(b) and (c) have occurred to the satisfaction of the First-Priority Secured
Parties.

 

4



--------------------------------------------------------------------------------

“DS Holdings” shall have the meaning set forth in the preamble.

“DS Services” shall have the meaning set forth in the preamble.

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by or purported to be secured by any Common Collateral under
the First-Priority Collateral Documents.

“First-Priority Collateral” shall mean the Credit Agreement Collateral and all
of the assets of any Grantor, whether now owned or hereafter acquired by any
Grantor, whether real, personal or mixed, in which a Lien is granted or
purported to be granted to any Other First-Priority Secured Party as security
for any Other First-Priority Obligations.

“First-Priority Collateral Agent” shall mean (a) at any time the Credit
Agreement is in effect, the Credit Agreement Collateral Agents and (b) at any
other time, such agent, representative or trustee (or Person acting in an
equivalent capacity) as is designated “First-Priority Collateral Agent” by the
First-Priority Secured Parties pursuant to the terms of the First-Priority
Documents.

“First-Priority Collateral Documents” means (a) the Credit Agreement Collateral
Documents and (b) any documents now existing or entered into after the date
hereof that create (or purport to create) Liens on any assets or properties of
any Grantor to secure any First-Priority Cash-Management Obligations,
First-Priority Hedging Obligations or any Other First-Priority Obligations.

“First-Priority Credit Documents” means (a) the Credit Agreement Documents and
(b) any Other First-Priority Documents.

“First-Priority Documents” means (a) the Credit Agreement Documents, (b) the
Other First-Priority Documents, and (c) each agreement, document or instrument
providing for or evidencing a First-Priority Hedging Obligation or
First-Priority Cash Management Obligation, in each case as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“First-Priority Hedging Obligations” means any Hedging Obligations secured by or
purported to be secured by any Common Collateral under the First-Priority
Collateral Documents.

“First-Priority Obligations” means (a) the Credit Agreement Secured Obligations,
(b) the Other First-Priority Obligations, and (c) the First-Priority Hedging
Obligations and First-Priority Cash Management Obligations (including without
limitation any Post-Petition Interest thereon) (which, in the case of Other
First-Priority Obligations, shall be deemed to be part of the Series of Other
First-Priority Obligations to which they relate to the extent provided in the
applicable Other First-Priority Document).

“First-Priority Representatives” shall mean (a) in the case of the Credit
Agreement Secured Obligations, the Credit Agreement Administrative Agent and
(b) in the case of any Series of First-Priority Obligations, the Other
First-Priority Representative with respect thereto. The term “First-Priority
Representatives” shall include the First-Priority Collateral Agents as the
context requires.

 

5



--------------------------------------------------------------------------------

“First-Priority Secured Parties” shall mean (a) the Credit Agreement Secured
Parties and (b) the Other First-Priority Secured Parties, including the
First-Priority Representatives and the First Priority Collateral Agents.

“Grantors” shall mean the Company and each of its Subsidiaries that has executed
and delivered a First-Priority Collateral Document or a Second-Priority
Collateral Document.

“Hedging Obligations” means, with respect to any Person, any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any agreement with
respect to (i) the purchase of any commodity (including, without limitation,
resin) used or consumed in the ordinary course of the Company’s business
(including any commodity sold by the Company or any of its Subsidiaries directly
to a vendor solely for the purpose of being used or consumed to manufacture
products of the Company or any of its Subsidiaries in the ordinary course of
such vendor’s business), in each case by any Grantor and (ii) any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of its Subsidiaries shall be an agreement in respect of
Hedging Obligations and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any transaction described in clause (a) of this
definition, including all “Swap Agreement Obligations”, as defined in the Credit
Agreement, or any equivalent term under any future Credit Agreement.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, administration,
reorganization, arrangement of debt obligations under constating corporate
statutes or bankruptcy case or proceeding, or any receivership, liquidation,
administration, reorganization or other similar case or proceeding with respect
to any Grantor or with respect to any of its assets, (c) any liquidation,
dissolution, reorganization, administration or winding up of any Grantor whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
(except for any voluntary liquidation, dissolution or other winding up to the
extent expressly permitted by the applicable First-Priority Documents and
Second-Priority Documents) or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of any Grantor.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or encumbrance in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease, statutory trust or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

6



--------------------------------------------------------------------------------

“Notes Collateral” shall mean all of the assets of any Grantor, whether now
owned or hereafter acquired by any Grantor, whether real, personal or mixed, in
which a Lien is granted or purported to be granted to any Notes Secured Party as
security for any Notes Obligations.

“Notes Collateral Agent” shall mean Wilmington Trust, National Association, in
its capacity as collateral agent under the Notes Indenture and the Notes
Collateral Documents, and its permitted successors in such capacity.

“Notes Collateral Agreement” means the Amended and Restated Collateral Agreement
(Second Lien) dated as of the date hereof, among the Company, certain of its
Subsidiaries and the Notes Collateral Agent, as amended, restated, supplemented
or modified from time to time.

“Notes Collateral Documents” means the Notes Collateral Agreement, and any
documents now existing or entered into after the date hereof that create (or
purport to create) Liens on any assets or properties of any Grantor to secure
any Notes Obligations, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Notes Documents” shall mean (a) the Notes Indenture and the Notes Collateral
Documents and (b) any other related document or instrument executed and
delivered pursuant to any Notes Document described in clause (a) above
evidencing or governing any Obligations thereunder, in each case as the same may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“Notes Indenture” shall have the meaning set forth in the recitals.

“Notes Obligations” means all “Obligations” (as such term is defined in the
Notes Indenture) of the Company and other obligors under the Notes Indenture or
any of the other Notes Documents, and all other obligations to pay principal,
premium, if any, and interest (including without limitation any Post-Petition
Interest) when due and payable, and all other amounts due or to become due under
or in connection with the Notes Documents and the performance of all other
Obligations of the obligors thereunder to the Notes Secured Parties under the
Notes Documents, according to the respective terms thereof.

“Notes Secured Parties” shall mean the holders of any Notes Obligations,
including the Trustee and the Notes Collateral Agent.

“Obligations” means any principal, interest (including without limitation any
Post-Petition Interest), premium, penalties, fees indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and bankers’ acceptances and interest thereon (including without
limitation any Post-Petition Interest)), damages and other liabilities payable
under the documentation governing any indebtedness; provided, that Obligations
with respect to the Notes Obligations shall not include fees or indemnifications
in favor of third parties other than the Trustee, the Notes Collateral Agent and
the Notes Secured Parties.

 

7



--------------------------------------------------------------------------------

“Other First-Priority Collateral Agent” means, with respect to any Series of
Other First-Priority Obligations, any Other First-Priority Representative that
acts in the capacity of a collateral agent (or in an equivalent capacity) with
respect thereto.

“Other First-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing (or purporting to secure) any
Other First-Priority Obligations of the Grantors and any other related document
or instrument executed or delivered pursuant to any Other First-Priority
Document at any time or otherwise evidencing or securing (or purporting to
secure) any indebtedness or other obligations arising under any Other
First-Priority Document, in each case as the same may be amended, restated,
supplemented, Refinanced or otherwise modified from time to time in accordance
with the terms thereof.

“Other First-Priority Obligations” means any indebtedness or Obligations (other
than Credit Agreement Secured Obligations) of the Grantors that are to be
secured with a Lien on the Collateral senior to the Liens securing the Notes
Obligations and are designated by the Company as Other First-Priority
Obligations hereunder; provided, however, that the requirements set forth in
Section 8.21 shall have been satisfied.

“Other First-Priority Representative” means, with respect to any Series of Other
First-Priority Obligations or any separate facility within such Series, the
Person elected, designated or appointed as the administrative agent, trustee or
other representative of such Series or facility by or on behalf of the holders
of such Series or facility, and its respective successors in substantially the
same capacity as may from time to time be appointed.

“Other First-Priority Secured Parties” shall mean the Persons holding Other
First-Priority Obligations, including the Other First-Priority Representatives.

“Other Second-Priority Collateral Agent” with respect to any Series of Other
Second-Priority Obligations, any Other Second-Priority Representative that acts
in the capacity of a collateral agent (or in an equivalent capacity) with
respect thereto.

“Other Second-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing (or purporting to secure) any
Other Second-Priority Obligations and any other related document or instrument
executed or delivered pursuant to any Other Second-Priority Document at any time
or otherwise evidencing or securing (or purporting to secure) any indebtedness
arising under any Other Second-Priority Document, in each case as the same may
be amended, restated, supplemented, Refinanced or otherwise modified from time
to time in accordance with the terms thereof.

“Other Second-Priority Obligations” means (a) all “Obligations” as defined in
the Notes Indenture (other than the Notes Obligations) and (b) any other any
indebtedness or Obligations (other than the Notes Obligations) of any Grantors
that are to be equally and ratably secured with the Notes Obligations and are
designated by the Company as Other Second-Priority Obligations hereunder;
provided, however, that with respect to this clause (b), the requirements set
forth in Section 8.21 shall have been satisfied.

 

8



--------------------------------------------------------------------------------

“Other Second-Priority Representative” means, with respect to any Series of
Other Second-Priority Obligations or any separate facility within such Series,
the Person elected, designated or appointed as the administrative agent, trustee
or other representative of such Series or facility by or on behalf of the
holders of such Series or facility, and its respective successors in
substantially the same capacity as may from time to time be appointed.

“Other Second-Priority Secured Parties” shall mean the Persons holding Other
Second-Priority Obligations, including the Other Second-Priority
Representatives.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” shall mean the Common Collateral to the extent that
possession thereof is necessary to perfect a Lien thereon under the Uniform
Commercial Code.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues (or which would have accrued but for the
commencement of any Insolvency or Liquidation Proceeding) after the commencement
of any Insolvency or Liquidation Proceeding, whether or not allowed or allowable
in any such Insolvency or Liquidation Proceeding.

“Recovery” shall have the meaning set forth in Section 6.4.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter into alternative
financing arrangements, in exchange or replacement for such indebtedness (in
whole or in part), including by adding or replacing lenders, creditors, agents,
borrowers and/or guarantors, and including in each case, but not limited to,
after the original instrument giving rise to such indebtedness has been
terminated and including, in each case, through any credit agreement, indenture
or other agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Required Lenders” shall mean, with respect to any First-Priority Credit
Document, those First-Priority Secured Parties the approval of which is required
to approve an amendment or modification of, termination or waiver of any
provision of or consent to any departure from such First-Priority Credit
Document (or would be required to effect such consent under this Agreement if
such consent were treated as an amendment of such First-Priority Credit
Document).

“Second-Priority Collateral” shall mean the Notes Collateral and all of the
assets of any Grantor, whether now owned or hereafter acquired by any Grantor,
whether real, personal or mixed, in which a Lien is granted or purported to be
granted to any Other Second-Priority Secured Party as security for any Other
Second-Priority Obligations.

 

9



--------------------------------------------------------------------------------

“Second-Priority Collateral Agent” shall mean such agent or trustee (or Person
acting in an equivalent capacity) as is designated “Second-Priority Collateral
Agent” by Second-Priority Secured Parties holding a majority in principal amount
of the Second-Priority Obligations then outstanding; it being understood that as
of the date of this Agreement, the Notes Collateral Agent shall be so designated
Second-Priority Collateral Agent.

“Second-Priority Collateral Documents” shall mean (a) the Notes Collateral
Documents and (b) any documents now existing or entered into after the date
hereof that create (or purport to create) Liens on any assets or properties of
any Grantor to secure any Other Second-Priority Obligations.

“Second-Priority Credit Documents” shall mean (a) the Notes Indenture and
(b) the Other Second-Priority Documents.

“Second-Priority Documents” shall mean (a) the Notes Documents and (b) the Other
Second-Priority Documents.

“Second-Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing (or purporting to secure) any Second-Priority
Obligations.

“Second-Priority Obligations” means (a) the Notes Obligations, (b) the Other
Second-Priority Obligations and (c) all other Obligations in respect of, or
arising under, the Second-Priority Obligations Documents, including all fees and
expenses of the collateral agent (or Person acting in an equivalent capacity)
for any Other Second-Priority Obligations and shall include any Post-Petition
Interest thereon.

“Second-Priority Representatives” shall mean (a) in the case of the Notes
Obligations, the Notes Collateral Agent and (b) in the case of any Series of
Other Second-Priority Obligations, the Other Second-Priority Representative with
respect thereto. The term “Second-Priority Representatives” shall include the
Second-Priority Collateral Agent as the context requires.

“Second-Priority Secured Parties” shall mean (a) the Notes Secured Parties and
(b) the Other Second-Priority Secured Parties, including the Second-Priority
Representatives and the Second-Priority Collateral Agent.

“Secured Parties” means the First-Priority Secured Parties and the
Second-Priority Secured Parties.

“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Series” means (a) the Credit Agreement Secured Obligations and each series of
Other First-Priority Obligations, each of which shall constitute a separate
Series of First-Priority Obligations, except that to the extent that the Credit
Agreement Secured Obligations and/or any one or more series of such Other
First-Priority Obligations (i) are secured by identical collateral held by a
common collateral agent and (ii) have their security interests documented by a
single set of security documents, such Credit Agreement Secured Obligations
and/or each such series of

 

10



--------------------------------------------------------------------------------

Other First-Priority Obligations shall collectively constitute a single Series
and (b) the Notes Obligations and each series of Other Second-Priority
Obligations, each of which shall constitute a separate Series Second-Priority
Obligations, except that to the extent that the Notes Obligations and/or any one
or more series of such Other Second-Priority Obligations (i) are secured by
identical collateral held by a common collateral agent and (ii) have their
security interests documented by a single set of security documents, such Notes
Obligations and/or each such series of Other Second-Priority Obligations shall
collectively constitute a single Series.

“Subsidiary” means any “subsidiary”, as defined in the Credit Agreement, and,
with respect to any person (herein referred to as the “parent”), any
corporation, partnership, association or other business entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or more than 50% of the general
partnership interests are, at the time any determination is being made, directly
or indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Trustee” means Wilmington Trust, National Association, as trustee for the
noteholders under the Notes Indenture, together with its successors or co-agents
or co-trustees in substantially the same capacity as may from time to time be
appointed.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 2. Lien Priorities.

2.1 Subordination of Liens. Notwithstanding the date, time, manner or order of
filing, registration or recordation of any document or instrument (including any
financing statement) or grant, attachment or perfection of any Liens granted to
the Second-Priority Secured Parties on the Common Collateral or of any Liens
granted to the First-Priority Secured Parties on the Common Collateral (or any
actual or alleged defect in any of the foregoing), and

 

11



--------------------------------------------------------------------------------

notwithstanding any provision of the UCC, or any applicable law or the
Second-Priority Documents or the First-Priority Documents or any other
circumstance whatsoever (including any non-perfection of any Lien purporting to
secure the First-Priority Obligations and/or the Second-Priority Obligations),
each Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, hereby agrees that: (a) any Lien on the Common
Collateral securing any First-Priority Obligations now or hereafter held by or
on behalf of any First-Priority Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall have priority over and be senior in all respects
and prior to any Lien on the Common Collateral securing any Second-Priority
Obligations, (b) any Lien on the Common Collateral securing any Second-Priority
Obligations now or hereafter held by or on behalf of any Second-Priority Secured
Parties or any agent or trustee therefor regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First-Priority Obligations and (c) with respect to any Second-Priority
Obligations (and as among the Second-Priority Secured Parties), the Liens on the
Common Collateral securing any Second-Priority Obligations now or hereafter held
by or on behalf of any Second-Priority Secured Party or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall rank equally and ratably in all respects,
subject to the terms of the Second-Priority Documents. All Liens on the Common
Collateral securing any First-Priority Obligations shall be and remain senior in
all respects and prior to all Liens on the Common Collateral securing any
Second-Priority Obligations for all purposes, whether or not such Liens securing
any First-Priority Obligations are subordinated to any Lien securing any other
obligation of the Company, any other Grantor or any other Person.

2.2 Prohibition on Contesting Liens. Each Second-Priority Representative, for
itself and on behalf of each applicable Second-Priority Secured Party, and each
First-Priority Representative, for itself and on behalf of each applicable
First-Priority Secured Party, agrees that it shall not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity, extent,
perfection, priority, or enforceability of (a) a Lien securing any
First-Priority Obligations held (or purported to be held) by or on behalf of any
of the First-Priority Secured Parties or any agent or trustee therefor in any
First-Priority Collateral or (b) a Lien securing any Second-Priority Obligations
held (or purported to be held) by or on behalf of any Second-Priority Secured
Party in the Common Collateral, as the case may be; provided, however, that
nothing in this Agreement shall be construed to prevent or impair the rights of
any First-Priority Secured Party or any agent or trustee therefor to enforce
this Agreement (including the priority of the Liens securing the First-Priority
Obligations as provided in Section 2.1) or any of the First-Priority Documents.

2.3 No New Liens. Subject to Section 11.04 of the Notes Indenture and the
corresponding provision of any other Second-Priority Credit Document, so long as
the Discharge of First-Priority Obligations has not occurred, the parties hereto
agree that, after the date hereof, (a) none of the Grantors shall grant or
permit any additional Liens on any asset or property of any Grantor to secure
any Second-Priority Obligations unless it has granted, or concurrently therewith
grants, a Lien on such asset or property of such Grantor to secure the
First-Priority Obligations, and (b) if any Second-Priority Representative or any
other Second-Priority Secured

 

12



--------------------------------------------------------------------------------

Party shall acquire or hold any Lien on any assets of the Company or any other
Grantor securing any Second-Priority Obligations that are not also subject to
the first-priority Lien in respect of the First-Priority Obligations under the
First-Priority Documents, such Second-Priority Representative or such other
Second-Priority Secured Party (i) shall notify the First-Priority
Representatives promptly upon becoming aware thereof and, unless such Grantor
shall promptly grant a similar Lien on such asset to each applicable
First-Priority Representative as security for the applicable First-Priority
Obligations, will (unless the First-Priority Collateral Agent shall agree to
defer the same) either (x) release such Lien or (y) assign such Lien to the
applicable First-Priority Collateral Agent (and/or its designee) as security for
all First-Priority Obligations for the benefit of the all First-Priority Secured
Parties (and, in the case of an assignment, each Second-Priority Representative
may retain a junior lien on such assets subject to the terms hereof) and
(ii) until such release, assignment or such grant of a similar Lien to each
First-Priority Representative or the applicable First-Priority Collateral Agent
(and/or its designee), shall be deemed to hold and have held in trust such Lien
for the benefit of each First-Priority Representative and the other
First-Priority Secured Parties as security for the First-Priority Obligations.
To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the
First-Priority Secured Parties, the Second-Priority Representative on its behalf
and on behalf of the other Second-Priority Secured Parties, agree that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.3 shall be subject to
Section 4. Subject to Section 11.04 of the Notes Indenture and the corresponding
provision of any Second-Priority Credit Document, each Second-Priority
Representative agrees that, after the date hereof, if it shall hold any Lien on
any assets of the Company or any other Grantor securing any Second-Priority
Obligations that are not also subject to the Lien in favor of each other
Second-Priority Representative such Second-Priority Representative shall notify
any other Second-Priority Representative promptly upon becoming aware thereof.

2.4 Perfection of Liens. None of the First-Priority Secured Parties shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Common Collateral for the benefit of the Second-Priority Secured Parties.
The provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the First-Priority Secured Parties and the
Second-Priority Secured Parties and shall not impose on the First-Priority
Secured Parties or the Second-Priority Secured Parties or any agent or trustee
therefor any obligations in respect of the disposition of proceeds of any Common
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

2.5 Nature of First-Priority Secured Party Claims. Each Second-Priority
Representative, for itself and on behalf of each applicable Second-Priority
Secured Party, acknowledges that (a) all or a portion of the First-Priority
Obligations may be revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the First-Priority Documents and the
First-Priority Obligations may be amended, restated, supplemented, extended or
otherwise modified, and the First-Priority Obligations, or a portion thereof,
may be Refinanced from time to time and (c) the aggregate amount of the
First-Priority Obligations may be increased, in each case, without notice to or
consent by any Second-Priority Representatives or any Second-Priority Secured
Parties and without affecting the provisions hereof. The Lien

 

13



--------------------------------------------------------------------------------

priorities provided for in Section 2.1 shall not be altered or otherwise
affected by any amendment, supplement, extension or other modification, or any
Refinancing, of either the First-Priority Obligations or the Second-Priority
Obligations, or any portion thereof. As between the Company and the other
Grantors party to the Second-Priority Credit Documents and the Second-Priority
Secured Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Company and such Grantors contained in any Second-Priority
Document with respect to the incurrence of additional First-Priority
Obligations.

2.6 Certain Cash Collateral. Notwithstanding anything in this Agreement or any
other First-Priority Documents or Second-Priority Documents to the contrary,
collateral consisting of cash and cash equivalents pledged to secure the Credit
Agreement Secured Obligations consisting of reimbursement obligations in respect
of Letters of Credit (as defined in the Credit Agreement) or otherwise held by
the Credit Agreement Administrative Agent pursuant to the Credit Agreement (or
any equivalent successor provision or arrangement under any Refinancing thereof
or any future Credit Agreement) shall be applied as specified in the Credit
Agreement and will not constitute Common Collateral.

Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) So long as the Discharge of First-Priority Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, (i) no Second-Priority Representative
or any Second-Priority Secured Party will (x) exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Common Collateral in
respect of any applicable Second-Priority Obligations, or institute any action
or proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Common Collateral by any First-Priority
Collateral Agent or any First-Priority Secured Party in respect of the
First-Priority Obligations, the exercise of any right by any First-Priority
Collateral Agent or any First-Priority Secured Party (or any agent or sub-agent
on their behalf) in respect of the First-Priority Obligations under any lockbox
agreement, control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which any First-Priority Representative or any
First-Priority Secured Party either is a party or may have rights as a third
party beneficiary, or any other exercise by any such party, of any rights and
remedies relating to the Common Collateral under the First-Priority Documents or
otherwise in respect of First-Priority Obligations, or (z) object to the
forbearance by the First-Priority Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Common Collateral in respect of First-Priority Obligations and
(ii) except as otherwise provided in the proviso to this clause (ii) of
Section 3.1(a), the First-Priority Collateral Agents and the First-Priority
Secured Parties shall have the exclusive right to enforce rights, exercise
remedies (including setoff and the right to credit bid their debt), institute
actions or proceedings and make determinations regarding the release,
disposition or restrictions with respect to the Common Collateral without any
consultation with or the consent of any Second-Priority Representative or any
Second-Priority Secured Party, and shall have the exclusive right to determine
and direct the time, method, order, manner and place for enforcing or exercising
such right or remedy or instituting or conducting

 

14



--------------------------------------------------------------------------------

any proceeding with respect thereto; provided, however, that (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Company or any
other Grantor, each Second-Priority Representative may file a claim or statement
of interest with respect to the applicable Second-Priority Obligations and
(B) each Second-Priority Representative may take any action (not adverse to the
prior Liens on the Common Collateral securing the First-Priority Obligations, or
the rights of the First-Priority Collateral Agents or the First-Priority Secured
Parties to exercise remedies or to institute actions or proceedings in respect
thereof) in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Common
Collateral. In exercising rights and remedies or instituting actions or
proceedings with respect to the First-Priority Collateral, the First-Priority
Collateral Agents and the First-Priority Secured Parties may enforce the
provisions of the First-Priority Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion. Such exercise and enforcement shall include the rights of an
agent, receiver, interim receiver or receiver and manager appointed by them or
upon their application to sell or otherwise dispose of Common Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction and of a secured creditor under
the Bankruptcy Law of any applicable jurisdiction.

(b) So long as the Discharge of First-Priority Obligations has not occurred,
each Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that it will not take or receive any
Common Collateral or any proceeds of Common Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any Common
Collateral in respect of the applicable Second-Priority Obligations. Without
limiting the generality of the foregoing, unless and until the Discharge of
First-Priority Obligations has occurred, except as expressly provided in the
proviso in clause (ii) of Section 3.1(a), the sole right of the Second-Priority
Representatives and the Second-Priority Secured Parties with respect to the
Common Collateral is to hold a Lien on the Common Collateral in respect of the
applicable Second-Priority Obligations pursuant to the Second-Priority
Documents, as applicable, for the period and to the extent granted therein and
to receive a share of the proceeds thereof, if any, after the Discharge of
First-Priority Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a), each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party (i) agrees that no Second-Priority Representative
or Second-Priority Secured Party will contest, oppose, object to, or take any
other action that would interfere with, hinder or delay, in any manner, any
exercise of remedies or the conduct of any actions or proceedings undertaken by
any First-Priority Collateral Agent or any First-Priority Secured Parties with
respect to the Common Collateral under the First-Priority Documents, including
any sale, lease, exchange, transfer or other disposition of the Common
Collateral, whether by foreclosure or otherwise, (ii) hereby waives any and all
rights it or any Second-Priority Secured Party may have as a junior lien
creditor or otherwise to direct any First-Priority Representative or any other
First-Priority Secured Party to exercise any right or remedy or power with
respect to the Common Collateral or pursuant to the First-Priority Collateral
Documents or consent or object to the exercise by the First-Priority Collateral
Agent or any First-Priority Secured Party of any right, remedy or power with
respect to the Common Collateral or pursuant to the First-Priority Collateral
Documents or

 

15



--------------------------------------------------------------------------------

to the timing or manner in which any such right is exercised or not exercised
(including to enforce or collect the First-Priority Obligations or the Liens
granted in any of the First-Priority Collateral), regardless of whether any
action or failure to act by or on behalf of any First-Priority Collateral Agent
or any First-Priority Secured Parties is adverse to the interests of the
Second-Priority Secured Parties, (iii) agrees that no Second-Priority
Representative or Second-Priority Secured Party will take or cause to be taken
any action, the purpose or effect of which is to make any Lien in respect of any
Second-Priority Obligation pari passu with or senior to, or to give any
Second-Priority Secured Party any preference or priority relative to, the Liens
with respect to the First-Priority Obligations or the First-Priority Secured
Parties with respect to the Common Collateral, (iv) agrees that no
Second-Priority Representative or Second-Priority Secured Party will institute
any suit or other proceeding or assert in any suit, Insolvency or Liquidation
Proceeding or other proceeding any claim against any First-Priority Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no First-Priority Secured Party
shall be liable for, any action taken or omitted to be taken by any
First-Priority Secured Party with respect to the Common Collateral or pursuant
to the First-Priority Documents, and (v) agrees that no Second-Priority
Representative or Second-Priority Secured Party will seek, and hereby waive any
right, to have the Common Collateral or any part thereof marshaled upon any
foreclosure or other disposition of the Common Collateral.

(d) Each Second-Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any applicable Second-Priority
Document shall be deemed to restrict in any way the rights and remedies of the
First-Priority Collateral Agents or the First-Priority Secured Parties or the
instituting or conduct of any action or proceeding with respect to the
First-Priority Collateral as set forth in this Agreement and the First-Priority
Documents.

(e) Subject to the proviso in clause (ii) of Section 3.1(a), until the Discharge
of the First-Priority Obligations, the First-Priority Collateral Agents and the
First-Priority Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including setoff and the right to credit bid their debt),
institute actions or proceedings and make determinations regarding the release,
disposition or restrictions with respect to the Common Collateral without any
consultation with or the consent of any Second-Priority Representative or any
Second-Priority Secured Party, and shall have the exclusive right to determine
and direct the time, method and place for enforcing or exercising such right or
remedy or initiating or conducting any action or proceeding with respect
thereto.

3.2 Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that, unless and until the Discharge of
First-Priority Obligations has occurred, it will not commence, or join with any
Person (other than the First-Priority Secured Parties and the First-Priority
Collateral Agents upon the request thereof) in commencing, any enforcement,
collection, execution, levy or foreclosure action or proceeding with respect to
any Lien held by it in the Common Collateral under any of the applicable
Second-Priority Documents or otherwise in respect of the applicable
Second-Priority Obligations. Each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that each of
them shall take such actions as the First-Priority Collateral Agents shall
request in connection with the exercise by the First-Priority Secured Parties of
the rights set forth herein.

 

16



--------------------------------------------------------------------------------

3.3 Second-Priority Collateral Agent and Second-Priority Secured Parties Waiver.
The Second-Priority Collateral Agent and the Second-Priority Secured Parties
hereby waive any claim they may now or hereafter have against any First-Priority
Collateral Agent or any First-Priority Secured Parties arising out of (i) any
actions which any First-Priority Collateral Agent or any First-Priority
Representative (or any of their respective representatives) takes or omits to
take (including actions with respect to the creation, perfection or continuation
of Liens on any Collateral, actions with respect to the foreclosure upon,
disposition, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First-Priority Obligations or Second-Priority Obligations from
any account debtor, guarantor or any other party) in accordance with any
relevant First-Priority Collateral Documents or any other agreement related
thereto, or to the collection of the First-Priority Obligations or
Second-Priority Obligations or the valuation, use, protection or release of any
security for the First-Priority Obligations or Second-Priority Obligations,
(ii) any election by any First-Priority Collateral Agent, any of the other
First-Priority Secured Parties, or any of their respective agents or
representatives, in any proceeding instituted under Title 11 of the United
States Code or any equivalent provision of the Bankruptcy Law of any other
jurisdiction, of the application of Section 1111(b) of Title 11 of the United
States Code or any equivalent provision of the Bankruptcy Law of any other
jurisdiction, or (iii) subject to Section 6, any borrowing by, or grant of a
security interest, charge or administrative expense priority under Section 364
of Title 11 of the United States Code or any equivalent provision of the
Bankruptcy Law of any other jurisdiction by, the Company or any of its
Subsidiaries, as debtor-in-possession.

3.4 Actions Upon Breach.

(a) Should any Second-Priority Representative or any Second-Priority Secured
Party, contrary to this Agreement, in any way, take, attempt to take or threaten
to take any action with respect to the Common Collateral (including any attempt
to realize upon or enforce any remedy with respect to this Agreement) or fail to
take any action required by this Agreement, any First-Priority Collateral Agent
or any First Priority Representative or any other First-Priority Secured Party
(in its or their own name or in the name of the Company or any other Grantor)
may obtain relief against such Second-Priority Representative or such
Second-Priority Secured Party by injunction, specific performance or other
appropriate equitable relief. Each Second-Priority Representative, for itself
and on behalf of each applicable Second-Priority Secured Party, hereby
(i) agrees that the First-Priority Secured Parties’ damages from the actions of
the Second-Priority Representatives or any Second-Priority Secured Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that the Company or any other Grantor may have, and waives any defense
that any First-Priority Secured Party cannot demonstrate damage or be made whole
by the awarding of damages and (ii) irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by any
First-Priority Collateral Agent, any First-Priority Representative or any other
First-Priority Secured Party.

 

17



--------------------------------------------------------------------------------

Section 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of First-Priority
Obligations has not occurred, all Common Collateral or proceeds thereof
(including without limitation any interest earned thereon) resulting from the
sale or other disposition of, or collection on, such Common Collateral, whether
or not pursuant to an Insolvency or Liquidation Proceeding, upon the enforcement
or exercise of any right or remedy (including any right of setoff or recoupment
or the release of Liens in respect of any such sale or other disposition of
Collateral) by any First-Priority Collateral Agent in accordance with the
applicable provisions hereof or of the applicable First-Priority Documents,
shall be applied by the applicable First-Priority Collateral Agent to the
First-Priority Obligations in accordance with the terms of the applicable
First-Priority Documents. Upon the Discharge of First-Priority Obligations, the
applicable First-Priority Collateral Agent shall deliver promptly to the
Second-Priority Collateral Agent any Common Collateral or proceeds thereof held
by it in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct to be applied by the
Second-Priority Collateral Agent ratably to the Second-Priority Obligations and,
with respect to each class of Second-Priority Obligations, in such order as
specified in the relevant Second-Priority Documents.

4.2 Payments Over. Any Common Collateral or proceeds thereof received by any
Second-Priority Representative or any Second-Priority Secured Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Common Collateral (or any distribution in respect of the Common
Collateral, whether or not expressly characterized as such) or otherwise
received in violation of this Agreement, in each case prior to the Discharge of
the First-Priority Obligations shall be segregated and held in trust for the
benefit of and forthwith paid over to the applicable First-Priority Collateral
Agent (and/or its designees) for the benefit of the applicable First-Priority
Secured Parties in the same form as received, with any necessary endorsements or
as a court of competent jurisdiction may otherwise direct. Each First-Priority
Collateral Agent is hereby authorized to make any such endorsements as agent for
any Second-Priority Representative or any such Second-Priority Secured Party.
This authorization is coupled with an interest and is irrevocable.

Section 5. Other Agreements.

5.1 Releases.

(a) If, at any time any Common Collateral (including all or substantially all of
the equity interests of a Grantor or any of its Subsidiaries) is sold,
transferred or otherwise disposed of (x) by the owner of such Common Collateral
in a transaction not prohibited by any First-Priority Credit Document or any
Second-Priority Credit Document or (y) during the existence of any Event of
Default under (and as defined in) the Credit Agreement or any comparable
definition in any other First-Priority Credit Document, in the case of this
clause (y) to the extent any First-Priority Collateral Agent has consented to
such sale, transfer or disposition (to the extent such consent is required under
the terms of the applicable First-Priority Credit Documents), then (whether or
not any Insolvency or Liquidation Proceeding is pending at the time) the Liens
in favor of the Second-Priority Secured Parties upon such Common Collateral will
automatically be released and discharged as and when, but only to the extent,
such Liens on

 

18



--------------------------------------------------------------------------------

such Common Collateral securing First-Priority Obligations are released and
discharged. Upon (i) delivery to each Second-Priority Representative of a notice
from any First-Priority Collateral Agent or the Company stating that any release
of Liens securing or supporting the First-Priority Obligations has become
effective (or shall become effective upon each First-Priority Representative’s
release), and (ii) in the case of the Notes Collateral Agent, delivery of such
certificates and other documents required to be delivered under the Notes
Documents, whether in connection with a sale of such assets by the relevant
owner pursuant to the preceding clauses or otherwise, each Second-Priority
Representative will promptly execute and deliver such instruments, releases,
termination statements or other documents confirming such release on customary
terms. In the case of the sale of all or substantially all of the equity
interests of a Grantor or any of its Subsidiaries, the guarantee in favor of the
Second-Priority Secured Parties, if any, made by such Grantor or Subsidiary will
automatically be released and discharged as and when, but only to the extent,
the guarantee by such Grantor or Subsidiary of First-Priority Obligations is
released and discharged.

(b) Each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, hereby irrevocably constitutes and
appoints each First-Priority Collateral Agent and any officer or agent of such
First-Priority Collateral Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of each Second-Priority Representative or such holder or in such
First-Priority Collateral Agent’s own name, from time to time in such
First-Priority Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Section 5.1, including any termination
statements, endorsements or other instruments of transfer or release.

(c) Unless and until the Discharge of First-Priority Obligations has occurred,
each Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby consents to the application, whether prior
to or after a default under any First-Priority Document, of Deposit Account
Collateral or proceeds of Common Collateral to the repayment of First-Priority
Obligations pursuant to the First-Priority Documents; provided that nothing in
this Section 5.1(c) shall be construed to prevent or impair the rights of the
Second-Priority Representatives or the Second-Priority Secured Parties to
receive proceeds in connection with the Second-Priority Obligations not
otherwise in contravention of this Agreement.

5.2 Insurance. Unless and until the Discharge of First-Priority Obligations has
occurred, the First-Priority Collateral Agents and the First-Priority Secured
Parties shall have the sole and exclusive right, subject to the rights of the
Grantors under the First-Priority Documents, (i) to adjust settlement for any
insurance policy covering the Common Collateral in the event of any loss
thereunder, and (ii) to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral. Unless and until the Discharge of
First-Priority Obligations has occurred, all proceeds of any such policy and any
such award, if in respect of the Common Collateral, shall be paid, subject to
the rights of the Grantors under the First-Priority Documents, (x) first, prior
to the occurrence of the Discharge of First-Priority Obligations, to the
applicable First-Priority Collateral Agent for the benefit of the applicable
First-Priority Secured Parties pursuant to the terms of the First-Priority
Documents, (y) second,

 

19



--------------------------------------------------------------------------------

after the occurrence of the Discharge of First-Priority Obligations, to the
Second-Priority Collateral Agent for the benefit of the Second-Priority Secured
Parties pursuant to the terms of the applicable Second-Priority Documents and
(z) third, if no Second-Priority Obligations are outstanding, to the owner of
the subject property, such other person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct. If any Second-Priority
Representative or any Second-Priority Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to the applicable First-Priority
Collateral Agent in accordance with the terms of Section 4.2.

5.3 Amendments to Second-Priority Collateral Documents.

(a) So long as the Discharge of the First-Priority Obligations has not occurred,
without the prior written consent of the First-Priority Collateral Agents and
the Required Lenders, no Second-Priority Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second-Priority Collateral
Document, would be prohibited by or inconsistent with any of the terms of this
Agreement or any other First-Priority Document. Each First-Priority
Representative may conclusively rely on an officer’s certificate of the Company
with respect to whether any such amendment, supplement or other modification is
permitted by the foregoing sentence. Unless otherwise agreed to by the
First-Priority Collateral Agents, each Grantor and each Second-Priority
Representative, for itself and on behalf of each Second-Priority Secured Party,
agrees that each applicable Second-Priority Collateral Document shall include
language substantially the same as the following paragraph (or language to
similar effect approved by the First-Priority Collateral Agents, such approval
not to be unreasonably withheld):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [insert the relevant Second-Priority Representative]
for the benefit of the [Secured Parties] pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted to
(a) JPMorgan Chase Bank, N.A., as administrative collateral agent or the other
agents, as applicable, in each case under or in connection with that certain
Credit Agreement, dated as of August 17, 2010 (as amended by that certain
Amendment No. 1 to Credit Agreement, dated as of April 19, 2012, as further
amended by that certain Amendment No. 2 to Credit Agreement, dated as of
July 19, 2012, as further amended by that certain Amendment No. 3 to Credit
Agreement, dated as of October 22, 2013, as further amended by that certain
Amendment No. 4 to Credit Agreement, dated as of May 28, 2014, as further
amended by that certain Amendment No. 5 to Credit Agreement, dated as of
December 12, 2014, and as may be further amended, restated, supplemented or
otherwise modified from time to time), among Cott Corporation Corporation Cott,
a corporation organized under the laws of Canada, Cott Beverages Inc., a Georgia
corporation, Cliffstar LLC, a Delaware limited liability company, Cott Beverages
Limited, a company organized under the laws of England and Wales, DS Services of
America, Inc., a Delaware corporation (formerly known as DS Waters of America,
Inc.), DS Services Holdings, Inc., a Delaware corporation (formerly known as DS
Waters Enterprises, Inc.), each other Subsidiary of the Cott Corporation
Corporation Cott

 

20



--------------------------------------------------------------------------------

party thereto, JPMorgan Chase Bank, N.A., as administrative collateral agent,
the other agents from time to time party thereto, and the other parties from
time to time party thereto , and the “Loan Documents” as defined therein, and
(b) any agent or trustee for any Other First-Priority Secured Parties (as
defined in the Amended and Restated Intercreditor Agreement referred to below)
and (ii) the exercise of any right or remedy by the [insert the relevant
Second-Priority Representative] hereunder or the application of proceeds
(including insurance proceeds and condemnation proceeds) of any Common
Collateral is subject to the limitations and provisions of the Amended and
Restated Intercreditor Agreement dated as of December 12, 2014 (as amended,
restated, supplemented or otherwise modified from time to time), by and among
JPMorgan Chase Bank, N.A., as Credit Agreement Administrative Agent, a Credit
Agreement Collateral Agent, and a First-Priority Collateral Agent, JPMorgan
Chase Bank, N.A., London Branch, as a Credit Agreement Collateral Agent and a
First-Priority Collateral Agent, Wilmington Trust, National Association, in its
capacity as the Notes Collateral Agent and Second-Priority Collateral Agent,
each additional Other First-Priority Representative and Other Second-Priority
Representative that from time to time becomes a party hereto pursuant to
Section 8.21 thereof, Cott Corporation Corporation Cott, a corporation organized
under the laws of Canada, Cott Beverages Inc., a Georgia corporation, Cliffstar
LLC, a Delaware limited liability company, Cott Beverages Limited, a company
organized under the laws of England and Wales, DS Services of America, Inc., a
Delaware corporation (formerly known as DS Waters of America, Inc.), DS Services
Holdings, Inc., a Delaware corporation (formerly known as DS Waters Enterprises,
Inc.), each other Subsidiary of the Cott Corporation Corporation Cott from time
to time party thereto. In the event of any conflict between the terms of the
Amended and Restated Intercreditor Agreement and the terms of this Agreement,
the terms of the Amended and Restated Intercreditor Agreement shall govern.”

(b) In the event that any First-Priority Collateral Agent or the First-Priority
Secured Parties enter into any amendment, waiver or consent in respect of or
replace any of the First-Priority Collateral Documents for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any First-Priority Collateral Document or changing in any manner
the rights of such First-Priority Collateral Agent, the First-Priority Secured
Parties, the Company or any other Grantor thereunder (including the release of
any Liens in First-Priority Collateral), then such amendment, waiver or consent
shall apply automatically to any comparable provision of each Comparable
Second-Priority Collateral Document without the consent of any Second-Priority
Representative or any Second-Priority Secured Party and without any action by
any Second-Priority Representative, Second-Priority Secured Party, the Company
or any other Grantor; provided, however, that (A) without in any way limiting
the provisions relating to the release of Liens on Collateral as described
above, such amendment, waiver or consent does not (i) amend, modify or otherwise
materially adversely affect the rights or duties of any Second-Priority
Representative without its prior written consent or (ii) otherwise materially
adversely affect the rights of the Second-Priority Secured Parties or the
interests of the Second-Priority Secured Parties in the Second-Priority
Collateral and not the First-Priority Collateral Agents or the First-Priority
Secured Parties, as the case may be, that have a security interest in the
affected collateral in a like or similar manner, and (B) written

 

21



--------------------------------------------------------------------------------

notice of such amendment, waiver or consent shall have been given to each
Second-Priority Representative by the applicable First-Priority Collateral Agent
within 10 Business Days after the effectiveness of such amendment, waiver or
consent.

5.4 Rights as Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second-Priority Representatives and the Second-Priority
Secured Parties may exercise rights and remedies as an unsecured creditor
against the Company or any Subsidiary of the Company that has guaranteed the
Second-Priority Obligations in accordance with the terms of the applicable
Second-Priority Documents and applicable law, so long as such rights and
remedies do not violate (or are otherwise not prohibited by) an express
provision of this Agreement. Nothing in this Agreement shall prohibit the
receipt by any Second-Priority Representative or any Second-Priority Secured
Party of the required payments of interest and principal so long as such receipt
is not the direct or indirect result of the exercise by any Second-Priority
Representative or any Second-Priority Secured Party of rights or remedies as a
secured creditor in respect of Common Collateral or enforcement in contravention
of this Agreement of any Lien in respect of Second-Priority Obligations held by
any of them. In the event any Second-Priority Representative or any
Second-Priority Secured Party becomes a judgment lien creditor in respect of
Common Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second-Priority Obligations, such judgment lien shall be
subordinated to the Liens securing First-Priority Obligations on the same basis
as the other Liens securing the Second-Priority Obligations are so subordinated
to such Liens securing First-Priority Obligations under this Agreement. Nothing
in this Agreement impairs or otherwise adversely affects any rights or remedies
the First-Priority Collateral Agents or the First-Priority Secured Parties may
have with respect to the First-Priority Collateral.

5.5 First-Priority Collateral Agents as Gratuitous Bailees/Agents for
Perfection.

(a) Each First-Priority Collateral Agent agrees to hold the Pledged Collateral
that is part of the Common Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee and/or
gratuitous agent for the benefit of the relevant Second-Priority Representatives
and any assignee solely for the purpose of perfecting the Lien granted in such
Pledged Collateral pursuant to the relevant Second-Priority Collateral
Documents, subject to the terms and conditions of this Section 5.5.

(b) Each First-Priority Collateral Agent agrees that if at any time it shall
obtain any landlord waiver or bailee’s letter or similar agreement or
arrangement granting it rights of access to Common Collateral, such
First-Priority Collateral Agent shall take such actions with respect to such
landlord waiver, bailee letter or similar agreement or arrangement, as
gratuitous bailee and/or gratuitous agent for the benefit of the relevant
Second-Priority Representatives and any assignee solely for the purpose of
perfecting the Lien granted the Common Collateral subject to such landlord
waiver, bailee letter or similar agreement or arrangement, pursuant to the
relevant Second-Priority Collateral Documents, subject to the terms and
conditions of this Section 5.5.

(c) Each First-Priority Collateral Agent agrees to hold the Deposit Account
Collateral (if any) that is part of the Common Collateral and controlled by such
First-

 

22



--------------------------------------------------------------------------------

Priority Collateral Agent as gratuitous bailee and/or gratuitous agent for the
benefit of the relevant Second-Priority Representatives and any assignee solely
for the purpose of perfecting the Lien granted in such Deposit Account
Collateral pursuant to the relevant Second-Priority Collateral Documents,
subject to the terms and conditions of this Section 5.5.

(d) In the event that any First-Priority Collateral Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the Notes
Collateral Agreement) that is part of the Common Collateral that are necessary
for the perfection of Liens in such Common Collateral, such First-Priority
Collateral Agent agrees to hold such Liens as gratuitous bailee and/or
gratuitous agent for the benefit of each relevant Second-Priority Representative
and any assignee solely for the purpose of perfecting the Lien granted in such
Common Collateral pursuant to the relevant Second-Priority Collateral Documents,
subject to the terms and conditions of this Section 5.5.

(e) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of First-Priority Obligations has occurred, the
First-Priority Collateral Agents and the other First-Priority Secured Parties
shall be entitled to deal with the Common Collateral described in, or that is
subject to, clauses (a), (b), (c) and (d) above in accordance with the terms of
the First-Priority Documents as if the Liens under the Second-Priority
Collateral Documents did not exist. The rights of the Second-Priority
Representatives and the Second-Priority Secured Parties with respect to such
Common Collateral shall at all times be subject to the terms of this Agreement.

(f) The First-Priority Collateral Agents and the First-Priority Secured Parties
shall have no obligation whatsoever to any Second-Priority Representative or any
Second-Priority Secured Party to assure that any of the Common Collateral
described in, or that is subject to, clauses (a), (b), (c) and (d) above is
genuine or owned by any Grantor or to protect or preserve rights or benefits of
any Person or any rights pertaining to the Common Collateral except as expressly
set forth in this Section 5.5. The duties or responsibilities of the
First-Priority Collateral Agents under this Section 5.5 shall be limited solely
to holding or controlling the Common Collateral described in, or that is subject
to, clauses (a) and (c) above, and the related Liens referred to in clauses
(b) and (d) above, gratuitous bailee and/or gratuitous agent for the benefit of
each relevant Second-Priority Representative for purposes of perfecting the Lien
held by the relevant Second-Priority Secured Parties.

(g) The First-Priority Collateral Agents shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of any Second-Priority Representative or any
Second-Priority Secured Party, and each Second-Priority Representative, for
itself and on behalf of each Second-Priority Secured Party, hereby waives and
releases the First-Priority Collateral Agents from all claims and liabilities
arising pursuant to each First-Priority Collateral Agent’s role under this
Section 5.5, as gratuitous bailee and/or gratuitous agent with respect to the
Common Collateral.

(h) Upon the Discharge of First-Priority Obligations, the applicable
First-Priority Collateral Agent shall deliver to the Second-Priority Collateral
Agent, at the Company’s reasonable expense, to the extent that it is legally
permitted to do so, the Pledged Collateral (if any) and the Deposit Account
Collateral (if any) that is part of the Common

 

23



--------------------------------------------------------------------------------

Collateral together with any necessary endorsements (or otherwise allow the
Second-Priority Collateral Agent to obtain control of such Pledged Collateral
and Deposit Account Collateral) or as a court of competent jurisdiction may
otherwise direct. The Company shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each
First-Priority Collateral Agent for any loss or damage suffered by such
First-Priority Collateral Agent as a result of such transfer except for any loss
or damage suffered by such First-Priority Collateral Agent as a result of such
First-Priority Collateral Agent’s own willful misconduct or gross negligence.
The First-Priority Collateral Agents have no obligation to follow instructions
from any Second-Priority Representative or any other Second-Priority Secured
Party in contravention of this Agreement.

(i) Neither the First-Priority Collateral Agents nor the First-Priority Secured
Parties shall be required to marshal any present or future collateral security
for the Company’s or its Subsidiaries’ obligations to the First-Priority
Collateral Agents or the First-Priority Secured Parties under the First-Priority
Documents or any assurance of payment in respect thereof or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their rights in respect of such collateral security or any assurance of
payment in respect thereof shall be cumulative and in addition to all other
rights, however existing or arising.

(j) The agreement of each First-Priority Collateral Agent to act as gratuitous
bailee and/or gratuitous agent pursuant to this Section 5.5 is intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2),
9-104(a)(2) and 9-313(c) of the UCC and any other applicable personal property
security laws.

5.6 Second-Priority Collateral Agent as Gratuitous Bailee/Agent for Perfection.

(a) Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees to hold the Pledged Collateral that is part of the
Common Collateral in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee and/or gratuitous agent for the
benefit of the other Second-Priority Representatives and any assignee solely for
the purpose of perfecting the Lien granted in such Pledged Collateral pursuant
to the applicable Second-Priority Collateral Document, subject to the terms and
conditions of this Section 5.6.

(b) Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees that if at any time it shall obtain any landlord waiver
or bailee’s letter or similar agreement or arrangement granting it rights of
access to Common Collateral, such Second-Priority Collateral Agent shall take
such actions with respect to such landlord waiver, bailee letter or similar
agreement or arrangement, as gratuitous bailee and/or gratuitous agent for the
benefit of the other Second-Priority Representatives and any assignee solely for
the purpose of perfecting the Lien granted the Common Collateral subject to such
landlord waiver, bailee letter or similar agreement or arrangement, pursuant to
the relevant Second-Priority Collateral Documents, subject to the terms and
conditions of this Section 5.6.

 

24



--------------------------------------------------------------------------------

(c) Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees to hold the Deposit Account Collateral (if any) that is
part of the Common Collateral and controlled by the Second-Priority Collateral
Agent as gratuitous bailee and/or gratuitous agent for the benefit of the other
Second-Priority Representatives and any assignee solely for the purpose of
perfecting the Lien granted in such Deposit Account Collateral pursuant to the
applicable Second-Priority Collateral Document, subject to the terms and
conditions of this Section 5.6.

(d) In the event that the Second-Priority Collateral Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the Notes
Collateral Agreement) that is part of the Common Collateral that are necessary
for the perfection of Liens in such Common Collateral, upon the Discharge of
First-Priority Obligations, the Second-Priority Collateral Agent agrees to hold
such Liens as gratuitous bailee and/or gratuitous agent for the benefit of other
Second-Priority Representatives and any assignee solely for the purpose of
perfecting the security interest granted in such Liens pursuant to the
applicable Second-Priority Collateral Document, subject to the terms and
conditions of this Section 5.6.

(e) The Second-Priority Collateral Agent, in its capacity as gratuitous bailee
and/or gratuitous agent, shall have no obligation whatsoever to the other
Second-Priority Representatives to assure that any of the Common Collateral
described in, or that is subject to, clauses (a), (b), (c) and (d) above is
genuine or owned by any Grantor or to protect or preserve rights or benefits of
any Person or any rights pertaining to the Common Collateral except as expressly
set forth in this Section 5.6. The duties or responsibilities of the
Second-Priority Collateral Agent under this Section 5.6 shall be limited solely
to holding or controlling the Common Collateral described in, or that is subject
to, clauses (a) and (c) above, and the related Liens referred to in clauses
(b) and (d) above, gratuitous bailee and/or gratuitous agent for the benefit of
each relevant Second-Priority Representative for purposes of perfecting the Lien
held by the relevant Second-Priority Secured Parties.

(f) The Second-Priority Collateral Agent shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second-Priority Representatives
(or the Second-Priority Secured Parties for which such other Second-Priority
Representatives are agent) and the other Second-Priority Representatives hereby
waive and release the Second-Priority Collateral Agent from all claims and
liabilities arising pursuant to the Second-Priority Collateral Agent’s role
under this Section 5.6, as gratuitous bailee and/or gratuitous agent with
respect to the Common Collateral.

(g) In the event that the Second-Priority Collateral Agent shall cease to be so
designated the Second-Priority Collateral Agent pursuant to the definition of
such term, the then Second-Priority Collateral Agent shall deliver to the
successor Second-Priority Collateral Agent, to the extent that it is legally
permitted to do so, the Pledged Collateral (if any) and the Deposit Account
Collateral (if any) together with any necessary endorsements (or otherwise allow
the successor Second-Priority Collateral Agent to obtain control of such Pledged
Collateral and Deposit Account Collateral) or as a court of competent
jurisdiction may otherwise direct, and such successor Second-Priority Collateral
Agent shall perform all duties of the Second-Priority Collateral Agent as set
forth herein. The Company shall take such further action as is

 

25



--------------------------------------------------------------------------------

required to effectuate the transfer contemplated hereby and shall indemnify the
Second-Priority Collateral Agent for any loss or damage suffered by the
Second-Priority Collateral Agent as a result of such transfer except for any
loss or damage suffered by the Second-Priority Collateral Agent as a result of
its own willful misconduct or gross negligence. The Second-Priority Collateral
Agent has no obligation to follow instructions from the successor
Second-Priority Collateral Agent in contravention of this Agreement.

(h) The agreement of the Second-Priority Collateral Agent to act as gratuitous
bailee and/or gratuitous agent pursuant to this Section 5.6 is intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2),
9-104(a)(2) and 9-313(c) of the UCC and any other applicable personal property
security laws.

5.7 When Discharge of First-Priority Obligations Deemed to Not Have Occurred.
If, at any time concurrently with or after the Discharge of First-Priority
Obligations has occurred, the Company or any of its Subsidiaries enters into any
Refinancing of any First-Priority Obligations or incurs and designates any Other
First-Priority Obligations, then such Discharge of First-Priority Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
such designation as a result of the occurrence of such first Discharge of
First-Priority Obligations), and the applicable agreement governing such Other
First-Priority Obligations shall automatically be treated as a First-Priority
Credit Document (and, upon designation by the Company thereof, the “Credit
Agreement” hereunder) for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Common Collateral set forth
herein and the granting by the First-Priority Collateral Agents of amendments,
waivers and consents hereunder, and the agent, representative or trustee for the
holders of such Other First-Priority Obligations shall be a First-Priority
Representative and, if so designated, a First-Priority Collateral Agent for all
purposes of this Agreement. Upon receipt of notice of such Refinancing,
incurrence or designation (including the identity of the new First-Priority
Collateral Agent), each Second-Priority Representative shall promptly (i) enter
into such documents and agreements (at the expense of the Company), including
amendments or supplements to this Agreement, as the Company or such new
First-Priority Collateral Agent shall reasonably request in writing in order to
provide the new First-Priority Collateral Agent the rights of a First-Priority
Collateral Agent contemplated hereby, (ii) to the extent then held by any
Second-Priority Representative, deliver to such new First-Priority Collateral
Agent all Common Collateral, including all proceeds thereof, held or controlled
by such Second-Priority Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
Collateral and the Deposit Account Collateral, together with all necessary
endorsements and notices to or other arrangements with depositary banks,
securities intermediaries and commodities intermediaries, and assign its rights
under any landlord waiver, bailee’s letter or any similar agreement or
arrangement granting it rights or access to Common Collateral, (iii) notify any
applicable insurance carrier that it is no longer entitled to receive any
proceeds under the insurance policies of any Grantor issued by such insurance
carrier and request that such insurance carrier direct any such proceeds to such
new First-Priority Collateral Agent and (iv) notify any governmental authority
involved in any condemnation or similar proceeding involving any Grantor that
such new First-Priority Collateral Agent is entitled to approve any awards
granted in such proceeding.

 

26



--------------------------------------------------------------------------------

5.8 No Release Upon Discharge of First-Priority Obligations. Notwithstanding any
other provisions contained in this Agreement, if a Discharge of First-Priority
Obligations occurs, the second-priority Liens on the Second-Priority Collateral
securing the Second-Priority Obligations will not be released, except to the
extent such Second-Priority Collateral or any portion thereof was disposed of in
order to repay the First-Priority Obligations secured by such Second-Priority
Collateral (including as contemplated under Section 6.9 below) or otherwise as
permitted under the First-Priority Documents and the Second-Priority Documents,
as applicable.

Section 6. Insolvency or Liquidation Proceedings.

6.1 Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and any First-Priority Collateral Agent
or any other First-Priority Secured Party shall desire to consent to (or not
object to) the sale, use or lease of cash or other collateral or to consent to
(or not object to) the Company or any other Grantor obtaining financing under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
provision in any Bankruptcy Law (“DIP Financing”), then each Second-Priority
Representative, on behalf of itself and each applicable Second-Priority Secured
Party, agrees that it will be deemed to have consented to, and will raise no
(a) objection to (and will not otherwise contest or join with or support any
third party opposing, objecting to or contesting) such sale, use or lease of
cash or other collateral or such DIP Financing and will not request adequate
protection or any other relief in connection therewith (except to the extent
permitted by the proviso in clause (ii) of Section 3.1(a) and Section 6.3) and,
to the extent the Liens securing any First-Priority Obligations under any
First-Priority Documents are subordinated or pari passu with such DIP Financing,
will subordinate (and will be deemed hereunder to have subordinated) its Liens
in the Common Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second-Priority Obligations
are so subordinated to Liens securing First-Priority Obligations under this
Agreement (and such subordination will not alter in any manner the terms of this
Agreement) (y) to any adequate protection provided to the First-Priority Secured
Parties and (z) to any “carve-out” or “administrative charges” for professional
and United States Trustee fees agreed to by any First-Lien Representatives, or
(b) objection to (and will not otherwise contest or join with or support any
third party opposing, objecting to or contesting) any order relating to a sale
or other disposition of assets of any Grantor for which the applicable
First-Priority Collateral Agent or First-Priority Secured Party has consented
that provides, to the extent the sale or other disposition is to be free and
clear of Liens, that the Liens securing the First-Priority Obligations and the
Second-Priority Obligations will attach to the proceeds of the sale on the same
basis of priority as the Liens securing the First-Priority Collateral rank to
the Liens securing the Second-Priority Collateral in accordance with this
Agreement.

6.2 Relief from the Automatic Stay. Until the Discharge of First-Priority
Obligations has occurred, each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that none of
them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding or take any action in derogation thereof,
in each case in respect of the Common Collateral, without the prior written
consent of the First-Priority Collateral Agents and the Required Lenders. Each
Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that

 

27



--------------------------------------------------------------------------------

it will raise no objection to (and will not otherwise contest or join with or
support any third party opposing, objecting to or contesting) any motion for
relief from the automatic stay or any other stay or from any injunction against
foreclosure or enforcement in respect of First-Priority Obligations made by any
First-Priority Collateral Agent or any holder of First-Priority Obligations.

6.3 Adequate Protection. Each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that none of
them shall object or contest (or support any other Person objecting to or
contesting) (a) any request by any First-Priority Collateral Agent or the
First-Priority Secured Parties for adequate protection, (b) any objection by any
First-Priority Collateral Agent or the First-Priority Secured Parties to any
motion, relief, action or proceeding based on any First-Priority Collateral
Agent’s or the First-Priority Secured Parties’ claiming a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts of
any First-Priority Collateral Agent, any First-Priority Representative or any
other First Priority Secured Party under Section 506(b) or 506(c) of Title 11 of
the United States Code or any similar provisions of any other Bankruptcy Law or
otherwise. Notwithstanding the foregoing, in any Insolvency or Liquidation
Proceeding, (i) if the First-Priority Secured Parties (or any subset thereof)
are granted adequate protection in the form of Liens on additional or
replacement collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or Section 364 of Title 11
of the United States Code or any similar provisions of any other Bankruptcy Law,
then each Second-Priority Representative, on behalf of itself and any applicable
Second-Priority Secured Party, may seek or request adequate protection in the
form of a Lien on such additional or replacement collateral or superpriority
claim, which Lien or superpriority claim is subordinated to the Liens securing
or the superpriority claim in respect of the First-Priority Obligations and such
DIP Financing (and all obligations relating thereto) on the same basis as the
other Liens securing the Second-Priority Obligations are so subordinated to the
Liens securing First-Priority Obligations under this Agreement, (ii) in the
event any Second-Priority Representative, on behalf of itself or any applicable
Second-Priority Secured Party, seeks or requests adequate protection and such
adequate protection is granted in the form of Liens on additional or replacement
collateral, then such Second-Priority Representative, on behalf of itself or
each such Second-Priority Secured Party, agrees that the First-Priority
Representatives shall also be granted a senior Lien on such additional or
replacement collateral as security for the applicable First-Priority Obligations
and any such DIP Financing and that any Lien on such additional or replacement
collateral securing the Second-Priority Obligations shall be subordinated to the
Liens on such collateral securing the First-Priority Obligations and any such
DIP Financing (and all obligations relating thereto) and any other Liens granted
to the First-Priority Secured Parties as adequate protection on the same basis
as the other Liens securing the Second-Priority Obligations are subordinated to
such Liens securing First-Priority Obligations under this Agreement, and
(iii) in the event any Second-Priority Representative, on behalf of itself or
any applicable Second-Priority Secured Party, seek or request adequate
protection and such adequate protection is granted in the form of a
superpriority claim, then such Second-Priority Representative, on behalf of
itself or each such Second-Priority Secured Party, agree that the First-Priority
Collateral Agents and each applicable First-Priority Secured Party shall also be
granted adequate protection in the form of a superpriority claim, which
superpriority claim shall be senior to the superpriority claim of the
Second-Priority Representatives and the Second-Priority Secured Parties;
provided, however, that the Second-Priority Representative shall have
irrevocably agreed, pursuant to Section

 

28



--------------------------------------------------------------------------------

1129(a)(9) of Title 11 of the United States Code or the equivalent provision of
the Bankruptcy Law of any other relevant jurisdiction, on behalf of itself and
the Second-Priority Secured Parties, in any stipulation and/or order granting
such adequate protection, that such junior superpriority claims may be paid
under any plan of reorganization in any combination of cash, debt, equity or
other property having a value on the effective date of such plan equal to the
allowed amount of such claims. Each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that except as
expressly set forth in this Section 6.3, none of them shall seek or accept
adequate protection without the prior written consent of the First-Priority
Collateral Agents.

6.4 Preference Issues. If any First-Priority Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Company or any other Grantor (or
any trustee, receiver or similar person therefor), because the payment of such
amount was avoided or ordered to be paid or disgorged for any reason, including
without limitation because it was found or declared to be fraudulent or
preferential or a transfer at undervalue in any respect or for any other reason,
any amount (a “Recovery”), whether received as proceeds of security, enforcement
of any right of setoff or otherwise, then the First-Priority Obligations shall
be reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the First-Priority Secured Parties shall be
(or remain) entitled to the benefits of this Agreement until the Discharge of
First-Priority Obligations with respect to all such recovered amounts and shall
have all rights hereunder until such time. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.
Each Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby agrees that none of them shall be entitled
to benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

6.5 Application. This Agreement, which the parties hereto expressly acknowledge
is a “subordination agreement” under Section 510(a) of Title 11 of the United
States Code or any similar provision of any other Bankruptcy Law, shall be
applicable prior to and after the commencement of any Insolvency or Liquidation
Proceeding. All references herein to any Grantor shall apply to any trustee,
receiver or similar person for such Person and such Person as debtor in
possession and any receiver, interim receiver, receiver and manager, trustee or
similar person of such Grantor. The relative rights as to the Common Collateral
and proceeds thereof shall continue after the filing thereof on the same basis
as prior to the date of the petition, subject to any court order approving the
financing of, or use of cash collateral by, any Grantor.

6.6 506(c) Claims. Until the Discharge of First-Priority Obligations has
occurred, each Second-Priority Representative, on behalf of itself and each
applicable Second-Priority Secured Party, will not assert or enforce any claim
under Section 506(c) of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law senior to or on a parity with the Liens
securing the First-Priority Obligations for costs or expenses of preserving or
disposing of any Common Collateral.

 

29



--------------------------------------------------------------------------------

6.7 Separate Grants of Security and Separate Classifications. Each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, acknowledges and agrees that (a) the grants of
Liens pursuant to the First-Priority Collateral Documents and the
Second-Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Common Collateral, the Second-Priority Obligations are fundamentally different
from the First-Priority Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the
First-Priority Secured Parties and the Second-Priority Secured Parties in
respect of the Common Collateral constitute a single class of claims (rather
than separate classes of senior and junior secured claims), then each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Common Collateral,
with the effect being that, to the extent that the aggregate value of the Common
Collateral is sufficient (for this purpose ignoring all claims held by the
Second-Priority Secured Parties), the First-Priority Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest, fees and expenses (whether or not allowed or
allowable) before any distribution is made in respect of the Second-Priority
Obligations, with each Second-Priority Representative, for itself and on behalf
of each applicable Second-Priority Secured Party, hereby acknowledging and
agreeing to turn over to the applicable First-Priority Collateral Agent amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second-Priority Secured Parties.

6.8 Section 1111(b)(2) Waiver. Each Second-Priority Representative, for itself
and on behalf of the other Second-Priority Secured Parties, shall not object to,
oppose, support any objection, or take any other action to impede, the right of
any First-Priority Secured Party to make an election under Section 1111(b)(2) of
Title 11 of the United States Code or any similar provision of any other
Bankruptcy Law, and waives any claim it may hereafter have against any
First-Priority Secured Party (or any of their respective agents or
representatives) arising out of the election by any First-Priority Secured Party
of the application to the claims of any First-Priority Secured Party of
Section 1111(b)(2) of Title 11 of the of the United States Code or any similar
provision of any other Bankruptcy Law, and/or out of any sale, use, or lease of
cash or other collateral or DIP Financing arrangement or out of any grant of a
security interest in connection with the Common Collateral in any Insolvency or
Liquidation Proceeding.

6.9 Asset Sales. Each Second-Priority Representative agrees, for and on behalf
of itself and the applicable Second-Priority Secured Parties represented
thereby, that it will not oppose (and shall be deemed to have consented to) any
sale, or any procedures governing the sale or disposition, of any Collateral
pursuant to Section 363(f) of Title 11 of the of the United States Code (or any
similar provision under the law applicable to any Insolvency or Liquidation
Proceeding) consented to by any First-Priority Collateral Agent or any
First-Priority

 

30



--------------------------------------------------------------------------------

Representative, or any motion or pleading with respect thereto, and shall
release their Liens on the assets sold or disposed of pursuant thereto, and
shall be deemed to have consented to such release, except to the extent such
proceeds of such sale are not applied in accordance with this Agreement (in
which case the Second-Priority Representative, for the benefit of the
Second-Priority Secured Parties, shall retain a Lien on the proceeds of such
sale on the same basis of priority as the Liens securing the Second-Priority
Obligations that are subordinated to Liens securing First-Priority Obligations
under this Agreement). Each Second-Priority Representative, on behalf of itself
and each applicable Second-Priority Secured Party, agrees that it will raise no
objection to (and will not otherwise contest or join with or support any third
party opposing, objecting to or contesting) any lawful exercise by any holder of
First-Priority Obligations of the right to credit bid First-Priority Obligations
at any sale in foreclosure of First-Priority Collateral.

6.10 Reorganization Securities.

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a Plan of Reorganization or similar dispositive
restructuring plan, on account of both the First-Priority Obligations and the
Second-Priority Obligations, then, to the extent the debt obligations
distributed on account of the First-Priority Obligations and on account of the
Second-Priority Debt Obligations are secured by Liens upon the same assets or
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations. Any such reorganization debt obligations
distributed on account of the Second-Priority Obligations must provide (i) for
the payment of interest thereon in kind until such time as the reorganization
debt obligations distributed on account of the First-Priority Obligations are
paid in full and Discharged in accordance with the terms thereof and (ii) for a
maturity date and weighted average life to maturity that is later than the
maturity date, or longer than the weighted average life to maturity, as the case
may be, of the reorganization debt obligations distributed on account of the
First-Priority Obligations.

(b) Each Second-Priority Secured Party (whether in the capacity of a secured
creditor or an unsecured creditor) shall not propose, vote in favor of, or
otherwise directly or indirectly support any plan of reorganization (and each
shall be deemed to have voted to reject any such plan of reorganization),
(a) unless such plan indefeasibly pays off, in cash in full, all First-Priority
Obligations, (b) unless such plan is proposed or supported by the number of
First-Priority Secured Parties required under Section 1126(d) of Title 11 of the
United States Code and the equivalent provision of the Bankruptcy Law of any
other relevant jurisdiction, or (c) other than with the prior written consent of
the First-Priority Collateral Agents.

6.11 No Waivers of Rights of First-Priority Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any First-Priority Representative or any other First-Priority Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Second-Priority Secured Party, including the seeking by any
Second-Priority Secured Party of adequate protection or the assertion by any
Second-Priority Secured Party of any of its rights and remedies under the
Second-Priority Documents or otherwise.

 

31



--------------------------------------------------------------------------------

6.12 Post-Petition Interest. No Second-Priority Representative, on behalf of
itself or any Second-Priority Secured Party, shall oppose or seek to challenge
any claim by the First-Priority Representative or any other First-Priority
Secured Party for allowance or payment in any Insolvency or Liquidation
Proceeding of the First-Priority Obligations consisting of Post-Petition
Interest, fees or expenses to the extent of the value of the Liens securing the
First-Priority Collateral, without regard to the existence of the Liens securing
the Second-Priority Collateral, and whether or not such Post-Petition Interest,
fees or expenses are allowed or allowable under applicable Bankruptcy Law in
such Insolvency or Liquidation Proceeding .

6.13 Other Matters. Each Second-Priority Representative, on behalf of itself and
each applicable Second-Priority Secured Party, agrees that it will raise no
objection to (and will not otherwise contest or join with or support any third
party opposing, objecting to or contesting) any other request for judicial
relief made in any court by any holder of First-Priority Obligations relating to
the lawful enforcement of any Lien on First-Priority Collateral. To the extent
that any Second-Priority Representative or any Second-Priority Secured Party has
or acquires rights under Section 363 or Section 364 of Title 11 of the United
States Code or any similar provision of any other Bankruptcy Law with respect to
any of the Common Collateral, such Second-Priority Representative, on behalf of
itself and each Second-Priority Secured Party, or such Second-Priority Secured
Party agrees not to assert any such rights without the prior written consent of
each First-Priority Representative, provided that if requested by any
First-Priority Representative, such Second-Priority Representative shall timely
exercise such rights in the manner requested by the First-Priority
Representatives (acting unanimously), including any rights to payments in
respect of such rights.

6.14 Filing of Motions. Until the Discharge of First Priority Obligations has
occurred, the Second-Priority Representative agrees on behalf of itself and the
other Second-Priority Secured Parties that no Second-Priority Secured Party
shall, in or in connection with any Insolvency or Liquidation Proceeding, file
any pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Common Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by any First Priority Representative
(including the validity and enforceability thereof) or any other First Priority
Secured Party or the value of any claims of such parties under Section 506(a) of
Title 11 of the United States Code or the equivalent provision of the Bankruptcy
Law of any other relevant jurisdiction or otherwise; provided that the
Second-Priority Representative may file a proof of claim in an Insolvency or
Liquidation Proceeding, subject to the limitations contained in this Agreement
and only if consistent with the terms and the limitations on the Second-Priority
Representative imposed hereby.

Section 7. Reliance; Waivers; Etc.

7.1 Reliance. All loans and other extensions of credit made or deemed made on
and after the date hereof by the First-Priority Secured Parties to the Company
or any Subsidiary of the Company shall be deemed to have been given and made in
reliance upon this Agreement. Each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party (other than the Trustee
and the Notes Collateral Agent), acknowledges that it and the applicable
Second-Priority Secured Parties (other than the Trustee and the Notes

 

32



--------------------------------------------------------------------------------

Collateral Agent) have, independently and without reliance on any First-Priority
Collateral Agent or any First-Priority Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the applicable Second-Priority Documents, this Agreement
and the transactions contemplated hereby and thereby and they will continue to
make their own credit decision in taking or not taking any action under the
applicable Second-Priority Documents or this Agreement.

7.2 No Warranties or Liability. Each Second-Priority Representative, on behalf
of itself and each applicable Second-Priority Secured Party, acknowledges and
agrees that neither any First-Priority Collateral Agent nor any First-Priority
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the First-Priority Documents, the
ownership of any Common Collateral or the perfection or priority of any Liens
thereon. The First-Priority Secured Parties will be entitled to manage and
supervise their respective loans and extensions of credit under the
First-Priority Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the First-Priority Secured Parties
may manage their loans and extensions of credit without regard to any rights or
interests that any Second-Priority Representative or any of the Second-Priority
Secured Parties have in the Common Collateral or otherwise, except as otherwise
provided in this Agreement. Neither any First-Priority Collateral Agent nor any
First-Priority Secured Party shall have any duty to any Second-Priority
Representative or any Second-Priority Secured Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Company or any
Subsidiary thereof (including the Second-Priority Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Agreement, the First-Priority Collateral Agents, the
First-Priority Secured Parties, the Second-Priority Representatives and the
Second-Priority Secured Parties have not otherwise made to each other, nor do
they hereby make to each other, any warranties, express or implied, nor do they
assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Second-Priority Obligations, the
First-Priority Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) the Company’s or any other
Grantor’s title to or right to transfer any of the Common Collateral or (c) any
other matter except as expressly set forth in this Agreement.

7.3 Obligations Unconditional. All rights, interests, agreements and obligations
of the First-Priority Collateral Agents and the First-Priority Secured Parties,
and the Second-Priority Representatives and the Second-Priority Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First-Priority Documents or
any Second-Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First-Priority Obligations or Second-Priority Obligations,
or any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, or any Refinancing
of, the terms of the Credit Agreement or any other First-Priority Document or of
the terms of the Notes Indenture or any other Second-Priority Document;

 

33



--------------------------------------------------------------------------------

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, or any Refinancing of, all or any of the First-Priority
Obligations or Second-Priority Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the
First-Priority Obligations, or of any Second-Priority Representative or any
Second-Priority Secured Party in respect of this Agreement.

7.4 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Grantor with
the terms and conditions of any of the First-Priority Documents or the
Second-Priority Documents.

Section 8. Miscellaneous.

8.1 Conflicts. Subject to Section 8.19, in the event of any conflict between the
terms of this Agreement and the terms of any First-Priority Document or any
Second-Priority Document, the terms of this Agreement shall govern.

8.2 Continuing Nature of this Agreement; Severability. Subject to Section 5.7
and Section 6.4, this Agreement shall continue to be effective until the
Discharge of First-Priority Obligations shall have occurred or such later time
as all the Obligations in respect of the Second-Priority Obligations shall have
been paid in full. This is a continuing agreement of lien subordination and the
First-Priority Secured Parties may continue, at any time and without notice to
each Second-Priority Representative or any Second-Priority Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Company or any other Grantor constituting First-Priority
Obligations in reliance hereon. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding, any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace any invalid,
illegal or unenforceable provisions of this Agreement with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

8.3 Amendments; Waivers. No amendment, supplement, modification or waiver of any
of the provisions of this Agreement shall be deemed to be made unless the same
shall be in writing signed on behalf of each Second-Priority Representative (or
its authorized agent) and First-Priority Representative (or its authorized

 

34



--------------------------------------------------------------------------------

agent), in each case, acting in accordance with the applicable First-Priority
Documents and Second-Priority Documents, and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time; provided
that any such amendment, supplement, modification or waiver which by the terms
of this Agreement requires the Company or any other Grantor’s consent or which
increases the obligations or reduces the rights of, or otherwise materially
adversely affects, the Company or any Grantor, shall require the consent of the
Company. Notwithstanding anything in this Section 8.3 to the contrary, this
Agreement may be amended from time to time at the request of the Company, at the
Company’s expense, and without the consent of any First-Priority Representative,
any Second-Priority Representative, any First-Priority Secured Party or any
Second-Priority Secured Party, but subject to the requirements and consent
rights set forth in Section 8.21, to (i) add other parties holding Other
First-Priority Obligations (or any agent or trustee therefor) (subject to the
prior written consent of the First-Priority Collateral Agents and each other
First-Priority Representative, and subject to the negotiation of an
intercreditor agreement in form and substance reasonably satisfactory to the
existing First-Priority Representatives and the existing Required Lenders) and
Other Second-Priority Obligations (or any agent or trustee therefor) in each
case to the extent such Obligations are not prohibited by any First-Priority
Credit Document or any Second-Priority Credit Document, (ii) in the case of
Other Second-Priority Obligations, (a) establish that the Lien on the Common
Collateral securing such Other Second-Priority Obligations shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First-Priority Obligations and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any Second-Priority Obligations (subject to the terms of the Second-Priority
Documents), and (b) provide to the holders of such Other Second-Priority
Obligations (or any agent or trustee thereof) the comparable rights and benefits
(including any improved rights and benefits that have been consented to by the
First-Priority Collateral Agents) as are provided to the holders of
Second-Priority Obligations under this Agreement (subject to the terms of the
Second-Priority Documents), and (iii) in the case of Other First-Priority
Obligations, (a) establish that the Lien on the Common Collateral securing such
Other First-Priority Obligations shall be superior in all respects to all Liens
on the Common Collateral securing any Second-Priority Obligations and shall
share in the benefits of the Liens on the Common Collateral securing any
First-Lien Obligations to the extent set forth in an intercreditor agreement
negotiated by, and in form and substance reasonably satisfactory to, the
existing First-Priority Representatives and the existing Required Lenders
(subject to the terms of the First-Priority Documents), and (b) subject to the
prior written consent of the First-Priority Collateral Agents and each other
First-Priority Representative, provide to the holders of such Other
First-Priority Obligations (or any agent or trustee thereof) the comparable
rights and benefits as are provided to the holders of First-Priority Obligations
under this Agreement (subject to the terms of the intercreditor agreement
referred to in clause (a) above and the terms of the other First-Priority
Documents), in each case so long as such modifications are not prohibited by any
First-Priority Credit Document or any Second-Priority Credit Document. Any such
additional party and each First-Priority Representative and each Second-Priority
Representative shall be entitled to rely on the determination of an officer of
the Company that such modifications are not prohibited by any First-Priority
Credit Document or any Second-Priority Credit Document if such determination is
set forth in an officer’s certificate

 

35



--------------------------------------------------------------------------------

delivered to such party, each First-Priority Representative and each
Second-Priority Representative. At the request (and sole expense) of the
Company, without the consent of any other First-Priority Secured Party or other
Second-Priority Secured Party except as otherwise provided in this Section 8.3,
each of the First-Priority Collateral Agents (solely to the extent such Person
consents to the same), the Second-Priority Collateral Agent and each other
First-Priority Representative (solely to the extent such Person consents to the
same) and Second-Priority Representative shall execute and deliver an
acknowledgment and confirmation of such permitted modifications and/or enter
into an amendment, a restatement or a supplement of this Agreement to facilitate
such permitted modifications (it being understood that such actions shall not be
required for the effectiveness of any such modifications).

8.4 Information Concerning Financial Condition of the Company and the
Subsidiaries. The First-Priority Collateral Agents, the First-Priority Secured
Parties, each Second-Priority Representative and the Second-Priority Secured
Parties shall each be responsible for keeping themselves informed of (a) the
financial condition of the Company and the Subsidiaries of the Company and all
endorsers and/or guarantors of the Second-Priority Obligations or the
First-Priority Obligations and (b) all other circumstances bearing upon the risk
of nonpayment of the Second-Priority Obligations or the First-Priority
Obligations. The First-Priority Collateral Agents, the First-Priority Secured
Parties, each Second-Priority Representative and the Second-Priority Secured
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event that any First-Priority Collateral Agent, any
First-Priority Secured Party, any Second-Priority Representative or any
Second-Priority Secured Party, in its or their sole discretion, undertakes at
any time or from time to time to provide any such information to any other
party, it or they shall be under no obligation (w) to make, and the
First-Priority Collateral Agents, the First-Priority Secured Parties, the
Second-Priority Representatives and the Second-Priority Secured Parties shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

8.5 Subrogation. Each Second-Priority Representative, on behalf of itself and
each applicable Second-Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First-Priority Obligations has occurred.

8.6 Application of Payments. Except as otherwise provided herein, all payments
received by the First-Priority Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First-Priority Obligations
as the First-Priority Secured Parties, in their sole discretion, deem
appropriate, consistent with the terms of the First-Priority Documents. Except
as otherwise provided herein, each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, assents to any such
extension or postponement of the time of payment of the First-Priority
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security that may at
any time secure any part of the First-Priority Obligations and to the addition
or release of any other Person primarily or secondarily liable therefor.

 

36



--------------------------------------------------------------------------------

8.7 Consent to Jurisdiction; WAIVER OF JURY TRIAL; Other Waivers. The parties
hereto irrevocably and unconditionally agree that they will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any First-Priority
Secured Party, or any affiliate of the foregoing in any way relating to this
Agreement or the transactions relating hereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof. The parties hereto consent to the jurisdiction of any
state or federal court located in New York County, New York, and consent that
all service of process may be made by registered mail directed to such party as
provided in Section 8.8 for such party. Service so made shall be deemed to be
completed three days after the same shall be posted as aforesaid. The parties
hereto waive any objection to any action instituted hereunder in any such court
based on forum non conveniens, and any objection to the venue of any action
instituted hereunder in any such court. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO IN CONNECTION WITH THE SUBJECT MATTER HEREOF.

8.8 Notices. All notices to the First-Priority Secured Parties and the
Second-Priority Secured Parties permitted or required under this Agreement may
be sent to the First-Priority Collateral Agents, the Notes Collateral Agent, or
any other First-Priority Representative or Second-Priority Representative as
provided in the Credit Agreement, the Notes Indenture, the relevant
First-Priority Document or the relevant Second-Priority Document, as applicable.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, faxed, electronically mailed or sent by courier service or
U.S. mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto, as
provided in the Credit Agreement, the Notes Indenture, the relevant
First-Priority Document or the relevant Second-Priority Document, as applicable,
or, as to each party, at such other address as may be designated by such party
in a written notice to all of the other parties. Each First-Priority
Representative hereby agrees to promptly notify each Second-Priority
Representative upon payment in full in cash of all indebtedness under the
applicable First-Priority Documents (except for contingent indemnities and cost
and reimbursement obligations to the extent no claim therefor has been made).

8.9 Further Assurances. Each of the Second-Priority Representatives, on behalf
of itself and each applicable Second-Priority Secured Party, and each of the
First-Priority Representatives, on behalf of itself and each applicable
First-Priority Secured Party, agrees that each of them shall take such further
action and shall execute and deliver to the First-Priority Collateral Agents and
the First-Priority Secured Parties such additional documents and

 

37



--------------------------------------------------------------------------------

instruments (in recordable form, if requested) as the First-Priority Collateral
Agents or the First-Priority Secured Parties may reasonably request to
effectuate the terms of and the lien priorities contemplated by this Agreement.

8.10 Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY

THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon the
First-Priority Collateral Agents, the other First-Priority Representatives, the
First-Priority Secured Parties, the Second-Priority Representatives, the
Second-Priority Secured Parties, the Company, the Company’s Subsidiaries party
hereto and their respective permitted successors and assigns.

8.12 Specific Performance. Each First-Priority Collateral Agent may demand
specific performance of this Agreement. Each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by any First-Priority Collateral Agent.

8.13 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14 Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or pdf, each of which shall be an original and
all of which shall together constitute one and the same document. Delivery of an
executed signature page to this Agreement by facsimile or pdf shall be as
effective as delivery of a manually signed counterpart of this Agreement.

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. Each First-Priority
Representative represents and warrants that this Agreement is binding upon the
applicable First-Priority Secured Parties for which such First-Priority
Representative is acting. Each Second-Priority Representative represents and
warrants that this Agreement is binding upon the applicable Second-Priority
Secured Parties for which such Second-Priority Representative is acting.

8.16 No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure solely to the benefit of the
First-Priority Representatives, the First-Priority Secured Parties, the
Second-Priority Representatives and the Second-Priority Secured Parties, and
their respective permitted successors and assigns, and no

 

38



--------------------------------------------------------------------------------

other Person (including the Company and its Subsidiaries). This Agreement and
the rights and benefits hereof shall be binding upon each of the parties hereto
and their respective permitted successors and assigns and the holders of
First-Priority Obligations and Second-Priority Obligations and their respective
permitted successors and assigns. No other Person shall have or be entitled to
assert rights or benefits hereunder.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver, interim
receiver, receiver and manager or trustee or similar person for the Company or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.

8.18 First-Priority Representatives and Second-Priority Representatives. It is
understood and agreed that (a) JPMorgan is entering into this Agreement in its
capacity as administrative agent and administrative collateral agent under the
Credit Agreement and the provisions of Article VIII of the Credit Agreement
applicable to JPMorgan as administrative agent and administrative collateral
agent thereunder shall also apply to JPMorgan as a Credit Agreement Collateral
Agent and a First-Priority Collateral Agent hereunder, (b) JPMorgan Chase Bank,
N.A., London Branch, is entering into this Agreement in its capacity as UK
security trustee under the Credit Agreement and the provisions of Article VIII
of the Credit Agreement applicable to JPMorgan Chase Bank, N.A., London Branch,
as UK security trustee thereunder, shall also apply to JPMorgan Chase Bank,
N.A., London Branch, as a Credit Agreement Collateral Agent and a First-Priority
Collateral Agent hereunder, and (c) Wilmington Trust, National Association is
entering into this Agreement in its capacity as Notes Collateral Agent under the
Notes Collateral Agreement, and the provisions of Article XI of the Notes
Indenture applicable to the Notes Collateral Agent thereunder shall also apply
to it as Second-Priority Collateral Agent and Notes Collateral Agent hereunder.

8.19 Relative Rights. Notwithstanding anything in this Agreement to the contrary
(except to the extent contemplated by Sections 5.1 and 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit Agreement, the Notes Indenture or any other
First-Priority Document or Second-Priority Document entered into in connection
with the Credit Agreement, the Notes Indenture or any other First-Priority
Document or Second-Priority Document or permit the Company or any Subsidiary of
the Company to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Credit Agreement, the Notes Indenture or any other First-Priority Document or
Second-Priority Document entered into in connection with the Credit Agreement,
the Notes Indenture or any other First-Priority Document or Second-Priority
Credit Document, (b) change the relative priorities of the First-Priority
Obligations or the Liens granted under the First-Priority Documents on the
Common Collateral (or any other assets) as among the First-Priority Secured
Parties or (c) otherwise change the relative rights of the First-Priority
Secured Parties in respect of the Common Collateral as among such First-Priority
Secured Parties or (d) obligate the Company or any Subsidiary of the Company to
take any action, or fail to take any action, that would otherwise constitute a
breach of, or default under, the Credit Agreement, the Notes Indenture or any
other

 

39



--------------------------------------------------------------------------------

First-Priority Document or Second-Priority Document entered into in connection
with the Credit Agreement, the Notes Indenture or any other First-Priority
Document or Second-Priority Document.

8.20 Second-Priority Collateral Agent. The Second-Priority Collateral Agent is
executing and delivering this Agreement solely in its capacity as such and
pursuant to directions set forth in the Notes Indenture; and in so doing, the
Second-Priority Collateral Agent shall not be responsible for the terms or
sufficiency of this Agreement for any purpose. The Second-Priority Collateral
Agent shall not have duties or obligations under or pursuant to this Agreement
other than such duties expressly set forth in this Agreement as duties on its
part to be performed or observed. In entering into this Agreement, or in taking
(or forbearing from) any action under or pursuant to this Agreement, the
Second-Priority Collateral Agent shall have and be protected by all of the
rights, immunities, indemnities and other protections granted to it under the
Notes Indenture and, as applicable, the Notes Collateral Agreement.

8.21 Joinder Requirements.

(a) The Company may designate additional obligations as Other First-Priority
Obligations or Other Second-Priority Obligations pursuant to this Section 8.21
if (x) the First-Priority Collateral Agents and each other First-Priority
Representative consents in writing to such designation prior to the
effectiveness of any such Other First-Priority Obligations, (y) the incurrence
of such obligations is not prohibited by any First-Priority Document or
Second-Priority Document then in effect and (z) the Company shall have delivered
an officer’s certificate to each First-Priority Representative and each
Second-Priority Representative certifying the same. If not so prohibited, upon
satisfaction of the requirements in the immediately preceding sentence, the
Company shall (i) notify each First-Priority Representative and each
Second-Priority Representative in writing of such designation and (ii) cause the
applicable new First-Priority Representative or Second-Priority Representative
to execute and deliver to each other First-Priority Representative and
Second-Priority Representative, a Joinder Agreement substantially in the form of
Exhibit A or Exhibit B, as applicable, hereto.

(b) The Company and each Grantor agrees that, if any Subsidiary shall become a
Grantor after the date hereof, it will promptly cause such Subsidiary to become
party hereto by executing and delivering an instrument in the form of Exhibit C
hereto. Upon such execution and delivery, such Subsidiary will become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of such instrument shall not require the
consent of any other party hereunder, and will be acknowledged by the
First-Priority Collateral Agents. The Company shall deliver a copy of each such
instrument to each First-Priority Representative and each Second-Priority
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

8.22 Intercreditor Agreements.

(a) Each party hereto agrees that the First-Priority Secured Parties (as among
themselves) and the Second-Priority Secured Parties (as among themselves) may
each

 

40



--------------------------------------------------------------------------------

enter into intercreditor agreements (or similar arrangements) with the
applicable First-Priority Representatives or Second-Priority Representatives, as
the case may be, governing the rights, benefits and privileges as among the
First-Priority Secured Parties or as among the Second-Priority Secured Parties,
as the case may be, in respect of any or all of the Common Collateral, this
Agreement and the other First-Priority Collateral Documents or the other
Second-Priority Collateral Documents, as the case may be, including as to
application of proceeds of any Common Collateral, voting rights, control of any
Common Collateral and waivers with respect to any Common Collateral, in each
case so long as the terms thereof do not violate or conflict with the provisions
of this Agreement or the other First-Priority Collateral Documents or
Second-Priority Collateral Documents, as the case may be. In any event, if a
respective intercreditor agreement (or similar arrangement) exists, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other First-Priority
Collateral Document or Second-Priority Collateral Document, and the provisions
of this Agreement and the other First-Priority Collateral Documents and
Second-Priority Collateral Documents shall remain in full force and effect in
accordance with the terms hereof and thereof (as such provisions may be amended,
modified or otherwise supplemented from time to time in accordance with the
terms thereof, including to give effect to any intercreditor agreement (or
similar arrangement)).

(b) In addition, in the event that the Company or any Subsidiary thereof incurs
any Obligations secured by a Lien on any Common Collateral that is junior to
Liens thereon securing any First-Priority Obligations or Second-Priority
Obligations, as the case may be, and such Obligations are not designated by the
Company as Second-Priority Obligations, then the First-Priority Collateral
Agents and/or Second-Priority Collateral Agent shall upon the request of the
Company enter into an intercreditor agreement with the agent or trustee for the
creditors with respect to such secured Obligations to reflect the relative Lien
priorities of such parties with respect to the relevant portion of the Common
Collateral and governing the relative rights, benefits and privileges as among
such parties in respect of such Common Collateral, including as to application
of the proceeds of such Common Collateral, voting rights, control of such Common
Collateral and waivers with respect to such Common Collateral, in each case, so
long as such Liens and the Obligations secured thereby are not prohibited by,
and the terms of such intercreditor agreement are in form and substance
reasonably satisfactory to each First-Priority Representative, the Required
Lenders and each Second-Priority Representative and do not violate or conflict
with, the provisions of this Agreement or any of the First-Priority Documents or
Second-Priority Documents, as the case may be. If any such intercreditor
agreement (or similar arrangement) is entered into, the provisions thereof shall
not be (or be construed to be) an amendment, modification or other change to
this Agreement or any First-Priority Documents, and the provisions of this
Agreement, the First-Priority Documents and the Second-Priority Documents shall
remain in full force and effect in accordance with the terms hereof and thereof
(as such provisions may be amended, modified or otherwise supplemented from time
to time in accordance with the respective terms thereof, including to give
effect to any intercreditor agreement (or similar arrangement)).

(c) This Agreement is deemed to be an amendment of the Existing Intercreditor
Agreements.

[Remainder of page intentionally left blank]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Administrative Agent,

a Credit Agreement Collateral Agent, and a

First-Priority Collateral Agent

By:  

/s/ Lisa A. Morrison

  Name: Lisa A. Morrison   Title: Authorized Officer

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as a Credit

Agreement Collateral Agent and a First-

Priority Collateral Agent

By:  

/s/ Timothy I. Jacob

  Name: Timothy I. Jacob   Title: Senior Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Agent

and Second-Priority Collateral Agent

By:  

/s/ Jane Schweiger

  Name: Jane Schweiger   Title: Vice President

[Signature Page to First/Second Lien Intercreditor Agreement]

 

A-1



--------------------------------------------------------------------------------

COTT CORPORATION

CORPORATION COTT

By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer COTT BEVERAGES INC. By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer CLIFFSTAR LLC By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer COTT BEVERAGES LIMITED By:  

/s/ Gregory Leiter

    Name: Gregory Leiter     Title: Director DS SERVICES OF AMERICA, INC. By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer

 

A-2



--------------------------------------------------------------------------------

159775 CANADA INC. By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer 967979 ONTARIO LIMITED By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer 804340 ONTARIO LIMITED By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer 2011438 ONTARIO LIMITED By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer COTT RETAIL BRANDS LIMITED. By:  

/s/ Gregory Leiter

    Name: Gregory Leiter     Title: Director

[Signature Page to First/Second Lien Intercreditor Agreement]

 

A-3



--------------------------------------------------------------------------------

COTT LIMITED By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer COTT EUROPE TRADING LIMITED By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: TreasureR COTT PRIVATE LABEL LIMITED By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer COTT NELSON (HOLDINGS) LIMITED By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer COTT (NELSON) LIMITED By:  

/s/ Gregory Leiter

    Name: Gregory Leiter     Title: Director COTT USA FINANCE LLC By:  

/s/ Ceaser Gonzalez

    Name: Ceaser Gonzalez     Title: President

[Signature Page to First/Second Lien Intercreditor Agreement]

 

A-4



--------------------------------------------------------------------------------

STAR REAL PROPRTY LLC By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer CAROLINE LLC By:  

/s/ Jason Ausher

    Name: Jason Ausher     Title: Treasurer

[Signature Page to First/Second Lien Intercreditor Agreement]

 

A-5



--------------------------------------------------------------------------------

COTT UK ACQUISITION LIMITED By:  

/s/ Joanne Lloyd-Davies

    Name: Joanne Lloyd-Davies     Title: Director COTT ACQUISITION LIMITED By:  

/s/ Joanne Lloyd-Davies

    Name: Joanne Lloyd-Davies     Title: Director

[Signature Page to First/Second Lien Intercreditor Agreement]

 

A-6



--------------------------------------------------------------------------------

COTT LUXEMBOURG S.A.R.L.,

a company incorporated in Luxembourg, with a share capital of USC 3,536,337.84,
having its registered office at 595, rue de Neudorf, L-2220 Luxembourg, RCS
Luxembourg B 162397

By:  

/s/ Joanne Lloyd-Davies

    Name: Joanne Lloyd-Davies     Title: Class A Manager

[Signature Page to First/Second Lien Intercreditor Agreement]

 

A-7



--------------------------------------------------------------------------------

COTT DEVELOPMENTS LIMITED     By:  

/s/ Jason Ausher

        Name: Jason Ausher         Title: Director COOKE BROS HOLDINGS LIMITED  
  By:  

/s/ Jason Ausher

        Name: Jason Ausher         Title: Director COTT BROS. (TATTENHALL)
LIMITED     By:  

/s/ Jason Ausher

        Name: Jason Ausher         Title: Director COTT NELSON (HOLDINGS)
LIMITED     By:  

/s/ Jason Ausher

        Name: Jason Ausher         Title: Director CALYPSO SOFT DRINKS LIMITED  
  By:  

/s/ Jason Ausher

        Name: Jason Ausher         Title: Director TT CALCO LIMITED     By:  

/s/ Jason Ausher

        Name: Jason Ausher         Title: Director MR FREEZE (EUROPE) LIMITED  
  By:  

/s/ Jason Ausher

        Name: Jason Ausher         Title: Director

[Signature Page to First/Second Lien Intercreditor Agreement]

 

A-8



--------------------------------------------------------------------------------

COTT VENTURES UK LIMITED     By:  

/s/ Jason Ausher

        Name: Jason Ausher         Title: Director COTT VENTURES LIMITED     By:
 

/s/ Jason Ausher

        Name: Jason Ausher         Title: Director AIMIA FOODS HOLDINGS LIMITED
    By:  

/s/ Joanne Lloyd-Davies

        Name: Joanne Lloyd-Davies         Title: Director AIMIA FOODS LIMITED  
  By:  

/s/ Joanne Lloyd-Davies

        Name: Joanne Lloyd-Davies         Title: Director AIMIA FOOD GROUP
LIMITED     By:  

/s/ Joanne Lloyd-Davies

        Name: Joanne Lloyd-Davies         Title: Director STOCKPACK LIMITED    
By:  

/s/ Joanne Lloyd-Davies

        Name: Joanne Lloyd-Davies         Title: Director

[Signature Page to First/Second Lien Intercreditor Agreement]

 

A-9



--------------------------------------------------------------------------------

AIMIA FOODS EBT COMPANY LIMITED       By:  

/s/ Joanne Lloyd-Davies

          Name: Joanne Lloyd-Davies           Title: Director DS SERVICES
HOLDINGS, INC.       By:  

/s/ Jason Ausher

          Name: Jason Ausher           Title: Treasurer CRYSTAL SPRINGS OF
ALABAMA HOLDINGS, LLC       By:  

/s/ Jason Ausher

          Name: Jason Ausher           Title: Treasurer DSS GROUP, INC.      
By:  

/s/ Jason Ausher

          Name: Jason Ausher           Title: Treasurer

[Signature Page to First/Second Lien Intercreditor Agreement]

 

A-10



--------------------------------------------------------------------------------

EXHIBIT A

Joinder Agreement

JOINDER AGREEMENT

(Other First-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [            ], [            ],
among [            ] (the “New Representative”), as an Other First-Priority
Representative, [[            ] (the “New Collateral Agent”)]1, as an Other
First-Priority Collateral Agent, JPMORGAN CHASE BANK, N.A., as Credit Agreement
Administrative Agent, a Credit Agreement Collateral Agent, and a First-Priority
Collateral Agent, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Credit
Agreement Collateral Agent and a First-Priority Collateral Agent, WILMINGTON
TRUST, NATIONAL ASSOCIATION, as collateral agent for the Notes Secured Parties
(together with its successors and co-agents in substantially the same capacity
as may from time to time be appointed) and as Notes Collateral Agent and
Second-Priority Collateral Agent, each additional Other First-Priority
Representative (other than the New Representative) and Other Second-Priority
Representative party thereto, COTT CORPORATION CORPORATION COTT on behalf of
itself and its Subsidiaries.

This Agreement is supplemental to that certain Amended and Restated
Intercreditor Agreement, dated as of [                ] (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New
Representative and the New Collateral Agent) referred to above. This Agreement
has been entered into to record the accession of the New Representative[s] as
Other First-Priority Representative[s] under the Intercreditor Agreement [and to
record the accession of the New Collateral Agent as an Other First-Priority
Collateral Agent under the Intercreditor Agreement].

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees, on behalf of itself and the related Other
First-Priority Secured Parties, to be bound by the terms of, the Intercreditor
Agreement as an Other First-

 

1  To be included if applicable.

 

A-11



--------------------------------------------------------------------------------

Priority Representative, and the related Other First-Priority Obligations and
Other First-Priority Secured Parties become subject to and bound by the terms
of, the Intercreditor Agreement as Other First-Priority Obligations and Other
First-Priority Secured Parties, respectively, with the same force and effect as
if the New Representative had originally been party to the Intercreditor
Agreement as an Other First-Priority Representative. The Intercreditor Agreement
is hereby incorporated herein by reference.

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees, on behalf of itself and the related Other First-Priority
Secured Parties, to be bound by the terms of, the Intercreditor Agreement as an
Other First-Priority Collateral Agent as if it had originally been party to the
Intercreditor Agreement as an Other First-Priority Collateral Agent.]

SECTION 2.03 The New Representative[s] and the New Collateral Agent each confirm
the designation and appointment of the First-Priority Collateral Agent as
provided in the Intercreditor Agreement.

SECTION 2.04 Each of the New Representative[s] and the New Collateral Agent
represents and warrants to the other First-Priority Representatives,
Second-Priority Representatives and the other Secured Parties that (a) it has
full power and authority to enter into this Agreement, in its capacity as
[agent][trustee] and (ii) this Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof, except as may be
limited by Bankruptcy Laws and by general principals of equity.

SECTION 2.05 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the Intercreditor Agreement
[is][/are] as follows: [            ].

SECTION 2.06 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and New Collateral Agent as an Other First-Priority
Representative and Other First-Priority Collateral Agent, respectively, for
purposes of the Intercreditor Agreement.

SECTION 2.07 [            ] [is][/are] acting in the capacities of Other
First-Priority Representative[s] and [            ] is acting in its capacity as
Other First-Priority Collateral Agent solely for the [Secured Parties] under
[            ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in one or more counterparts,
including by means of facsimile or pdf, each of which shall be an original and
all of which shall together constitute one and the same document. Delivery of an
executed signature page to this Agreement by facsimile or pdf shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

A-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[                        ], as an Other First-Priority Representative[and as an
Other First-Priority Collateral Agent] By:  

 

    Name:     Title:

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Administrative Agent,

a Credit Agreement Collateral Agent, and a First-Priority Collateral Agent

By:  

 

    Name:     Title:

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as a Credit

Agreement Collateral Agent and a First-

Priority Collateral Agent

By:  

 

    Name:     Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Agent

and Second-Priority Collateral Agent

By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

[                    ], as an Other First-Priority Representative By:  

 

  Name:   Title:

[                    ],

as an Other Second-Priority Representative

By:  

 

  Name:   Title:

COTT CORPORATION

CORPORATION COTT

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

Joinder Agreement

JOINDER AGREEMENT

(Other Second-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [        ], [        ], among
[        ] (the “New Representative”), as an Other Second-Priority
Representative, [[        ] (the “New Collateral Agent”)]2, as an Other
Second-Priority Collateral Agent, JPMORGAN CHASE BANK, N.A., as Credit Agreement
Administrative Agent, a Credit Agreement Collateral Agent, and a First-Priority
Collateral Agent, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Credit
Agreement Collateral Agent and a First-Priority Collateral Agent, WILMINGTON
TRUST, NATIONAL ASSOCIATION, as collateral agent for the Notes Secured Parties
(together with its successors and co-agents in substantially the same capacity
as may from time to time be appointed) and as Notes Collateral Agent and
Second-Priority Collateral Agent, each additional Other First-Priority
Representative (other than the New Representative) and Other Second-Priority
Representative party thereto, COTT CORPORATION CORPORATION COTT on behalf of
itself and its Subsidiaries.

This Agreement is supplemental to that certain First Lien/Second Lien
Intercreditor Agreement, dated as of [                ] (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New
Representative and the New Collateral Agent) referred to above. This Agreement
has been entered into to record the accession of the New Representative[s] as
Other Second-Priority Representative[s] under the Intercreditor Agreement [and
to record the accession of the New Collateral Agent as an Other Second-Priority
Collateral Agent under the Intercreditor Agreement].

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees, on behalf of itself and the related Other
Second-Priority Secured Parties, to be bound by the terms of, the Intercreditor
Agreement as an Other Second-Priority Representative, and the related Other
Second-Priority Obligations and Other Second-

 

2  To be included if applicable.

 

A-1



--------------------------------------------------------------------------------

Priority Secured Parties become subject to and bound by the terms of, the
Intercreditor Agreement as Other Second-Priority Obligations and Other
Second-Priority Secured Parties, respectively, with the same force and effect as
if the New Representative had originally been party to the Intercreditor
Agreement as an Other Second-Priority Representative. The Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees, on behalf of itself and the related Other Second-Priority
Secured Parties, to be bound by the terms of, the Intercreditor Agreement as an
Other Second-Priority Collateral Agent as if it had originally been party to the
Intercreditor Agreement as an Other Second-Priority Collateral Agent.]

SECTION 2.03 Each of the New Representative[s] and the New Collateral Agent
represents and warrants to the other First-Priority Representatives,
Second-Priority Representatives and the other Secured Parties that (a) it has
full power and authority to enter into this Agreement, in its capacity as
[agent][trustee] and (ii) this Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof, except as may be
limited by Bankruptcy Laws and by general principals of equity.

SECTION 2.04 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the Intercreditor Agreement
[is][/are] as follows: [        ].

SECTION 2.05 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and the New Collateral Agent as an Other Second-Priority
Representative and an Other Second-Priority Collateral Agent, respectively, for
purposes of the Intercreditor Agreement.

SECTION 2.06 [            ] [is][/are] acting in the capacities of Other
Second-Priority Representative[s] and [            ] is acting in its capacity
as Other Second-Priority Collateral Agent solely for the [Secured Parties] under
[            ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in one or more counterparts,
including by means of facsimile or pdf, each of which shall be an original and
all of which shall together constitute one and the same document. Delivery of an
executed signature page to this Agreement by facsimile or pdf shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[                    ],

as an Other Second-Priority Representative[and

as an Other Second-Priority Collateral Agent]

By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Administrative Agent,

a Credit Agreement Collateral Agent, and a

First-Priority Collateral Agent

By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as a Credit

Agreement Collateral Agent and a First-

Priority Collateral Agent

By:  

 

  Name:   Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Agent

and Second-Priority Collateral Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[                    ], as an Other First-Priority Representative By:  

 

  Name:   Title:

[                    ],

as an Other Second-Priority Representative

By:  

 

  Name:   Title:

COTT CORPORATION

CORPORATION COTT

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

Joinder Agreement

JOINDER AGREEMENT

(New Grantor)

JOINDER AGREEMENT (this “Agreement”) dated as of [            ], [            ],
among [            ] (the “New Grantor”), as a Grantor, JPMORGAN CHASE BANK,
N.A., as Credit Agreement Administrative Agent, a Credit Agreement Collateral
Agent, and a First-Priority Collateral Agent, JPMORGAN CHASE BANK, N.A., LONDON
BRANCH, as a Credit Agreement Collateral Agent and a First-Priority Collateral
Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for the Notes
Secured Parties (together with its successors and co-agents in substantially the
same capacity as may from time to time be appointed) and as Notes Collateral
Agent and Second-Priority Collateral Agent, each additional Other First-Priority
Representative (other than the New Representative) and Other Second-Priority
Representative party thereto, COTT CORPORATION CORPORATION COTT on behalf of
itself and its Subsidiaries.

This Agreement is supplemental to that certain Amended and Restated
Intercreditor Agreement, dated as of [                ] (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New
Grantor) referred to above. This Agreement has been entered into to record the
accession of the New Grantor as a Grantor under the Intercreditor Agreement.

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 The New Grantor agrees to become, with immediate effect, a party to
and agrees to be bound by the terms of, the Intercreditor Agreement as a
Grantor, with the same force and effect as if the New Grantor had originally
been party to the Intercreditor Agreement as a Grantor. Each reference to a
“Grantor” in the Intercreditor Agreement shall be deemed to include the New
Grantor. The Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2.02 The New Grantor represents and warrants to the other First-Priority
Representatives, Second-Priority Representatives and the other Secured Parties
that (a) it has full power and authority to enter into this Agreement and
(ii) this Agreement has been duly



--------------------------------------------------------------------------------

authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms hereof,
except as may be limited by Bankruptcy Laws and by general principals of equity.

SECTION 2.03 The New Grantor confirms that their address details for notices
pursuant to the Intercreditor Agreement is as follows: [        ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in one or more counterparts,
including by means of facsimile or pdf, each of which shall be an original and
all of which shall together constitute one and the same document. Delivery of an
executed signature page to this Agreement by facsimile or pdf shall be as
effective as delivery of a manually signed counterpart of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[                    ], as a New Grantor By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Administrative Agent,

a Credit Agreement Collateral Agent, and a

First-Priority Collateral Agent

By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as a Credit

Agreement Collateral Agent and a First-

Priority Collateral Agent

By:  

 

  Name:   Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Agent

and Second-Priority Collateral Agent

By:  

 

  Name:   Title:

[                    ],

as an Other First-Priority Representative



--------------------------------------------------------------------------------

By:  

 

  Name:   Title:

[                    ],

as an Other Second-Priority Representative

By:  

 

  Name:   Title:

COTT CORPORATION

CORPORATION COTT

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Caroline LLC

Cott USA Finance LLC

Cott Holdings Inc.

Interim BCB, LLC

Cott U.S. Acquisition LLC

Cott Acquisition LLC

Star Real Property LLC

Cott Vending Inc.

Cott Investment, L.L.C.

Crystal Springs of Alabama Holdings, LLC

DSS Group, Inc.

Cott Retail Brands Limited

Cott UK Acquisition Limited

Cott Acquisition Limited

Cott Limited

Cott Europe Trading Limited

Cott Ventures UK Limited

Cott Ventures Limited

Cott Nelson (Holdings) Limited

Cott (Nelson) Limited

Cott Private Label Limited

Cott Developments Limited

Cooke Bros Holdings Limited

Cooke Bros. (Tattenhall). Limited

Mr Freeze (Europe) Limited

Calypso Soft Drinks Limited

TT Calco Limited

Aimia Foods Holdings Limited

Aimia Foods EBT Company Limited

Aimia Foods Group Limited

Aimia Foods Limited

Stockpack Limited

2011438 Ontario Limited

804340 Ontario Limited

967979 Ontario Limited

156775 Canada Inc.

Cott Luxembourg S.A R.L.

 

Schedule I-1



--------------------------------------------------------------------------------

EXHIBIT H

EXHIBIT H

Specified 2015 Sale and Leaseback Transaction Properties

 

Address

  

City / State

  

Owner

11811 Highway 67    Lakeside, CA    DS Services of America, Inc. 1761 Newport
Road    Ephrata, PA    DS Services of America, Inc. 27815 Highway Blvd    Katy,
TX    DS Services of America, Inc. 6055 South Harlem Avenue    Chicago, IL    DS
Services of America, Inc. 6155 South Harlem Avenue    Chicago, IL    DS Services
of America, Inc. 6750 Discovery Boulevard    Mableton, GA    DS Services of
America, Inc. 193 Mauney Road    Blairsville, GA    Cott Beverages Inc. 1001
10th Avenue    Columbus, GA    Cott Beverages Inc. 1990 Hood Road    Greer, SC
   Cliffstar LLC One Cliffstar Avenue    Dunkirk, NY    Star Real Property LLC
3502 Enterprise Avenue    Joplin, MO    Cliffstar LLC



--------------------------------------------------------------------------------

EXHIBIT H-1

EXHIBIT H-1

Specified 2016 Sale and Leaseback Transaction Properties

The freehold property at Citrus Grove, Sideley, Kegworth, Derby registered under
title numbers LT165744; LT231610; LT152600; the land acquired on 24 May 2016 by
the Borrower from Jasmine Trustees Limited and Lutea Trustees Limited under
title number LT475592; the parcel of land being part of the land under title
number LT429054 under the terms of a contract dated 24 May 2016 where the
parties have agreed that the completion of that contract will take place in the
future upon the happening of certain events; and a second parcel of land also
being part of the land under title number LT429054 under the terms of a contract
dated 24 May 2016 where the parties have agreed that the completion of that
contract will take place in the future upon the happening of certain events.